Statement by the President
Before turning to the topic of this morning's debate I should like to make a brief statement in the presence of the President-in-Office of the Council on the grave developments in the Middle East over the past several days.
We have been watching with growing disbelief the violence and reciprocal atrocities that have plumbed new depths of horror in recent days. Military operations have now reached levels unknown in two decades. The region, and especially Israel and the Palestinian Territories, seem to be edging frighteningly and inexorably towards an all-out conflagration.
We have a responsibility in our Parliament in this unfolding tragedy to do anything that we can to prevent the holy places being transformed into killing fields. We must actively support the unanimous call yesterday evening by the United Nations Security Council for an immediate ceasefire. The EU's High Representative knows that our Parliament stands squarely behind him in his efforts in favour of peace and for a ceasefire.
Equally, I would like to take this opportunity this morning to place on the public record our Parliament's deep debt to the personal courage and unshakeable commitment of the European Union envoy, Mr Moratinos. He may not thank me for saying this, but I had the opportunity to speak to him at length yesterday about his diplomatic efforts on our behalf to keep channels of communication open with all sides. He is, for Europe, one of our unsung heroes.
I want to pledge to this House to take any action on behalf of Parliament which has a chance of promoting peace and of trying to draw this region back from the edge. I have taken steps to invite Mr Shimon Peres and Yasser Arafat to seek to break that infernal cycle of violence by inviting them to come to address this House. I hope they will be in a position to take up this offer. We would welcome them as champions of peace through the hardest of times.
I, in cooperation with Mr Solana and the good offices of the Spanish Presidency, remain open to the suggestion to travel to Ramallah with the Knesset speaker, Avraham Burg and to meet there with Abu Ala in the Palestinian Legislative Council should circumstances permit.
Because the risk is looming of an all-out conflagration we have to do whatever we can. In the name of this Parliament, for humanity's sake, the essential appeal I want to make this morning is: please stop the violence, start the dialogue and give peace a chance.
(Loud applause)
Mr President, I should like to congratulate you on having made this statement, which is proof that you are fulfilling your duty. My group invited two high-profile speakers, one Palestinian and one Israeli, to address us here last night and they described life in reoccupied Ramallah. They told us how the camps were being bombed and also described the horrors of the attacks in Jerusalem. They told us how the city of Ramallah was plunged into darkness and bombed at the very moment when President Arafat was receiving Mr Moratinos, and how bombs fell just a few metres from where they were meeting.
I think that you were right just now to recall our decision to invite President Arafat and Mr Peres. I believe that you are right to remind us of this and to extend the invitation. We also decided to send a high-level delegation to the area; this was Parliament's wish.
I suggest that we act on this decision and that this delegation be a high-level one, comprising, for example, the presidents of our groups or even Parliament's President.
Mr President, I must first assure you of the Socialist Group's support for your statement. I would also like to express our support for the resolution adopted by the United Nations Security Council. The latter represents a turning point in history because, for the first time, explicit reference is made to the need to recognise a Palestinian state, as advocated by the European Union.
I believe it should be emphasised that the UN, the European Union, the United Sates and Russia need to work together if we are to find a light to guide us out of the darkness of the current conflict in the Middle East. This message should go out loud and clear, Mr President of the Council, particularly because it is important for the Council of Ministers to present a united front on this matter, and support the work of our representative in the Middle East. Parliament made its views clear through the resolution adopted by an overwhelming majority in the February plenary. I believe it is now time for the Council to act likewise and agree on a common approach it could wholeheartedly support. It might then be possible to move forward and break the present infernal cycle of violence.
All that remains for me to say, Mr President, is that the initiatives you proposed and which were also part of our resolution, do reflect our common desire.
Mr President, our group, too, thanks you for your statement, and we are right alongside you as regards a peace settlement, or the attempt at one, in the Middle East. This debate is not about the Middle East, as we want to discuss enlargement, but it is our profound conviction that we will be successful in the fight against terrorism only if we, that is the United States of America and the European Union, support the peace process between Israel and Palestine with equal determination and in the same way, something on which there could be stronger signals from the West, to which we belong. I am much obliged to you for your initiative.
Mr President, I should simply like to thank you for your words and say that, if ever a delegation did go to Ramallah and Jerusalem, I hope that it would be able to meet not only representatives of the institutions but also some representatives of civil society in Palestine and Israel, because I believe that peace will only be restored in the Middle East if civil society is mobilised.
Mr President, I should like, on behalf of the Group of the European Liberal, Democrat and Reform Party, to thank you for your support and for what you have said today. We are in a dreadful situation in which people are being killed every day in these areas: children, young people, the elderly, the innocent. Moreover, we must do everything to support you and, as a Parliament, call upon the other parties to do something. I think, however, that it is important that, as elected representatives of the people, we take this task upon ourselves and, at this time, express sympathy, as well as the horror and fear that we feel.
I thank colleagues for the endorsement of that statement and of the possible initiatives that we might take.
The next item is the Council and Commission statements on enlargement and we are very pleased that the President-in-Office of the Council, Mr Piqué i Camps is here today to lead this debate.
Mr President, before turning to enlargement, which is the topic of today's debate, I should like, if I may, to say a few words on the situation in the Middle East. Firstly, I wish to endorse the statement you just made. It is entirely appropriate and has my full support.
We have long been involved in intense political and diplomatic activity aimed at finding a solution to the current situation in the Middle East and to the violence spiralling out of control in the region.
As is well known, the approach adopted by the European Union and the Council is based on the firm belief that there can be no military solution to the conflict. I feel we are all agreed on that. A peace process is therefore the only option, and that process must involve the peaceful coexistence of two states in the region. On the one hand, there is the State of Israel, with internationally recognised borders and the right to feel secure, and on the other a Palestinian State that needs to be viable in every sense, especially as regards its political, economic, social and territorial dimensions.
In the present circumstances, however, our main aim must be to achieve a ceasefire. I should therefore like to take this opportunity to express my support for the United Nations Security Council resolution, as is right and proper. On behalf of the European Council I would like to add our voice to those calling for an immediate ceasefire. It would then be possible for us to work together on security issues. The political dimension could be brought back into the process. This is essential to reaching a solution. Economic issues must also come into play, given the terrible living conditions and dreadful situation currently prevailing in the Palestinian Territories.
There is a great deal to be done. A number of initiatives and ideas have been put forward. I should like to endorse the initiative launched by the Crown Prince of Saudi Arabia. I believe it represents a good basis for further progress. It would be helpful if it received the support of the Arab League at its summit in Beirut at the end of this month. It is essential to get the peace process back on track. I should emphasise once again how important it is for the international community to work together to that end, as stated in that Security Council resolution and by a number of speakers in the House today.
We all realise that the United States has to be involved in any solution to the conflict. Nonetheless, we are also convinced that it does not have to be the prime mover in finding that solution. The European Union, the United States, Russia and the United Nations must work together. In addition, the whole Arab world as represented by the Arab League, and certain states in particular, must also be involved in this concerted approach. It should then at last be possible to convince both sides of the need to put an end to this fruitless cycle of actions and reactions. We are all aware of what the outcome has to be, and this makes the suffering and deaths even more senseless, if that were possible.
I therefore believe we must persevere with this approach. I am very grateful for what you have said and for the support of the House. We shall persevere along these lines. We are working on a declaration for the European Council to be held in Barcelona the day after tomorrow. The declaration is being drafted in the clearest, most categorical and specific form possible. I trust that this declaration will be endorsed by other international players present and also that it will be a step towards attaining that longed-for peace which often still seems to be light years away.
Mr President, I should now like to move on to the subject of this first speech, namely the enlargement of the European Union.
It is abundantly clear that the impending enlargement represents one of the greatest strategic challenges the European Union has faced since its creation. As you are aware, it is one of the key priorities for the Spanish Presidency. The overriding political importance of this venture was made quite clear at Nice, when a road map setting out our objectives for the half year was devised.
A clear timeframe was then drawn up at Gothenburg. It was stated that negotiations with all those countries sufficiently prepared should be completed by the end of 2002. The next step was taken at Laeken, when the terms of this final stage of negotiations were confirmed. It was also stated that if the present rate of progress was maintained, up to 10 countries could be ready. In addition, specific terms were laid down for the conduct of negotiations. These terms must and will be adhered to, to ensure a successful outcome. On the one hand, there must be compliance with the acquis, and on the other, with the Berlin financial framework.
It is worth emphasising the magnitude of this challenge. It involves bringing into the Union countries that were military dictatorships with planned economies barely fifteen years ago. I am referring to the countries of Eastern Europe, most of which belonged to a military alliance opposed to the North Atlantic Alliance. I would remind you again that I am only casting my mind back fifteen years at most.
As a result of the fundamental changes that happened so quickly, this enlargement has taken on its own specific characteristics. It differs significantly from previous enlargements, and therefore has its own particular nature.
In line with the programme, my country's main aim whilst it holds the Presidency-in-Office of the Council in the coming six months is to achieve common positions on the chapters which have fallen to us by virtue of the timetable. It will be for our Presidency to close these outstanding chapters. I am referring to the budgetary and financial aspects of the common agricultural policy, and regional policy, notably the Structural and Cohesion Funds, in addition to financial and budgetary provisions. Finally, there is the chapter on institutions.
Obviously, we are dealing with very difficult and complex chapters. They represent approximately 80% of the Community budget. This in itself is an indication of the size of the challenge we have before us. No effort will be spared in the pursuit of our aim. One reason is that we are aware that any delay could jeopardise the entire venture.
The debate on these chapters was opened with the Commission's presentation on a communication concerning the financial framework for enlargement. I imagine that further details will follow. The Commission also presented horizontal documents on regional and agricultural policy.
These issues have already been dealt with in the Council. They have been debated seriously and in depth. The Commission has now undertaken to present draft common positions during March if possible, or failing that, in early April, depending on the outcome of the discussions.
I have to say that the Presidency-in-Office of the Council is favourably inclined towards these documents. We believe that they provide a fair and sound basis for negotiations. Their content is reasonable, balanced, and in line with the acquis and the Berlin financial ceilings, as agreed at the Laeken Council. We are now at a critical juncture. Consequently, we shall try to ensure that the possible attempts to reform common policies do not interfere or overlap with the enlargement negotiations, because if they do, enlargement will inevitably be delayed.
The Presidency is fully committed to discharging this responsibility successfully. Nonetheless, as I mentioned earlier, we are aware that these are the most complex and sensitive chapters of the negotiations. We do not envisage opposition to reforming the main policies on expenditure. Rather, it is a case of stressing the importance of keeping to the agreed timetable, and therefore following a different course from that set for the enlargement negotiations.
In discharging its responsibility, the Presidency knows it can count on the good will of the Member States. They are all aware of the significance of the task in hand. We also trust we can rely on the Commission's support. The Commission has presented the horizontal documents on regional policy, agriculture and the financial framework for enlargement. It has also canvassed the opinions of the Member States. As I mentioned earlier, the next stage will come within a few days when the Commission presents to the Council draft common positions acceptable to the Member States and negotiable with the candidate countries. I have to say that the Commission is doing an excellent job. The Commissioner responsible deserves particular recognition. He is present here today and I should like to take this opportunity to thank him for all he has done.
The Presidency also hopes it can rely on support from the candidate countries. They are making a great effort to adopt the acquis and implement it effectively, but they will also be called upon to make an effort to be realistic at the negotiating table.
A preliminary debate has already taken place in the Council in its various configurations: the General Affairs Council, the Agriculture Council and Ecofin, for instance. It has become clear that Member States have different points of view and sensitivities. That is only to be expected. Nonetheless, I am convinced that in the course of these discussions we shall arrive at consistent positions we all agree on. They should also be acceptable to the candidate countries because, ultimately, we need to come up with a solution amounting to a fair compromise between a whole range of demands. In the first place, there is the political priority of enlargement. Secondly, compliance with the rationale underpinning the negotiations, namely the transposition and effective implementation of the entire acquis. This applies to everyone, and there is no scope for differentiated systems.
Furthermore, as I mentioned previously, it is essential to comply with the budgetary ceilings set in Berlin. Lastly, it is important to take on board the reasonable expectations of the candidate countries and respond positively.
I am confident we will all work together to reach such agreement, overcoming the difficulties we are currently experiencing as a result of the sensitive nature of these chapters in the negotiations.
We intend to adopt common positions on these chapters with financial implications and try to provisionally close the chapters that could not be closed earlier because of the specific difficulties involved. In addition, we propose to set in train a range of measures designed to facilitate the process.
Firstly, the committee charged with drafting the Act of Accession and related instruments will begin work. The committee is to start operations at once, cooperating closely with the candidate countries.
Furthermore, during these six months, the Commission will submit the action plan on compliance with the third criterion for enlargement. This is the so-called Madrid criterion regarding effective implementation of the acquis by each of the candidate countries, a crucially important issue at this stage in the negotiations. This issue is on the agenda for the Seville European Council in June of this year.
During our Presidency we also aim to open all outstanding chapters with Bulgaria and if possible, with Romania too. Obviously this will only happen if the Commission and the two countries concerned supply the Council with the necessary information and comply with other requirements. Bulgaria and Romania have certainly made a great effort to move forward. This was recognised at Laeken, and I am pleased to be able to commend them for it in the House as well. It is important to continue sending out positive signals to these two countries regarding our commitment to their participation in the enlargement process. Hopefully this will come about very soon.
I should like to deal with Cyprus separately. Reunification is not a precondition for accession, though clearly a solution to the current situation would make things very much easier. Throughout its Presidency, Spain will fully support the United Nations' efforts to resolve the situation. It is to be hoped that the prospect of enlargement will be an incentive to put an end to the division of the island.
Lastly, further to the Laeken conclusions, the Spanish Presidency will press ahead with the pre-accession strategy for Turkey. The aim is to move to a new stage in Turkey's preparation for approximation to the acquis, taking into account the extent to which the country has complied with the Copenhagen political criteria, and with a view to setting new objectives in the accession process.
We have many important commitments and tasks to deal with during these six months in order to maintain the momentum of the negotiating process. The ultimate aim is to ensure that we are in a position to conclude negotiations with those candidate countries that are genuinely ready by the Copenhagen European Council at the end of the year.
We are convinced of the importance of bringing the enlargement process to a successful conclusion. It is morally necessary for Madrid, Barcelona, Berlin or Rome to be deemed as European as Prague, Budapest or Ljubljana. Furthermore, non-enlargement would have very serious implications both for the present Member States of the Union and for those prevented from joining it. As Spain's Foreign Minister, I am delighted to inform you that eurobarometer's readings put my country at the top of the list of countries whose citizens are most in favour of enlargement. The Government of Spain is certainly fully behind the people on this.
The political situation in Member States where elections are due to take place shortly must not be allowed to affect the enlargement process. The latter must not be affected either by the tragic events of 11 September. Our joint determination to attain the goals we set ourselves at Nice, Gothenburg and Laeken has to prevail.
Mr President, Mr President-in-Office of the Council, ladies and gentlemen, I wish, on behalf of the Commission, to thank firstly you, Mr President, most warmly for your statement on the situation in the Middle East and to make it clear that the Commission endorses the whole of what you have said.
I believe that the present time requires us to demonstrate that all the political institutions of the European Union share common ground and a determination that the violence in the Middle East should come to an end and that common sense must be given a chance.
Mr President, ladies and gentlemen, let me now turn to the subject of our debate. In terms of enlargement, 2002 will indeed be a most decisive year. The European Councils in Gothenburg and Laeken, and Parliament's decisions on the subject, have given rise to such political momentum and created such a level of response that this process can now be delayed no longer. Any delaying tactic would now have unmanageable and perilous consequences and could lead to the political and economic stability now achieved across the whole region between the Baltic and the Black Sea being jeopardised.
It is still, then, our objective to welcome all those candidate countries that are sufficiently prepared as new members before the 2004 European elections, and prospects for this are good. Negotiations are progressing according to plan, and we are adhering fully to the timetable. The Spanish Presidency's excellent cooperation gives me confidence that, under it, negotiations will be successfully completed on all the chapters - with the exception of the financial package and the 'institutions' chapter - with the ten countries that, at Laeken, were named as potential candidates for membership in 2004.
As envisaged in the road map, the Commission will, in the coming weeks, be submitting drafts of the common positions on the chapters on agriculture, regional policy, budgets and institutions. Apart from that, we intend this year to open all the outstanding negotiating chapters with Bulgaria and Romania and to present a more developed and enhanced strategy to prepare these countries for accession.
I would now like to deal with a number of political issues which have, in recent weeks, and to some extent in recent days, shown themselves to be potentially problematic or possible obstacles. I will start by referring to the discussions on the Bene? Decrees. It is the Commission's view that this is not just a legal problem, but primarily a political and moral issue, a solution to which has for some years been sought by the Commission and by many others in many, many confidential discussions. The Commission takes the view that those Bene? Decrees that refer to the expropriation of property conflict both with present-day Czech and European legislation, and are therefore obsolete and of no further effect. It should therefore be our common endeavour to get back to objective reality on this issue and not have the process of enlargement laden down with issues that belong to the past.
An understanding has to be reached which will allow all the parties concerned to maintain stable and lasting relations with each other in a spirit of good neighbourliness and to shape Europe's future together. The question that is significant in terms of coexistence within the European Union is whether Czech legal practice on the reconveyance of property results in discriminatory effects. I have noted with satisfaction that the Czech government, for its part, is examining this question, and I also welcome Parliament's request for an independent opinion on the matter. The Commission, too, is at present re-examining all the legal aspects of this issue.
I am already able, though, to tell you today that the Czech government has declared to the Commission its readiness to act and ask the Czech legislature to change the legal position if it should transpire that present legal practice cannot be reconciled with European law.
Another issue to which we have had to give closer attention this year has been that of the future of the Kaliningrad region. On completion of Poland and Lithuania's accession processes, Kaliningrad will become a Russian enclave within the European Union. The Russian government has raised a range of issues on the problems of access, cross-border travel and energy supply. It is my belief that we have to consider these topics in the overall context of the development of the Baltic region as a whole. Substantially more than just agreement on a transit order is at stake, and a great deal more than a solution to the question of visas. As regards transit arrangements and the visa issue, we are seeking an arrangement within the framework of the existing Schengen acquis.
The Commission has already, over the past year, set out its thinking on the issues to be dealt with and emphasised its willingness to enter into dialogue. Such discussions need now to be continued in a purposeful way within the framework of the existing EU/Russian bodies. I would, though, like to make it clear that separate negotiations with Russia on the Kaliningrad issue cannot be carried on within the framework of the enlargement process. We are unable to engage in negotiations on the rights of third parties and, above all, cannot come to any agreements to their detriment.
The decisive question will be how the Kaliningrad region can successfully be included in the dynamic of the Baltic region's development. The real problem will be the growing socio-economic gulf between Poland and Lithuania on the one hand and the Kaliningrad region on the other, which will ensue if a way cannot be found to make possible Kaliningrad's involvement in the region's increasing economic dynamism. We must reduce this gap if the spurt of growth that will result from enlargement is not to give rise to social and political tensions in this part of the Baltic region, for the real danger is of the development gap leading to potentially explosive social and political tensions.
Let me add to what has been said on the subject of Cyprus. Last week, I had the opportunity to hold a series of political discussions in Cyprus, notably with the leaders of the two communities, Mr Clerides and Mr Denktash. I came home from Cyprus thoroughly encouraged, with the impression that both leaders of the negotiating teams in the ongoing face-to-face discussions on a possible resolution of the Cyprus question are striving in earnest and with determination and commitment towards a lasting political solution. No breakthrough has as yet been achieved, and there are as yet no definite agreements, but I could see that convergence has been achieved to an extent that would have been considered impossible even only a short time ago. So I want again to encourage both sides to pursue these discussions in a constructive fashion and make use of this window of opportunity to come to a sustainable and durable peace settlement in good time for the accession negotiations to be completed.
I derive particular satisfaction from the fact that both Mr Clerides and Mr Denktash assured me that it is still their objective to reach political agreement by June of this year. The Commission remains in close contact with the United Nations in order to ensure that any political solution is compatible with the provisions of European law in force. It is from our point of view crucial that Cyprus, being subject to international law, should be able to act at an international level, speaking with one voice in the institutions of the European Union and should be able to implement and enforce within its own territory the international undertakings that it enters into.
On 30 January, the Commission presented its proposals for a common financial framework for enlargement, our objective being to guarantee the coherence of the negotiations on agricultural policy, structural policy, and on the budget chapter. Over and above that, we want enlargement to come about under conditions acceptable to all sides. There must not be second-class membership, nor will there be. Enlargement must, though, be on a sound financial footing and also manageable in the long term. In preparing the common negotiating position in the coming weeks, the Commission will be guided by the following principles: Firstly, that the ground rules have been clear ever since the 1999 Berlin decision on Agenda 2000. The Berlin global upper limits will not be exceeded even if we now accept up to ten new Member States, whereas the decisions taken in Berlin assumed six.
Secondly, the new Member States are, in principle, to participate in all common policy areas, in certain cases only after agreed transitional periods, although it should be noted that such transitional periods may be requested both by the candidate countries and also, in individual cases, by us.
Thirdly, the new Member States are not to be financially worse off after joining than they were before it. It goes without saying that we cannot tolerate a situation in which those who will be our poorest members will, in the early years of their membership, be paying for their richer counterparts. It is, then, absolutely unacceptable that the new members should be in a net position from the very start.
Fourthly, our proposals are not under any circumstances to prejudice the form that Community policies may take in the future. That also applies to agricultural policy. The Commission's proposals do not, therefore, in any way prejudge the next financial perspective for the post-2006 period. You will be aware that our package is, above all, one of structural aid, as it is in this area that there is the greatest need. Perhaps I should just quote some figures. Of the overall package alone, 76% is allocated to structural and cohesion measures and to measures in the rural development area. Of the financial package as a whole, 76% will take the form of direct investments in the development of these countries. It is only in the cohesion fund, but not in the structural fund, that we are proposing to increase resources, thus putting the emphasis on projects in the areas of the environment and transport infrastructure, where the need is greatest and in respect of which the candidate countries have, in the course of negotiations, entered into commitments which we must help them to meet.
The Commission considers it particularly necessary to emphasise the development of rural areas in order to actively promote structural measures in rural areas and make use of the opportunity for restructuring. It is true that, in Berlin, no exact calculations were made as regards direct income aid for farmers in the period up to 2006, but I must point out that the Commission remarked at three points in the memoranda that accompanied Agenda 2000 that the acquis is a unity, that there cannot, in the long term, be two agricultural policy systems alongside each other and that direct aid forms part of the acquis. We must, then deal with this issue at the negotiating table.
After accession, the new Member States will pay full contributions to the budget, whilst some of the structural and agricultural policy measures will become effective in budget terms only after a certain time delay. As in previous enlargement rounds, the Commission will therefore provide for the facilitation in principle of lump-sum compensation in the budget. Practical details of this can, of course, be decided only at the very end of the negotiations.
From the Commission's point of view, the package now on the table is balanced both in terms of policy and content. The plan is still in place. Negotiations are progressing at a brisk pace. The next stage is clearly mapped out. Up until the European Council in Seville, the task in hand will be to work out a common EU negotiating position on agricultural policy, structural policy, on the budget chapter and on the institutional chapter, and the course taken so far by discussions in the Council leaves me confident that that will also be achieved.
In addition, the Commission will be presenting a report to the European Council in Seville on the realisation of the action plans to build up administrative capacity in the candidate countries. At the end of October this year, the European Council, under the Danish Presidency, will consider the progress reports for 2002 and the Commission's actual recommendations, which will relate to the question of with which candidate countries negotiations may be formally concluded at the European Council in Copenhagen at the end of this year. This can, at the same time, introduce the concluding phase of negotiations. Continued close cooperation and Parliament's political support will be indispensable to reach a satisfactory conclusion.
Mr President, Mr President-in-Office, Commissioner, ladies and gentlemen, our group, that of the European People's Party/European Democrats, supports the general directions taken both by the President-in-Office of the Council and by Commissioner Verheugen. In saying, at the end of his speech, that Parliament's support is indispensable, the Commissioner was expressing a truth. We, too, hope that the whole process in which we find ourselves will lead to an outcome that will enable the Council, the Commission, and Parliament to declare themselves satisfied with it and to adopt what the negotiations have produced.
Like Commissioner Verheugen, the President-in-Office of the Council again put the emphasis on timing. It was indeed our Group that proposed that the negotiations should be conducted in such a way that the first countries to join the EU should be able to take part in the 2004 European elections. This makes it necessary that we should complete negotiations by the end of this year and by the beginning of 2003 at the latest. I hope that this will be possible under the Danish Presidency, for the completion of the negotiations would complete the cycle that began when the Copenhagen criteria were laid down ten years ago. It is also beautifully symbolic in a particular way that the Presidency at this important stage is held by Spain, a country of the South, thus focusing attention on the significance of the centre of Europe and expressing our common political intention that EU enlargement - which of course involves Cyprus and Malta, but mainly the central European states - should not be about the interests of a few Member States of the European Union, but about our common interest, that of all the Member States of the European Union.
There is of course still much work to be done, as we all know. We should not now give any country a guarantee and tell them that they are in whatever happens; rather, every country must make the effort so that we can achieve satisfactory outcomes at the end of the day.
We know that many chapters still have to be negotiated on. Whilst hoping for results on them, we also say - and, whilst not being an expert on agriculture myself, I do say this for my own part also - that our farmers have, in the European Union, Agenda 2000 to protect their legitimate expectations, and we see the mid-term review, to be presented by Commissioner Fischler, not as being about various things that actually have nothing to do with enlargement, but we want to safeguard our farmers' confidence as well.
Commissioner, Mr President-in-Office, Kaliningrad has been mentioned, and, Mr Verheugen, I emphatically support what you said. I recently spoke with the Mayor of Pillau, which is in the Western part of the Kaliningrad region, where there is very great interest in the possibility of direct contact with the Commission in Brussels and a concern that not everything should be done via Moscow, which is a long way away. Perhaps, in our discussions with Russia, we might also ensure that there are immediate and direct links between Kaliningrad, formerly Königsberg, and the European Union and its Member States.
I also wish to mention the Ukraine, the western part of which, as we know, was formerly eastern Poland. However much we, naturally, have to guarantee border security - and we must make every effort to ensure that the Mafia, drug trafficking and serious crime cannot get into the European Union across Poland's eastern border - we should, at the same time, be flexible in order that the people there who have ties across the border, who live in Western Ukraine and are of Polish origin, may also have flexible solutions in their dealings with Poland, so that no new Iron Curtain may descend there to separate people from each other. I believe that this will be of immense significance as regards our relations with the Ukraine.
I believe that we - Council, Commission and Parliament - have a common task, in that we need to work much harder at persuading people, not only in the candidate countries but also in the European Union, that the membership of the central European countries and also Malta and Cyprus is a massive opportunity for the European Union - and particularly for the countries of central Europe - to establish stability on our continent. It is, though, also an economic opportunity, as trade between the European Union and the central European states has in the meantime almost equalled in scale our trade with the United States of America. This unleashes a dynamic that is to the benefit of all of us.
If, when considering enlargement, we cast our eyes eastwards in particular, it is very important that we, especially in days like these - so we thank you again, Mr President, for your initiative on the Middle East - also look southwards, to the Mediterranean region. Eastward enlargement enjoys equal priority with our relations with the Mediterranean countries and with the Arab and Islamic world. If, as a European Union, we act with determination, courage and an eye to the future, then, I believe, we will also be able to accomplish a great work for peace and contribute to stability in our environment, both to the East and South of the European Union. I believe this to be the common task of the Council, the Commission and Parliament. If we, together, bring that to pass, you, in the Commission and in the Council, will of course have our unqualified support.
Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, Commissioner Verheugen was entirely right to say that we are in the final phase of an irreversible process. Enlargement can be delayed no longer, and to seek to delay it is to contemplate making a grave error and taking an unhistorical step. Nobody in this House, I believe, wants to hold enlargement up.
In this irreversible process, though, demands are made of both sides. We have discussed the candidates, and the tasks that the candidate countries must carry out. Many true things have been said about this, but we must take a critical look at ourselves and ask ourselves where we stand in this final phase. Even on the eve of its enlargement, does not the European Union itself still show deficits, and are there not tasks that it has not completed? On that point, I want to address two aspects of the debate over the past eighteen months, and a period of time that lies ahead of us.
Following Nice, we were told by everyone in the then Presidency of the Council and by the Commission, that Nice made the EU capable of enlargement; indeed, there were even Members of this House who said so equally emphatically. In Parliament, the overwhelming majority of Members took the view that this was not the case. Parliament took the initiative in introducing what was then termed the post-Nice process, which has, thank God, culminated in the convocation of a Convention, which is henceforth charged with eliminating the deficits, particularly of an institutional nature, that we still have as enlargement progresses.
Nice saw the adoption of an agreement that did not go far enough, especially in the areas simplifying decision-making mechanisms, reform of the Council, and reform of the Commission's structures and democratisation. Much more is it the case that what was adopted at Nice was a mechanism for reaching majority decisions, one that complicated matters more than it simplified them. If we proceed with enlargement on the basis of such structures, it will be incapable of being delayed - on which point, Mr Verheugen, you are right - and will, furthermore, be necessary and historically right. It would, though, lead to a dangerous paralysis in the European Union and, furthermore, such a paralysis that there would an even greater threat of people turning away from the European Union. There is therefore a link between the Convention's task and enlargement. It is the Convention, in fact, that must make the European Union capable of enlargement.
You referred to the need for Parliament to give its support in this. Parliament is indeed an important partner, and that in two respects. We are an important partner because we, in this House, will see to it that the democratic reforms needed at the heart of the European Union are actually carried out before the new Member States join, in other words before the European elections. We will equally see to it that we will, being part of the budgetary authority, join in dealing with the financial requirements, and do so to a creditable extent.
As Commissioner Verheugen rightly said, the upper limits are clear, but there continue to be within them serious problems in need of a solution. These problems are, incidentally, not only of the sort that arise from enlargement and the financial arrangements associated with it; they result also from the decisions by which, within the framework of the foreign and security policy, additional financial functions are transferred to the European Union, functions that must also be funded from the Budget and will result in staff being redeployed.
This means that Parliament, over the next two years, has to make it abundantly clear that we are the Council's and the Commission's partner in enlargement policy. Being a partner, we give support, but we will also critically monitor what the Commission and the Council will do about democracy, reform and the funding of the enlargement process.
Mr President, the Commissioner has very helpfully outlined the major challenges that enlargement will bring - challenges such as the problems of Kaliningrad, of the Bene? Decrees, of Cyprus; and he has talked a lot about the cost of enlargement. I am, however, very pleased that the President-in-Office drew attention to the cost of non-enlargement, which is by far the greater. It may well be true, as the President-in-Office said, that for us these countries will have waited a "mere" 15 years to join the Union. To them, however, those 15 years will seem more than half as long again as the decade that Spain waited to come into our Union. I believe it is incumbent upon us to do all we can to speed up the process of enlargement. The first step in that process is in the hands of the Presidency this week as the Council meets in Barcelona.
President, you have emphasised that we have a responsibility for reuniting our divided continent. We must welcome those who wish to join us as soon as they are ready. But it is not primarily a budgetary question: there are tremendous economic benefits to be gained, and that is where Barcelona comes in; for we need to have the courage to undertake ourselves the difficult economic reforms which we rightly expect of the applicant states. This means, in Barcelona, agreeing important economic reforms, finding the way towards reform of the common agricultural policy, and moving towards reforms of our institutions.
The Heads of State and Government must not fudge the opportunity of real economic reform in Barcelona. We must open up the markets for gas and electricity, both wholesale and domestic, by 2005 at the latest. We must recommit ourselves to the package of legislative measures in the financial services action plan, unblocking discussions in the Council. We must also see progress on public procurement and a European patent.
If we are to fulfil our objective of staying within the financial perspectives, enlargement must also mean reform of the common agricultural policy. The over-production and waste which characterise the CAP and the worrying consequences for public health of intensive farming methods must be dealt with as we move towards a modern rural development policy, breaking the link with production and creating an environmentally sustainable policy providing aid to our farmers.
The prospect of enlargement also requires us to make a success of the Convention. Our institutions and our decision-making procedures are like a Trabant, when what we need is a Mercedes. We need to design a constitutional settlement for the Union of the 21st century which goes beyond Nice, which is based on common rights and values, which addresses the legitimate concerns of our citizens, combining accountability, democracy and efficiency. Here, above all, what is called for is a responsible approach from our Member States. It is not helpful for financial discipline if the Italian Finance Minister questions the finances of enlargement. It is damaging, when a Community of 25 or 27 will need a strong Executive in the Commission, if the Head of Government of one of our large Member States accuses the Commission of a bias against his country, of wanting to smash the culture of one of his industrial producers, and of singling out his country.
If we are to insist on a responsible approach from the countries of Central and Eastern Europe, then we need a more responsible approach ourselves. I hope that as we move towards the Danish Presidency later this year and the historic decisions on enlargement, we will see a responsible, united and purposeful Western Europe welcoming these new democracies into the democratic fold.
Mr President, Commissioner, Mr President-in-Office, I must say that I can see an astonishing transformation. Whereas we have, over and over again, invented new and grand names for the enlargement of the European Union -'Europe's achievement of the century' and 'peace project for the continent' spring to mind - recent weeks have seen the addition of a new name for it: the 'enlargement savings bank'.
This 'achievement of the century' is saving the fifteen EU finance ministers a cool EUR 18 billion over against the financial decisions reached in Berlin! This is not to say that the financial decisions reached in Berlin were set rather too high through being wrongly estimated. On the contrary, criticisms were voiced at the time that it would probably not be enough for enlargement. It was said, though, out of fear of the net contributors, that we still had the reserves, and that we could call on them if it came to that. The opposite, though, is the case; the Commission has for weeks been repeating the slogan that enlargement must not cost anything. This strikes me as playing at a topsy-turvy world, as a peace project costs a fair bit. There cannot be a two-class Europe, as that would produce social tensions, migration and under-development.
We Greens therefore call for the financial forecasts to be re-examined. It is not true that rural areas and the Structural Fund are getting more. It is precisely at these points that conspicuous cuts are being made over against what was estimated in Berlin. It would, basically, be necessary to use for enlargement the EUR 15 billion that are to be given straight back to the finance ministers of the fifteen EU States in 2002 and 2003. I also believe that transitional periods are possible until 2007 at the latest. The attempt to delay phasing-in even further, until 2007, is a pusillanimous proposal and evidence of the Commission's incapacity, as it would mean that the agricultural policy would not be reformed, and that they want to adjourn the mid-term review that makes the European Union do its homework. We are not going along with that. We need an agricultural policy under which aid is linked in with ecological and social criteria and projects are funded only if they are compatible with the reform. The candidate countries, though, must participate in this reform on an equal footing.
The Commission continues to reject one important proposal by Parliament, namely that the agricultural reform should be introduced now in the candidate countries in order to strengthen rural areas, and that this should be done with the citizens who live there. The Commission, I believe, must stop acting in a feeble manner, and must have the courage to reform, and the courage to tell us that enlargement will cost money if it is to be a success.
Mr President, as a Dane, I naturally hope that this can be done so that the Copenhagen criteria come full circle and we can append the final signatures in Copenhagen by the autumn. As a democrat and internationalist, I rather doubt, however, whether we shall make as much progress as that. I think there are still many obstacles. Some of these have been mentioned, but I think there are others that are also worth mentioning.
We heard about developments from the fall of the Berlin Wall until the present time. Eastern and Southern European countries, emerging from planned economies and militarisation, were mentioned. All right, but what is to become of these countries if there are no planned economies or militarisation. The other day, we had a debate in the Committee on Foreign Affairs, Human Rights, Security and Defence Policy about transatlantic links, and all the participants thought that European countries should prepare to get the defence budgets up to between 3 and 5% of GDP, simply in order to comply with general expectations of the EU's military capacity. What does that mean for the candidate countries and their economies?
I fear that, when it dawns upon them what conditions we are offering them, the people of Eastern and Central Europe will vote 'no' in the final referendums, and that would in my view be a catastrophe. I am dissatisfied, then, with the economic package prepared in connection with enlargement. I am dissatisfied with the statement that it must not cost anything. I am dissatisfied with the fact that the candidate countries must go through a transitional phase of ten years before they feel they are participating fully in the economic area, when it is also ourselves who are laying down transitional conditions and not allowing the principle of freedom of movement for the labour force to apply to the candidate countries on the same footing as it applies to other countries. When considerations of this kind become apparent to those people who, in due course, must vote on whether or not the candidate countries are to become members of the EU, then I fear we shall have problems. I would therefore call for an extra effort to be made in the last phase to alter all this about its not having to cost anything. I agree completely with Mrs Schroedter from the Group of the Greens/European Free Alliance when she said that we are probably talking about the biggest peace project of our lifetime. Must it really rest upon its not having to cost anything? Are those of us in this cooperative venture really so small-minded that we believe that the greatest peace project of our lifetime must not cost anything? I should very much like to be involved in campaigning for the rich Member States to be required to pay for the project, and that also applies to my own country. Denmark must naturally be willing to pay. Saying that it must not cost anything is tantamount to not wishing wholeheartedly to get this mammoth project under way.
Mr President, the EU Convention comes at a very important moment in the life of the European Union. The Laeken Declaration made clear both the extent of the achievements of the European Union over the past 45 years and the scale of the challenges which it now faces.
The debate we are holding here today relates to the enlargement of the European Union. The enthusiasm and determination of the candidate countries seeking to join the EU provide the clearest proof that the European Union is an enormous success story. I very much welcome the participation of representatives from the parliaments of the applicant countries in the Convention and look forward to the fresh insight they will bring to its workings.
Institutional reform goes hand-in-hand with the enlargement of the European Union. The regulations and directives enacted through the three decision-making procedures in Europe must be streamlined and simplified.
The Göteborg European Council decided that those applicant countries which are ready to join the European Union may complete accession negotiations by the end of this year. The goal of admitting new members into the European Union by 2004 is still a very ambitious one, but it is not a pipe dream. The enlargement of the Union is the number one policy priority of all key European Union legislators.
Our resolve and courage at these enlargement negotiations must match those which the candidate countries themselves are showing in enacting wide-ranging new laws as they prepare to join the European Union as full members.
The Spanish Presidency is now dealing with the most difficult enlargement negotiations, notably agriculture, the structural funds and budgetary matters. I am confident that both sides can reach agreement on these chapters of the talks and reach a conclusion that is - and must be - fair and balanced.
The applicant countries have made substantial progress in meeting the Copenhagen criteria, with regard both to the transposition of legislation and to the implementation of new European regulations and directives covering a wide range of economic and social sectors. The significant advances made by the applicant countries in terms of enacting new EU legislation have certainly ensured that the enlargement negotiations can proceed at a stronger pace.
Undoubtedly, substantial progress has been made in increasing the independence, transparency and efficiency of public administrations in the applicant countries, as well as in improving the operation of their legal systems. Efficient public administrations are necessary not only to enact new EU laws completely, but also to ensure that the Community's financial resources are used effectively.
This year will undoubtedly be a decisive one for the enlargement process and for the future of Europe. This institution will work very closely with the Spanish and Danish presidencies of the Union to ensure that enlargement negotiations are a success. We will have to show the same determination as in the past in order to find constructive answers. I believe that this House has the goodwill and determination to do just that.
Mr President, I should like to warn against our treating the new candidate countries as second-class applicants.
In the Convention, the national parliaments met and appointed their two representatives in the Bureau, without the representatives from the candidate countries being called at all. On 25 February, I submitted a proposal to the effect that the candidate countries should themselves be able to elect two representatives to the Bureau. The proposal was neither circulated nor debated. The Bureau has held its first meetings without the new countries being represented. The latter must naturally have completely equal rights and also be entitled to have material interpreted in their own languages.
This weekend, the prime ministers are meeting in Barcelona. The large countries are attacking the equal rights enshrined in the rotating presidencies. There is the risk of a situation in which the EU is run on an intergovernmental basis by representatives of large countries who, in that way, act together supranationally in relation to the smaller countries. That is how I interpret Mr Solana's discussion paper for the Summit. It is a variant which the EU's critics should not be alone in criticising. The proposals are also a sign to the candidate countries that they can certainly join us but not on an equal footing.
The Commission's proposal on agriculture also operates with two classes of Member State. It would be cheaper and more sensible to phase out price support in the EU before enlargement and to provide the candidate countries and our own farmers with compensation.
Signalling different treatment is wrong and deeply damaging. It is also the Nice Summit's decision to give the Czech Republic and Hungary two fewer places in the European Parliament than are allocated to EU countries with fewer inhabitants. I wish once again to call upon the Commission to publish the so-called screening reports concerning how far the candidate countries have got with introducing our legislation. That is information which belongs to the people, both in our own and the candidate countries. In this case, it is everyone who is being discriminated against. Debates concerning legislation should be fully open, as they are in all the parliaments, and the people of the candidate countries must also be able to monitor the phasing out of their own laws. Mr Solana's new discussion paper should have been submitted directly to ourselves, as I requested. Instead, I now hear about it through leaks. Let us put an end to this secretiveness and take the Commission to the Court of Justice if it does not hand over the screening reports.
Mr President, Mr President-in-Office of the Council, Commissioner, I would like to make reference to the general speech by our group's Chairman and seize on a few, perhaps just small, details. Although we have to keep an impartial view of all applicant countries, this must not mean that the various decisions they made prior to accession negotiations or their special circumstances arising from their natural resources or history should be completely ignored. I am mainly alluding to the situation regarding Estonia, which is close to Finland.
It is unreasonable that the Union is demanding that the country's bituminous shale-based production of electric energy, which is unable to compete in a freely competitive market, should swiftly become the object of free competition, while, at the same time, France, and to some extent Germany also, are still, after fifty years, obstructing the liberalisation of their own energy markets. Fortunately for it, Estonia is still not even part of the European electrical network. The other special feature of Estonia concerns its milk quotas, which the Union wishes to fix at a basic level equal to that of the start of the last decade, when Estonia - rightly or wrongly - decreased its production. Thus, present volumes of production - very important for Estonia's countryside, which is still dependent on agriculture - will not fit within the framework of the quota. It is these sorts of decisions that will, however, determine the attitude of the farming population and the people of East Estonia to EU membership in the referendum.
The question of Kaliningrad always comes up as a key issue in any talk about enlargement, the northern dimension and our relationship with Russia. I am a very strong supporter of Russian cooperation, but I am very pleased to hear Commissioner Verheugen remind us that Kaliningrad is a part of Russia, and that there can be no special negotiations on it with regard to enlargement. Russia is also mainly responsible for proposals on cooperation and participation in financing. Neither is Kaliningrad - and this is something I want to stress - a crucial element in the problems and opportunities of the northern dimension, which lie elsewhere. They are in Murmansk, in the St Petersburg region: close to the Finnish border.
Mr President, Mr President-in-Office, Commissioner, in this debate on enlargement I should like to emphasise an aspect which is not part of the negotiations as such, but which will be very significant for the success of the new accessions. I wish to talk about the statements which are made from time to time - and too often for my liking - by the leaders of candidate countries, political declarations which emphasise the bilateral conflicts between neighbouring countries in Central Europe, countries which today aspire to join the European Union.
For example, I am thinking of a subject which you yourself addressed, Commissioner: the recent virulent comments made by the Hungarian Prime Minister on the Bene Decrees, which were followed by the sharp riposte of the Slovak Prime Minister, his Czech counterpart and the President of the Czech Parliament. The result of this controversy was the postponement of the Vi?egrad summit, during which four countries - Poland, Hungary, and the Czech and Slovak Republics - had intended to coordinate their positions for the final phase of the negotiations, which would have been extremely useful.
I am not going to express an opinion here on the Bene? issue itself. In any case, you have already done so, Commissioner, and very well too. For my part, however, I deeply regret the climate of mutual mistrust of which this controversy is symptomatic. Similarly, the persistence of the excessively nationalist leanings of certain leaders and the general public in the candidate countries is something which we can only contemplate with fear. Of course we can understand their terrific thirst for freedom and independence after so many years of oppression. Having become well acquainted with these countries myself just after the fall of communism and the break-up of the Soviet Union, I think that I am quite well placed to know and understand how the people there are feeling and why they are reacting in this way. But, for pity's sake, accession to the European Union does not require them to forget the past, but to be able to transcend it. I have often regretted the fact that the accession negotiations are based solely on the Copenhagen criteria, that is, on criteria which are objective, admittedly, but which are essentially materialist. Psychological political criteria - states of mind, attitudes, private reservations - which are obviously difficult to measure, hardly play any part at all, as you have often reminded us, Commissioner. However - and I say this in a spirit of friendship and out of the high regard that I have for the candidate countries - their accession to the Union, which we are hoping, preparing and waiting for, has to take place in a climate of confidence, with the very strong desire to live together, and not in a climate of distrust and even suspicion.
Mr President, I too wish to thank the Council and the Commission for their work, and I hope that, despite the political hurdles which will no doubt appear, the negotiations in Copenhagen will nonetheless be successfully concluded.
We then come, however, to the next phase, namely the people's support of the project by means of referendums and, in that connection, I should like to address one aspect which covers half of the population, namely women. There is no doubt - and the Commissioners have also assured us of this - that the Community acquis must be implemented. However, there is a difference between theory and practice, and the reality is of course that the situation of women in the candidate countries has not been improved following the fall of the Berlin Wall. I must therefore ask whether, in the Commission's and the Council's work, there is anything at all that ensures that there are opportunities for strengthening the position of women in the countries concerned. If there is not, we may have a problem with the referendums; we may have a problem with female representation at the elections to Parliament; and we may have a problem with female representation in the public administration. I would therefore ask the Commission and the Council to answer the question of whether special initiatives are being taken with regard to women in the countries concerned.
Mr President, Mr President-in-Office of the Council, Commissioner, it is my personal belief, and one I share with my party and my group, that there can be no going back on enlargement towards the East. There is a historical basis for that view, but we should not forget that a commitment on our part is called for too. We have just heard a reference to Kaliningrad. At present it is part of Russia, but it was the birthplace of no less a figure than Kant, one of the thinkers who laid the foundations for modern Europe. We should also remember that the Ukraine is as European as Poland. There is a region known as Galicia in Spain, but there is another Galicia in Central Europe with Krakow as its capital. That region boasts a long history and is at present partitioned between Poland and the Ukraine.
It should also be borne in mind that if Turkey joins, Europe will spill over into Asia. All the problems and political uncertainties related to this process must be taken into account. We are contemplating a Union with a population of 500 million and 28 Member States at the last count, if the Balkan countries do not join. Such a Union will need European institutions that are both more tolerant of diversity and stronger. The issue of the type of constitution we should seek also arises.
Regarding economic uncertainties, it has been claimed that after 2006 the European budget could be maintained with 1.27% of European GDP. That is impossible in my view, if we wish to maintain the Structural Funds and European policies, notably the employment policy. We only have to recall the German experience. Differences between East and West still exist, despite the tremendous effort made.
It is also important to respond to concerns regarding the environment, transport, and even the impact on this House. It is not clear whether the Treaty of Nice will have been superseded by the time the new Members join, but it provides for 732 Members of the European Parliament. What kind of enlargement will it be? Will ten countries be joining or not? I think these questions deserve careful consideration.
Finally, I believe the issue of eastwards enlargement should lead us to reflect on the kind of Europe we are aiming for. A more diverse Europe should in the future be a world power working for peace and solidarity. By its very nature, it cannot be a militaristic power like the United States.
All these thoughts should be aired in the House. We must avoid focusing on minor difficulties arising, because we have many major problems to deal with.
Mr President, although the EU has already gone through several processes of enlargement in its fifty-year history, there has never been such inequality as in the present round. The acceptance of new members is not actually taking place on the consistent basis of equality and solidarity. I find the debate on the Czech Republic intolerable. Anyone who wants to examine the so-called Bene? decrees and raises issues of property cannot leave out of consideration the character in international law of the two-plus-four process involved in the union of the two German states. Anyone who wants Russia on their side, wherever they may be, had better not make any false moves over Kaliningrad.
As seen from Brussels, the accession process is more than a one-way street; that is something that Mr Schulz addressed. Accession is meant to cost as little as possible even though the candidates are bound to the unconditional acceptance of obligations and payments in advance. The opening-up of markets is already turning out to mean good business for business groups, banks and insurers. Demonstrably better support was given when other countries joined - Spain being one of them. The candidates from Central and Eastern Europe have, on average, reached not even half the gross domestic product of the European Union, and the three Baltic States have only managed one-third. The level of production in some of these States is lower today than it was in 1990, which indicates that the preparatory payments have not been much use.
What is required is the reshaping of the structural and cohesion policies to ensure that, in both present and future Member States, the less developed regions in general, and the border regions in particular, will receive appropriate support. We therefore need concepts that really will convince citizens of the candidate states that entering the EU is the right step for them to take, and one that will be to their benefit.
Mr President, Commissioner, I should like to bring to your attention a matter which is far from unimportant and is closely connected with the enlargement of the Union. It is the matter of the protection of human health, which has always been a primary objective in all the development policies of the countries of the European Union.
The Treaty of Amsterdam, in fact, lays down that a high level of health protection is guaranteed in the drawing-up and implementation of all Community policies and activities. To this end, we are making every effort to ensure that the citizens' health is protected by means of a common, efficient, high-quality health system, as proposed by the Community Action Plan for Public Health 2001-2006.
Given that to achieve such objectives we need to develop specific policies aimed at ensuring the ongoing improvement of professionalism and scientific research in the health structures of the European Union Member States, and given that the current status of the health structures - and health policies - in the candidate countries for enlargement is clearly backward compared with the situation in the European Union, I believe we should urgently take steps, by means of studies or simulations within the Member States, to identify the possible consequences of the enlargement of the Union on public health.
Furthermore, we should verify that the Community acquis on health has been effectively adopted in the Countries of Central and Eastern Europe, and we must take into consideration control measures to prevent the entry of the candidate countries from leading to a fall in standards of health care in the countries of the Union, in view also of the recognised shortage of medical and nursing staff.
Mr President, this debate contains one overall message, namely that membership of the European Union constitutes something along the lines of maximum political good fortune for the Member States and for the EU as a whole. I wish that assumption were correct, but I am unfortunately convinced that the message of the EU project will reveal itself to be a huge and fearful illusion. Wishful thinking is an obstacle to anything approaching sober realism. A number of problems have been mentioned, but these are not the crucial ones. There are the politically inflammatory problems with the Bene? Decrees, there is the Cyprus question and there is the economy with the unsolved problems of agriculture and the Structural Funds and so forth. Then there are the set of problems concerning the budget and the fear that the candidate countries will be treated as second class Member States.
However, the crucial and fundamental problems are not of course of a political and economic nature. The crucial problems arise from the fact that the process in relation to the candidate countries from Eastern Europe entails a huge transformation. It is about producing the legal framework for a transformation process of historic dimensions. Moreover, these legal problems, which may be difficult enough, of course conceal the democratic problems. The basis for the latest Copenhagen criterion is that a public administration should be brought about which effectively and correctly administers, applies and implements Community legislation. There is no information in the existing reports concerning this huge problem. And even if an effective legal administration, able to implement the transformation, is obtained, it will be democratically compromising, for how are the people to be involved in this process? The moment of truth is approaching.
Mr President-in-Office of the Council, Commissioner, your speeches have naturally struck home with me as well, especially the idea that we are now on the road to enlarging European rule of law to include more countries. As a result, European peace can ensue in States that know their responsibilities. A 'European-style' peace. I also have a great deal of faith in the policy of the Commissioner during the negotiations. I support his underlying principles. I also welcome the fact that he keeps the pressure on until the last minute, until October, and that it is not a foregone conclusion that ten countries will be joining. Their accession remains conditional.
I should like to ask a specific question concerning the costs that enlargement entails. A few other MEPs have already mentioned this topic, and we have also discussed it with the Commissioner within the framework of the Committee on Foreign Affairs, Human Rights, Security and Defence Policy. Regarding the costs of enlargement, I believe the Commissioner completely when he states in this respect that these will, in fact, not exceed our set budget. We have cut costs to ensure that enlargement becomes possible within the budget. Despite this, we hear all kinds of conflicting stories in the various Member States, depending on whether it is in their interest to turn this into an issue. A moment ago, I heard Italy being mentioned. I also have to include my own country, my own government, which states that the additional costs could be enormous. The Secretary of State for European Affairs made a cryptic statement that this could well cost the Netherlands anything between 0 to 1 billion. This proves that a) he has a conscience and b) he is also a campaign leader. Commissioner, I think it would be extremely useful if another authoritative analysis were issued of these calculations which are being drafted in the Member States and which give a completely different picture from that of the Commission. Surely this can be done independently, and I also think it is important for our people to be able to distinguish between the truth and accuracy on the one hand and unfounded nightmares on the other. Added to this, of course, is the fact that we have created our own problems by not reforming our own agricultural policy in time. We have simply not done our homework, but have saddled those other countries with these tasks instead - which they are implementing - and we complain in the meantime. Mr President, I have to say that I am also delighted with the statements made by the Commissioner with regard to the Bene? Decrees. We are all very busy working on them, and I have also noticed that in the Netherlands, associations, for example, are reporting claims in connection with Poland, among others. I would very much appreciate it if the Commission and the Council were to clarify which claims, with a reference to Copenhagen, would be viable and which would not be. In my view, clarity in this connection is crucial in order to keep our population in the positive frame of mind with regard to enlargement.
Mr President, Mr President-in-Office, Commissioner, I am very grateful to the two introductory speakers for their references to the great vision and also to the problems that remain to be solved. There are still a number of stumbling blocks that we have to remove, and not all the forces in the Member States, or in the candidate countries - to whom reference has already been made - have been very helpful in this.
The discussion of the Bene? decrees is certainly one of the stumbling blocks. Historians certainly judge these decrees in different ways, but I am obliged to the Commissioner for pointing out that the only issue of relevance to accession is that of whether they still to this day have discriminatory effects, that is, whether the legal systems contain provisions that go against the acquis communautaire and are still of relevance to negotiations today. Provisions of this nature must be removed along with their effects; I am very glad that this is something on which the Czech and Slovak governments now agree. We will not be helped to build a new Europe either by revising the Bene? decrees or by cementing them into the EU's treaties. Rather than getting bogged down in nationalistic squabbles, we should not lose sight of the vision of a great Europe.
The 2004-2005 enlargement round will be the cause of much satisfaction in many of the candidate countries, but there will be disappointment in those that remain outside. It is worth considering whether we ought to give these countries not only greater financial help with the implementation of their reforms, but also a realistic - and I emphasise realistic - provisional date for their accession, subject to their making progress in the relevant areas. There is great fear, particularly on the part of Romania and Bulgaria, of being put on the shelf. Consideration will have to be given at the same time to adding new countries to the list of candidates, and I am at present thinking only of Croatia.
With Turkey, on the other hand, we have to consider how to grant what it has asked for, describing this as a compensation for its help with the Cyprus issue, help that has, though, not yet made itself clearly visible. Here, too, it must be clear that a date for the beginning of negotiations with Turkey cannot be named in isolation from fulfilment of the Copenhagen political criteria. In light of the fact that the borders of a future Europe will become ever more visible, we must also, I believe, even now slowly start thinking about how even closer political and organisational ties can be forged with those states that I believe will remain outside the European Union - Russia, for example, or many of the Mediterranean states. For Europe does not consist of the European Union alone; there are other states with which we want to build up new and strong cooperation, with potential for the future, in order to maintain a strong European Union.
Mr President, when, on 9 November 1989, we stood in front of our television sets and saw people, intoxicated by the spirit of democracy, hurling themselves over the Berlin Wall, we all felt the pulse of history. The very same night saw the beginning of the enlargement process, or the reunification of Europe, as the Group of the European Liberal, Democrat and Reform Party prefers to call it.
We now stand on the threshold of creating a unified Europe, an EU for the whole continent. It is, of course, nothing less than an historic sensation.
Now, however, we must move on a stage from merely engaging in rhetoric, whereupon it becomes a question of hard facts: money, agriculture and ancient border conflicts. Who said that it would be simple? Who believed that it would not cost anything? Who believed that we should not have to make sacrifices? Certainly, enlargement has a price, but it is worth it.
Obviously, there are still a lot of problems to be solved, but we must not drown in details. 2002 is an incredibly important year for enlargement, but it is also a year with elections in six Member States and three candidate countries. The European issues will become important, but there is a very great risk of domestic political considerations overshadowing enlargement and the European issues. That is why vigorous European leadership and action by the Commission is required to force the pace during these crucial months. 2002 must not be a lost year. Enlargement must not be delayed.
Mr President, ladies and gentlemen, Commissioner Verheugen's statements on the Bene? decrees, which I expressly welcome, mark a noteworthy change in the Commission's attitude. Many initiatives, Commissioner, saw these issues as bilateral in nature and not to be put in the context of negotiations on European enlargement; I expressly welcome the way you have now abandoned this manifestly untenable position and I praise you for it. You obviously did this influenced by the public debate sparked by Mr Zeman, who, this House should note, has presumed to advise the Israelis to do with the Palestinians what the Czechs did with the Hungarians and Sudeten Germans after the last World War - which I consider to be the most monstrous thing he has said. Such an attitude of mind has, though, no place in the European Union, and so, Mr Verheugen, I expressly welcome the way you have put discussion of these decrees into the context of the European legal order, recognising the political and moral issues involved, which go against the EU's legal order, and which are indeed obsolete, being incapable of having any future legal effect within the EU, and that what matters now is to make it our concern, in a spirit of good neighbourliness, that they do not constitute obstacles on the road to enlargement.
Questions therefore arise and demand to be answered. If the decrees have indeed lapsed, as the Czech government maintains, why were they not unambiguously annulled? If, though, they have not lapsed, and can still be employed in practice, indications of which are unfortunately numerous, how, then, can they be reconciled with the European legal order? And the pre-eminent fundamental question is that of what line the Czech government takes, not only on excesses but with the expulsion of entire ethnic groups as such, that is, on what we have unfortunately learned to call ethnic cleansing.
That the Foreign Affairs Committee intends henceforth to set in motion investigations by experts is therefore to be welcomed to an extraordinary degree, as these issues affect not only the EU's conception of itself as a community based on law, but also the foundations on which the EU enterprise rests. These issues must be clarified before we can actually complete enlargement successfully.
Mr President, ladies and gentlemen, the enlargement of the European Union is an endeavour - an endeavour for 500 million people on this continent, people in the EU's fifteen Member States, but also in the countries that want to join them in it. In contrast to what you have said, Mr Verheugen, it is not an effort that we have to make now and which we can no longer get out of, but an endeavour that we want to engage in because we want to create a future Europe that will be a community of solidarity in that future generations can work in peace with one another and with economic success on sound social foundations and under optimum conditions from the point of view of the environment.
Such an endeavour must be worth something to us - not only in terms of what we ourselves, or politicians, put into it, not only in terms of drumming up people's support, but also in terms of figures in black and white, by which the project must be backed up; it means that we also, of course, have to give thought to how we can set out, including in financial terms, the individual steps that must be taken. That is not just a fear on the part of the public, but an important issue. As a householder myself, I, naturally, pay a great deal of attention to that.
We have just heard that we will be able to cope with all that within the framework of the Perspective that was adopted in Berlin in 1999. All of what the Commission has presented will indeed last us until 2006. There are though, a few things in all these columns of figures that we need to discuss. Mr Verheugen referred to one of them himself. It is expecting too much of the new countries who will be added that they should be net contributors from the very outset. You cannot demand that countries whose gross domestic product is certified as being only 50% of that of the existing Member States, that they should start out as net contributors, for the precise reason that payments have to be effected directly, whilst repayments would be made only after a period of time had elapsed.
In this financial perspective, we have described pre-accession aid packages that, in the first instance at any rate, worked on the assumption that new countries would be added with immediate effect from 2002. However, they have not been, but, spread over the years, the EUR 3 billion remain the same. If ten countries actually are added in 2004, the EUR 3 billion left over would be for two countries, Bulgaria and Romania. We will have to discuss what is actually meant by this and how it has to be implemented.
Finally, we must think about how things are to go on after 2006, for you cannot simply say that this will be enough until 2006, and that we will just carry on after that date. You mentioned that the Structural Fund and the Agricultural Policy are in the ratio of 75:25. In our current Budget, the ration is 45:35, in favour, let it be noted, of the Agricultural Policy. We cannot make such massive changes to it that it will be as you have just said by that date. What this means is that we must discuss in precise terms how we go on from here. We will monitor that during the Budget very constructively, but with a highly critical eye.
Mr President-in-Office, this morning you introduced this topic for us. With all respect for you and your office, I have a request to make. In the whole of your speech, you did not once mention Parliament as being a fellow-player in connection with these enlargement negotiations. We are legislators on the Budget every bit as much as the Council. It would be good if the way you conduct business were to take us into account.
Mr President, we have made a considerable number of requests of the candidate countries - we have set a whole series of criteria - but from time to time it is good to reflect on our duties, and I should like to mention three of these.
First of all we need to ensure that the public understands what is at stake. Here it seems to me that there is a lack of information in our countries. Secondly, we need to rethink cohesion policy, taking into account the points mentioned by the Commission in its second report. But we should have one priority: to bring the costs of enlargement under control. Finally, we need to reflect on the issue of federalism and democracy in an enlarged European Union. It is true that this is what the Convention is now doing on a daily basis. Nevertheless, it remains the key problem: we need more democracy in Europe.
Mr President, I have listened very carefully to what the President-in-Office and the Commission had to say to us. I have two questions to ask. I still fail to understand what you intend to do about Bulgaria and Romania. Perhaps you are taking a step forward, but I fail to understand how and I totally fail to understand what our longer-term objectives are for the rest of the Balkans, where the decisions which we have taken so far are creating a black hole at the heart of Europe.
My second question, Mr President-in-Office, is this: I am an optimist and I believe that the first accession agreements will soon be signed. Have we considered the fact that the candidate countries, which by then will be members, will need to learn to work within the European Parliament and, as in the past, their parliaments will need to send representatives to Parliament in Strasbourg and Brussels until such time as European elections are held? Have we made the necessary financial and technical arrangements? I think we should because this is something which has to be done and it is an extremely positive message which we can send the candidate countries right now.
Mr President, ladies and gentlemen, the Foreign Affairs Committee has commissioned a legal opinion on the issue of the Bene? Decrees. This greatly gladdens my heart. I see them as not only a bilateral problem; they continue to be applicable in law, and the question therefore arises of whether they are compatible with Article 6 of the Treaty of Amsterdam. Previous progress reports have, unfortunately, had not a word to say about this.
Commissioner Verheugen has given it as his opinion that the Bene? Decrees are not merely a legal problem but a political and moral one. The ethnic cleansings and expulsions in the most recent wars in the Balkans have without doubt revealed a European dimension. What is at the heart of the Bene? Decrees is no different. The international jurist Felix Ermacora came to the conclusion, in a legal opinion on the Bene? Decrees, as recently as 1992 that they were incompatible with current international law, thus indicating that they cannot be reconciled with EU law either. It is with real excitement that I await the outcome of this opinion and the reaction of the Commission and the Council to it.
Mr President-in-Office of the Council, Mr President, Commissioner, ladies and gentlemen, a process of such historical significance as enlargement can only be approached on the basis of broad consensus. I should like to emphasise that it is essential to arrive at financial consensus.
In recent years, the European Union has operated by means of a multiannual agreement as expressed in the so-called financial perspective. This consensual system has resulted in two key achievements. The first is interinstitutional peace, crucial to the preparation of an annual budget. The second is multiannual financial programming, a very useful instrument for budgetary policy.
The memory of the difficulties experienced in reaching agreement on the most recent financial perspective in Berlin in 1999 must still be fresh for all Members of the House. This perspective will remain in force until 2006. Members must also be aware of the major difficulties anticipated in connection with drawing up a new financial perspective valid until 2013. By that time, the House will have welcomed new honourable Members and the new Member States will be present in the Council. Consequently the nature of these two budgetary authorities will be very different.
The impact of a reformed agricultural policy is one of the variables the new financial consensus will need to take into account. Others will be actual convergence in the areas classed as Objective 1 at the time, and the statistical effect will have an impact on that. Then there is the absorption capacity as far as new Member States are concerned. It will even be necessary to come to a new decision on own resources and the maximum ceiling, currently 1.24%. This will have to be ratified by the Member States.
It might therefore be wise to delay negotiation of a new financial perspective until it is possible to ensure complete consensus between the parties. If the present financial framework can cope with enlargement, it should perhaps be retained until an overall assessment of the new financial situation is available.
Mr President, ladies and gentlemen, there is no doubt about it, agriculture is at present certainly one of the most difficult chapters to negotiate in the enlargement process. I would therefore like to preface my remarks by saying that there may not be, and there will not be, a link between reform of the Common Agricultural Policy and these countries joining, nor a composite measure to that effect, even though there are those who would like to see such things. The one must be dealt with separately from the other, although that does not mean that there is not a whole range of requirements and rules to be complied with by both sides. First of all, there is the need to guarantee the full transposition of the acquis communautaire, especially with regard to the veterinary and plant-health sectors, quality standards for food safety and adherence to the regulations on the protection of animals. There is no dispute that there will, in some sectors, be transitional rules with time limits, but they will be few and far between. Furthermore, the Sapard programme, conceived as pre-accession aid, must at last be fully implemented, as what has been done hitherto has been unsatisfactory. We also support the Commission proposals for direct payments to the new Member States to start by being made gradually and in a form related to area rather than to production following their accession and for rural development programmes independent of production to be markedly topped up with resources, in order to avoid social dumping, among other things, in countries such as Poland. Agriculture and rural development still play a central role in these countries and will continue to do so for a long time to come. Not only there, either, might I add! Support, across the whole of the EU, must be given on the basis of multifunctional agriculture in all its many facets, thus further strengthening the second pillar, not only with regard to the WTO negotiations.
I would like again to make it clear that the idea of solidarity, by which our Community is governed and characterised, must be neither eroded nor done away with. This does not mean, though, that the Common Agricultural Policy was not in need of reform, both in our own states and in the candidate countries, whether enlargement took place or not. Any of the farmers' representatives who believes that no reform of the CAP is needed is, by his attitude, doing nothing more than accelerating the downfall of rural agriculture, the maintenance of which he constantly and stridently demands.
Let me turn to the Presidency of the Council and say that it is perhaps dawning on some of us that, in the 1999 negotiations on Agenda 2000, it might sometimes have made more sense to think along slightly less national and rather more European lines. Is it not so, Mr President-in-Office, that there can and will be no more inherited farms? As a Parliament, we want Europe to be enlarged and hence reunited, and I am certain that Commissioners Fischler and Verheugen will see to it that this does not fall at the hurdle of the agriculture chapter.
Mr President, ladies and gentlemen, right at the beginning of my contribution to the debate, I would like to remind you that Parliament will not only have to approve the enlargement treaties with each country in turn, but also, in exactly the same way, the relevant transfers of funds in accordance with Article 25 of the interinstitutional agreement, with an absolute majority of members and three-quarters of the votes cast, and so it is a good thing that both the Commission and the Council have involved Parliament in the negotiations from an early stage.
So what are we doing now? For a start, toiling through the mid-term review, as decided on in Berlin under the German Presidency of the Council. Secondly, setting in motion a further development of Community policies for the post-2006 period, ever bearing in mind that eastward enlargement and the world trade round are running in parallel. Let me say loud and clear that over-ambition will endanger the timetable for enlargement. I would also like to make it clear that I consider the current Commission proposals, for example in the area of agricultural policy, to represent a responsible approach to budgeting.
We certainly also have to discuss, in the area of structural policies, how we can develop plans for adapting the Structural Funds. I will go on record as agreeing with Mr Walter. We will also have to discuss this if we have special provisions for the Cohesion Fund. Would these apply up to 2006 or would they be laid down for a further period from 2006 onwards? The devil is trying to hide in the detail here. Let us not deceive ourselves; we will also have to ask whether the deficient implementation of pre-accession aid to date is the litmus test for the candidates' ability to transpose regulations and their suitability for accession, or whether we have ourselves complicated matters to such an extent that nobody can cope any more.
So I hope that the Convention comes up with the conclusive results that we will need on the institutions' capacity for action, and on the concentration of competences. Let me add that I personally have doubts as to whether what we are currently discussing in relation to capacity for action and the rules governing languages will really be the final solution. Above all, there is one thing we must pay attention to: We need solutions that are capable of gaining a majority, that will not only be adopted in parliamentary bodies, but will meet with public approval in both the old and the new Member States of the EU. With that in mind, let us go to work together!
Mr President, ladies and gentlemen, it has been said that this is an inevitable, unstoppable process, but it is a process that must be kept under control. We must recognise the efforts of these countries but, at the same time, we must also ask ourselves some questions about the more sensitive aspects of this process. As has already been said, Bulgaria and Romania are countries that have been left behind and form part of an area - the Balkans - that in itself is a critical area historically, let us remember, an area that sparked off disasters during the last century. What do you intend to do, Mr Commissioner and Mr President-in-Office of the Council, to speed up the process of integration and approximation of the Balkans to the Union?
The second point I should like to make concerns relations with the Mediterranean countries. There is a kind of double vision in this House: on the one hand, two hours ago we all applauded the initiative that our President proposed, seeking to adopt a different, more participatory approach to the Palestine peace process; on the other hand, after Barcelona, our Mediterranean policies are practically dead. How can one think of holding an effective dialogue if one is unable to understand that it is also possible to further peace through practical forms of aid?
Then there is the matter of public opinion. I was pleased to hear that we will be getting a coherent package as regards agricultural policies and Structural Fund policies. Public opinion is distrustful of the enlargement process, especially inside the countries of the Union. Of course, some people are more sensitive and others less, but all in all there is distrust in all the Member States. I believe that, from this perspective, answers need to be forthcoming.
A final point: languages. Here I support everything Mr Böge has just said. I believe we must retain the principle of multilingualism. With continued enlargement, on the one hand we are taking up an historical challenge that we do not, of course, want to miss, but on the other we must also do what we can so that the identity of our cultures and our peoples is not lost.
Mr President, Commissioner, ladies and gentlemen, I would like to begin my prepared statement by thanking Commissioner Verheugen for discussing the subject of the Bene? Decrees and thereby, as Parliament has already done in many resolutions, clearly pointing out that this issue very definitely possesses a European dimension. Commissioner, you were right to observe that problems of a legal, but also political and moral, nature have arisen and are certainly of relevance to the process of integration. I will now also expressly welcome and support the encouragement you have given in this House to the Czech Government and the Czech public to do everything possible to put a stop to such discriminatory effects in the legal field as may still result from these Bene? Decrees, and thus remove potential obstacles on the path to enlargement. I greatly regret the remarks by some Members to the effect that enlargement is inevitable. As if we were now to have to do everything in our power to move this process further forward, because it would otherwise be unstoppable! This process is not only unstoppable, it is also explicitly desirable, and to be desired, moreover, with the utmost ardour!
In particular, enlargement incorporating the countries in Central and Eastern Europe, and those to the North, overcomes the historic burdens laid upon us by Yalta, at last overcoming the division of Europe, and benefiting us all, especially countries such as Austria and Germany, who will profit directly from the growing markets at their front door!
Mr President, the 45-year history of the European Parliament confirms the Communist Party of Greece's assertion that it was created in order to serve the interests of big business, not of the people, as many would have us believe. The workers of the European Union have seen their rights eroded or even abolished, especially over the last ten years.
This applies to industrial relations, insurance rights, democratic liberties and wages. Unemployment, poverty and suppression are spreading. Small and medium-sized enterprises in town and country are being wiped out. Measures are being taken which bolster the increasingly autocratic powers of major economic interests. A Union is being constructed which, instead of opposing the barbarity of the United States, goes along or competes with it on a dangerous and absurd path, which may lead to the destruction of our very planet.
The people of the candidate countries therefore have nothing positive to expect as regards their vital interests. Pre-accession relations have given them a bitter foretaste of what happens when companies are restructured, nationalised industries are snapped up by foreign capital, their important social rights are abolished and support is given to their local exploiters, often the Mafia, who are proving to be privileged partners of the European Union.
That is why the Communist Party of Greece, in a spirit of solidarity with the people of the candidate countries, urges them to oppose this process. As far as Palestine is concerned, I should like to call on the European Union, here and now, to cut all funding to the regime of criminals in power in Israel and any supply lines to that regime, in order to put an end to the crime being perpetrated against the Palestinian people.
Mr President, I would like to thank all the honourable Members who took the floor. I listened carefully to what they had to say. Unfortunately, time does not allow me to reply to each of them individually, as I would have liked. I believe this has been a very useful exchange of views and ideas for all concerned. It demonstrates the cooperation that exists between the various European institutions, notable the Council, Parliament and the Commission. I would however like to make some observations and I hope they will be relevant.
As I see it, there is clear and overwhelming support for this great historical enterprise of enlargement. We have all but achieved a common front on this issue. In addition, there is universal awareness of the need to abide by the timetable we set ourselves to ensure that many of today's candidate countries can participate in the next elections to the European Parliament in 2004 and be represented in this House.
The historical dimension of enlargement was mentioned, and rightly so. Enlargement is a political venture but also one with a historical dimension. It aims to reunite Europe for good, following the divisions that arose during the cold war and the balance of terror, when Europe was split into rival blocs. Nonetheless, it is true that this enlargement will probably not allow us to claim that we are topping off the building of Europe in a geographical sense.
At present we are all thinking in terms of a maximum of 10 countries, and of concluding negotiations by the end of 2002. I shall come back to the question of the number of countries in a moment. We are working hard, but many difficulties and obstacles remain to be overcome. Several honourable Members referred earlier to the situation of Bulgaria, Romania, Turkey, the Balkans and Ukraine.
I should like to point out that when strong criticism of the present process of building Europe is voiced, there is a tendency to overlook the fact that the building of Europe and the whole political enterprise of creating the Union are an obvious success story. The Union began with six Member States. There are now 15. Very soon we could be 25, then 27, 28 and perhaps many more in the future.
Nobody wants to be associated with failure or to join a poorly-run club. On the other hand, people generally queue up to join a well-run venture with proven success.
Take the Balkans as an example. I shall refer to both the Eastern and the Western Balkans including Bulgaria and Romania. I said earlier, and Commissioner Verheugen endorsed my comments, that it is essential to send out very clear, strong and positive messages to Bulgaria and Romania. The aim is to open all the chapters with these countries in the coming few months, and to speed up negotiations for their future accession as much as possible. The European dimension has special significance for these countries, as indeed it did for Spain in the past.
Where freedom, the consolidation of democracy, social justice, modernisation and economic progress were concerned, Europe always was a lodestar for Spain. The same is true for these countries. They have exactly the same right to integrate into the European Union as we had at the time. In due course the same will also be true of the Western Balkans.
What are we offering these countries? We are spreading a prospect out before them and offering them the opportunity of integration. We are enabling them to pursue the consolidation of democracy and internal reforms, because there is no feasible alternative to integration into Europe.
This will be the best way of ensuring that conflicts do not arise. It should prevent a repeat of the war situation these countries experienced in the recent past. It is for this reason that the European Union is setting up Association and Stability Agreements with several of these countries within the framework of the Stability Pact. The time-scales vary from country to country, but it is our declared aim to ensure that all of them will in due course be in a position to apply for membership of the European Union.
This therefore is the venture we are currently engaged in. You will appreciate the importance of getting things right at this stage. We must be serious, rigorous, disciplined and realistic. I listened carefully to the honourable Members who spoke of reconsidering the financial perspective and of how enlargement would not be achieved for free. It certainly will not. On the contrary, it will be provided for within the framework of the financial perspective we agreed. That is something quite different.
Other speakers referred to the need to begin considering the reform of the common policies. They are quite right, of course. I would like to make the following quite clear, however. At this juncture, anyone who maintains that the debates on the financial perspective and on the reform of common policies should be interwoven with the accession negotiations has to realise that doing so would make it impossible to keep to the timetable for enlargement. Anyone in favour of enlargement and meeting the deadlines set must be aware that either we continue in the present vein or we shall fail. I believe there is full agreement between the Council and the Commission. I trust the same is true of Parliament. A broad consensus of this nature is essential if we are to meet the citizens' expectations.
I should like to make one last observation which I think is also relevant. The European Union has demonstrated a clear political will concerning enlargement. That political will does not, however, imply that a political decision has been taken to close negotiations with ten candidates before the end of the year.
Political will is essential but it is not sufficient. The pace of negotiations must be maintained, and the candidate countries need to demonstrate their administrative and judicial capability. In essence, they must demonstrate their political capability regarding the transposition of the acquis into their legislation. Further, they must satisfy us that they are capable of complying with it. Things will go badly both for them and for the present Members if that is not the case. We are all committed to ensuring success.
I trust that the same kind of clear political will shown by the European Union will also be shown by the candidate countries, and that they will therefore take the action required. Then, when the time is right, it will indeed be possible for us to take the political decision to close negotiations with ten countries in the first instance and with more in the future.
Mr President, ladies and gentlemen, I wish to thank Parliament most warmly for the wide-ranging support it has given the Presidency of the Council and the Commission in the enlargement process, and I consider it highly significant that this common purpose and cooperation are continuing.
A couple of very short observations: Firstly, it seems to me that I again need to point out very clearly that we may not impose new conditions for enlargement, no matter how desirable it may be to push forward certain reforms within the policies and also within the structure of the European Union. Much as I understand the use people make of enlargement as an argument in favour of pressing on with these, I must equally warn against any form of composite measure, as that could be taken in the candidate countries only as a new and additional obstacle and would serve to confirm the candidates' existing suspicion that, whenever they approach the objective, we move it even further away. That is not on!
Nor do I at all understand what is the problem with the Convention, for example. Why is it that the present candidate countries should not, as new members, already play a full part with equal rights? Those who think they would be incapable of doing so are deluding themselves.
Let me deliver a forceful warning against the conception that we even now have to put our silverware and valuable porcelain in a place of safety, before the grubby kids arrive from the East. Anyone who approaches enlargement in this way does not grasp the whole historic dimension of this problem.
My second observation relates to finances. I am quite happy to be admonished by representatives of the budgetary authority, that the Commission should adhere to what the budgetary authority has prescribed. If you want us to spend more money, then by all means come to an agreement with the Council that more money should be made available. Until that happens, the Council will adhere strictly to the framework that we have received from the Council and from Parliament. I can tell you that that is quite sufficient. It would be quite absurd to make substantially more money available because of our being at the limit of what we can justify as allowable expenditure in the candidate countries. It is quite simply untrue that they are getting a worse deal than the present members. Measured by reference to their gross national product, those who will be our new members get substantially more aid from the European Budget than do the present cohesion Member States.
It is, then, accurate to depict us as applying double standards only in as much as the candidate countries enjoy preferential treatment to some degree. They are not, though, neglected in any way.
In response to Mr Oostlander's last remark, let me say that there are dozens of studies of this sort, some of which also come from the Netherlands, to the effect that the costs of enlargement would in fact be far higher than we have calculated. All these studies, including the Dutch ones, have one thing in common; they are based on political assumptions that are not going to become reality. They assume results from negotiations that do not exist, nor will they exist in the future. If, of course, we were to negotiate a requirement for the whole environmental acquis to be completed in the new Member States by 2005, that would cost EUR 130 billion, and that EUR 130 billion would have to be raised. We do not, though, negotiate like that. We negotiate in such a way that we remain within the bounds of what is financially possible, and we do not enter into financial commitments for the post-2006 period. I surely do not have to explain to Parliament that it is not even possible to negotiate in such a way as to produce financial commitments that Parliament and the budgetary authority have not covered. You would never adopt an enlargement treaty of that sort if it involved financial risks. Enlargement, though, puts us at no financial risk. I have my own hunches as to why, certain discussions have been launched in certain Member States and using certain documents. My position as a member of the European Commission does not, unfortunately, permit me to express my thoughts on the subject.
I might perhaps be permitted to observe that the European Union's budget permits neither tax increases nor indebtedness, so that we really cannot budget more than the Member States make available to us as contributions, and perhaps every Minister of Finance in the European Union ought to be aware that that is the case.
The discussion on the Bene? Decrees has encouraged me to continue with the Commission's cautious way of dealing with this issue. I would ask for all those who wish to participate in this discussion to do so with the utmost sensitivity and care. Not all the strident voices of recent times have helped us to get closer to the objective. I agree with all those who say that, beyond the subjects of the negotiations themselves, there are issues and problems that should be resolved before we come to any decisions, as we do not want to have to drag burdens from the past behind us on our way into our common European future.
The debate is closed.
The next item is the debate on the statement by the Council and the Commission on Transatlantic relations, including steel import tariffs.
Mr President, ladies and gentlemen, first of all I should like to thank this House for giving me the opportunity to speak, on behalf of the Council, on the current state of transatlantic relations. I believe this reveals Parliament's sensitivity with regard to the European Union's foreign policy and, moreover, it is a timely initiative in view of the events of recent months and the forthcoming Summit meeting between the European Union and the United States, the first since 11 September.
The European Union and the United States are partners with a shared history that cannot be denied. I use this term not only to describe the longevity of this relationship but also as a graphic illustration of its importance and unique nature. The relationship between the European Union and the United States is based on strong and long-standing ties between our respective peoples and governments, and rests on fundamental values such as the respect for human rights, personal freedom, the rule of law, a democratic form of government and the system of free trade. Experience has shown on many occasions that, when the European Union and the United States act together in harmony, we can make a decisive contribution to generating a positive dynamic for world change, fostering the establishment of democratic regimes, seeking greater trade and investment opportunities, reducing poverty in less favoured societies, or overseeing environmental protection on a global scale.
Going beyond our political and economic ties, the events of 11 September are a constant reminder of the value that both Europeans and Americans attach to the principles of freedom, democracy and respect for people's rights that shape our relations.
By way of an introduction, I should like to remind you of the terms in which the Spanish Presidency expressed its priorities for its current six-month term with regard to transatlantic relations - and I shall quote directly here: '11 September has strengthened even further, if that is possible, the indissoluble nature of Europe's intended integration with the transatlantic relationship. Now is the time to remind the younger generations of Europeans that this prosperous and peaceful Europe that we know exists partly because of the generosity and solidarity of many Americans when, not so long ago, Europe was no more than a battlefield and, after that, a continent in ruins. Now it is our turn to show such solidarity. During its Presidency of the Union, Spain will push this vigorously'.
Less than twenty-four hours after the odious attacks on New York and Washington on 11 September, the European Union expressed its total solidarity with the United States Government and the American people. On 20 September, the European Union and the United States committed themselves to work together within a broad coalition to combat the scourge of terrorism. We thus made a joint commitment to lead a hitherto unheard of cooperative effort on a global scale, aimed at eliminating the terrorist threat and its leaders, networks and organisations.
This determination reflects the strength of our transatlantic relationship, our shared values and our determination to stand shoulder to shoulder against the challenges posed by fanaticism and intolerance. Together with the United States, we are committed to the security and well-being of our citizens, and we shall spare no effort to protect our societies from the terrorist threat. We shall keep a special watch to ensure that the freedom of the individual and the rule of law are always scrupulously upheld.
The Presidency accords the highest priority to furthering this cooperation between the European Union and the United States in the fight against terrorism, particularly with a view to European Union-United States Ministerial meeting that will take place in Madrid on 10 April and the EU-US Summit to be held in Washington on 2 May. We can be proud of the efforts that we and our American counterparts have made in this regard over the last few months, but satisfaction with what has been achieved must not distract us from the long road that still lies ahead.
Since the Council of Ministers for Justice and Home Affairs which met in Santiago de Compostela on 14 February, there has been a consensus for the Presidency to ask the Council for a negotiation mandate to conclude an extradition agreement and a mutual legal assistance agreement on criminal matters, based on Articles 24 and 38 of the Treaty on European Union.
The Presidency wants to present the Council with a draft mandate so that it can announce its decision on 25 April. We are aware that this mandate must be clear and flexible and must represent added value compared with the current situation, and it must of course comply with the limits laid down by the constitutions of the Member States and the procedural guarantees inherent in European values.
International affairs are another fundamental element in the exchange of information and points of view that form part of transatlantic dialogue. This dialogue on CFSP matters seeks greater coordination of our positions on matters of great importance - including security and defence policy - and viable solutions to international conflicts. For example, amongst other issues, we have been and still are analysing the conflicts in Afghanistan and the Middle East every day, at various levels.
Over the last fifty years, the European Union and the United States have helped create and develop the rules and institutions responsible for promoting peace and prosperity within many different international forums, including the United Nations, NATO, the International Monetary Fund, the World Bank and the World Trade Organisation. For two generations the Europe-America link has ensured peace in our continent, and now, when Europe is closer than ever to achieving its dream of reunification, we bear the responsibility of maintaining and expanding our understanding with the United States, renewing our commitment to stand shoulder to shoulder against the demands and challenges of the present day.
Mr President, the European Union and the United States also share one of the most complex, rich and varied economic and trading relationships in the world. Trade between us is worth almost EUR 1 200 million every day, representing roughly 37% of world trade in commodities and 45% of trade in services. Direct investment by the European Union in the United States stands at approximately EUR 675 000 million. Three million jobs there depend directly on this investment, and one out of every twelve American workers is paid by a European company. I must emphatically point out that the vast majority of these trade and investment links are carried out openly and without any obstacles, and when this does not happen we prefer consultation and dialogue as the most suitable means of resolving our differences, in a constant and sometimes far from simple effort to find practical, swift and balanced solutions.
The decision adopted at the WTO meeting of Ministers, held in Doha last November, to initiate negotiations for a new multilateral trade round is a clear example of the beneficial effects of European-American cooperation, which can overcome our divergent aims and interests for the sake of a greater common goal. At the same time, however, we must not be surprised if the complexity of our economic and trade relations causes disagreements and disputes, which, despite their relatively minor impact when compared with the total volume of trade, can sometimes take on considerable importance. Such disputes at times play a leading role and strongly influence the debates led by leading politicians and also the media. In contrast, few people remember our ability to reach compromises and solutions to past controversies. The banana conflict is one example I can mention, which remained with us for a long time until it was finally resolved quite recently.
One of our objectives, therefore, is to provide a new, positive focus that can enhance and develop bilateral trade. This positive side of things is all too often overshadowed by the prominence accorded to disputes.
The Presidency underlines the need to use the as yet untapped potential of commercial relations to transcend any process of crisis and confrontation and transform it into a process of cooperation. I am convinced that, in this way, we shall be able to address other ongoing disputes, such as those of the Foreign Sales Corporations or genetically modified organisms, or the more recent dispute on the trade in steel.
On this point, I must specifically mention the appearance of this new disagreement with the United States, as a consequence of the decision announced on 5 March to impose safeguard measures against imports of certain steel products. The imposition of tariffs of up to 30%, depending on the case, reflects a worrying trend in the United States towards unilateral protectionist options that ruin the efforts that the European Union and other producing countries made in Paris under the auspices of the OECD. It is a very unfortunate precedent at these times, which are so important for the fate of the new multilateral trade round. All the Member States and the Council support the measures adopted by the Commission, and in particular the policy being implemented by Commissioner Lamy.
I assure you that the Presidency takes this matter very seriously and, with regard to future developments, it will remain in close contact with the Commission and the Member States, determined to adopt appropriate measures whenever necessary to safeguard the interests of the Union.
Mr President, it is understandable that Europeans and Americans sometimes have different views on major international issues, but that must not hold back our commitment to try to act together, and I shall give you an example that I think demonstrates this clearly: the Monterrey Conference. We managed to reach a consensus between the European Union and the United States, which all countries worldwide have also agreed to. I believe this is a good precedent and an incentive in the run-up to Johannesburg. This is not the case in the environmental field, however, where the European Union has just taken an important step forwards in ratifying the Kyoto Protocol at the last Council meeting of Ministers for the Environment only a few days ago, whereas the United States, with the adoption of the recent programme announced by President Bush, seems to be moving further away from this goal. Even in this case, however, when our positions seem so far apart, the Presidency believes in building bridges and, in the next few weeks, we shall be holding a high-level meeting within the working party set up at the Gothenburg transatlantic summit.
Mr President, I will finish here. The opportunities that each of us has to influence the others' actions positively and for the benefit of all are by no means negligible, and the European Union, which is ever more European and ever more united, must fully accept its responsibility as the friend and ally of the United States. The Presidency will therefore do its utmost to ensure that our relations with the United States are fully developed and, together with the Member States and the Commission, it will spare no effort to make the summit planned for 2 May in Washington satisfy both sides' expectations. In this context, the contributions to be made today in this sitting of the European Parliament will be of fundamental importance, and I thank you for them in advance.
Mr President, the Council Presidency started by making some general points on the state of transatlantic relations and spoke about our trade relations before concluding with the steel issue. I will take these points in reverse, not to contradict the Presidency - quite the opposite; I think that we are working very well together - but because inevitably the Commission is more preoccupied with recent events.
Let us start then with steel. As you all know, last week we witnessed the latest outbreak of steel protectionism, a chronic illness suffered by American trade policy which stands in total contradiction to the Bush administration's rhetoric in favour of free trade. Once again, the United States has on this occasion reinvented what we might call intermittent free trade: one day it works, the next day it does not. Well, on 6 March it was not working.
The measures announced by President Bush in relation to steel are clearly political. They have no legal or economic foundation, and we Europeans, who paid the socially and financially heavy price for restructuring in the Eighties and Nineties, know that it is necessary to adopt this course of action in order to adapt and become competitive. The United States has chosen the opposite approach: rather than tackling the problems at the heart of their steel industry - and these are considerable - they are forcing the outside world to bear the burden of the visible symptoms of these problems.
We know perfectly well that it is not acceptable to blame imports for all of the difficulties faced by the American steel industry, even if globally there is still surplus capacity.
In fact, these decisions are intended to transfer the burden of restructuring the American steel industry onto the rest of the world, and in particular onto us. We are probably the main victim of these measures, given our export flows and the quality of the products which we have been exporting to the United States. This is the first, direct consequence of the measures. In addition, we are threatened by a second consequence, which is indirect and probably on a considerably larger scale, since these measures threaten to divert a good proportion of the steel products which no longer have access to the American market onto the European market.
The Union is going to adopt all of the measures at its disposal in this field to protect both its industry and its jobs. Unlike the United States, we are quite simply going to abide strictly by the international commitments which we have signed up to.
We are of course going to bring the issue before the WTO so as to obtain a condemnation of the American measures. We will not be doing this on our own: this is not a conflict between the European Union and the United States; it is a much broader conflict because these measures are going to disrupt the steel market throughout the world.
This decision is a flagrant violation of the provisions of the WTO safeguard clause, which provide that such measures may only be implemented if imports have shown a sharp and substantial increase, which is not the case.
We are also going to ask the Americans to take measures to compensate us for the European exports hit by the American measures and, depending on their reaction, we will see whether it is desirable or conceivable to suspend our tariff concessions to the United States.
After all - and this is the most important thing - we need to protect our own market against the risk of a deflection of trade in steel products which, as I have said, will no longer be able to enter the United States.
We have initiated all of the procedures to this end and we are going to take measures which are commensurate with the risks posed by this influx of imports. For a number of weeks now, we have had an early warning system for imports in place. We are therefore ready. We had taken the necessary precautions. We will take these measures in full compliance with WTO rules. We will not close our market to steel imports. We simply wish to ensure that all of the steel products originally destined for the United States do not overflow onto the European market, and we will ensure that our own measures enter into force at the precise moment when the American measures closing their market take effect.
Why stick to the rules when, in this case, the Americans have clearly decided to disregard them? Because we do not consider the world market to be the Wild West, where anyone can act as they see fit. There are rules and regulations which here, as in other cases, guarantee the smooth functioning of the multilateral system, and we think, taking our lead from the Council and this House, that the medium and long-term interests of the Union are best served by ensuring the smooth functioning of a regulated multilateral system. In Europe we have a steel industry which is restructured, productive, strong and competitive. It is therefore in our interests to apply clear ground rules.
In summary, the Union is being hit by unjust and unfounded measures. The Commission, in close collaboration with all of the stakeholders - the Council, Parliament, the metallurgical industry and its unions - has decided to respond vigorously using all of the means at its disposal. We are going to protect our companies and our jobs from the potentially devastating indirect effects of these measures and we will continue to hammer home our argument that the American decision is bad for the American economy, bad for our steel industry and bad for world trade.
Recent events should not make us lose sight of the broader picture where our trade relations are concerned. Like the President-in-Office of the Council, I consider these to be generally of high quality and to represent the greatest volume of bilateral trade and investment in the world. These trade disputes which sometimes hit the headlines only concern, let us remember, a limited proportion of our trade. We also have a more positive agenda to manage with the United States, on both a multilateral and bilateral level.
I will pass quickly over the multilateral aspect. I believe that it was clearly demonstrated in Doha, as Mr Piqué has just said, that when the United States and the European Union work side by side on a number of issues, if not on all of them, they secure promising multilateral decisions, such as the launch of a new trade round as agreed in Doha.
Let us dwell more on the bilateral side. Of course we always have bilateral priorities for the Transatlantic Economic Partnership and we continue to support the idea that we need to work together on positive measures to boost bilateral trade. This is not always easy. We need to show tenacity and think in the medium and long term about mutual recognition, regulatory cooperation, food safety or data protection. In many cases we have achieved results, even if all of these subjects do not always capture the imagination of the press. We need to reflect on other initiatives which might have a little more political resonance or visibility, so as to breathe new life into a transatlantic agenda which some of you now consider to have become too much of a ritual, even sometimes to have run out of steam altogether. We are open to ideas and we have some of our own. We are working, for example, on negotiating a possible transatlantic agreement in the field of air transport - we are looking forward to the Court's ruling - on cooperating on intellectual property and on more extensive harmonisation of regulations on accounting, finance and insurance. In addition, with a view to the next transatlantic summit, we have started considering the advisability of taking initiatives in this field. Personally, I am in favour of such initiatives.
Nevertheless, we need to manage other conflicts where we are divided by matters other than steel, and there are a number of them. The issue of hormones in beef is not completely settled, even if promising negotiations have been started. The clementines matter has still not been resolved and neither have the dispute over duty-free American exports nor the case of foreign sales corporations, which is obviously significant. Our policy in these matters remains clear: we need to respect the international rules. This is true for us as it is for the Americans, and in the case of the tax-related subsidies for exports the United States has already undertaken to abide by the rules. We will use all of the means at our disposal to ensure that they do just that.
I will close by addressing the general state of transatlantic relations, which the Council Presidency has already commented on at length. I believe that 11 September had actually raised hopes that the United States' diplomacy and international attitude were going to become a little more multilateral. We are obliged, I believe, to conclude that this is not the case and that the few signs of unilateralism which we observed prior to 11 September - the agreement on the International Criminal Court, the ABM Treaty, Kyoto - have not gone away, indeed quite the contrary. The Commission considers that if, in the light of recent events, any changes are required, then they probably consist more than ever in the need to have strong multilateral institutions and greater implementation of international law.
This is the message which we try to get over to our American counterparts at our meetings. Together we need to consider the challenges, excesses, possibilities and risks presented by globalisation, and together we need to foster cooperation in an increasingly interdependent world. The next key date will be the transatlantic summit on 2 May. On this occasion we will spare no effort to try and relaunch a number of collaborative projects between the United States and Europe, on the fight against drugs, on judicial cooperation and, why not, on preparing for the Johannesburg Summit, when I believe that the world will need both the United States and Europe.
Mr President, I would like to thank the President-in-Office of the Council and the Commissioner for their comments this morning. I believe that we have reached one of those critical stages in the development of the transatlantic relationship in its global context.
Firstly, looking at the overall relationship, it is quite clear - as our two speakers have said - that since 11 September 2001 we have seen a significant change in the way in which the Americans view their place in the world. We see an America under attack - one which we recognised on 12 September in this House, but which perhaps we now fail to recognise six months on.
Secondly, we are in danger of seeing an unravelling of the security side of our relationship, where a political consensus underlying NATO cannot now be taken for granted for out-of-area responsibilities. We see the military gap widening and perhaps difficulties also in expanding NATO operations.
Thirdly, the strong impetus that came with the 1995 New Transatlantic Agenda now appears to be under threat because of a lack of political vision and, perhaps, frustration at the lack of results among many of the parties involved in the dialogues.
On the specific case of steel, I can only welcome the comments made by the Commissioner in deploring the US decision. The Commission should take action to seek compensation, and look for legal means of taking retaliatory action. I would also add that it would be very unhelpful, as Mr Aldonas at the Department of Commerce in the United States has suggested, for the US to link this steel dispute to the wider issue of problems in the global economy. That surely is not the way to go.
Fourthly, I come to what we might be able to do in the present context. It is indeed tempting to think of taking retaliatory action through tariffs. However, as The Times stated on 7 March, in Bush's folly, tariff walls would amount to an own goal. It would simply be a futile effort by the Americans to preserve unviable jobs in steel. Surely, therefore, we should be looking for a broader transatlantic partnership in which to define Europe's role and America's role and build on our common interests together. As regards NATO, that means ensuring that we can move NATO on to more global responsibilities. Furthermore, your meeting on 2 May at the EU/US Summit to update the New Transatlantic Agenda to meet new challenges must ensure that the political communities are properly involved.
In conclusion, it is up to you to provide leadership. We must be tough and take the necessary action to protect our interests in this steel dispute, but also think of the broader context and form a vision of how the transatlantic partnership should look in the 21st century.
Mr President, President-in-Office of the Council, Commissioner, ladies and gentlemen, with regard to the framework for our transatlantic relations, I believe we have to start with the current framework, which is the Madrid Declaration of December 1995, issued under the Spanish Presidency. I do not recall that the President-in-Office of the Council mentioned this declaration, which defines our framework; I do not know whether that is because a Socialist government adopted it, but in any case, as it was the Presidency of the Union, I recommend that he should take it into account this May, and Mr Elles will not deny this since we worked together at the time for the Spanish Government to push this very important declaration through the Council.
I really must say to the President-in-Office of the Council that I believe this declaration should be brought up to date, for various reasons. First, because of the situation since 11 September: we have not merely shown our solidarity with the United States, but we have also adopted measures. In this fight, however, as in all others - I must be frank about this - we are allies, but we have to work together on an equal footing, and our American allies - as some ministers in the Union have said - must understand that we are equals and subservience has no place here, which means that we must not systematically bow to unilateral decisions. This applies to many things. We have to act jointly in the Middle East, Afghanistan and the Balkans; it is to be hoped that the United States will reconsider their position on Kyoto and especially with regard to certain worrying announcements by the Bush Administration.
With regard to the specific question of the steel issue, which the Commissioner, Mr Lamy, has developed further, we believe that we must adopt a firm stance and we also support taking reprisal measures. We do not understand why, for example, the United States trade representative, Mr Zoellick, is today developing the worldwide international conspiracy theory to say that the United States is being attacked through steel imports. The history of the European Union began with the Coal and Steel Community, which was a restructuring process. I understand that Mr Bush wants to win elections, but what the Americans have to do is restructure their steel industry, which will demand sacrifice, and we should not have to pay for the restructuring of American industry. We have to make this quite plain and, in addition, there are proposals such as applying a 2% surcharge so as to be able to restructure the industry. What does not make sense is that we should have to pay this, when in this Parliament we systematically have to deal with the banana war, hormones and GMOs, and we always have to check the list to see what reprisal measures we can take within the bounds of our own countries.
Our American friends and allies have to understand that we cannot go on working like this, and we therefore call on the Commission to take the strongest line possible to make them see reason.
Mr President, the announcement last week was bad enough. The comments from some US officials, including Mr Aldonas, that somehow protectionism is warranted to correct wider macroeconomic factors is potentially even worse. It displays a dangerous and economically illiterate philosophy that needs to be strongly rebuffed. The question is: how do we rebuff it?
Firstly, we need to ensure that we consolidate our friendships with those allies with whom we wish to act together against American unilateralism. And if there is one tactical concern my group has about brandishing safeguard measures against those steel exports that might be diverted from the US to Europe, it is that it might actually alienate countries such as Russia, India and Brazil, with whom we have to act together in the WTO and the OECD to take on this American move. Therefore, we would ask the Commission and, of course, the Council, as a matter of urgency to try and negotiate bilateral voluntary export restraint agreements with these countries, so as to avoid the diversion from steel going to America to Europe happening in the first place. The obvious danger if we do not achieve this is that we end up having spats with precisely the people we should be teaming up with against this American behaviour.
The second point is this: let us not be squeamish; this decision was taken for domestic political reasons. It will only be reversed or limited if domestic political pressures dictate that should be the case. In order to do that, we need to brandish big sticks which are felt on the domestic US political scene. And conveniently enough, if inelegantly, we do have such a big stick, in the form of the measures we can take within the context of the foreign sales cooperation dispute. Of course, we do not wish to mix these things formally; but let us not be naive. The FSC dispute provides us with the best means by which to inflict the domestic pressure which is absolutely necessary in order to get some change in the American attitude and to reassert the international rule of law, rather than the rule of the law of George Bush's economic jungle.
Mr President, needless to say, the fact that we are debating transatlantic relations today has everything to do with 11 September. But let there be no mistake: 11 September has accelerated a process that was started long before, namely the forging of a new alliance between the EU and the United States. Many structural causes play a role in this: the EU's stronger, enhanced role as an economic superpower, the end of the Cold War and, related to this, a shift in the role for the United States in Europe. The EU is no longer America's kid brother who is proud to walk in its shadow. But neither has the EU become, I hope, the adolescent who wishes to follow in the footsteps of its great example. The EU must carve its own role in a self-assured manner. The EU must not shy away from conflict, and should not be frightened to show that it disagrees with the United States if that is the case. Above all, the EU should not try to emulate the United States. Allow me to illustrate this with two examples.
The first is the sharp increase in defence budgets by an amount which far outstrips the budgets of France and Great Britain put together. Does this mean that the European Union should increase its defence budgets accordingly? Not in my view, because it is completely futile to try to bridge the difference in the belief that we will be a more credible partner if we do. It is up to the European Union to consider a credible mix of military means, but, above all, to consider matters which the European Union is good at: conflict prevention, crisis management and nation building. Macedonia and Afghanistan are good examples of this.
May I venture to quote American President Roosevelt who said: 'Let us speak softly, let them carry a big stick? But the bearing of arms is also subject to restrictions, and these restrictions are exceeded in the US plans, which have now been leaked, concerning the use of nuclear weapons.
It is unacceptable for the United States not to cut back the role of nuclear weapons, which is what we want, but instead they cast them in a new role in a new strategy, lower the threshold for their use and allow the line between nuclear and non-nuclear weapons to become blurred. This is a development against which the European Union should not be afraid to protest. The blurring of the line between nuclear and non-nuclear weapons is a dangerous development, and we all know that the threat of nuclear weapons would only hamper the search for solutions in Iraq or Iran, for example. It makes no sense whatsoever to use this threat, and we must not be frightened to say so. What is more, the French and British governments should be urged to clarify once and for all their stance on nuclear weapons. As far as my group is concerned, the answer is quite simple: nuclear weapons have no role to play in future European security policy.
I should like to quote the Middle East as a final example. Needless to say, it is preferable to keep a diplomatic offensive together with the Americans. We should do this, but we should not wait for the United States. The European Union can play its own role not only diplomatically, but mainly economically. This will give us a unique opportunity to step up the pressure on both sides, and we are also committed to ensuring that our own human rights policy remains credible.
Mr President, the European Union is an economic superpower which is trying to carve a role for itself in the world. We will succeed in this if we speak with one voice, if we do not shy away from open criticism of other superpowers and, above all, if we do not try to emulate the United States. The European Union is not a military superpower which can impose its wishes all over the world all by itself, and neither should we want this. Neither is the EU a naïve Maecenas, who pays up once the United States has done the dirty work. The United States should obviously be able to keep the peace in its own backyard, also militarily. Apart from this, we should mainly focus on what we are good at: to talk and talk again, to strike compromises and to pay up eventually. The EU needs the United States if things get out of hand, but the United States needs the EU to ensure that things do not get too out of hand.
Mr President, I agree with much of the President-in-Office's statement, in particular about the need for a strategically positive relationship with the USA. However, I am also particularly grateful to Mr Lagendijk for identifying the key events so clearly. I do not think that it makes any sense to dub the problems in current relations with the USA as 'cowardice in the face of amity'. I believe that it is urgently necessary, indeed I would even say that it is of the utmost urgency, to discuss transatlantic relations in a very open way. And that is the point, Mr President-in-Office, where there is a difference that has not been mentioned and that you did not touch upon. It seems that at present we do not have the courage to admit to ourselves that the role of the European Union in international relations is undoubtedly at risk because of this. We do not have the courage to admit that there are differences between us and the USA. We do not have the courage to admit that you can hardly say there is a common foreign and security policy at present. There are also significant developments beyond steel which will have serious consequences.
I am certainly pleased that the business community in Europe has at least aired its differences of opinion and not just expressed unreserved support. There is the issue of withdrawal from the ABM Treaty and the issue of unilateral declarations involving clear legal violations. The problem in such cases is that those who have their headphones on hear, whilst those who stand around chatting do not get the message at all.
So the United States has made a unilateral decision concerning the non-proliferation treaty. They are blocking controls on biological weapons. The United States is dismantling the control organisation for the chemical weapons treaty. There has been an announcement about withdrawal from the space weapons treaty. There have been violations of international humanitarian law, the withdrawal from Kyoto, and the non-ratification of the international protocol on the International Criminal Court. I do not want to say that this all adds up to a negative picture, but it is nevertheless clear that there are very big differences between the US and Europe here, and I can only agreed with what Mr Lagendijk has said about nuclear weapons. I am certain that that the plans of the US and probably Russia as well contain even more macabre scenarios, but the point of their becoming public knowledge is evidently to humiliate Russia, which has recently been so zealous in its support for the USA.
I wish to call on the European Union to counter this trend towards genuine multilateralism and the strengthening of the UN, and it should take advantage of its position as a civilian power, a power that practises preventive conflict resolution, and it should actually develop a common foreign policy. The most important condition for this is that, regardless of everything we have in common, we should ensure that these differences are not allowed to be hidden in a kind of European policy blind spot.
Today marks a critical time in the transatlantic relations which, six months after the direct terrorist attacks on the US, are straining under intense pressure. This is mainly caused by the further development of the international anti-terrorist coalition. As with the Islamic terrorist network of Al Qaida, President Bush is issuing serious military warnings to potential terrorist States. For support of this bold approach, the American Head of State is making an urgent appeal to all coalition members. It is precisely this appeal which is stirring up very mixed emotions in European quarters. The standard European reproach of American unilateralism, which dates back to before 11 September, is once again being uttered.
However, this familiar European reproach addressed to Washington is rooted in a fundamental weakness on our side. Indeed, recent analyses have clearly shown that the military and technological chasm between the transatlantic allies is widening at an alarming pace. The European NATO Member States carry increasingly less military weight. There is no doubt that this imbalance within NATO promotes American unilateralism in the area of security. The scenes of battle in Afghanistan bear witness to this.
Mr President, for Europe to be a force to be reckoned with on the international scene, without jeopardising its own security, it needs to make a credible defence contribution to NATO and to outline a coherent, viable Euro-Atlantic security concept as a matter of urgency, on pain of being ostracised internationally and of being isolated.
However, with regard to the steel conflict that has broken out between the US and the EU, there is no reasonable excuse for this example of uninhibited American protectionism and unilateralism in terms of trade. Passing on the weakness of its own steel industry to that of other countries by levying a 30% import tariff for three years only steps up the tension in transatlantic relations. In addition, this one-sided American government measure jeopardises the new trade round within the WTO. Above all, the intervention has an adverse effect on the American economy: the protection of 9 000 jobs in the American steel industry translates into a possible loss of no fewer than 75 000 jobs in other economic sectors due to higher steel prices.
Where do we go from here? A trade war between the US and the EU would undoubtedly come at the worst conceivable time politically speaking. Attempts to settle the dispute within WTO are therefore much to be preferred, for example, through a serious European contribution towards relaxing and reinforcing transatlantic relations.
The debate is adjourned.
It will resume at 3 p.m. with a statement by Commissioner Solbes.
Mr President, on a point of order, you may be aware that Parliament's entire e-mail system has practically crashed. This is a direct result of the unforgivable spamming of our system by a certain Dr Rath of Germany, who appears to have considerable interests in the matter of vitamin therapy on which we are voting this morning.
Several times in this House I have protested about this totally unacceptable invasion of our system, which has no place here and is causing serious problems for Members. I would like to reassure Members that we are doing our very best to take action in this regard. I would also repeat that all Members are entitled to request a filter for their system if they are being annoyed by these e-mails, which will then be removed. However, the ubiquitous Dr Rath - wherever he is, and I suspect he is in this House - has carefully changed the message regularly as it comes through, making it very difficult for our services to block these e-mails. We would have blocked them if we could have done so. However, each individual Member can request a filter on his or her machine to prevent these completely counter-productive e-mails from coming in.
Mr President, I should like to make a correction to what Mrs Banotti has just said because we will be dealing with spamming and unsolicited commercial e-mails at a later plenary. What we are being targeted with is not spam. Spam is untargeted. We are quite clearly being targeted in this particular case.
With relation to this whole spamming issue, everybody in Parliament is extremely frustrated with the campaign that is taking place. But I have spoken with organisations in the UK and Ireland this morning who are clearly as frustrated as we are. I may be paranoid, but I wonder whether industry is behind this attempt to get a reaction from Members of Parliament. Clearly, though, the organisations I am working with have tried desperately hard to stop this campaign of spamming our e-mail systems.
We will leave it in the hands of the Quaestors to see what further action should be taken.
The next item is the vote.
Simplified procedure:
Proposal for a European Parliament and Council regulation on the Common Procurement Vocabulary (CPV) (COM(2001) 449 - C5-0376/2001 - 2001/0179(COD))
(Parliament approved the Commission proposal)
Report (A5-0055/2002) by Jim Fitzsimons, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the Commission communication on the Clean Air for Europe (CAFE) Programme: Towards a Thematic Strategy for Air Quality (COM(2001) 245 - C5-0598/2001 - 2001/2249 (COS))
(Parliament adopted the resolution)
Recommendation for a second reading (A5-0058/2002) by Markus Ferber, on behalf of the Committee on Regional Policy, Transport and Tourism, on the Council common position for adopting a European Parliament and Council directive amending Directive 97/67/EC with regard to the further opening to competition of Community postal services (14091/1/2001 - C5-0642/2001 - 2000/0139(COD))
Before the vote:
Mr President, the Commission's position on these amendments is as follows. The Commission can accept all the compromise amendments to the common position put forward during the second reading, namely Amendments Nos 1, 2 and 3. On the other hand, the Commission cannot accept the other amendments that diverge from the common position, which was largely supported.
It is my pleasure to inform the House that there is a delegation from the Standing Committee on Agriculture and Forestry of the Canadian Senate in the Official Visitors' Gallery. They are led by Senator Leonard Gustaffson.
They have been having agricultural discussions in Brussels and in Strasbourg. We welcome them here. We value our very close links with our Canadian partners.
We now continue with the vote.
Report (A5-0046/2002) by Cecilia Malmström, on behalf of the Committee on Constitutional Affairs, on the European Commission's legislative and work programme (amendment of Rule 57 of Parliament's Rules of Procedure) (2001/2110(REG))
Before the vote:
. (DE) Mr President, ladies and gentlemen, we have now agreed to six amendments to the Rules of Procedure by the necessary majority; we now have to vote on a proposal for a decision, the first paragraph of which states that these amendments to the Rules of Procedure are to be adopted. This amounts to a kind of final vote, which as I see it is unnecessary in accordance with Rule 180(2) of the Rules of Procedure. I would accordingly ask you to refrain from voting on paragraph 1. This will also enable us to avoid another problem: paragraph 1 would require 314 votes for it to be adopted, whereas paragraph 2 would only need a simple majority.
Mr Corbett, I understand you know something about the Rules.
Mr President, I think Mr Wuermeling is correct.
The custom and practice is that we do vote on the draft decision but I agree with both Mr Wuermeling and Mr Corbett that they have a point. I would ask the Rules Committee itself to examine this matter. Just one correction - because this is now a draft decision it does not require a qualified majority. It is now a simple majority we are going to vote with.
I refer to the vote on the amendment by Mr Elles. It was not carried because it needed a qualified majority.
It is in the draft decision so it is not an amendment to the Rules and therefore does not require a qualified majority. But we will let your committee look at it. You can tell me in six months' time whether I was right or wrong.
(Parliament adopted the decision)
Recommendation for second reading (A5-0038/2002) by Helle Thorning-Schmidt, on behalf of the Committee on Employment and Social Affairs, on the Council common position for adopting a European Parliament and Council directive on the minimum health and safety requirements regarding the exposure of workers to the risks arising from physical agents (Noise) (Seventeenth individual Directive within the meaning of Article 16(1) of Directive 89/391/EEC) (10479/1/2001 - C5-0546/2001 - 1992/0449A(COD))
Before the vote:
Mr President, as far as this report is concerned, the Commission can accept in full Amendments Nos 1, 2, 6, 7, 8, 9, 10, 11, 12, 14, 17, 18, 20 and 22. We feel that these amendments actually improve the quality and clarity of the text.
We can accept in part Amendments Nos 4, 15, 16 and 19 and we reject Amendments Nos 3, 5, 13 and 21 as well as 23 and 25.
Mr President, this is a procedural motion. Yesterday, when we debated this issue, I asked the President whether we might hold the debate in another way and perhaps obtain a more lively debate by my talking for four minutes and subsequently rounding off the debate with a further minute of my speaking time. The President was very obliging and said that we were perfectly entitled to do that, and the whole matter passed off splendidly.
My question to you, Mr President, is as to whether you will instruct the Sittings Directorate that this is in actual fact a procedure that can be used here in Parliament and that it is supported by the College of Presidents with a view to bringing about a more lively debate. When I asked the Sittings Directorate whether this could be done, they in fact said that the debate could not be conducted in this way. I would therefore ask you to instruct the Sittings Directorate that this is a method of proceeding that we use here in Parliament. It gives rise to livelier debates, and there is nothing in the Rules of Procedure to prevent this approach from being used.
This is not a matter I can deal with at the moment. The President has, along with the group chairmen, initiated a debate on how we can make the plenary more interesting. That is the right place for that question to be raised. In addition, as all Members know, Mr Corbett has produced an excellent report on how we might enhance the working methods of this House. This matter will also be dealt with in that report.
(The President declared the common position approved as amended)
Recommendation for second reading (A5-0044/2002) by Emilia Franziska Müller, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the Council common position for adopting a European Parliament and Council directive on the approximation of the laws of the Member States relating to food supplements (12394/2/2001 - C5-0640/2001 - 2000/0080(COD))
Before the vote:
Mr President, I rise on a point of order as the chairman of the committee which is bringing this report to Parliament, and particularly on behalf of the rapporteur. Members of this Parliament will be aware of the very high degree of public interest in this issue and of the lobbying to which we have all been subjected. I am not against that lobbying - a lively parliament should welcome lobbying from all sides.
But the situation regarding this particular directive is unusual and serious. Firstly, the rapporteur, Mrs Müller, who has done her job very gallantly, has been subjected to unacceptable harassment and threats. Lies have been disseminated as to her motivation. Secondly, the people in question, led by Dr Rath from Germany, have practised deception on Parliament. They gained entry as a news team to the committee meeting when her report was adopted, and used the material to make a video that caricatures the views of the Committee on the Environment and its rapporteur.
Mr President, I ask you to consider what can be done about this. I would like to ask the Presidency to find a means of dealing with such excessive, fraudulent and oppressive approaches.
(Loud applause)
It is true that in this instance they have done more harm than good, as Mrs McKenna has said; and it has to be said that there is a perfectly good case against this directive; but we need to put in place a procedure, as a parliament, to guard ourselves in the future. In some national parliaments in this instance the person concerned would certainly be called before the parliament, reprimanded and asked to apologise, and we might consider putting that in place.
(Applause)
But given the fact that there are now electronic means to overwhelm us with lobbying, we need to do something. I ask the President of Parliament to consider this very urgently.
(Applause)
I should like to make it clear that Mrs Jackson was speaking, quite rightly, as chairman of the committee and defending the rapporteur of her committee. I do not want to have a full-scale debate on this.
Mrs Banotti has already said that the Quaestors are going to look into this matter. I do not think, therefore, that we need further discussion at this point. If people have points to make about this they should transmit them to Mrs Banotti who will make sure they are taken into account when the Quaestors look at this matter.
(The President declared the common position approved as amended)
Recommendation for second reading (A5-0042/2002) by Marit Paulsen, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the Council common position for adopting a European Parliament and Council directive amending Council Directives 90/425/EEC and 92/118/EEC as regards health requirements for animal by-products (10407/1/2001 - C5-0588/2001 - 2000/0230(COD))
(The President declared the common position approved)
Recommendation for second reading (A5-0043/2002) by Marit Paulsen, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the Council common position for adopting a European Parliament and Council regulation laying down health rules concerning animal by-products not intended for human consumption (10408/1/2001 - C5-0589/2001 - 2000/0259(COD))
Before the vote:
Mr President, ladies and gentlemen, Amendments Nos 1 and 10, which were adopted by a majority of the Committee on the Environment, Public Health and Consumer Policy, relate to a ban on the use of catering waste for feeding and to its disposal and use.
The rapporteur has now tabled Amendment No 25, which is a compromise amendment. However, with one exception, these amendments are mutually compatible. The problem is that they refer to different dates. The amendments adopted by the Committee on the Environment, Public Health and Consumer Policy refer to 30 June 2002. Mrs Paulsen's Amendment No 25 says "before the entry into force of this regulation", and that is what we are voting on now. I would like to table an oral amendment to the effect that in the two amendments adopted by the Committee on the Environment, Public Health and Consumer Policy the date should be changed to "before the entry into force of this regulation".
Yesterday, the Commission said that it would not take on board either Amendments Nos 1 and 10 or Amendment No 25. So there will be a clash between us anyway, and that is why it is important for us to vote on all three amendments in this way. However, even if this oral amendment is defeated by the required majority - and I am saying this now so that I do not have to speak again later on - we can still vote on these amendments, because this date does not tie the Commission's hands. It has the right of initiative and can decide anyway. It is simply a recommendation, and if that does not go through, then I am in favour of us still adopting all three amendments.
Mr President, ladies and gentlemen, it rather complicates matters that these amendments, Amendments Nos 1 and 10, on the one hand, and Amendment No 25, on the other, are more or less identical.
The oral amendment to Amendments Nos 1 and 10 is not an editorial change. Instead, it would disturb principles fundamental to the whole report and make it incredibly difficult to achieve a conciliation.
I cannot approve this oral amendment. I would ask my fellow MEPs to vote in favour of Amendment No 25, which would open up possibilities for solving both Germany and Great Britain's special problems with household waste and second-hand household oil. In other words, I do not approve the oral amendment.
You know the Rules. If there are 12 Members standing their places against an oral amendment then it cannot be put. That is the case.
(The President declared the common position approved as amended)
Report (A5-0077/2002) by Claude Turmes and Bernhard Rapkay, on behalf of the Committee on Industry, External Trade, Research and Energy, on the proposal for a directive of the European Parliament and of the Council amending Directives 96/92/EC and 98/30/EC concerning common rules for the internal market in electricity and natural gas (COM(2001) 125 - C5-0184/2001 - 2001/0077(COD))
Before the vote on Amendment No. 72:
Mr President, we have just voted against Amendment 71. If one looks at the text of Amendment 72, it tries to introduce a sentence relating it to Article 17, paragraph 2(a). As this Article has gone now, I propose that we attach this Article 72 to Article 16, paragraph 2.
Mr President, I would like to put forward an oral amendment to rectify an unfortunate typing error made initially. This will insert the word "not", so that the last phrase reads as follows: "independent from other activities not relating to the transmission system". I am sure the rapporteur understands this, but I do apologise to the House for the original typing error.
Mr President, we have of course made some decisions about the electricity part that mean we now have to be careful not to contradict the gas part too much. That is why I would like to speak at three different stages: first now about the block vote, then later on about Amendment No 162 and then once again on amendments Nos 149 and 184. These are not comments on the substance, but rather comments about the adjustments.
I would like at this point to comment on the first block: we have just rejected the Group of the European Liberal, Democrat and Reform Party's Amendment No 173 in a roll-call vote. The problem that we have here is that in committee we did not make a decision on this subject as regards electricity, but we did in the case of gas. The Liberal Group has now tried, in parallel, to do the same thing for electricity as we have already done for gas. We rejected that. However, we now have Amendment No 147, which belongs to this block, and which covers exactly the same substantive point that we rejected in the case of electricity. We are bringing forward something for gas that we do not want to bring forward in the case of electricity - the progress of market opening, as proposed by the committee. However, we still want to defer the opening of the gas market somewhat as compared with electricity. We are now creating an inconsistency around precisely this point. That means that by analogy we should be opposing Amendment No 147, but I simply do not know how we do that procedurally speaking, because in the voting list that is included in the block. That is why you, Mr President, have to decide now whether we should take Amendment No 147 out and vote on it separately; in that case, by analogy with the vote just taken, it would also have to be rejected. I hope that was confusing enough for you!
I admire your efforts to make the work of this House rational although there is nothing in the Rules that says we have to be rational.
Before the vote on Amendment No. 136:
Mr President, this a bit simpler than just now. It is just about correcting something. The intention of Amendment No 162, a joint PSE and PPE-DE amendment, is to bring what we agreed for electricity in line with what we are now agreeing on for gas. It is word for word what we agreed earlier on for electricity. But because of the way the voting list works, that means that we first have to vote against the committee's amendment and then vote for Amendment No 162. However, a mistake has crept in along the way. This is exactly what we agreed for electricity on Article 8(5). Amendment No 162 now also reads "Article 8(5)". However, for gas it is not Article 8(5) but Article 7a(1), and so of course that needs to be inserted there from the Minutes; this is just a technical adjustment.
The service tell me that they had already spotted that change and that the technical correction has already been made. The rapporteur recommends that you reject 136 and accept 162. Of course it is up to the House to do as it wishes.
Before the vote on Amendment No. 149:
Mr President, this is about another adjustment, but this is rather more complicated than the one we had just now.
You do not really need to listen at all, just do as I suggest, that will make things perfectly simple!
(Laughter)
But enough joking. We have just voted on the relevant part in relation to electricity. This is found in the committee's amendment. The amendment tabled by the Group of the European People's Party attempts to remove the discrepancies between Article 14, which relates to the gas sector, and Article 22. I must say that this is certainly necessary if we are to be rigorous here. However, if we now only voted on the PPE-DE's amendment, the key point concerning the electricity sector would be lost. Conversely, if we were to vote as shown here in the voting list, according to which if Amendment No 149 is accepted Amendment No 184 becomes redundant, then we would once again have the problem of a lack of consistency with the other article. That is the reason for the following proposal, and I have agreed this with the mover, who can confirm this. We should first of all vote on Amendment No 149 from the committee, and the PPE-DE Group will then withdraw its amendment except for the part that eliminates this inconsistency. This would then be added to Amendment No 149. We would then have eliminated the inconsistency between electricity and gas and the internal inconsistency in the case of gas.
(Applause)
Just to confuse my colleagues, it is not exactly correct, because if we vote for the EPP Group's amendment, then we will have a different wording on Article 22 which is the Article on the electricity and gas regulator. I will leave it to the wisdom of the Assembly, but personally, I will vote against this in order to be consistent with Article 22. If we do not solve it today, we will solve it at second reading.
Mr President, two minor drafting errors have crept in here. The first error is in Amendment No 48. It should say "the competent authorities", in the plural; there was not any disagreement between the Council and Parliament about this, it was just an error in the wording of the amendment. Similarly, we made a small error in Amendment No 52, in which two words have been omitted from the written version. However, in the case of Amendment No 52 in particular, this goes a long way towards meeting the wishes of the Committee on the Environment, Public Health and Consumer Policy. I would therefore ask you to approve the two oral amendments and to vote accordingly.
If there are no objections we will vote as amended orally by Mr Jarzembowski.
(Parliament adopted the legislative resolution)
Report (A5-0051/2002) by Ole Andreasen, on behalf of the Committee on Culture, Youth, Education, the Media and Sport, on the Commission communication on a new framework for co-operation on activities concerning the information and communication policy of the European Union (COM(2001) 354 - C5-0465/ 2001/2192(COS))
(Parliament adopted the legislative resolution)
Report (A5-0365/2001) by María Izquierdo Rojo, on behalf of the Committee on Women's Rights and Equal Opportunities, on women and fundamentalism
(2000/2174(INI))
Before the vote on Amendment No. 21:
Mr President, there is a problem in the Dutch version, and I understand that this also occurs in various other language versions. It concerns the word 'identity', which is wrong, and should be 'identification'. We do not want religious or political symbols to appear in passports and on identity cards. That is the issue.
You are right. The Dutch text needs to be brought into line with the other texts. The services tell me they were already aware of this, so that technical adjustment has been made.
Before the vote on Amendment No. 29:
Mr President, we should like to table a compromise amendment. We want to know whether the GUE/NGL Group would accept the addition of the words 'including those inspired by fundamentalism? at the end of their Amendment No 29, so that the amendment would read thus: 'Urges the Commission and Council, when applying penalties based on the human rights clauses in association and other agreements, to take account of violations of women's rights, including those inspired by fundamentalism.?
This is a compromise amendment that would remain as an addition. Furthermore, Mr President, may I say that, if linguistic issues arise, I should like the Spanish version to be taken as authentic.
Mr President, since work is running late, I shall forgo all the oral explanations of vote I was going to deliver today.
That is very kind of you. You have been listening to your mother again.
Mr President, the Council common position on the liberalisation of postal services guarantees that there will be a controlled opening of the market in these services in Europe. We need to adhere to the planned target dates and weight limits, as they will make it possible to liberalise the postal sector, with all the advantages to be gained from fair competition, in a gradual and organised way. As always, if areas of public services are to be liberalised, the opening process needs to be carefully controlled and implemented with regard to security of supply and social issues.
The compromise worked out in committee concerning the production of regular reports on the application of the directive as a source of information for future development is therefore to be welcomed. Nevertheless, the economic, social and territorial consequences of the liberalisation process need to be taken into account when making policy. It is, however, questionable whether it really is right for the directive to make recommendations to the competent social partners, as has been suggested, for example, in one amendment.
Mr President, my colleagues and I think that of all the sectors forced to endure the agonies of liberalisation, the postal sector is both the most important and the most ill-treated.
First the Commission and then the Council of Ministers showed that they are either unaware of or systematically underestimate the fact that alongside and in addition to the service which they provide to the public, the postal services play a significant social role in all of the Member States and in all of the regions of the Union. On the pretext of liberalising the service, we are depriving the public - and first and foremost its most disadvantaged members - of social support which is nevertheless essential.
Parliament had, moreover, rejected the initial proposals put to it. Those which have been put to the vote today contain improvements, but they do not remove the threat to society; quite the opposite, it is becoming increasingly clear that no provision has been made for funding the universal service or for compensating for the inequalities caused by nature. To make matters worse, the massive job losses which will be the direct result of the measures being recommended will compound the violence which is already doing serious damage to European society.
Under these circumstances my colleagues and I supported all of the constructive amendments, wherever they came from, and will remain more vigilant than ever.
- (FR) The history of European directives on opening the market in postal services to competition is a good illustration of the Commission's methods: from force to stealth, it makes skilful use of the weapons bestowed on it by the Treaty, in particular the monopoly on the right of initiative, to impose its theories and gradually see off its opponents, including in this case the European Parliament, which here had tended to advocate moderation.
It is all the more regrettable, as is so often the case, that the Commission's position is, in essence, perfectly unilateral and open to dispute. It has not furnished the proof that opening up postal distribution to full competition would be profitable overall in a country like France. And yet this is the objective towards which it is leading us de facto. And by what right? Just as it would appear justifiable that the Commission should wish to concern itself with cross-border mail distribution, so it seems to us that internal distribution should be the responsibility of each State.
Such distinctions do not exist, however, in the eyes of the Commission. Commissioner Bolkestein has just explained to this House that we need to "move forward towards the completion of the internal market for postal services". Does not this internal market exist today? Is it not possible to send a letter from France to Denmark or the United Kingdom easily and inexpensively? All of this is laughable. The internal market already exists and Commissioner Bolkestein is only betraying the fact that, for the Commission, the real objective is quite different: it is unification, of which we have no need whatsoever.
This issue raises another general question: the interface between the Commission's competence in matters of competition (where it now enjoys inordinate powers) and the Member States' competence to organise national public services. We think that, where there is any uncertainty, it is the State that should have the last word, provided of course that it has the clear support of the public. We must not allow the Commission to develop and impose a megalomaniac vision of its competences in the field of competition.
That is why the Convention which is going to meet to discuss the future of Europe should add this important issue to its agenda.
We voted in favour of the GUE's amendment because it rejects the whole of the Council's common position on opening the market in postal services to competition. We did not do this solely to show our disapproval of the attitude shown by the Council in refusing to take into account the European Parliament's flimsy amendments. Even if it had been amended or toned down as proposed by Parliament, the scheme would have been unacceptable.
We reject the text as a whole because we are completely opposed to any privatisation of postal services and to any notion of these services being for profit.
In rejecting the Council's text, we reject the overall policy pursued by national governments and the European institutions, a policy to demolish public services, a retrograde policy, harmful both to users of the postal service and to workers in this sector.
We refused to take part in the vote on the amendments because neither the text on the table nor the initiative as a whole are capable of being amended or improved.
It is clear that the progress that has been made these last few years on defining and guaranteeing a universal service in the postal sector, as in other areas, such as energy, constitutes a significant advance which we found it very hard to conceive of or even hope for at the beginning of the nineties.
I would therefore pass a favourable judgment on this progress: we now have not inconsiderable guarantees on the accessibility and quality of the universal service, in terms of a minimum set of products being supplied as part of the universal service and in terms of the universal service being adaptable to new technology.
Nevertheless, there remain some doubts, questions and concerns about striking the right balance between the public service and the market, about maintaining the postal network in our towns and villages and about the tariffs applied. That is why I signed the amendments seeking to have the Commission submit regular reports to the European Parliament on the development of the internal market. That is also why I signed the amendment with the Greens setting the weight limit, as at first reading, at 150 grams (with pricing conditions).
I regret the fact that this amendment, which 'guaranteed the guarantees' given by others, was rejected. We will now need to be extra vigilant when the texts are implemented.
First and foremost, I should like to thank both the rapporteur in the Committee on Regional Policy, Transport and Tourism, Mr Markus Ferber, and all of the Members of that committee for their proposal.
The compromise amendment tabled by the rapporteur, Mr Ferber, is unsatisfactory, indeed even unacceptable.
This amendment is unsatisfactory because it calls for a unilateral evaluation, which would be made by the Commission alone, and not, as I would have wished, a more controversial one carried out by all of the stakeholders.
It is unacceptable because it rejects Parliament's initial proposal to limit the next stage of liberalisation to 150g and four times the basic tariff, and yet does not give any guarantee that a high level of social cohesion will be maintained.
It is also unacceptable because this amendment refuses to tackle the problem of the conditions under which access will be available to the networks of the new operators.
Finally, it is unacceptable because this amendment refuses to raise the issue of how the universal service will be funded; in fact if there is a legitimate request it is surely that of funding: we actually have a right to know how the universal service will be funded, which is to say how the universal service will be able to be guaranteed as such.
Nevertheless, I will vote in favour of the common position for lack of anything better, because if we were to try to amend the text again we would run the risk of seeing the common position fail; we would therefore be running the risk of not having any directive on postal services and consequently of this sector being fully liberalised within two years.
It was therefore more out of a concern to play safe than a real enthusiasm for the text - which in my opinion is far too cynically liberal - that I voted in favour of the common position.
On 14 December 2000, when we voted at first reading, we were among a handful of Members who rejected the 'gradual and controlled liberalisation of the postal market'. We had tried to convince those who, although they supported the public service, explained to us that the essentials had been safeguarded. This was without reckoning with the Commission and the governments' firm desire to liberalise and then to privatise all of our public services. There is no acceptable compromise on either the timetable or the scope of the liberalisation. That is why we voted to reject the common position and we will continue to defend the postal service as a public service. This is the only position which guarantees continued high quality for users and free access for everyone, in particular for those living in rural and working-class areas. It is the only position which safeguards jobs: by adopting this directive alone, Members are opening the way for 450 000 jobs to be cut in this sector in Europe, including 50 000 in France. It is now time to mobilise the public, workers and their organisations against the liberal dogma of treating our needs and fundamental rights as commodities and to impose a public postal service which is coordinated at European level and placed in the hands of the people.
The compromise which emerged at the Council meeting of 15 October last on opening up the Member States' postal services to competition, which was supported amongst others by the socialist government of France, seems to us to be built on a series of ambiguities which may hide considerable dangers.
France's unique position and the precautionary principle - to safeguard the equality of our fellow citizens - are the reasons why I did not support this shaky compromise, which is tantamount to handing a blank cheque to the Commission to complete the demolition of the French postal service by around 2006.
The economy should not be the only guiding force behind European policy.
France has chosen to have a quality postal service, which extends across its territory and is accessible to everyone for a standard price. This is our vision of a public service. It is our wish to safeguard our system, whatever the cost.
I should like it to be minuted that since all public services fall within the competence of each Member State, each of them will remain free to determine the final shape of their postal service.
. (NL) Public utilities, such as postal services, public transport, the supply of energy and drinking water, have, for more than a century, been government monopolies for very good reasons. These are vital utilities, and competition would interfere with their being continuously available to all at an affordable price. One would expect that advocates of political and economic unification would strive towards the integration of public postal companies of all the Member States and towards single European stamps. Instead, the co-existence of different postal companies in the neo-liberal phase is being used to allow these companies to compete with each other and, in addition, to open the door to American or Australian companies, or to new companies which offer poorer services at lower prices under poorer working conditions. Twenty years from now, after take-overs and bankruptcies, there will be three global concerns in charge, and mandatory protection of staff, the environment and consumers will prove impossible. At first reading, the majority of the EP rejected a further weight decrease of postage under 150 grams for distribution in a competitive market, as well as more far-reaching forms of liberalisation in due course. At the risk of the European Commission applying other rules which offer yet less protection to a universal provision of services, after years of protest, the social democrats are now finally resigned to these unsatisfactory plans. In my opinion, this resignation is unnecessary and harmful, and I will vote for rejection.
Each Member State should retain full control over how it organises its public services. It is for it, and it alone, to decide in which areas it wishes to provide a public service and how to achieve this. Doubtless it will have to ensure that these services, if they are fully to meet the needs of its people, cannot be paralysed by exclusively corporatist concerns. But it is not acceptable for the Commission to take it upon itself, citing its own broad interpretation of the powers transferred to it in competition matters, to define the nature of the public services from which a nation may or may not benefit.
We are against the Monnet method being applied today to postal services and tomorrow to other public services. The Monnet method means in this case the folly of wholesale, stepwise deregulation without any reliable study being carried out beforehand on the consequences of such a policy. Provided that progress is made on the internal market, the Commission is prepared to take the risk, tomorrow, of the social function of postal services being ignored, of the territorial coverage of our countries being eroded, of a deterioration in the quality of the services provided and of an appreciable increase in costs. The impact assessment study will, as usual, be carried out once everything is decided and when there is no turning back.
It is because we oppose this logic of the fait accompli that we voted against the Ferber report and against the common position of the Council and the Commission, which I note, as an aside, is actively supported by one component of the French Government while being fervently contested by its other two components?
At first sight the Malmström report on the presentation of the Commission's work programme to the European Parliament offers a pleasing aspect: it actually manages - without saying it in so many words - to erode the college's monopoly on the right of initiative and expose its unilateral and anti-democratic nature to the broad light of day.
On the other hand, however, it omits the essential point: nothing is said about the Council's right to approve this same work programme.
The Malmström report shows firstly that, as the European Parliament becomes more powerful, the Commission's monopoly on the right of initiative weighs increasingly heavy on it. It therefore seeks to impose its own priorities. This desire had, moreover, caused some tension last December when the Commission presented its programme for 2002.
Today, the agreement between the Commission and the European Parliament, which has just been adopted, sets out a timetable for the year n-1 for us to work together to draft the work programme for the year n. This is a good initiative. But it raises a further question: where is the equivalent timetable for a dialogue with the Council?
Such a timetable would be even more justified, and for three reasons: 1) the Council is the European institution with the deepest democratic roots because it is based on national parliaments; 2) theoretically, unlike the European Parliament, it already has real power to push forward and guide the work of the Commission, pursuant to Article 4 of the TEU; 3) finally, the Council has an overview of the work which needs to be done at European level across the three pillars of the Treaty, including the initiatives taken by Member States in the intergovernmental pillar.
In the absence of clarification on this point, the Malmström report appears more than anything to be a man?uvre by the two old connivers, the Commission and the European Parliament, to throw out the primordial rights of the Council.
Mr President, I apologise for taking up your time. You are aware, as I am, of a campaign waged by the Daily Record newspaper in Scotland, in the course of which some extremely unfair things were said about our colleague Mrs Thorning-Schmidt, whose valuable report we adopted today - things which I deplore. It is the case, however, that this valuable report, which protects working people against noise in the workplace could have had unintended side effects on the music industry. I am very glad that Amendments Nos 23 and 25 were corrected, thereby saving the world of pipe bands amongst others. I think I am the only piper in this House, so I am particularly pleased about that! But I do want to say to Mrs Thorning-Schmidt that her Scottish colleagues regret the way she was unfairly pilloried in our press.
We look forward to hearing the pipes at the next Burns' Supper.
. (EL) The initiatives to introduce Community legislation on minimum health and safety standards for risks to which workers are exposed from noise are a step in the right direction given the truly abysmal situation in certain Member States such as Greece, where even the most rudimentary safety mechanisms have still not been introduced.
Having said which, we need:
low limit values before action is taken (83 db);
responsibility for action to lie with the employer, not the workers, which is why ear protectors should not be taken into account;
a reference period of one working day, not one week, to avoid extending the exposure of workers to noise and the damage caused by it.
These positions are contained in the relevant amendments tabled by the European Parliament, which is why I supported them, but are not included in the Council's common position.
Finally, we need control mechanisms to ensure that these measures are put into practice.
. It has always been the position of my group to work towards a safer working environment for all workers and in the past we have been very supportive of realistic initiatives that achieve this end.
We, in common with many other members had many concerns with the contents of this report, in particular the wide ranging requirements on the employer and the dubious emission levels. For these reasons we were unable to support many of the amendments put forward and indeed we were disappointed that many amendments were given the support.
In particular, we were very happy that the amendment to exclude the music industry was adopted. This is most welcome as I and many Members had the impression that this was not the appropriate place to deal with a very specialised sector of industry.
We must also welcome the willingness of the Council to take on board many of the amendments proposed by Parliament in its first reading and we hope that the goodwill shown by the Parliament will be reciprocated in the future.
On a personal level, I did not participate in the vote as I had such grave reservations with regard to the content of the report and many of the amendments and as a former musician I did not think it was right for me to vote.
In general our group is pleased with the outcome and hope that this new realism will continue in this.
. I wholeheartedly support this report by my Socialist colleague to tighten the Council's common position on exposing workers to noise. No workers should be exposed to such high levels of noise that they are unable to have a conversation: you only get one pair of ears and to protect them is vital. Moreover, it is better that measures to combat noise pollution and harm are preventative rather than curative and that the onus is placed on collective rather than individual responsibility in this domain.
So that this directive is as effective as possible, we should work with existing tools and avoid duplication. Therefore, the European Agency for Health and Safety at Work should be used to its maximum capacity. This will facilitate and promote the exchange of best practice in terms of acceptable noise levels. Moreover, it is logical that this directive must be far-reaching to include those employers and employees who are self-employed, since these make up a significant share of today's workforce.
Mr President, I voted for the Müller report, and I say so with great conviction. I support Mrs Müller's cause and hope that the appeals made to the House by Mrs Jackson, as well as her statements, and also the assurances given by Mrs Banotti, the Quaestor, about settling the matter of this unacceptable and unbelievable interference - not only for the sake of our parliamentary work but also, I believe, for democracy as a whole, for the development of parliamentary debate - will achieve their aim as soon as possible, so that interference of this kind - which even included death threats - cannot happen again, in other words so that those responsible can be suitably reported and such things can never be repeated. I am confident that Mrs Banotti will handle this.
Mr President, I regret the vote that took place today. It is a major blow to the public's right to choose alternative forms of medicine, the right to try and avoid relying on pharmaceutical industries and their products. Last night Commissioner Byrne rejected the idea that the pharmaceutical industry had anything to do with this, but I wonder why they are so interested in getting this through if that is not the case? He clearly tried to give the impression that those opposing this were just spokespeople for the industries that produce food supplements. That is not the case. We are clearly in favour of people's right to choose. That right has been taken away from them today.
Some Members of this House took a ridiculous approach in saying I should be recommending that people eat more oranges and vegetables. Take the example of pregnant women. They would have to eat a lot of broccoli to get the amount of folic acid they actually need, so such an argument is ridiculous. What has happened here today has played right into the hands of the pharmaceutical industry, which will now have more customers because more people are going to fall ill.
It is also an assault on individual Member States' policies. If the Member States do not have a lenient policy in their countries they should change it and not force the rest of us to drag our standards down to theirs.
Mr President, I supported the amendments to the Müller report, though every fibre of my being wanted to deliver a body blow to Dr Rath - spelled r-a-t? - and his minions, who have placed this Parliament under siege not just for the past few months, but for a year. I would also join with Ms McKenna in saying that vitamins - which I personally, as a nurse, do not regard as a food supplement - are on free sale in our country and that I have never yet heard of anybody overdosing on vitamin C or any other vitamin.
For that reason - regretfully, because I would have done anything to defeat Dr Rath's purpose - I voted for the amendments which, unfortunately, were not passed. I agree with Ms McKenna that so far the free sale of these products - which, I repeat, I do not regard as food supplements - has not caused any problem, and I see no reason to interfere with that sale.
Mr President, may I just say that the whole discussion on this directive shows that there is an urgent need to make laws and rules clearer. There is a huge misunderstanding about how this is to be interpreted, when Article 4 makes reference to annexes and other things. I urge us all to support better regulation.
Mr President, the European Parliament has decided against the right of European citizens to be able unrestrictedly to enjoy natural medicines, which are completely free from side effects. People have tried to make us Members of Parliament forget a simple truth, which is that nobody in human memory has ever died from taking vitamins, whereas the same can certainly not be said of the products of the multinational drug companies' sophisticated laboratories, as shown by the Lipobay case. There are tens of thousands of cancer patients who are treating themselves effectively with vitamin therapy associated with natural substances such as the amino-acids lysine and proline.
In upholding the demands of a powerful lobby of the multinational drug companies, this directive therefore goes against a substantive right and the widespread interest of European consumers. It is not for nothing that a board member of the second largest multinational drug company, Mr Bolkestein, sits in the European Commission. Nobody mentions that he is certainly not unfamiliar with this directive, which, in one fell swoop, kills off the healthy small and medium-sized dietary supplement enterprises and the freedom of four hundred million Europeans to choose their treatment.
We are in favour of all measures which contribute to aligning national legislation, particularly in this field, provided that the result constitutes an improvement for consumers. But here this is not what is motivating the rapporteur and the authors of most of the amendments: instead, it is primarily, if not exclusively, the interests of the capitalist groups who manufacture food supplements. This is so obvious that, for example, the French employers' organisation in this sector sent a fax to all of the Members of the European Parliament with the openly cynical title: 'The French food supplements industry thanks in advance those who represent it in the European Parliament for voting in favour of the directive.'
Well, those who 'represent' these people can vote for this report and the directive! As for us, we have only voted for one single amendment, the one which rejected the whole text.
Many people in Europe take vitamins and mineral supplements.
It is therefore appropriate, as part of European consumer policy, to avoid any abuse of these substances and to ensure that the products offered to consumers are of high quality.
This recommendation meets these aspirations, in particular by proposing an adequate European legal framework which does not hinder the free movement of these products, while guaranteeing increased health protection for the consumer and accurate and appropriate information on the products available.
One of the factors which is crucial to the safety of these products is the maximum quantity of minerals which they contain. That is why setting maximum limits for the quantities of vitamins and minerals authorised in food supplements is important for ensuring that they are taken in moderation. This is because scientific opinions show that absorbing excessive quantities of certain vitamins and minerals may have undesirable or harmful effects.
In addition, the list of these substances should not be set in stone because other products with nutritional or physiological effects could be incorporated into the provisions. On the basis of the experience it gains in this field, I should like the Commission to present to the European Parliament and the Council additional proposals, accompanied by appropriate legal measures, on other nutriments and substances which can have comparable effects to food supplements.
I voted in favour of Mrs Müller's report and I should like to highlight the quality of the work done by our rapporteur.
I am delighted that this House is finally speaking out on such an important issue. Today it is a question of ensuring that the products concerned do not present a health risk by guaranteeing that the labels provide European consumers with clear, accurate and appropriate information about the products.
It is desirable to set a minimum level of vitamins and minerals which these products have to contain so as to guarantee that the food supplements contain them in sufficient quantity to justify the stated objective of the product.
Once we have agreed the principles in accordance with which the maximum and minimum quantities are to be set, the adoption of specific limits for each nutrient, on the basis of the opinion issued by the Scientific Committee for Food, is a purely technical matter.
Let us not forget that absorbing excessive quantities of some vitamins and minerals can have undesirable or harmful effects. That is why it is necessary to guarantee the safety of these products, amongst other things by having labels with precise instructions on the use of the product and in particular the quantity that may be consumed.
The European public will thus be able to have peace of mind when choosing vitamins and mineral supplements from the huge range of products currently available on the market, without having to worry constantly about damaging their health.
. (NL) Last year, all EP Members were inundated with e-mails on food supplements and vitamin preparations. Both a scientific theory and an economic interest underlie these. The theory of Linus Pauling, who became renowned for his protest against nuclear arms, is interesting. However, the economic interest of Mathias Rath, who dispatches products from the Netherlands to customers in Germany, where his products are banned, cannot justify an adaptation of the law. These food supplements should be subject to the same rules as other contentious products which are consumed by the public in the expectation that these will benefit their health. Government intervention is only justified to protect people from harm. On-going debates, lack of scientific certainty and permanent differences of opinion on the effectiveness of substances cannot be resolved by legislation which from the outset lumps together anything which deviates from established medical science under the umbrella of fraudulent practices. I note that many people use these products and that they consider any ban imposed by a bureaucratic government to be unnecessary and patronising. Under these circumstances, the EU should confine itself to controlling harmful substances. Since it would be preferable if the EU were to redirect any other measures to the national legislator, who can react more effectively and more quickly to changes in public opinion, I vote for rejection.
I have voted against the report. In my view, there is no legal basis insofar as the EU is not entitled to legislate within the area of public health. It is national legislation that should deal with issues of food supplements, not the European Union.
Nor has the EU taken any initiatives to regulate legislation within areas in which very serious abuse takes place, for example those of alcohol and drugs. The fact that an attempt is now being made to do so within the field of health foods - something that would have consequences for people's self-medication by means of vitamin supplements - raises a number of fundamental issues.
In whose interests is this to be done? Why should it be done specifically within this area? How would it affect the individual citizen? Which manufacturers would suffer, and which benefit?
These questions demand answers, and no satisfactory answers have been given.
Mr President, I would like to state that I voted for the Paulsen report and above all for Amendment No 10. I basically believe that we need to pay close attention to hygiene regulations and enforce them very strictly, and that standards need to be raised accordingly. Nevertheless it does not make sense for us to destroy reusable waste - and that is what catering waste is - and by destroying it to create further costs for the public, when we could in fact make use of it in a sensible way. I am pleased that the European Parliament has agreed with this approach, even if it has been by a narrow margin. I hope that as things proceed we will also get the necessary agreement of the Commission that reusable waste should not be indiscriminately destroyed, which also involves extra costs, but that it should be possible to use it and recycle it.
Mr President, I am very grateful to you for giving me the opportunity to table an oral amendment and to explain what is behind it. Unfortunately, it did not scrape past the required 314-vote mark. That is a pity as far as the amendment is concerned, but it does not alter the fact that in compromise Amendment No 25 Parliament has called on the Commission to bring forward a legislative proposal. That means that the codecision procedure will be invoked and that we can deal with this by means of a regulation of our own. I wish to call on those Member States that have not so far called for a ban to make sure that these substances, which are dangerous if they are not properly treated, are properly disposed of. I expect that during the transitional period until a regulation governing all this is submitted, the Commission will use its control functions to make sure that we do not have a repeat of the disasters that we have already experienced - foot-and-mouth disease and swine fever - which can be caused by untreated catering waste.
I have always attached great importance to health and consumer protection.
I should like to make two essential remarks on the points which I advocated in the parliamentary committee.
The European Union's decisions must be consistent. In the interests of efficiency, it is therefore appropriate not to have a proliferation of regulations on the same subjects. In laying down provisions for the prevention, control and eradication of transmissible spongiform encephalopathies, Regulation (EC) No 999/2001 already subjects animal by-products from slaughterhouses handling ruminants and cutting plants handling meat from ruminants to rigorous and controlled health rules. Consequently, to ensure consistency and the correct application of the rules, there is no reason to include these facilities in the scope of a second regulation with the same objectives.
The European Union's decisions must also be possible to implement. In fact we already know that, because of treatment and disposal capacity (incineration or landfill), measures which have to be implemented at too short notice cannot be applied at Community level if they cover effluent - whether category 1 or category 2 - from wastewater treatment plants at slaughterhouses, which are often shared facilities. These shortcomings mainly came to light when the ban on animal meal in animal feed was imposed, forcing the Member States to store large quantities of animal meal while waiting for it to be incinerated. Adding several million tonnes of products to be disposed of or treated before processing would impose further constraints on storage because it is not possible to treat or incinerate them as required. And we know that storage can involve health and environmental risks. It is therefore necessary to put in place an adequate timetable allowing this to be managed at Community level in a way which is well thought-out, safe and respectful of the environment.
. I would like to commend the rapporteur Ms Paulsen for her work on this important report. The BSE crisis of recent years must never again threaten European consumers, farmers and the beef industry. I believe that great credit is due to the Commission for systematically putting forward a series of legislative proposals which aim to address each and every one of the issues surrounding the original crisis.
The Commission and the Member States have taken the necessary steps, with the full co-operation of the farming community and the beef industry, to guarantee safe farming and food production practices and a safe product for the European consumer as well as for our vital export markets. Many actions and measures taken have brought with them great sacrifice and we must remain conscious of that.
This particular proposal aims to establish a single legal framework to clarify conditions for treating animal by-products. Most importantly, the only by-products which should end up in animal feed, and consequently the food chain, are those by-products which would be fit for direct human consumption. In other words, if you can't put a spoon of the stuff in your cup of cocoa at night then you shouldn't be feeding it to the pigs either.
As a Member of Parliament representing a largely rural constituency, and coming from Ireland, the Member State most heavily dependent on agriculture, I fully endorse the stringent thrust of this proposal. I strongly believe that there must be a complete ban on the feeding of swill to pigs. We have seen the damage that can be wreaked from a more lax approach. I am also convinced of the need to ban recovered vegetable oils from all feed uses.
There is great merit in the rapporteur's suggestion that household catering waste be exempt from the provisions of these regulations with regard to transport, identification etc and that they be covered by national rules and the Framework Directive on Waste.
As regards the issue of waste water from slaughter houses, I believe that this must be reviewed as it covers a huge quantity of material for disposal. Defining 'sludge? in the Annex might help clarify the situation.
In conclusion, I would like to assure the Commissioner that he has the full support of Parliament in this important area of food safety. In this regard I would urge him to exert some pressure on the Council to come to a final decision as to the location of the all-important Food Safety Authority. Protection of European consumers, and of the integrity of the food chain, remain at the heart of the concerns of Members of this House.
In establishing the single market, which is its stated aim, the report on cross-border exchanges in electricity seeks, first and foremost, to open the market in electricity to competition and de facto, even if it does not admit it openly, to privatisation. This means awarding the prize of supplying electricity to more than 300 million Europeans to large private groups. Not content with this, but perfectly consistent with this approach, the rapporteur recommends passing on the costs of opening up the national networks to the private sector to consumers throughout the European Union.
We are resolutely opposed to privatisation of the generation and supply of electricity, as we are to the privatisation of all public services, which the Member States and the European institutions are so keen to achieve, because this policy can only be to the detriment of the interests of both the workers in the sectors concerned and the vast majority of consumers.
We condemn this policy of demolishing public services, whose sole aim is to satisfy capitalists' appetite for profit, whether it is acknowledged as such, as in the Mombaur report, or whether it is veiled - ineffectually - by environmentalist considerations, as in the Turmes-Rapkay report. We therefore voted against these two reports.
Energy is not a marketable commodity like any other! How many times have I already said and repeated that?
Account must be taken of the need to guarantee security of supply and the volume of investment this entails.
The provision of essential public services and its impact in terms of regional planning must also be taken into account.
In spite of all this, following the request made by the European Council at its Lisbon Summit for rapid progress towards the completion of the single market in gas and electricity, the Commission has presented a communication, a draft regulation and a draft directive designed to speed up the liberalisation of the gas and electricity market with a view to the establishment of an entirely open market in 2005.
At the Stockholm Summit, the Member States approved this acceleration, with the exception of France, which is strongly opposed to the adoption of that date.
The Commission wishes to speed up the opening of the electricity market so as to give non-residential customers a free choice of supplier by 1 January 2003 and to extend the same opportunity to all electricity consumers not later than the beginning of January 2005.
In the case of gas, free choice of supplier is to be available to non-residential customers by 1 January 2004 and to all consumers by the start of January 2005.
This is utterly irresponsible and unacceptable.
It is the distortion of an ultra-liberal Europe that I am resisting.
Given the balance of power in the European Parliament and in Europe, it will be an arduous struggle.
To this end, I have signed a compromise amendment to Article 19, tabled by Mr Herzog and Mr Savary, which alters the deadlines and conditions for open competition and insists on scope for cross-subsidisation to guarantee equality of charges for residential clients.
This is why I voted against the report in the final vote.
France should uphold this position at the Barcelona Council.
I would first like to state that there was not a majority in the committee in favour of the part of the report on a Directive concerning common rules for the internal market in electricity, the part for which Mr Turmes was responsible.
If there had been just a Turmes report instead of the Rapkay-Turmes report we now have before us, it would not have seen the light of day in plenary.
We are of course in agreement with the three major objectives of the process of liberalising the electricity and gas industry, and our message to the Barcelona Summit about this was clear and undisputed. It is as follows:
1) we want to ensure that consumers are free to choose their suppliers;
2) we want to guarantee that all suppliers have fair and transparent access to all networks;
3) we want to see a binding system in all Member States in order to underpin the objective described in point 2.
However, Mr Turmes felt that in his part of the report, which covered the electricity industry, he should set out his entire ideology and the Greens' wish list in this area, which have nothing to do with the actual subject matter. His report therefore misses the point. Like my colleagues, I voted against these parts of the resolution. Because we are now involved in the codecision procedure between Parliament and the Council, Mr Turmes has, with his Red-Green wish list, not done a great service to the subject at hand here, by which I mean a reasonable and balanced liberalisation of the EU electricity market.
(Explanation of vote cut short pursuant to Rule 137(1) of the Rules of Procedure)
. (NL) The promotion of international trade in gas and electricity leads to more problems in the field of the environment, consumer protection and price stability. This is a comment in connection with the Mombaur report. As transpired yesterday - much to the chagrin of the spokesperson of the PPE-DE Group - the rapporteurs Turmes and Rapkay have made proposals to moderate the effects of the Mombaur report. Their intention is noble, but difficult to implement, because it aims to combine two incompatible objectives. They accept more emphasis on market forces, which centre on growth and profits, while trying to protect the environment and consumers. I welcome their attempt to give customers a percentage breakdown in their bills and in information leaflets explaining the origin of electricity and the effects on the production of greenhouse gases and nuclear waste, and to apply this to imported energy. I also support financial measures to promote investments in total energy and windmills. I am less keen on the importance being accorded to attempts also to liberalise biogas and to ensure that environmental obligations do not restrict competition between companies, although this may be a concession to the majority in the Committee on Industry, External Trade, Research and Energy. Although I reject the circumstances under which this proposal has been made, unlike my group, I gladly support it in the absence of anything better.
. I welcome the move to shake up Europe's energy markets: this will make markets more open and accessible to all. If the final directive contains many of the useful amendments proposed by the Industry Committee, European energy consumers will operate in a considerably more favourable climate than they do at present. Bills will contain more basic information and consumers will be better informed of exactly what they are paying for. Even more significant for European consumers will be the proposed non-discriminatory access to networks for different competitors. Basic economics tells us that more competition for networks should result in an eventual decrease in prices: good news for some consumers who, in the present system, end up paying over the odds. This is equally goods news for small energy companies who are sometimes deterred from further expansion owing to high market entry costs. Gas and electricity are basic necessities, not luxury goods, and this directive will be a triumph for most European consumers and some producers of energy.
. (NL) In the past, electricity was generated and distributed on a small-scale, and organised for each municipality or province under the remit of the administration elected for that region. Now, we are on our way to the generation and distribution by international concerns on which democracy has no effect whatsoever. The drawbacks have meanwhile become glaringly obvious in America, especially in the power cuts in California and in the bankruptcy case of Enron. But in Europe too, the adverse effects are already being felt. The Dutch energy companies, until recently in the hands of municipalities and provinces, have made considerable investments in the environmentally-friendly generation of electricity. This clean production is now being considered too expensive, and dirty electricity is being imported via the cross-border connection network, which originates from pit coal, brown coal and nuclear energy. This connection network was installed some time ago to allow Member States to help each other in the event of disaster and in cases of peaks in the use of electricity, but its capacity is now being used completely for the purpose of international trade. This is why I disagree with the purport of the Mombaur report on cross-border electricity trade, even if through the proposals by Turmes and Rapkay more attention is paid to keeping track of greenhouse gases and nuclear waste, to promoting windmills and total energy, and to consumer protection. These objectives will ultimately not be compatible, which is why I am voting against the proposal.
. (NL) Airports are built in densely populated regions and attract extra economic growth, as a result of which an increasing number of people end up living in their vicinity. Consequently, aircraft noise has become a plague to an increasing proportion of the population. The more a region is forced to rely on air traffic for its transport needs, the greater the burden becomes in terms of damage to health. The only ways to combat this nuisance are to restrict air traffic to long-distance flights, to create greater distances between airports and residential areas, to accord lower priority to economic growth or world trade and to ban noisy aircraft. Clearly, America and the Third World have different views on noise pollution. The Third World is too poor to consider matters of this kind, and in affluent America, company profits are more important than any other considerations. Anyone truly wishing to restrict noise pollution in Europe should not be content with the agreement that was recently concluded on a global scale within the ICAO, but should set higher standards themselves, if necessary. The proposal to withdraw the aforementioned Hushkits Regulation from 1 April onwards mainly aims to avoid a trade war with America. I share the view of the draftsman of the opinion, Mr Blokland, that this proposal does not go far enough and that it continues to permit exceptions for too long a term. I will be voting against the proposal.
. I fully support this report on the Commission communication, which aims to improve information exchange between the EU and its citizens. Anti-EU campaigns in countries such as Ireland have clearly demonstrated the need for a positive communication strategy. Moreover, the practical policy prescriptions outlined in this report show that the EU is serious about becoming closer to European citizens and countering the common perception that it is run by an elite bureaucracy. Focusing on issues which affect people's daily lives, such as food safety, the euro and justice and home affairs, will ensure that citizens fully engage in the debate about Europe. Moreover, the focus on decentralisation in this communication exchange is pertinent: regions vary dramatically across the EU and local authorities are attuned to regional needs and issues of local importance. They are clearly the best placed to disseminate information about the EU. Similarly, it is vital that regional TV should be involved.
Finally, the call for more Internet use in the information campaign will ensure that this campaign is not only cost-effective but environmentally sound, too. Since the European Parliament is the European institution closest to European citizens, it would make sense for it to become the institution around which this information campaign revolves.
On behalf of my group, I should like to inform you as to why we have voted against the report. First of all, because of the poor quality of the report. It is a very confused report and it is very difficult to make sense of it. A second reason is that religion, fundamentalism and the violation of human rights are lumped together, which is unacceptable to us. A third reason is that the European Union is given a number of inappropriate assignments, including the setting up of a free university for women. In fact, we do not want a separate university for women; we want co-educational universities. These are the reasons why we have voted against the report.
Mr President, I voted against the report before us because it does not live up to the expectations created by the title. The main focus is on religious fundamentalism, with other forms of fundamentalism only being given a brief mention. Even if religious fundamentalism is the most significant form and stands out from other forms, it is nevertheless essential to recognise all forms of fundamentalism if a meaningful debate is to take place. The threats posed by fundamentalism are growing in a way that the events of 11 September suggest involve an enormous contempt for humanity. However, to do justice to the situation we cannot limit ourselves to religious aspects alone. Just as people obsessed with a fundamental order are to be found in all walks of life, this way of thinking is also prevalent throughout society.
The logical consequence of recognising this can therefore only be that we should examine this whole area and not concentrate on just one form of this phenomenon, even if it is the form with the most adherents.
Mr President, during the vote one of my Dutch colleagues remarked that part of the report did not make sense in Dutch. I had difficulty in finding any of it that made sense in English! This report has taken political correctness to a whole new level. It is counter-productive to approach such an important issue as religious fundamentalism with a tirade of political fundamentalism of the kind that this report is largely made up of.
I am particularly critical of paragraph 29, even as amended, which considers the separation of church and state to be the most acceptable form of government. I do not have to remind you, Mr President, that in my country, if not in yours, the head of state is also the head of the established church. That is a system that works very well indeed. I hope Parliament is not calling on the Queen to abdicate, so that maybe we can elect President Kinnock in her place!
The Izquierdo Rojo report on women and fundamentalism, which has just been adopted by a slim majority in spite of our having voted against it, is a prime example of a good initial idea that has been completely perverted in the course of the discussion process.
It was originally a matter of reaffirming our desire to ensure that women's rights are rigorously respected throughout the territory of all the Member States at a time when huge influxes of unassimilated immigrants are prone to import practices that are degrading to women or are tantamount to cruel torture, such as female circumcision.
Unfortunately, the European Parliament ultimately shied away from naming the plague that besets us, namely floods of unassimilated immigrants, often from countries with an Islamic culture. Faced with this predicament, Parliament has taken refuge in sanitised statements or, even worse, has issued sweeping condemnations which seem to apply to all Europeans without distinction and which imbue everyone with an unwarranted sense of guilt.
The same is true of the concept of fundamentalism itself. Under that heading, the report blithely lumps together the rigorous practice of Christianity, a religion that places the individual at the heart of society, and the rigorous practice of another religion, Islam, which subordinates the individual to the community. But these are not the same phenomenon at all.
To crown it all, the European Parliament recommends that the forthcoming directives on the right of asylum, based on the Treaty of Amsterdam, provide for reception of women from all parts of the world who suffer from 'fundamentalist persecution'. Had it been consistent, the report would have called at the same time for the abolition of the budgetary stability and growth pact!
The report has the merit of condemning one of the most odious aspects of the oppression of women in the world by taking a stance against the integration of church and state and the regimes that practise it. We voted in favour of the condemnatory paragraphs and of the measures to assist women who are forced to flee from countries where women are the victims of systematic barbarism. On the report as a whole, however, we abstained.
Although the report rightly condemns Islamic fundamentalism, it is considerably more discreet about the other forms of fundamentalism, notably the role of Catholicism, of which women are victims both outside and inside the European Union, in countries such as Ireland and Portugal or in some of the German Länder.
Prohibiting women from voluntarily terminating their pregnancy, in other words denying them the right to use their bodies as they please, is one example of a sexist and oppressive attitude towards women.
And the good resolutions adopted by the European Union against misogynous practices and the excesses of Islamic regimes would be more credible if the Union first put its own house in order by prohibiting discriminatory practices against women in its own Member States. The European institutions have taken it upon themselves, with the complicity of the European governments, to impose such a retrograde step as nightshift work for women. Why do they refuse to impose throughout Europe the fundamental right of women to self-determination, including the right of voluntary termination?
I must warmly congratulate Mrs Izquierdo Rojo on her excellent own-initiative report, compiled as a result of the hearing on women and fundamentalism held on 23 January 2001. Everyone agrees that fundamentalism can appear in many guises. It can be religious, political or ideological. We do not stress often enough that women are the chief victims of fundamentalism and that this state of affairs frequently arouses utter indifference.
While the European Union has to condemn this phenomenon in third countries, it must not presume to lecture the rest of the world, because it is confronted with fundamentalism within its own territory. This is confirmed by the massive floods of e-mails that have inundated Members of the European Parliament and in which we are being urged to reject this report on the grounds that it is 'a threat to the dignity of women and to the right to life of every human being until his or her natural death'.
On the contrary, I support the demand contained in this report for promotion of equal rights for women, particularly the right of women to exercise control over their own bodies and to decide when they wish to start a family, to determine their own lifestyle and the nature of their personal relationships. It appears equally imperative that the Member States should adopt legislation outlawing any practices that endanger the health or the physical and mental integrity of women, such as female circumcision.
Who could fail to recall the human misery into which the Taliban plunged the eleven million women of Afghanistan in 1996? Imprisoned behind their chadors, deprived of education and care, subjected to public floggings, they endured an existence beyond the bounds of human dignity in order to survive. It is our duty to exert pressure on the new government in order to ensure that the political wind of change sweeping through Afghanistan is translated into a genuine improvement in the position of women.
The struggle for the recognition of women's rights should be an integral part of the foreign policy of the European Union. I am thinking here of the way in which we implement the MEDA programme and the Lomé Convention. The human rights clause is too often allowed to remain a dead letter for fear that its implementation would jeopardise the success of particular economic or trade agreements.
Mrs Izquierdo Rojo has given us many avenues to explore in the fight against fundamentalism. The main line of approach I wish to highlight is that of the secular state, in other words the clear separation of religion and public affairs. This is a fundamental principle. In addition, the modernisation of political life must mean granting women their rightful place in the machinery of public administration.
Nothing can justify the violation of an individual's fundamental rights and freedoms and which issue from that individual's inalienable dignity. I am therefore against fundamentalism as the expression of a way of thinking that denies a person - man or woman - their freedom and the right to choose their own destiny, and It is my view that the European Union must, with every means at its disposal, uphold and promote respect for human rights wherever they are violated.
I cannot, however, accept the implicit censure of religious values and actual religion that the Izquierdo report makes, under cover of its censure of fundamentalism - and not only in relation to Christianity. It is one thing to freely espouse religious principles that accord with respect for human rights; it is quite another to impose rules of behaviour that entail the negation of individual dignity and the infringement of such rights. It is one thing to support the separation of Church and State, a position I fully share because it is the basis of the democratic system, but quite another to deny the Church and religious communities their right to freedom of expression in the name of secularity - in other words their right to interpret, according to their way of thinking, the facts of public and political life that govern citizens' lives.
By adopting this report today, the European Parliament has done the cause of the freedoms we wish to promote no favours, because behind the censure of fundamentalism there is in fact a new form of fundamentalism that they are trying to impose on us: secular fundamentalism, which is just as deserving of censure as any other, in that they all deny the freedom of the individual to choose his or her own model in life. This is the reason why I voted against the report.
. I abstained on the amendments and voted against the final report because I am deeply concerned about the lack of balance within this report. Implicit in this report are western cultural values which make a presumption against the rights of women in Islam. I would question the wisdom of this parliament in producing this report and in doing so pass judgement on other cultures and their values. I believe this report was based on an external view and with very narrow and limited experience of Islamic lifestyle.
I am deeply committed to equal opportunities for women everywhere, however, I believe it is crucial that women in different parts of the world can establish their own concept of freedom which takes into account the variety of different cultures and values they hold.
The Members from the National Front will vote against Mrs Izquierdo Rojo's report.
There are undoubtedly good elements, such as the principle that fundamentalism must not be fought with other types of fundamentalism of an opposite kind (recital M). But the report also contains bad things and some very bad things.
First of all, it is astonishing to note that this report, which was originally devoted to Islam and women, has now been renamed. The reason for this was undoubtedly to avoid shocking anyone and to comply with the sacrosanct dictates of political correctness. Moreover, to create a stronger sense of guilt among us, recital A recalls that 'the concept of fundamentalism originated in the 1920s in the USA, where it primarily referred to Christianity'. The eleven million Afghan women who were banned from all public places, deprived of education, barred from professional activity, deprived of care and exposed to beatings and floggings in the years when the fundamentalist Taliban ruled their country have a different story to tell about the origins of fundamentalism.
In this report, the European Parliament presumes to lecture us on moral theology. On what authority? With what qualifications? How can it put religion and fundamentalism, the exercise of spiritual and temporal power, on the same footing? The report systematically equates religion with fundamentalism in utter disregard of reality.
The report, in fact, is a hotchpotch of hackneyed ideas, all of which have the same purpose, namely the inversion of decent values and the promotion of decadence. What can I say, for example, about paragraph 33, which calls on the heads of Christian churches to legitimise lesbianism? This report is also yet another stepping stone in the pro-immigration policy pursued by Brussels. In fact, by some sleight of hand, paragraphs 18, 19, 21 and 24 use the fight against fundamentalism as a pretext to demand greater flexibility for governments to grant asylum to women from countries where fundamentalism is rife as well as using the framework of a preventive policy to secure the rapid social integration of the immigrants, refugees and minorities who are resident in the territory of the European Union.
For these reasons, and many others besides, we must reject this report and resist any attempts by Parliament to replace it, under cover of the struggle against religious fundamentalism, with another report, which may be even more arbitrary than this one and which is the fruit of the fickle convictions and hostility to the natural order that characterise the present majority of this House.
- (DE) It is vital for us to deal with this topic thoroughly, because many women suffer from fundamentalist discrimination. However, the report before us does not do justice to these problems and creates the impression that fundamentalism is the hallmark only of certain religions. The political, social and ideological fundamentalism directed at women with such devastating consequences for their quality of life has been ignored. Narrowing the scope of the report in this way is contrary to the Christian ethical order of values. This one-sidedly anti-religious approach means that an opportunity to deal appropriately with this important subject, "Women and fundamentalism", has been missed. The report is unbalanced, contradictory and undifferentiated, and accordingly totally undermines the battle against discrimination against women. Freedom of religion and protection against discrimination are key aspects of fundamental rights that cannot be played off against each other, and that is why I voted against this report.
When the Committee on Women's Rights and Equal Opportunities was given permission to draw up an own-initiative report on women and fundamentalism, we had reason to hope that this report would serve not only to reiterate our condemnation of the fact that millions of women in the world are deprived of elementary human and civil rights, which we know only too well.
We also nurtured the hope that this report might provide a valuable contribution that would push things in the right direction wherever a push was needed. Regrettably, our rapporteur and those who followed her lead have squandered a great opportunity; this is illustrated, incidentally, by the fact that the report was adopted by only 15 votes to 7 in the Committee on Women's Rights, while the opinion of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs was adopted by 18 votes with 11 abstentions.
The two women rapporteurs are members of the Socialist Group in this Parliament. The uncooperative approach of the rapporteur for the Committee on Women's Rights and Equal Opportunities, and indeed her obstinate determination not to listen to reason and to throw everything into the one pot, if I may say so, means that I cannot vote in favour of this report; for one thing, it indiscriminately accuses all religions for practising a pernicious form of fundamentalism, and another, more important reason is that it seeks to manipulate this resolution to define details of the asylum and immigration policies of the European Union.
This is unacceptable and I am afraid that, through her obstinacy and the tone of her report, the rapporteur has done a great disservice to the women who are victims of fundamentalism and, hence, to this House too.
. (NL) All people are equal, but there are always people who have an interest in denying this. This leads to slavery, racism, colonial wars, child labour, subsistence wages for workers, underpayment for raw materials and the withholding of equal rights for women. In order to maintain their position, some privileged parties draw on quotes from the Bible or the Koran which are supposed to justify their misconduct. Only in the past few centuries have women in different European countries acquired the same rights as men, such as the right to vote, the right to work, rights to equal remuneration, access to managerial roles, the right to dissolve a failed marriage and equal rights of inheritance. There is still a rearguard of men who are opposed to this. New to us is the increase - through immigration - of the number of men originating from cultures who oppose gender equality. Some of them keep their daughters at home, marry them off and penalise them for looking for contact with boys independently. I fully endorse the proposal by the Committee on Women's Rights and Equal Opportunities not to use family law from the countries of origin as a basis, not to support the States that discriminate against women and also to bring women who are persecuted on grounds of gender under the asylum law.
The report on 'women and fundamentalism' addresses many important issues. It is indisputably the case that women in large parts of the world are at present denied their rights and suffer oppression in the name of what we call religious, political or ideological fundamentalism.
As Christian Democrats, we vigorously condemn these human rights infringements and condemn the treatment to which women have been, and are, exposed in, for example, Afghanistan under the Taliban regime.
However, the report contains such basic shortcomings that we cannot, in the end, support it. For example, there is no definition of what is meant by fundamentalism. Even though it can more or less be inferred that what we are talking about here are violent and repressive regimes or forms of, in particular, religious belief, the report does not successfully distinguish between what, in that case, is to be viewed as fundamentalism and what are to be regarded as ordinary religion and religious institutions.
On a number of occasions, the report states that religion is something private and that religious institutions should not interfere in 'the public and political life of the state'. We believe in a vigorous civil society, of which the churches too should be a part, and do not wish to remove any right to participate in ongoing public debate.
I abstained on this report. I believe that it is important to guarantee women's rights. Fundamentalism exists in all areas of society and not only in Islam, an idea constantly repeated in the report. The report is one-sided and condemns only a few states that do not recognise women's rights.
That concludes the explanations of vote.
(The sitting was suspended at 1.58 p.m. and resumed at 3 p.m.)
The next item is the continuation of the debate on the Council and Commission statements on Transatlantic relations including steel import tariffs.
Almost six months to the day after the events of 11 September, one can only be extremely surprised that, in the progress report on transatlantic relations which has been drawn up by the Presidency of the European Union, such a relatively small part has been devoted to the lessons to be drawn from those events. One might have thought that the tragedy of 11 September would prompt the countries of Europe to engage in some soul-searching on the reasons why the international Islamic terrorist network chose Europe as a location for the bases from which they struck at the United States. So what particular facilities do our countries offer, and how can these be rooted out? What consequences should be drawn from the exploitation of asylum procedures by terrorist networks, etc.?
Our police forces have certainly worked hard in close cooperation with the U.S. authorities. Their enquiries have revealed the extent to which terrorists have set up bases in our countries. When it comes to analysing the significance of 11 September, on the other hand, a considerable gulf is developing between the two sides of the Atlantic, with one side regarding it as an isolated operation and the other as a manifestation of the new global terrorist scene, dominated by hyperterrorism. The communication from the Council indicates this. The effective measures to deal with the nature and scale of the common threat is not its main concern and a very minimalist response seems to be envisaged. There is only a vague mandate to draw up, sometime or other, an agreement on mutual judicial assistance. This, Mr President, is a strange and dangerous divergence which may well seriously encumber transatlantic relations and our own security.
Mr President, Commissioner, ladies and gentlemen, it is extremely disappointing that when we talk about the transatlantic relations between the European Union and the United States, we should also have to mention a steel war. This is extremely disappointing because we assumed that President Bush would be one of the main champions of the market economy, and not that he would belong with the campaigners for protectionist measures. It would, of course, be understandable if he were to take such measures for electoral reasons, but based on his undertaking to act in favour of free trade, this is, naturally, an incomprehensible attitude which we must unreservedly condemn.
It is all the more disappointing since we have just started the fourth ministerial meeting in the framework of the Doha world trade talks, now being overshadowed by a measure of that kind. And that is not the last we have heard of it, for if I understand it correctly, the United States wants to adopt the same line for agricultural products too.
Mr President, this is completely the wrong route to take. In the case of steel alone, I should like to point out that my country, the Netherlands, has made considerable efforts, together with your country, to restructure the steel industry. This has, both directly and indirectly, led to thousands of job losses in both our countries. This means, therefore, that we would have to pay the price for the lack of restructuring in the United States. In my opinion, the European Union has tabled sound proposals to consider whether a kind of fund could be set up to help restructure the steel industry in the United States. These proposals have, of course, been dismissed, which means, therefore, that we cannot make any more headway, and that the high costs of steel in America - certainly not simply due to the expensive dollar, but also, of course, due to the social security schemes and pensions in the steel industry - have, in fact, been passed on to us.
In my view, Barcelona should be used to launch a diplomatic offensive, alongside the normal measures which you, Commissioner Lamy, have to take, obviously, by threatening the United States with countermeasures. However, what matters is that we should also use Barcelona to launch a diplomatic offensive in order to make it clear to the United States that protectionist measures of this kind only lead to major disruption in free trade and with it, to a huge upset in the creation of jobs. It is exactly the opposite signal from the one we need: we all want to create more jobs globally. Yet, what is happening now is the reverse. I would therefore call on the Commission and the Council - and I am pleased that the Council is here today - at least to ensure that initiatives are taken in Barcelona.
Mr President, the Socialists have always formed part of a movement for worldwide peace. After the Cold War, they spoke out for multilateral agreements which were intended to reduce, both in terms of quantity and quality, weapons systems, particularly nuclear weapons, to a minimum. Europe has opted to use the peace dividend to bridge the poverty gap. Today, we are facing over one hundred regional conflicts in the multipolar world, which mainly claim civilian victims, and often too we are confronted with financed illegal trade in arms and in raw materials, such as oil and diamonds. Our strength was, and still is, conflict prevention. States are crumbling in Africa. Warlords very cunningly join forces with international terrorist networks, and intense cooperation between all Member States of international rule of law is the only answer. Europe must be an independent, critical, yet outspoken, partner of a multilaterally trading United States. In this light, unilateral US policy should be condemned - as Mr Patten and Mr Solana did, rightly so - while joint action should be supported. Of great importance and urgency to the Middle East is a joint project to be set up immediately between the EU and the UN, as was mentioned this morning. We should then like to grant priority to the fight against international terrorist networks and to the situation in Iraq. However, we should like to do this via the UN, and not unilaterally. We would underline that all these initiatives are not in the context of an old fashioned kind of anti-Americanism, but are based on the recognition that all good-willed people need each other. Nobody can regulate the world on their own. The rumours in the Los Angeles Times that the Pentagon is forging plans to use nuclear weapons against seven States, including Russia and China, are of great concern to us in particular. This contravenes international treaties which aim to commit all countries to a reduction in nuclear arms, in the knowledge that we now have the capacity to kill each other many times over. We would ask the Commission and Council to lodge an urgent and forceful protest against the build-up of a fresh and dangerous nuclear arms race. We still believe that the best way to achieve security is to bridge the chasm between rich and poor, by means of which we want to create a world which forms common ground for all people of goodwill, as opposed to international terrorists. We would like to see this initiative of Europe and the United States take shape, also specifically in Monterrey, when the 0.7% is activated.
The transatlantic relations between Europe and the US are once again under intense pressure. Europe and the United States are adopting increasingly threatening language with each other on a variety of topics. Only last week, President Bush unleashed a fresh trade war by restricting steel imports by means of import tariffs. The European Union was right to lodge a complaint with the World Trade Organisation about these Draconian measures. Although our trade disputes with the US only concern one to two per cent of our trade and investment flows, they can cause a great deal of damage to our mutual relations. Trade disputes are always catching the headlines and undermine the political relationship, which is already very fragile at this time. Each new trade dispute is one too many. Consequently, more efforts must be made to nip potential conflicts in the bud as a matter of urgency. Transatlantic relations desperately need new positive impulses in the interest of us all.
Mr President, the Greens have spent more than a decade endeavouring to expose the myths at the heart of the free-trade theory. Now we know for sure, as we have always suspected, that the rhetoric of the US and its major corporations was a sham. Far from being at the centre of a development agenda to help poorer nations out of poverty, the US tariff barriers reveal how that country uses trade rules to gain access to other people's markets, while protecting its own industrial interests at home. The US view is clearly that free trade is a one-way street for a superpower: good for US exporters, but not so good for US domestic industry.
Contrast that with the unequivocal lectures given by the US to developing countries at the WTO meeting in Doha, to the effect that, by liberalising their markets, they will automatically reap the benefits of globalisation. Poverty eradication and sustainable development are somehow automatically meant to follow, yet poorer countries have known for a long time that this is often far from the case.
Perhaps the one good thing that could come out of President Bush's unilateral introduction of tariffs on steel imports would be a much-needed serious debate about the flaws and weaknesses inherent in the free-trade model, because there is growing opposition to the global inequality inherent in its diktat that every country must put international competitiveness above all other domestic concerns. The reaction against this ranges from Indian farmers calling for an increase in tariffs to protect themselves from cheap food imports, through to steel workers, including fully restructured UK steel workers, who find that they will now still be unable to compete with Romanian steel exports.
However, there are some retaliatory actions that the EU should consider, which will send the right signal to the US. I would like the Council and Commission's views on them. For example, since the US has refused to implement the Kyoto Protocol because of the perceived impact this would have on US business, the EU should levy an energy tax on all US-manufactured goods. Or we might consider the issue of a complete ban on all imports of US-produced GM foods, since US pressure exerted under free-trade rules has prevented EU ministers from reflecting popular opinion by banning such foods from markets here. The time is long overdue for the EU to call Mr Bush's bluff.
Mr President, it is perfectly understandable that we should wish to examine the state of transatlantic relations in the light of the current situation.
Let us begin with the decision to tax steel imports at rates of up to 30% and to impose quotas. As the main exporter to the United States, the Union is the primary target of these measures. And yet European steel imports have fallen by 33% since 1998, and so they are not the cause of the problems in the U.S. steel industry.
Coming on top of the differences over hormone-treated beef and GMOs, these measures are likely to have serious economic and social repercussions for the European steel industry. The Commission would therefore be well advised to bring a complaint before the WTO, as Mr Lamy announced, as well as to apply retaliatory measures without delay against US exports.
What is more, this latest decision by the Bush Administration testifies to a strengthened desire on the part of the US Government to adopt a unilateral approach in numerous domains: on the commercial and economic as well as the cultural and military fronts, and this last front is the focus of deep concern. The New York Times has just published a report indicating the existence of a secret Pentagon plan targeting Iraq, Iran, Libya, Syria and North Korea and even Russia and China. The plan apparently envisages the possibility of using nuclear arms for offensive purposes, for example in the framework of an Arab-Israeli conflict.
To quote John Isaac, a leading figure in the voluntary sector in the United States, Doctor Strangelove is alive and well and working in the Pentagon. This lurch by the American superpower, on the pretext of fighting terrorism, towards a permanent war footing poses an intolerable threat to the entire planet.
The United States is redefining its role in the world around one single obsession, namely its own security. But in this world, right cannot be exclusively and invariably on the side of the Americans. It was impossible not to be concerned at the words of John Bolton, Under Secretary at the Department of State, who fired this broadside during the Conference on Disarmament, and I quote: 'Our policy is, quite simply, pro-American' and 'The United States ? will meet this threat with every method at our disposal'.
This policy, which entails a 15% increase in the military budget, equivalent in monetary terms to the entire state development aid provided by all OECD member countries, along with the planned anti-missile defence system, is liable to provoke a new arms race. The fight against terrorism, on the other hand, involves identifying its roots and seeking real solutions.
And again, the United States is obstructing progress towards a fairer world by refusing to ratify several international conventions, such as those on the rights of the child, disarmament, biological weapons, the International Criminal Court, climate change, the Kyoto process and a host of others, not to mention the failure of the United States to adopt a sufficiently impartial position on the Middle East conflict.
We can no longer be silent on the death penalty, a crime perpetrated by the state, where it is administered by a superpower that seeks to impose its order and its values on the world. We want nothing to do with that particular value. Numerous people, including US citizens, reject that vision of the world and aspire to globalisation based on solidarity. This was one of the messages that emerged from the World Social Forum in Porto Alegre. Europe must take heed of the ardent hopes of those who are exhorting us to play our part in the pursuit of that goal.
Mr President, Mr President-in-Office, Commissioner, ladies and gentlemen, in recent years, transatlantic trade relations have often come under strain. We have been able to resolve many trade conflicts in a professional way that satisfied both sides, but only because we have accepted binding rules for free and fair world trade within the framework of the WTO, and also because the WTO is the only international organisation that has a dispute resolution system that also provides for sanctions.
However, with the punitive tariffs the United States is now imposing on steel imports, they are abandoning the common ground that we have so far occupied under the WTO. It is extremely hard for us Europeans to understand these measures, as they primarily hit our steel products. Almost half of Europe's steel exports to the USA are affected by these punitive tariffs. What is more, we Europeans can expect to suffer twice over from the American measures, because of diverted trade flows. That is something we are not prepared to accept. We will not support the Americans' game of playing off their workers' interests against those of our own workers.
Over the past few years, the European steel industry has had great success in carrying out restructuring, but this has involved enormous job losses, making this a very painful process. It must be clear for the United States that it is not in their interest to undermine confidence in the WTO's system of multilateral rules and its impartial conflict resolution system at the beginning of the Doha Round. In the case of bilateral contacts with the USA, the European Union needs to firmly demonstrate to our American partner that this serious and unwarranted interference in free world trade will not be simply accepted, and that we will make use of the mechanisms currently at our disposal.
Why is the Commission not considering using the mechanisms available to it in accordance with the decision of the WTO panel on US export promotion and taking countermeasures? I believe it is now necessary for us to make that clear to the Unites States.
Mr President, behaviour which is apparently irrational usually has an explanation. President Bush's decision to impose steel tariffs is irrational. The tariffs are a flagrant breach of world trade rules. There has been no sudden calamitous increase in imports. US steel has been uncompetitive and in deep trouble over a long period; it has not become so suddenly. Tariffs will not solve the US steel problem, but they will badly harm America's allies. They will destroy American jobs in other sectors and they will damage world trade relations.
Knowing all this, why would President Bush take this irrational decision? We know why. He wants to buy votes in steel-producing areas come November and is so desperate to do so that he will gladly sacrifice his international credibility - and we in the EU and others elsewhere in the world are meant to pay the price! Talk about collateral damage! Of course, this cannot be tolerated. We do not subsidise steel, we do not dump steel. We went through terrible times to make our steel competitive. Our market is open. There is no possible justification for this deliberate attack on the livelihood of European steel workers.
Remember, this is the President who thinks he can provide world leadership. Global leader in military power he may be, but he is a global dunce in citizenship and respect for others. Commission: take him on. You have all of us behind you and you have the tools to ensure that you can act both legally and effectively. Go for it!
Mr President, I am dismayed at the United States' belligerency towards the free market in steel, particularly since free trade has been the hallmark of the USA since the 18th century. I am appalled at the concomitant weakening of the all-important transatlantic alliance that this creates: an alliance that is the world's greatest force for peace today and one that gives unrivalled opportunities for prosperity to the world's 1 billion poorest people.
But since the European Union and the USA share essential values, I cannot believe that the US seriously intends to follow this destructive course of action. I therefore see this as a purely political manoeuvre - President Bush placating domestic and special-interest lobbies. We must be tough and then we will succeed. The cause is good. The arguments are correct. I firmly support the Commission and the Council of Ministers and I believe that with EU backing and pressure, the World Trade Organization will act correctly and throw out the US position, and that President Bush will welcome this.
Mr President, the events of 11 September ought to have strengthened transatlantic relations by virtue of the emotions they unleashed and the solidarity displayed. On the contrary, it appears today that relations have been weakened. The North Atlantic Alliance, which took the decision to invoke Article 5 of its charter for the first time, is in crisis because the Americans did not see the need to enlist the aid of its organisational structure in the war in Afghanistan.
NATO is mulling over this manifestation of unilateralism, and no one within the organisation wishes to see it as proof of the Americans' indifference towards their European allies. I too support this view and share the ensuing frustration, but I do not subscribe to the overall conclusions drawn from it.
I have always been a proponent of the idea that the prevention and management of crises by the international community should be regionalised. Our experience at the start of the Balkan crisis showed us that sending in troops from all corners of the earth, from Vancouver to Vladivostok and from Moscow to Buenos Aires, for all its huge symbolic value, was not an efficient way to proceed. Effective intervention in the maintenance and restoration of peace in specific parts of the world depends on familiarity with the culture and history of the country in crisis.
This is what prompted the international community to support the establishment of a pan-African peacekeeping force, for example. It is also what prompted the Americans to base their operations in Kabul directly on the provision of support to the Afghan forces who were opposed to the barbaric dictatorship of the Taliban.
As I said in Brussels in 1993, the primary mission of NATO is to intervene in European territory and on the fringes of Europe, particularly in the Mediterranean and the Middle East, in order to guarantee and develop peace and stability throughout these areas.
Within the Alliance, I believe it is legitimate that the Americans, who are aware of our prosperity, require us to assume an increasing share of the burden of maintaining a European defence system that has hitherto fallen almost entirely on them. I believe that Europe must prepare itself to take over a leadership role which the Americans are willing to transfer to us gradually. To this end, the governments of the Union must possess the necessary will and must provide the necessary resources. Do you believe, Mr President-in-Office of the Council, that Europe is finally ready to assume this role?
Mr President, Mr President-in-Office, Commissioner, ladies and gentlemen, I would like to pick up on what was said this morning. I believe that transatlantic relations are regularly subjected to crucial tests. What we are experiencing now is nothing new; it is not a new conflict. Steel is an old chestnut. As many Members have already indicated, we need to proceed with sufficient toughness. But we should also be guided by reason, wisdom and far-sightedness.
The President-in-Office of the Council has pointed out that our relations are historical ones and that we have many values in common, but that we need to shift from a crisis situation to a process of dialogue. I would certainly support him in that. However, this also means that the Council needs to consider new initiatives. It was the Spanish Presidency that established the new transatlantic agenda. I believe that the Spanish Presidency should also undertake an analysis and a review and present new proposals at the next summit. I would like to ask what work you have done on this so far and what the nature of the Spanish Presidency's proposals will be.
We need an update, as James Elles said this morning. We need an EU strategy that goes beyond what we have at present. The Commission proposal is good, but it does not go far enough, and it does not cover all factors. In particular, it does not include a sufficiently clear EU strategy. Commissioner Lamy said today that he is investigating several areas, including intellectual property and the auditing of accounts. In my own report, which I shall be presenting on behalf of the Committee on Industry, External Trade, Research and Energy together with James Elles for the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, I shall be presenting some proposals on this.
In particular, you will be interested to see that economic relations are very close and that in many sectors it is already fair to talk about a transatlantic market. That does not of course mean that trade conflicts can just be glossed over, quite the opposite. A small delegation of us will be in Toledo on Monday, and the topic of relations between the USA and the WTO will be on the agenda. I would be grateful if you could briefly say something more about our approach at that meeting.
Mr President, Mr President-in-Office of the Council, ladies and gentlemen, can anyone tell me what has been happening in the United States since Mr Bush took up office? With a straight face, he has proclaimed unilateral measures, measures which a) are counter-productive to transatlantic relations, b) do not conform to WTO agreements and c) will lead to a wave of protectionism in the world.
A 30% import tariff on steel, mainly aimed at the European Union, is a great injustice. Has our European steel sector in recent years not been restructured very successfully? We do not have overcapacity now. Due to the import restriction in the United States, the price of steel will increase over there, upon which the urgent restructuring of the American steel sector can be funded. However, the outcome for Europe is an increase in imports through dumping on our market, which translates into falling steel prices, with all its implications, particularly for employment. A company such as Corus in the Netherlands and in England will be hit extremely hard, for this latter scenario will lead to a huge number of job losses.
I would like to ask the European Union, and especially Commissioner Lamy and the Presidency, what does it intend to do about this?
Mr President, I was Minister for Steel in the United Kingdom between 1987 and 1989 and was responsible for an industry which was over-manned, uncompetitive, riddled with old-fashioned practices and heading for disaster. When it was privatised, it experienced a traumatic time with the loss of plants and jobs, and morale was at rock bottom. However, it had to be endured to secure any future at all. We do not want that to happen again because an outside agency such as the United States has seemingly broken WTO rules, especially since the US itself should restructure old plants, rationalise employment and pension practices so that its own industry is improved, but not at the expense of European industry.
I find it disturbing, to say the least, that Romania is one of the countries exempted by the United States of America. Romania is home to Sidex, closely connected to Ispat, the firm controlled by Lakshmi Mittal, which gave Tony Blair and the Labour Party GBP 125 000 for their general election campaign and then lobbied President Bush harder than anyone else to impose 30% tariffs that would protect his United States and Romanian steel interests at a potentially deadly cost to British plants and jobs. Just whose side is Tony's crony on? It does not appear to be British and European workers, since Mittal will make an estimated USD 1 billion from this deal. That GBP 125 000 gift was a real steal - a cheap and cynical investment that will literally pay dividends.
Therefore, the Labour Government is not our answer - the Commission is. We must support the Commissioner in his determined attempts to protest and, if necessary, retaliate - but carefully. We need the OECD talks to continue and to produce success. How about some targeted action against products from Pennsylvania, Ohio and West Virginia?
Mr President, President-in-Office of the Council, Commissioner, the transatlantic relationship is very important: it was a priority of the last Spanish Presidency and is again under the current one, and we must therefore do whatever we can to preserve it.
What is happening is that, like any relationship, there are two sides to it, and we are now seeing that the Bush Administration is strongly tempted to act on its own; that is, to practise the Frank Sinatra doctrine: 'I'll do it my way', both in politics - I only have two minutes and I cannot expand on this - and in trade.
Trade never used to be an area that tested this relationship: we considered trade disputes to be an exception, while trade benefits were the rule. Now, however, they have gone too far, on both steel and another product that is less talked about: clementines. The cases are different: clementines affect just one country (the region, by the way, where Commissioner Solbes comes from) and steel affects us all. Both cases go against the WTO rules without any justification at all and, what is more, they imply self-punishment by the United States.
We have to withstand both the indirect damage - I believe traffic diversion measures can be taken - and the direct damage. There are several possibilities: one is to take action within the WTO, but that will take time and, in the long run, we shall all be dead; there is also the possibility of laissez-faire, of doing nothing, because the derived industries that import steel inputs will become less competitive and therefore we will be able to take over from them; but what I believe we must to is act immediately. The provisional measures that can be adopted are within easy reach, covered by the panel judgment on the Foreign Sales Task Corporation, and therefore we must act immediately.
Mr President, Commissioner, President-in-Office of the Council, in a well-known passage in Julius Caesar there is a sentence that reads: 'The fault, dear Brutus, is not in our stars, but in ourselves that we are underlings.'
I think this quotation is particularly appropriate to this moment, because the seriousness of the problem does not lie so much in the protectionist measures that affect the United States as in the reaction that the European Union must have to these aggressive trade moves, relations in which the steel and clementine issues - referred to by my good friend Mr Westendorp - are not just isolated incidents but have their causes and their consequences.
Mention has been made in this House of the ban on imports of hormone-treated meat; the banana war; the export aid declared illegal by a WTO panel; the discussions that took place when the competition policy and certain mergers were implemented by Commissioner Monti; and the aid for certain American products.
What worries me most in this love-hate relationship, however, is not so much what has happened but what the future holds, which is that the Republican administration is on the point of succumbing to the temptation of protectionism, as shown right now in two cases: steel, which has been explained enough - and on this I fully endorse what my colleague Mr Atkins has said - and clementines, which have also been mentioned by Mr Westendorp. In the latter case, as this House knows, the United States unilaterally closed its borders on 30 November.
The Spanish government and my Parliamentary Group brought these events to the Commission's attention on 12 December and the Commission then took immediate action. Thank you for this promptness. In addition, on 14 February the Spanish government requested that, in view of the breakdown of the talks that had been entered into, action should be started within the WTO.
What I am asking right now is that the same efficacy that people are trying to demonstrate on the matter of steel should also be demonstrated in the case of clementines. This is an even more flagrant case because, while in the first case it is a matter of imposing tariffs, which in my view are abusive and completely illegal, in the second it is about an even more drastic measure: the closing of borders. This matter really does need to be taken to the WTO, but they will only reach a solution to this conflict, in the case of clementines, once several harvests have passed, and I therefore call for immediate compensation and reparations.
What we must do is make the United States sit round a negotiating table and work out a solution to the steel and clementines issues, by setting in motion the forceful measures to which my good friend and compatriot Mr Westendorp has referred.
Mr President, Mr President-in-Office, Commissioner, in the wake of 11 September the United States seemed to want to engage in a policy of broad partnership on an international scale. It paid off its arrears to the UN and held consultations with the Europeans and many others. However, since the State of the Union address, a hard unilateralist line has come to the fore. This change of course appears to create the risk of serious aberrations, judging by the Pentagon report on the revision of US policy on the use of nuclear weapons, which could include the possibility of a first strike against Russia, China and many other countries. This creates a difficult and disturbing atmosphere for transatlantic relations, which is compounded by the recent decisions on steel. At the present time, it is important that Europe should reaffirm its role as a major partner whose friendship and solidarity depend on reciprocity. This is essential if we want a balanced relationship between Europe and the United States, but it is even more essential for the stability of the world. Europe must emphasise the impossibility of dealing with the instability, the dangers, the imbalance of today's world by merely wielding a big stick; it must emphasise that we also need to gain the upper hand in the struggle for peace, that we need to devote the same energy today to the fight against inequalities in the field of development and to defusing hotbeds of tension like the Middle East as has been applied to the struggle against terrorism.
As far as steel is concerned, Europe must take a firm line. It is right and proper to issue a reminder, as Commissioner Lamy did this morning, of the need to submit to multilateral disciplines. It is also crucial that we do not hesitate to ensure that other governments comply with rulings that the WTO makes in favour of Europe. It will be obvious that I refer here to the Foreign Sales Corporation. And so I should like to ask the Commission if it has the intention of applying the retaliatory trade sanctions that the WTO has authorised us to impose, given the decisions that the United States has just taken on steel imports and the violations of trade agreements that the United States has already committed through its use of export subsidies.
Relations between the European Union and the United States are inextricably linked. We have strong bonds rooted in our respective pasts and we share many common values. The strengthening of our long-standing transatlantic relationship is to our mutual benefit. However, this has to be a relationship based on equality and mutual respect.
In America's hour of need, after the 11 September attacks, Europe responded with unstinting support and solidarity, and rightly so. Regrettably, though, the same sort of solidarity and cooperation has not been reciprocated in US foreign policy. Prior to 11 September, it was absent on the issue of Kyoto. It is non-existent with regard to a common approach on the Middle East, which is our most critical contemporary political problem, and on which the US unfortunately adopts a partisan role. It was cast aside by the recent decision on the part of the US to impose import tariffs on steel.
Furthermore, the return to US unilateralism - especially evident in its perceived intention to extend the war on terrorism to Iraq - displays contempt for our role in international affairs. It would seem that for the US, the transatlantic relationship is simply one of convenience, to be used when it suits, but ignored when US policy and interests take priority.
All these experiences, particularly those in recent days, underline how essential it is for the EU to strengthen its foreign policy role, including its defence and military capabilities, so that a proper equilibrium can be established in our transatlantic relationship.
Mr President, this week in Barcelona the European Council will gather in order to seek to build upon the Lisbon Process. At that meeting, we will be pressing for more action to be taken in relation to deregulation, for more liberalisation, ensuring that we learn the lessons of employment flexibility. There are those of us who have felt ever since we have arrived in the European Parliament that there is a lot of rhetoric in this place about free trade, but that there is also a great deal of protectionism with Member States here in Europe.
The entire agenda in Europe of taking forward a uniform competition policy and bearing down on state aid is geared towards ensuring that we have free trade. In those circumstances, those of us who count ourselves as the best friends of the United States are hugely disappointed by the action that the US President has taken. It is not putting it too strongly to say that, in a sense, we feel betrayed by it.
I do not link this to our support for the United States following the events of 11 September. The events of 11 September were so horrific that they should not be linked with any sort of agreement in any other policy area. But for those of us who have been pointing to the United States as an example of a deregulated and liberalised economy, it has been a shattering blow to see the way in which President Bush, faced with the difficulties that his steel industry is encountering, has gone for protectionism. What is even worse is to read in the Financial Times today a justification of this action from Robert Zoellick, the US Trade Representative. I feel sorry for Mr Zoellick, whom again we would regard as a friend of British Conservatives, because I must say that article destroys any credibility that he had in terms of discussion of trade issues.
The United States representatives watching this debate need to know that, while we may have heard from the usual suspects in terms of anti-Americanism, those of us who are friends of the United States feel very badly let down indeed.
Transatlantic relations are now in stormy waters. The dingy of the European Union is struggling hard to cope with the waves of American power display. The steel crisis is mainly political. President Bush is backed internally by his electorate. Retribution or a political reaction were not likely from the outside world, which opened up the opportunity to pass on the problem of unemployment to the outside world. The European Union dingy is now wearily following a course of legal procedures. We must take full advantage of all the options and means available to us within the WTO. Our retaliation must be convincing. But even so, it does not give much hope of a positive outcome in the short term. Our boat should be big enough to weather the storms. But we also need good helmsmanship. A political crisis does require a political answer, and we must deliberate upon this.
Meanwhile, I should like to urge the Commission, and above all, Commissioner Liikanen, to take political action internally. We must build a solid ship. We hardly have a steel policy left, let alone a steel strategy. We are on an ocean without any rescue boats for the workers. If there is anything to learn from the steel crisis, it is that European steel policy should be restored.
Mr President, we can all stand here today and condemn the actions of the US Government in imposing these unjust, illegal and completely unfair tariffs on steel products imported into the USA. We all know that the tariffs have simply been put there for short-term political advantage and we regret it for that alone. But we must also stand united behind some clear, firm and serious action. We must show we mean business.
The Commission must now act swiftly within the WTO to overturn these tariffs. We must see safeguarding measures brought in to prevent a flood of cheap imports from damaging our own industry. Those measures must be implemented in respect of all non-EU sources of steel in the form of quotas based on 1998 import levels if we are to do a proper job in protecting our own industry.
I do not recommend fighting fire with fire in this circumstance. Instead, we must dump a large cold bucket of logic, common sense and international law onto the head of the US Government and bring it to its senses.
Mr President, the Presidency-in-Office of the Council has listened very carefully to all the speeches made during this debate and we have taken very good note of the positions expressed.
As the Foreign Minister has already stated in his introductory speech as President-in-Office of the Council, our commercial policy is a common one, and the European Commission has full autonomy and authority to make whatever decisions are appropriate. Accordingly, I believe the Commission has, on behalf of the European Union, taken a firm stand on the steel problem, a stand that was publicly expressed and unanimously adopted by the Council of Ministers last Monday.
I therefore believe we must trust the Commission's ability - as I have said - to deal with this matter, protest as appropriate, call for suitable compensation and use retaliatory measures, while fully complying with World Trade Organisation rules. The Presidency-in-Office of the Council believes that our most powerful option is to call on the United States to comply with the rules that all the founders of the World Trade Organisation have set for themselves. It is therefore very important that the European Union should set the example that we are the first to comply with not only the procedures but also the rules of the World Trade Organisation.
The clementine issue has also been mentioned - another trade issue with the United States that has yet to be resolved. In this respect, the Presidency-in-Office can only say that it is up to the Member State affected - in this case Spain - to submit its claim to the Article 133 Committee and the Commission will act in accordance with what the Committee decides. Everything seems to indicate that the measures adopted are disproportionate to the alleged threat from the so-called Mediterranean fly, which has been the argument used by the United States to ban the import of clementines. These points will be assessed by the Article 133 Committee, which deals with such matters, and the Commission will be given a mandate to act accordingly.
With regard to other considerations that have been expressed here on the United States' lamentable tendency to act unilaterally in many areas, not only in these matters of trade policy but also in other matters of general policy, the Presidency can only agree with many of the positions expressed here. I therefore believe that the forthcoming EU-US Summit to be held in Washington on 2 May will be a good opportunity for the Presidency of the Council and the Presidency of the Commission to remind the United States' President that the spirit of the Transatlantic Declaration, which, as has been mentioned, was signed in 1995, binds the parties to maintain a spirit of cooperation, to seek common ground and not to seek ground that separates us and, in the fine tradition of the intense relationship between the United States and Europe, it is in the interests of both parties, the United States and Europe, to seek points of agreement and not of disagreement. Positions that separate the United States not only from the European Union but also from the general current of international opinion are, of course, not at all helpful in finding points of agreement.
I believe this debate has been highly fruitful; we shall incorporate many of the opinions we have heard here into the general corpus on which we shall reflect in order to prepare the forthcoming transatlantic summit, and so I should like to thank you, Mr President, and this Parliament for all the ideas that have been put forward in this debate.
Mr President, I should first like to point out that the Commission also believes that our relations with the United States are essential, but that must never stop us from firmly carrying out the actions needed to defend the Union's interests.
Today's debate has drifted towards the existing conflicts between the United States and the European Union, particularly the steel dispute, although other matters have also been mentioned. The major problem facing us is what we should do. According to some of you, the best formula is to establish a link between the steel dispute and other trading problems with the Union. Really, though, as our strong point is upholding multilateralism, it is reasonable that we should attack that contradiction by applying multilateral rules. We do not think it is a good solution and it is not the one that best serves the Union's long-term interests.
Others amongst you have suggested linking this issue to other matters; the Foreign Sales Act has been mentioned, as has the matter of hormones. Again we wonder whether seeking a package solution dependent on a political debate is the formula we should be using.
We believe that the strength of our position with the United States lies in the need to comply with what has been agreed multilaterally. This must be the road we take; we therefore consider that the first decision, without any question, is to use all existing procedures within the World Trade Organisation, and by all procedures we mean not only those that will take a long time to implement but also the necessary retaliatory measures, but all this must be done through the World Trade Organisation. This may, of course, make it necessary for us to implement specific safeguard clauses which, I may say in advance, we intend will affect developing countries as little as possible, since our opinion on safeguard clauses is not to close off our markets but to maintain our traditional trade relations with our suppliers.
Clearly, the possibility some of you have suggested of making restrictive voluntary agreements to reduce exports is not compatible with the World Trade Organisation.
With regard to the clementines case - the President-in-Office of the Council has already referred to this matter - I shall only point out that we are negotiating with the United States in an attempt to find a solution to the problem before the next harvest. Clearly, in this case too, just as in the last one, we are prepared to use all the legal resources established in the World Trade Organisation.
The Commission has been pleased to see the broad consensus among the European institutions regarding the need to make multilateral institutions work and to tackle the challenges of globalisation by seeking the best of solutions with our American counterparts and seeking to ensure that the unilateral option is not the one chosen.
I endorse Pascal Lamy's comments here this morning that it would be fundamental to seek an agreement, as we have seen here, among all those supporting a new and positive boost to transatlantic relations. However, that must not mean failing to tackle existing problems with all the means or all the facts at our disposal.
As you know, right now we are studying and working on various options, and any new contribution this House might make would be welcome.
Lastly, I should like to thank you for your unambiguous support for the firm line held by the Commission. We hope that the resolution you are to vote on will strengthen the European Union's positions on this fundamental issue for us all.
I have received six motions for resolutions tabled pursuant to Rule 37(2) of the Rules of Procedure.
The next item is the Oral Questions:
(B5-0010/02) by Theodorus Bouwman, on behalf of the Committee on Employment and Social Affairs, to the Council on Modernisation of Regulation (EEC) 1408/71 on free movement of persons and its extension to third countries' nationals legally residing in the European Union
and
(B5-0011/02) by Theodorus Bouwman, on behalf of the Committee on Employment and Social Affairs, to the Commission on Modernisation of Regulation (EEC) 1408/71 on free movement of persons and its extension to third countries' nationals legally residing in the European Union.
Mr President, firstly I should like to apologise for the absence of our committee chairman, Mr Bouwman, who unfortunately is ill this week, so that, as Parliament's rapporteur on this issue it has fallen to me to introduce the question.
Parliament has long been aware of the problems concerning the legal base for the inclusion of third country nationals on the same footing as European Union citizens under the proposed simplification of modernisation of Regulation (EEC) No 1408/71. As Members know, this regulation seeks to coordinate social security systems between Member States for people moving and working across borders.
Some of the reservations I have heard voiced about the extension of this regulation to third country nationals border, at times, on the xenophobic rather than the rational. You will be aware that the legal opinion provided by Parliament's Legal Services felt that Articles 42 and 308 of the Amsterdam Treaty, as initially proposed by the Commission, formed the appropriate legal base for this extension as well as for the regulation as a whole. The European Parliament agreed, as did the majority of the Member States, and that legal base provided for the equal treatment of third country nationals legally resident in the European Union and for the full involvement of Parliament through the codecision procedure.
Additionally, this parity of legal base seemed to many of us to provide a strong signal in terms of the recognition of the contribution from third country nationals to the life of the European Union and certainly met the twin aims of simplification of the process and natural justice. To me that parity was a clear signal of an inclusive Europe. I and many others find ourselves at a loss, on reading the Khalil judgment from the European Court of Justice, to understand why this should materially change the legal base on which Council and Commission are now proposing the extension of the regulation.
The Khalil case, insofar as legal experts have explained it to me, involves people covered by Regulation (EEC) No 1408/71 already, should they be allowed to legally reside in another Member State and thus cross borders. They are included under this judgment because they are stateless people with rights to social security equivalent to those of nationals in the state in which they now reside as a result of international historical agreements. But no right of free movement is provided for by their inclusion under the regulation. The regulation does not grant freedom of movement. It maintains certain rights for those who move through coordination of social security systems.
Council's statement last December and the Commission's new proposal do not explain the change in the legal base. They simply state it. It is an explanation that Parliament is now seeking. What specifically in the Khalil judgment has led Council to its conclusion that Article 63.4 is the correct base, when this was not the majority opinion before? Has the European Court of Human Rights case of Gaygusuz v Austria providing for nationality being no barrier to equal treatment to nationals in relation to social security not led to a conclusion of equal treatment in relation to the regulation and thus the parallel legal base? And why should the European Parliament not be involved in this area which is directly relevant to the lives of so many people? Hence our desire as well also to clarify the situation of workers in accession countries during any transition period when they will not be enjoying freedom of movement.
Council and Commission will also be aware of this House's concern for the complex situation facing cross-border workers. The Belgian Presidency had put forward a number of proposals in this area, yet the agreement reached at present is only minimal, as parameter 8 concerning medical treatment shows. So what are the prospects for further improvements for this group of workers? We are also asking the Commission for its perspective on a number of issues where Council seems to be less enthusiastic about the Commission perspective as well. We would also ask whether the increasing links between the tax and the social security systems are being addressed by Council and Commission, either within the context of the regulation or elsewhere.
We are all well aware of the desire of Council and Commission to see increased mobility within the workforce and, as a Member of Parliament's Committee on Petitions, I know as well that a number of those who work in other Member States find their situation made more difficult by the lack of effective information, but also by anomalies within the coordination system.
Many of us are concerned that Council appears reluctant to make free movement an easy reality. We know this is a complex administrative issue, but many of the niceties of exclusion of certain benefits and complex rules simply appear as barriers. It appears at times that it is easier to move ball-bearings around the European Union than it is to move people.
Mr President, on 6 February 2002 the Commission presented to the Council a proposal for a regulation to extend the provisions of Regulation (EEC) No 1408/71 to nationals of third countries who, solely as a result of their nationality, are not covered by those provisions. The said proposal is based on paragraph 4 of Article 63 of the EC Treaty.
The Council has agreed on the possibility of using paragraph 4 of Article 63 as a legal basis, as the Commission proposed. In accordance with the provisions of paragraph 4 of Article 63, the Council will have to adopt measures which define the conditions under which nationals of third countries, who reside legally in a Member State, may reside in other Member States.
The Council considers that Article 42 of the EC Treaty, interpreted in the light of the judgements of the Court of Justice - in particular the judgement handed down in the Khalil case C-95/99 - does not seem to offer a sufficient legal basis for this extension. In fact, Mr President, it can be deduced from the Khalil judgement that the Court has not criticised the inclusion of stateless persons and refugees in Regulation (EEC) No 1408/71, based on Article 51 - currently Article 42 - of the EC Treaty, solely insofar as it involves a small category of people, in relation to which the Member States have made international commitments. In fact, the Court decided as follows: 'The Council cannot be criticised for having, in the exercise of the powers which have been conferred on it under Article 51 of the EEC Treaty, also included stateless persons and refugees resident on the territory of the Member States in order to take into account the abovementioned international obligations of those States.
As the Advocate General pointed out in paragraph 59 of his Opinion, 'coordination excluding stateless persons and refugees would have meant that the Member States, in order to ensure compliance with their international obligations, had to establish a second coordination regime designed solely for that very restricted category of persons'.
Therefore, the Council believes that the applicable procedure for adopting a decision should be the one laid down in the EC Treaty. If the legal basis adopted for extending coordination to third-country nationals turns out to be paragraph 4 of Article 63, the Council will have to give its opinion in accordance with the procedure laid down in Article 67.
In relation to border workers, the Council has reached an agreement in principle in the field of sickness and unemployment benefits according to which the situation of former border worker pensioners will have to be studied. According to the provisions of the current Regulation, the border worker may receive healthcare in the territory of the competent State, but does not enjoy this right as a pensioner. For reasons of continuity, so that treatments already started may continue, the former border worker should be allowed to continue to receive sickness benefits in the territory of the State in which they formerly worked.
Finally, with regard to the unemployed worker, who during their last job resided in the territory of a Member State other than the competent State, the main objective is to incorporate them as best as possible into the labour markets. Furthermore, it will be appropriate to guarantee the social protection of the unemployed while bearing in mind the financial aspects of the issue and guaranteeing effective control.
As regards the relationship between taxation and social security, this is an issue which essentially falls within the competence of the Member States and not the Union.
It should be stressed that, in a general sense, the guidelines for employment for 2002 draw attention to the need to adapt the tax and benefit structures in such a way that they do not have a negative effect on participation in active life, particularly in relation to women.
Nationals of candidate countries who become Community nationals purely as a result of accession will be included, by virtue of that accession, within the scope of Regulation (EEC) No 1408/71. The possible exceptions to this principle, which could take the form, for example, of transitional periods, will be determined within the framework of the accession agreements, which are currently under negotiation.
Mr President, in response to the doubts raised in the oral question by Mr Bouwman, I would like to stress the following on behalf of the Commission: firstly, in relation to the legal basis, we agree with the view of the President-in-Office of the Council; in our opinion, the appropriate legal basis is paragraph 4 of Article 63 of the EC Treaty. There is no need to read out its actual text, since the Presidency has already done so. We believe that the Khalil sentence, of October last year, raises the inadequacy of the legal basis of Article 51 (currently 42) and obliges us to reconsider that of the Decision proposed in 1997. Since the entry into force of the Treaty of Amsterdam, with the new provisions of Title 4, we believe that the appropriate legal basis is paragraph 4 of Article 63 of that Treaty, while bearing in mind that Article 308 of the Treaty can only be applied if there is no other legal basis.
You also ask for the Commission's opinion on a series of parameters proposed by the Council, specifically parameters 6, 10 and 11, relating to agreements between countries, unemployment benefits and family benefits.
With regard to the first point, the Commission believes that parameter 6 is acceptable, since this possibility is laid down in the current Regulation. The Commission believes it positive that in the Regulation, unlike the current one, criteria are established to maintain these agreements, especially in cases which are more favourable to the person affected.
Secondly, with regard to unemployment benefits, the Commission regrets the lack of progress in relation to parameter 10, which does not provide any essential modification of the current provisions, above all because it does not offer any specific solution in the relation to the situation of border workers.
With regard to family benefits, parameter 11 does not correspond exactly to the Commission's proposal, but, in any event, the Commission considers it positive that that parameter intends to guarantee the beneficiary the maximum amount of benefits. This parameter will improve the situation of pensioners and orphans in comparison with the Regulation, since these people will benefit from the same provisions applicable to the same category of family benefits as self-employed and salaried workers.
The relationship between taxation and social security is another of your questions. It is true that Regulation (EEC) No 1408/71 refers to the coordination of social security systems in the Member States. There are no explicit rules for the coordination of these tax systems and this issue is largely resolved by the bilateral agreements on double taxation which have been reached by almost all the Member States. The agreements follow the model of the OECD, which means that, in most cases, the income from salaried work (and also freelance work) is only subject to the taxes of either the country in which the work is carried out or the country of residence. Therefore, if they are subject to the taxes of the Member State in which they work, that country has competence both in terms of taxation and in terms of social security.
The Court of Justice confirmed that, in the absence of harmonisation at Community level, the Member States have the competence to establish the criteria for allocation of fiscal competence in order to eliminate double taxation, but, in doing so, it is logical that they should respect the principles of Community legislation and, amongst others, that of the prohibition of discrimination on the grounds of nationality.
My final comments relate to enlargement. Firstly, the negotiations with the candidate countries, as the Presidency has said, on Regulation (EEC) No 1408/71, in its part relating to Chapter 2, have provisionally been concluded - or have been concluded - with all the countries apart from Estonia, and this Chapter 2 also includes the coordination of social security systems. However, the annexes are still under negotiation. It has been entrusted to the administrative Committee for the social security of migrant workers, which will shortly present to the Council's working groups the results of its debates on entries, which the candidate countries have asked to be included in those annexes.
Finally, Regulation (EEC) No 1481/71 will be applied to nationals of candidate countries as soon as they accede to the European Union, since there is no provision for a transitional period in the field of the coordination of social security systems.
Mr President, I am both angry and sad. Why? Because I am not getting a straight answer from the Council or the Commission. Within this internal market, we are in favour of the free movement of goods, people and services. I have included people, for this is particularly a problem in border regions. However, the answers that I am receiving are inadequate.
If I consider my own region, I notice that the labour market there can no longer function without workers from abroad. Needless to say, we must make the conditions attractive for these people to come. This means, first of all, that we must ensure that shop-floor workers who work in a Member State pay both taxes and social premiums in the same way. I would therefore like to know whether it would not be possible to draft a kind of 1408 that applies to the fiscal status of border workers. This is my first question.
My second question is directed at the Council concerning what is so nicely termed 'Council parameters'. Incidentally, I very much regret that the Commissioner is not present, for he is truly competent in this field and knows how long this issue has been outstanding. Studying these Council parameters - and, Mr Miguelez, I hold you in very high esteem - I note that what you have written in the Council parameters is diametrically opposed to what has been presented to us in recent jurisdiction by the European Court of Justice. And I wonder whether you really believe that you can get this issue, in which Parliament has also been involved since Amsterdam in terms of codecision, approved. For the aspects you mention, such as sickness benefit and child benefit, are incompatible with what has been pronounced, and the Commissioner will back this up. So, with all due respect to Mrs Lambert, for she made some valid points on third-country problems, among others, which I endorse, a change is needed here.
Mr President, ladies and gentlemen, we had two reasons for asking these questions. First, to obtain some clarification, and second to get things moving in this whole field. Clarification, because we Members of Parliament soon realised that the contributions made by Commissioner Solbes and the representative of the Council did not make it clear why the legal basis has been changed in Article 63(4). It was simply stated, without any justification being given.
Since Tampere, we have taken very seriously the Council's announcement that the legal status of third-country nationals, that is to say citizens who live and work in the EU, who are legally resident here and do not come from one of the 15 Member States, should be approximated to that of Member States' nationals.
Europe's institutions want more clarity and transparency without waiting for the Convention. However, these new proposals are creating more confusion than before, because, if we have to deal with two different legal bases, that is certainly very confusing. It is also unsatisfactory because it rules out codecision by Parliament. What a short-sighted strategy on the part of the Commission! You know that up to now we have always been on your side when it comes to modernisation, to changing and improving things for Europe's employees, Europe's workers. I think it would be not only very short-sighted but also a dangerous strategy to exclude Parliament at this stage. It is of course possible for the United Kingdom, Ireland and Denmark to apply to opt out under Regulation 1408, and that would really be disastrous, because no one in this House could welcome a further social policy opt-out. The result would be a patchwork quilt of a social policy which would certain not confirm and win the trust that employees ought to have in Europe's institutions. So we are all delighted that the United Kingdom has stopped opting out of social policy. Is this an attempt to reintroduce that?
The second reason for our question was of course to get the plans for reform moving. I remember that an undertaking to update this directive was given in Edinburgh back in 1992. Please note - an update. I would like to remind you once again that Regulation 1408 does not involve harmonising social systems, but is about coordinating the framework conditions, as it were, in order to encourage and support our citizens in making use of their scope for mobility in Europe. Every couple of weeks there are fresh appeals from the Council and the Commission to young people, to workers, to the public in general, to take advantage of this freedom of movement. However, I would like to say here that the framework conditions consist of some very complicated and unwieldy legislation. In Germany we would say that is a book with seven seals, a closed book if you like, even for the initiated.
The 12 parameters that we now have before us do not add up to the qualitative improvement that we actually promised ourselves. I naturally agree with the critical comments made by Mrs Lambert and Mrs Oomen-Ruijten, and also with the criticism that you expressed on behalf of the Commission, Mr Solbes.
The other point I should have mentioned was the time frame. We had expected that the Spanish Presidency would have presented a methodical, reasonable and effective proposal by June.
Mr President, I agree with the Commission's and the Council's interpretation of the Treaties. Of course Article 63 is to be used as a legal basis for guaranteeing third countries' nationals freedom of movement. Moreover, I have also in the past put forward the view that the actual legal basis was not perhaps the most important thing right now, for what is at issue is guaranteeing the rights of these people. I think, however, that, in the long term, we must arrive at a situation in which Parliament also obtains direct influence on this area. It will require a change to the Treaties, and I am ashamed to say that, during the negotiations in connection with the Nice Treaty, my own country resisted our obtaining influence over these matters because of the Danish reservation. Moreover, I quite agree with Mrs Weiler that we must get away from a situation in which some countries are accorded reservations in connection with parts of such a policy. We must all pull together.
Mr President, I can only say that I have taken good note of the observations of the honourable Members in this debate and that, naturally, the Presidency will consider this issue.
Mr President, I will try to answer some of the questions raised very quickly.
Firstly, the system of taxation and social security. The tax system is the responsibility of the Member States and it is decided in accordance with the place of residence. That is how it is and treatment varies depending on the Member State. The social security system is regulated at Community level by means of Regulation (EEC) No. 1408/71 and is defined in accordance with the place of work. We do not have fiscal harmonisation and that is the reason why the system I referred to earlier is applied, basically taking the agreements of the OECD into consideration.
The second point raised relates to what our objective is in relation to social security. Our objective is, clearly, to apply the same social security system and the same rights to all citizens of the Union, but also for all legal residents.
With regard to the problem of the opting out by Ireland and the United Kingdom, as the honourable Member knows, it is true that the intention is to use the new legal basis. Ireland has indicated that it is going to participate. In the case of the United Kingdom, the issue is still open and it will be until the beginning of May, which is when it intends to adopt its decision.
Finally, with regard to the nature of the new text, it is intended to be more modern than the previous one, with a simpler and more accessible definition for users of the current legal system. The new text is intended to include both the conclusions arising from the judgements of the Court of Justice and the various amendments which have been introduced since 1971.
It is true that there is a debate on the legal basis, but we believe, of course, that the one used is the correct legal basis in accordance with the current system, and it has clearly never been the Commission's intention to affect Parliament's rights in any way.
The debate is closed.
The next item is the report (A5-0062/2002) by Bruno Trentin, on behalf of the Committee on Economic and Monetary Affairs, on the state of the European economy - preparatory report with a view to the Commission recommendation on broad economic policy guidelines (2002/2014(INI)).
Mr President, Mr President-in-Office of the Council, Commissioner, a slow recovery in economic growth seems to be taking shape in both the United States and Europe, although the timescale and stability of this recovery are still uncertain. Above all, the extent of the recovery already seems to vary greatly across the various sectors involved, and it is intertwined with restructuring and modernisation processes, which may be supported by heavy public investment and unacceptable protectionist measures, as is the case with steel in the United States.
The problem that the European Union is always faced with is how to prevent such a contradictory and non-uniform move out of recession from coinciding - because of a wait-and-see attitude of European governments and the Union - with a widening, and not a narrowing, of the innovation and competitiveness gap that already penalises Europe in comparison with the United States.
For this reason, the report I am tabling highlights the urgent need to adopt a proactive policy - at the Barcelona summit, let us hope - which is, above all, in line with the Lisbon objectives, a policy mix that makes the social agenda adopted at Nice an integral part of a coordinated economic and social policy centred on the objective of increasing the active population and achieving full employment.
This seems even more essential if one bears in mind the need to abide by the constraints of the Stability and Growth Pact, particularly that of keeping budget deficits down to within 3 per cent of gross domestic product, which only leaves rather modest resources available for a counter-cyclical economic policy in the individual States. We therefore stress that it is not a question of concentrating new powers in Brussels but rather of making very selective choices and coordinating state intervention in order to achieve a critical mass, creating positive synergies of public intervention and private investment at a European level.
It is a matter, then, of choosing. In the report we uphold the need to prioritise the revival of a policy of investment instead of an across-the-board reduction in the tax burden, except for further exemption from labour costs.
In the area of public and private investment, we insist on a resumption of the Lisbon strategy, which today, especially in some countries, is making disturbingly slow progress. This means giving high priority to channelling Community resources and national investment into strategic sectors like research and innovation, lifelong learning as an integral and inseparable part of the structural reform of the labour market, and the creation of a European network of infrastructures and services, starting with telecommunications.
In addition, Community projects need to be better coordinated with governments' economic and social policy guidelines, and not only coordinated better but in good time - by the summer, in this case - so that they can affect the decisions of the national parliaments, which must be informed of the initiatives of the competent European Parliament committees in due time and be involved in them.
We must not just hope for coordination but promote it too, for instance by proposing - through the Commission - forms of open cooperation between different governments on common projects concerned with research, innovation, lifelong learning and active ageing policies, the latter being a prerequisite for achieving a reform of social security systems that is not disastrous for workers' pension rights.
Social dialogue must also be involved in this policy mix, based on the need to set out the guidelines and financing methods for the continuing education policy. The participation of the social partners in defining a modern welfare state, turning it into a decisive factor in sustainable development leading to full employment, is one of the cornerstones of the European social model.
At Barcelona we must therefore reject any attempt to weaken collective bargaining and to remove from the Charter of Fundamental Rights a major part of its content.
Mr President, ladies and gentlemen, I would like to start by sincerely thanking the rapporteur for his excellent cooperation. But I would also like to say a few additional words about the report. In Lisbon, a high-flown declaration was made that we would become the number one in the world.
It is now evident that things will not happen as quickly as some people had hoped. We might now think that target was over-ambitious. Perhaps we should be honest and totally forget it. A lot of things are now attributed to 11 September and to the economic downturn in the USA. It is certain that the tragic events of 11 September had an additional negative impact, but negative economic trends had already set in before then in Europe. In particular, from a German point of view we should not lose sight of the fact that Germany is the largest economy in the European Union and that countries that have far closer economic ties with the USA, such as the Netherlands and the United Kingdom, have far fewer problems than we do. We should move away from that. However, I fear that the Barcelona Summit has again proclaimed ambitious targets without us having done our homework first. When all is said and done, Europe should not raise expectations that the European Union does not have the power to meet. Instead, the individual Member States should take the announcements they make there seriously when they return home, and should do their homework, for example in the case of flexible working arrangements and corresponding tax reforms.
I would also warn against repeatedly talking about coordination at European level. This kind of coordination could lead to additional illusory powers at European level. Ultimately, however, it is hard to move things forward in this area. What we need at European level is an offensive on behalf of small and medium-sized enterprises. It is SMEs that will create jobs in the future, and we assume that nine out of ten jobs will in future be created in companies with less than a thousand employees. It is important here to create framework conditions so that SMEs are not overburdened with bureaucracy and all the requirements that Brussels creates, and that in future the individual Member States should provide appropriate knock-on financing. However, at the end of the day it is also important for us to adopt a clear position here. This is also evident from the debate about the warning letter. I would like to thank the Commission and Commissioner Solbes for having insisted on the 3% being strictly adhered to. The discussions that have taken place in recent months about this have not only been damaging to the stability and growth market, but have also adversely affected Europe's reputation, its economy and the euro. We should turn our back on this sort of behaviour and have faith in our own economic strength. We should not be saying that America needs an economic upturn because it will benefit Europe - we should be able to achieve an upturn by virtue of our own strength and our own convictions.
Just a few more words by way of conclusion. I have just heard someone talking about "coordinating state intervention". I absolutely must warn against that. The best form of social policy is a good economic policy.
Mr President, ladies and gentlemen, this own-initiative report has, first of all, the extraordinary merit of placing the European Parliament at the centre of the discussion of the broad economic policy guidelines for Europe in the years to come.
The rapporteur starts from a correct and appropriate premise and gives a rational presentation of the real causes of Europe's current recession and provides a logical suggestion for an appropriate remedy. First of all, at political level, accentuating the need for the European Parliament and the national parliaments to play an active and regulatory role in laying down the broad economic policy options. Secondly, in terms of public finances, highlighting the need for a stable reference point from which to reaffirm the absolute need to fulfil the final objective of the Stability and Growth Pact, which is to have a budgetary deficit of less than 3%.
The rapporteur nevertheless acknowledges and recommends an appropriate degree of flexibility, which is necessary if we are to use public policies as instruments of economic recovery, without making the zero deficit in 2004 an obsession that is disproportionate to today's reality. Similarly, at structural level, he suggests and endorses the use of instruments to improve the general economic climate, in particular in training, in access to public services, in the creation of a knowledge-based society or in the adaptation of the labour markets. Finally, he takes up the objective of the Lisbon Extraordinary Summit and pursues this objective at the Barcelona Extraordinary Summit.
Mr President, Commissioner, Mr President-in-Office of the Council, ladies and gentlemen, on behalf of the Liberal Group, I would firstly like to express our support for Mr Trentin's report. It is a very well-produced report which has sought a consensus. We have been able to work together and the result will reflect the efforts we have made throughout its drawing up in committee.
This report could not have come at a more appropriate time: the day after tomorrow the Barcelona European Council will take place and it will deal with issues relating to the assessment to be made and the commitments to be assumed in relation to the Lisbon process, as well as, clearly, a series of issues which the Liberal Group has always insisted on and which the Commissioner is sufficiently aware of and which I am not going to repeat: the need to liberalise the most protected sectors; the opening up of the markets; the emphasis on training and education: the provision of more resources for scientific research and technological development; that is, the fulfilment of the Lisbon objectives. We hope that clear progress will be made on this issue at this meeting in Barcelona.
I would like to point out that the report by Mr Trentin does not exactly establish a social dimension, which is also included in the Lisbon objectives and that, unfortunately, they are not taken into account and, therefore, I believe that the demonstrations which have been organised against the Europe of capital - of this Europe which we are building and which is a reality - lack justification.
Mr President, may I say that Mr Aznar, the President-in-Office of the Council, very clearly identified the key words of the economic governance of Europe. As he indicated, the three wells from which the Union draws its economic policies are liberalisation, privatisation and competition.
These wells, if I may say so, contain toxic water. The dismantling of public services which were operating more or less properly has been the source of all kinds of social havoc and inefficiency: the railways in Britain, the postal and health services in France, electricity supplies in most parts of Catalonia, and so on.
In Lisbon the Council spoke of making the economy of the Union the most competitive in the world by the year 2010. At what price? At the price of all-out, dog-eat-dog warfare. We are far from the pursuit of happiness which the most perceptive politicians of the late eighteenth century regarded as an inalienable right of human beings. Instead, we have the prospect of permanent stress, widespread insecurity of employment, mass exclusion and perhaps, in due course, the same tragedy that has now engulfed Argentina. In Biarritz, Gothenburg, Nice and Laeken, grass-roots society has demonstrated against such aberrations. Tomorrow, in my own city of Barcelona, there may well be more demonstrations. I believe it is essential to listen to the voice of protest, and I feel that the Trentin report pays it insufficient heed.
Mr President, may I express my thanks to Bruno Trentin for the quality of his work and for being a good listener. In his diagnosis he clearly emphasises that Europe is not cyclically dependent on the United States and that the research and technological-innovation gap between the two sides of the Atlantic is liable to widen, with the Union clearly lagging particularly far behind in terms of public and private investment. But how should we respond? Our Committee wished to adhere to the principle of coordinating national policies, which it sees as one of the mandatory precepts of the Stability Pact. But who can fail to observe the extremely poor results of this coordination? Who can fail to see that the Pact, while providing Member States with a useful discipline as far as public deficits are concerned, does not begin to define the policies that are required if the development targets set in Lisbon are to be met? As for the intensification of fiscal competition, it compels governments to cut public spending, even on essentials. And who can also fail to observe that the Member States will not let the Union acquire budgetary and fiscal instruments that would enable it to support a policy of investment and development?
This is why, unlike Mr Radwan and contrary to the letter of the report, I believe we cannot continue to operate within the bounds set by the present treaties. It will be necessary to go beyond the coordination stage and try to extend the powers of the Union. The broad economic policy guidelines and the Stability Pact must be reviewed if we want to adopt a truly cooperative approach, and we must press for the Union to obtain the budgetary and fiscal instruments without which it cannot pursue real economic policies.
Accordingly, our Parliament should seize the present opportunity to take a historic initiative by formulating proposals for submission to the Convention on the Future of Europe. It would be a cruel disappointment and, I believe, a political error of the first magnitude if the Convention did not try to strengthen the European Union and its powers in the sphere of economic policy at this precise time when some large question marks hang over the development and cohesion of our Community.
Mr President, Mr Trentin's work deals very clearly with important matters for the future of the Union, and it does so by appropriately combining economic and social approaches, in a context of involvement and participation, in order to maintain a social security framework, and of innovation as well.
One passage among so many seems significant, however: the one about the need not to wait for the effects of the American recovery. Among the various reasons for agreeing with this statement is that we do not believe fully in the soundness of the revival across the Atlantic. The reversal of the unemployment trend and an upturn on the Nasdaq contrast, in fact, with the sharp rise in oil prices, perhaps because of the winds of war blowing through the oil-producing countries.
Each of these aspects taken alone supports the points raised in the report before us, but they also support the need for it to have a wholly European focus, which includes maintaining the Stability and Growth Pact, because another perplexing aspect in the USA is, paradoxically, the increase in floating capital, perhaps as an intentional inflationary nudge to level off the huge public investments that have been made. This is an aspect that Europe cannot allow itself, with fifteen economies that are sometimes profoundly different from each other.
Of course, the expectation is that as soon as possible the Union will achieve effective open coordination - in social as well as economic policy - with joint consideration of fiscal policies, but with the warning that without constant, real grass-roots participation there will be no economic growth that can be enjoyed by the general public. The reference to greater participation by local players is explicit, as the second report on cohesion has shown, but from the standpoint of enlargement there is also a clear reference to wider enjoyment, or at least greater access to information regarding Community support, since the fact is that the EAGGF, for instance, has reported significantly low take-up rates in the Member States. Similarly, what is needed for the countries of Central and Eastern Europe, besides the hoped-for transparency about future action and the procedures for it, is the constructive requirement that the ways in which pre-accession funds are used should be better monitored, bearing in mind that in these countries, still coming to grips with setting up an own resources system, there are generally not enough funds available to support cofinancing.
It is, in fact, extremely difficult to justify scientifically, as the Union demands, the inclusion of environmental sites on the Natura 2000 list before the Trans-European Networks are built. In the latter respect, more and better participation by the countries of Central and Eastern Europe in Community plans and programmes would be welcome, as would their greater participation in transport policy, including attention to Community corridors.
In conclusion, what I am trying to say is that not only are the economic and social plans extremely opportune, but so is the harmonious and integrated way they are implemented, with a vision that goes from the new, near borders?
(The President cut the speaker off)
I am sorry, but I have to interrupt you now. You have spoken for 22 seconds more than your three minutes. Please stick to your speaking time.
It looks like Europe is not entirely happy with its latest toy, the 'euro'. New areas of policy have to suffer interference from European institutions at the risk of being swallowed up by Brussels. The issue that springs to mind is that of employment, which is currently in the limelight of the Brussels bureaucracy.
The report by Mr Trentin particularly mentions national areas of policy, such as education and labour regulations. It is a report that pretends to deal with the economic situation, but, in fact, prescribes in a normative manner, that employment must be promoted through education and flexible labour in the Member States.
We are eloquently informed that the promotion of employment should be regulated from Brussels. Education, scientific research and labour policy are mentioned as areas where Europe must play a coordinating role in order to achieve the objectives of the Lisbon process. But how is Europe to do this? And is Europe able to implement policy in those areas? And maybe the most important question: do we really want Europe to have a say in this?
Education policy and policy allowing people to take part in the employment process belong with the Member States. For it is they who know what type of education and what measures are needed to allow everyone who is eligible to do so to take part in labour and health care. Precisely in the Member States, where the government and citizen are closer together, is it possible to let the wishes of those citizens be expressed. In my view, these matters do not belong in a report on the situation of the European economy.
Let it be clear that I fully endorse the objectives of promoting employment, good education and a fair social system. However, it is my firm belief that it is not the task of the European Union to contribute actively to policy-making in these areas. It would therefore be wise if Parliament were to show restraint in this respect.
Mr President, six months after the attacks of 11 September, the United States is reverting to growth and job-creation while Europe lags behind, plagued by uncertainty and contradictory signals. In this context, the Trentin report, which seeks to assist in preparing the broad economic policy guidelines for 2003, might have been expected to signal very vigorous reforms that could kick-start the European economy.
This is not the case. All we see in it are reform proposals that are already very familiar, such as lifelong learning, support for research, completion of the market in financial services and the opening of the energy and transport markets, measures which will bear little fruit in the immediate future. The report also contains the traditional call for close European budgetary coordination, which is said to release what the report calls 'positive synergies', whereas in practice it could well add to the rigidity that already exists.
For our part, we should like to take this opportunity to call first and foremost for a sharp reduction in taxes and other public charges, because these are the number-one problem in the countries where growth is slow. This will inevitably be a major issue in the French election campaign in particular. The European Union, of course, has no direct legislative powers in the realm of taxation. This makes it all the more regrettable that Commissioner Pedro Solbes Mira, in an article that appeared yesterday in a French daily newspaper, spoke out of turn by apparently stating that a candidate's promises to cut taxes were not backed by a corresponding pledge to cut public spending.
This comment is below the belt, firstly because our candidates' platforms have not yet been finalised and secondly because Commissioner Solbes is not the head of an economic government of Europe, there being no such thing. He should leave the French electorate to decide for themselves.
Mr President, Commissioner, ladies and gentlemen, I would first like to express my thanks for the positive atmosphere in the Committee on Economic and Monetary Affairs, because not only this report but also those that follow - especially the legislative reports in the area of financial services - require a high degree of willingness to cooperate and need to be seen in the context of attempts to strengthen economic and monetary union as the motor of the European Union. I therefore view the Trentin report in conjunction with the report already adopted on the economic consequences of 11 September. We certainly always debated them together in committee. I do not need to repeat that.
I stand by the Lisbon objectives. Yes, they are ambitious - but we need ambitious objectives, because if we just tread water and are complacent we will achieve nothing. However, we will only achieve these objectives if we do our homework. That applies not only to the European Parliament but also to the Council and the governments of the Member States. We need to get over this period of weakness, as it says in the report. But to get over a period of weakness you have to take measures and not just wait. We have to recognise that we have a great deal to do and cannot just wait for an upturn in America. We have to become independent from America's economy.
For me, that means we need a properly functioning internal market, in other words we must do everything to implement in good time the directives that have already been adopted, to eliminate obstacles to the internal market, and to achieve greater coordination in the internal market despite the variations in competence, in order to remove distortion of competition. Our objectives are an action plan for financial services, structural reforms, observance of the Stability Pact and the principles of the social market economy.
Mr President, I would like to follow on from what Mr Karas has said, and refer to a level competitive playing field. Yes, we certainly have an internal market, but we also have 15 sets of national circumstances within this internal market. So there is not a level competitive playing field. For example, there is not a level playing field between large companies and SMEs, because there are already wide differences in taxation between them, nor is there a level playing field between companies that operate globally and those that operate at regional level. There is not a level playing field when you consider the system of taxes and charges in the Member States and how market access is guaranteed.
When we talk about wanting to become the most dynamic economic region in the world, that means that we have to increase our economic power. In a nutshell, that means that we either have to rationalise, which is in the economic interest of individual companies, but not in our macroeconomic interest, as it of course involves job losses, or else we can increase turnover. If we want to increase turnover, we need a market - we need customers. Customers who must have money. That means that we have to increase demand. Demand must come from both public and private investment. That means that people must obtain sufficient income from paid employment, if they are to be in a position to buy products in the first place. It is no good having the very best, most well-designed, most durable and most keenly priced product if there are no customers who can pay for it.
I therefore simply believe that the contrast that is constantly made between economic policy and social policy is simply wrong. Mr Radwan, you said that the best economic policy is simultaneously also the best social policy. I would also like to turn that round: a good social policy is also a good economic policy. I say that because there is a common denominator here, which is why investments have to be taken into account. As I see it, education is not a form of consumption, but an investment in the future, because we have to develop new products. To do that, we need a skilled workforce. And that has to be built into this whole framework of investment activity.
Mr President, our old Communist friend Mr Markov has not come up with anything new either! We are talking now about the Trentin report, which we unanimously adopted in committee, and which relates to the broad economic policy guidelines and to a decision-making process which in the first place concerns the Commission.
Parliament wishes to influence this process of coordination and opinion forming at a relatively early stage, without presenting a wish list the size of a mail-order catalogue. However, this is not just a question of keeping ourselves busy: Article 4 of the EC Treaty specifically provides for this common economic policy, this coordinated economic and finance policy. And, Mr Markov, that article prescribes the model as follows: "? in accordance with the principle of an open market economy with free competition". That is our principle, and that is why - not because it is what my group wants, but because it is part of the Commission's programme - the completion of the internal market and the further liberalisation of public-sector services are a priority, as is the fact that we need to equip ourselves for competition at world level, and the fact that we need to dismantle obstacles in the Member States and to tackle the process of reform. That brings us to the question that Mr Radwan referred to: where does the Commission's responsibility end and that of the Member States start? Where is subsidiarity appropriate and where do we need to act? The only answer I can give is that whatever the Commission may bring forward and whatever Parliament may agree, in the past it has been more the Council, which is an amalgamation of the 15 governments, that has acted as a brake on this motor of European development, which has now of course become even more necessary than ever with the euro coming into circulation.
That is why this debate and Parliament's decision only make sense if we specifically call on the Member States to respect their commitments and not to lag behind. That means that in the larger Member States, in which there is an especially big backlog of reforms, national reforms will have to be tackled.
Mr President, I wish to thank Mr Trentin for his interesting report. Even though it contains a clear endorsement of the stability policy, the report, as I interpret it, is characterised mainly by attempts to find new avenues, create openings, relax the rules and bring about greater freedom of manoeuvre. I also think that the amendments by the social democratic MEPs extend those lines of thought, in other words in the direction of creating a little more scope for expansion and innovation.
That is positive, for I believe that Europe's economy, which is still characterised by high unemployment, growing social problems and stagnation in important areas such as education and research, requires more expansion, dynamism and innovation.
Anyone who follows the politico-economic debate in the European Union will see that it is greatly concerned with rules, control, prohibitions, cohesion, coordination, discipline and such like. Really, it does not sound at all as if we are discussing a liberal market economy, but a rather bureaucratic and ponderous economy.
I believe that vigorous efforts ought instead to be made to stimulate the economy and to channel public investment into education and research, something that is really needed if we are to realise the Lisbon objectives.
Major improvements in the environmental sphere also need to be made and, as Mr Markov pointed out, purchasing power needs to be increased and care taken to create demand so that companies can dare to begin investing again and so that we can invest in quality and in initiatives that help enable us to comply with the ambitious Lisbon objectives.
That is unfortunately not what I see. What I see is something resembling a straightjacket, characterised by stability, rules and discipline. That is not enough.
Mr President, Commissioner, ladies and gentlemen, the Trentin report surely lays the initial bases for major future decisions on economic policy. These bases do, however, need to be more incisive and detailed in the proposals, so that they do not merely stand as statements of principle but can be swiftly put into practice.
European leaders must apply themselves to rewriting the model for the social and market economy, bringing it up to date and rethinking it with greater emphasis on the social commitment. Signing up in general terms to innovation, training and flexibility and then backing out at the decisive moment is becoming not only disrespectful but surely detrimental to the working class as a whole.
Today, to get out of this rut, class and corporate interests must be opposed insofar as they are not compatible with modern reformism. Rather than taking to the streets - or rather getting the workers to take to the streets - the trades unions should be asking themselves how much the workers took home between 1992 and 2000, given the productivity achieved by companies, which was certainly substantial.
The proposal to turn employment around is based on a new bargaining structure and real pay flexibility. The new bargaining framework may be a regional or territorial system, half way between centralisation and company-level bargaining, with the aim of strengthening pay flexibility at company level where productivity is created and the individual contribution is valued.
A large contribution may be made by company profit-sharing schemes, which allow ordinary shares in the company to be acquired up to a certain percentage of gross profits. It has been found that the companies with the highest profits are also those that use profit sharing to ensure that their best staff are paid effectively. In the USA, the companies that adopt profit sharing tend to have higher pay and higher returns. The pay of those who join profit-sharing companies goes up, while those that leave have to bear a substantial pay cut.
Mr President, I am going to try to quickly mention most of the issues raised and I would firstly like to thank Mr Trentin for his report. It is a good contribution to the broad economic policy guidelines which we are going to discuss and I believe that, in accordance with our fundamental concerns, the report focuses on two objectives: one short-term objective; how to consolidate the emerging recovery and turn it into a lasting growth in Europe; and secondly, how to deal with our problems of growth potential and make progress with the Lisbon objectives, an issue which is particularly attractive at this time, immediately before the Barcelona Summit.
I agree with the view of some of you that our difficulties did not begin with 11 September. We were already in a situation of less economic growth and I also share the view that the impact of the evolution of the American economy has been greater than we initially expected, but I believe we should acknowledge that the Union's action in terms of economic policy during this period has been correct. The monetary authorities have taken advantage of the lower risk in the field of price stability in order to cut interest rates, and budgetary policies have supported the activity by means of the functioning of automatic stabilisers and tax reductions which have taken place during this period.
I do not share the view that we have had a procyclic policy. We only have to look at the impact the automatic stabilisers have had in Europe in percentage terms.
Good handling of macroeconomic policy is allowing us to achieve good results. I believe that we can now say that the slow-down reached its worst during the last six months of the year and that the main indicators demonstrate that we are starting a recovery. We are currently working on the round of forecasts for 2002 and I can point out that, according to those forecasts, growth has been gaining momentum throughout this year and we believe it will come close to potential growth and may even exceed it by the end of the year.
However, there are two elements of particular interest to us: firstly, the trend in salaries, which has been extremely helpful during this period - both in terms of stabilising prices and creating employment - and we hope the same trend will continue.
Secondly, the need to take advantage of recovery for budgetary consolidation. We believe that this is a fundamental element. The difficulties we have had to face during recent months have basically stemmed from not having achieved a situation of budgetary balance or budgetary surplus during the previous improvement in our economic context. And in this respect it should not be inferred from my comments - which some speakers have referred to - that I had any intention whatsoever of entering into an internal political debate, but that I simply wanted to point out something that I have said many times and that is that, in my opinion, any reduction in taxes to confront our budgetary obligations must be based on budgetary surpluses or must be counterbalanced by spending reductions. That is all I have said, I have said it many times and I am saying it again, but I do not believe it is the only thing coherent with our budgetary commitments.
Where must we go in the long term? The answer is unquestionably to increase our growth potential, that is to say, to implement Lisbon. And those are the objectives we are also going to find again in the broad economic policy guidelines.
How can we increase our production potential? In the report which the Commission has sent to Lisbon, we suggest some of the challenges we consider fundamental. It is true that Lisbon is a programme for ten years. We are currently considering what we must do over the next twelve months and, in this respect, we must define certain priorities which we consider essential to the labour market. Mr Trentin has mentioned this issue and in his motion for a resolution he stresses the importance of continuous training, mobility, flexibility and safety, as well as the non-wage costs of the workforce, above all at the lowest end of the scale.
I completely agree with each of these points. However, I would like to add one point. I believe we also have to consider that work must be worthwhile; we must have a system which provides incentives for participation in work and, to this end, it is essential to modernise the tax systems and also the social construction systems, as well as the legislation on work protection in order to favour employment. I believe that we must avoid unemployment traps which clearly have a negative impact on our situation.
Safety in employment must be based on training and qualification, and this is a fundamental active element for everybody. Safety in work based solely and exclusively on rigid protection legislation may be an advantage in the short term, but there is no doubt whatsoever that it hinders modernisation and greater economic efficiency.
As the Resolution stresses, employment is not just a problem of wage costs, but it is also a problem of wage structures which are well suited to the productivity differentials in each sector of activity.
In our report we also refer to goods and services, and your Resolution also stresses the importance of integrated networks of transport and services infrastructures, as well as the need for rigorous competition policy and proposes that consumers be offered the possibility of choosing between different networks of services.
The Commission absolutely agrees with these contributions and we also point to the need to make progress in investment in priority infrastructure projects, an issue which we consider to be fundamental in order to stimulate our capacity for long-term growth.
In our recent report on the application of the broad economic policy guidelines for 2001, we point out that in some network industries, the older operators still maintain high market quotas, an indicator that the opening up of the market is still not as desired. Therefore, it is essential to make progress in order to have more robust competition which will finally benefit the citizens.
A final particularly important point has been mentioned by Mr Trentin, and also by some others, and involves the need to pay more attention to the knowledge economy.
Your Resolution stresses the need to attach more importance to R+D. It is true that R+D is an essential factor for a sustainable increase in productivity and competitiveness, which are essential elements if we want to achieve the Lisbon objective of making our economy the most competitive economy in the world. And it is true that progress has been made with R+D, but it is also true that progress in the financial contribution is taking place essentially in the public sector, although the greatest differences in terms of investment in this type of activity arise in the private sector. This is undoubtedly a point which warrants attention. I hope some conclusion in this respect will emerge from Lisbon and we will have to work to try to improve this situation, just as I believe we should work to make progress with the Community patent, an essential element for technological innovation.
Mr Trentin has mentioned other elements connected to the participation of national parliaments. Nothing would please the Commission more than greater participation by national parliaments in this type of debate and you as a Parliament, and in particular the IMAC, have played an important role in the past in support of certain initiatives of this type, which have undoubtedly been enormously useful.
I will end by saying that the Commission considers at this time that the broad economic policy guidelines, the basic document on guidelines, must continue to function in accordance with what was agreed in Lisbon, and in this regard it is absolutely essential to accept any contribution that the European Parliament may present in order to improve these guidelines. Your contributions, together with the debates which are going to come out of Lisbon, will be fundamental elements for defining our document, which will be presented, as usual, in April, so that it may be debated in the subsequent months.
Thank you very much, Commissioner Solbes.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the joint debate on the following three reports:
A5-0060/2002 by Mr Lipietz on behalf of the Committee on Economic and Monetary Affairs on the proposal for a European Parliament and Council directive on the supplementary supervision of credit institution, insurance undertakings and investment firms in a financial conglomerate and amending Council Directives 73/239/EEC, 79/267/EEC, 92/49/EEC, 92/96/EEC, 93/6/EEC and 93/22/EEC, and Directives 98/78/EC and 2000/12/EC of the European Parliament and the Council (COM(2001) 213 - C5-0159/2001 - 2001/0095(COD));
A5-0069/2002 by Mr Goebbels on behalf of the Committee on Economic and Monetary Affairs on the proposal for a European Parliament and Council directive on insider dealing and market manipulation (market abuse) (COM(2001) 281 - C5-0262/2001 - 2001/0118(COD));
A5-0072/2002 by Mr Huhne on behalf of the Committee on Economic and Monetary Affairs on the proposal for a European Parliament and Council directive on the prospectus to be published when securities are offered to the public or admitted to trading (COM(2001) 280 - C5-0263/2001 - 2001/0117(COD)).
Mr President, Commissioner, ladies and gentlemen, nine months have now elapsed since the proposal for a European Commission directive on this ultra-technical but extremely topical subject was referred to the Committee on Economic and Monetary Affairs.
Last spring, when the bubble of the e-economy burst, we were reminded that banking is a high-risk business. In the autumn, the attacks of 11 September, coupled with the steady increase in industrial accidents and in natural disasters linked to the greenhouse effect, reminded us that insurance is also a high-risk activity. The risk will become higher and higher.
For years, the European Union, like the rest of the world, has been standardising both the prudential rules that are essential to these financial activities and the forms of supervision practised by the banking and insurance authorities. We are now called upon to supplement these efforts by regulating those financial conglomerates which contain both banks and insurance companies. This is a particularly urgent task here in Europe, the continent that has pioneered insurance banking. It is made all the more urgent by the fact that the development of life assurance and all forms of capitalised pensions savings is compelling our society to run a great risk. What would happen if the long-term savings of future pensioners were engulfed in a stock-market crash? This is precisely what the present directive seeks to avoid. Its rapid adoption would do no less than make Europe the safest financial area in the world, decisively improving its competitiveness through the geographical factor used by the rating agencies.
I will not conceal the fact that, at the start of our debates, some of my honourable colleagues were loath to impose new prudential constraints on the financial sector. There were discussions, and some questioned whether it was expedient for Europe to set out its own rules before the completion of the Basle negotiations on the same subject in 2004. Such misgivings, however, were to be banished by a single event, namely the collapse of the Enron conglomerate in the United States as a result of failure to comply with the prudential rules and breakdowns in the supervisory system.
If the European Union adopted this directive, Europe would become the 'Enron-proof' continent, so to speak. And so the last misgivings have now melted away. Yes, the directive is needed urgently. No, it must not be watered down, either in its scope or in the rigour and transparency of the prudential rules that the authorities will have to oversee.
In the course of these nine eventful months, our committee has met with representatives of the banking and insurance professions; where the latter put forward sound arguments reflecting the public interest, the committee has managed to incorporate most of these into its position. I refer in particular to two groups of amendments, namely those that relate to the choice of calculation method and those designed to instil a degree of flexibility into capital-adequacy requirements in terms of companies' own funds in the case of groups which are not yet conglomerates.
Lastly, your rapporteur has benefited, throughout the course of his work, from the cooperation of the Commission and of the Belgian Presidency, and latterly the Spanish Presidency, of the Council. My warm thanks are extended to both institutions. We have proved on this occasion that the three institutions of the Union are able to take very rapid concerted action when the interests of the public and of the European Union are at stake.
As I speak to you, at 5.15 p.m., I have just managed to finalise a handful of compromise amendments incorporating the key points from the amendments that were tabled last week. These seem to offer a good basis for a consensus among most of the groups and to anticipate the bulk of the compromises that will have to be made with the Council.
I therefore believe that the House will be able to adopt an almost unanimous resolution tomorrow and that the amended proposal will be very close to that which the Council will adopt. In these circumstances, I believe that one reading, or one reading and a half, if you like, will suffice for us to ratify this directive, and I shall be absolutely delighted at such an outcome. We shall avoid any new Enron-type affairs in Europe, and at the same time we shall have legislation with which we can intensify the Basle discussions by offering our new rules as a model for the rest of the world. This would yield immediate dividends by enhancing the global reputation of our financial activities.
Mr President, it has often been said that the advent of the euro would serve as the catalyst for sweeping reforms in Europe. This is especially true with regard to the financial markets, which are still largely fragmented.
The view of the Commission is that the creation of a vast financial market should reduce the cost of finance for all economic operators. Nevertheless, since the financial markets remain vulnerable, there is a need to create, parallel to the establishment of this large market, regulatory authorities vested with wide powers, not to intervene on a routine basis but to take action when the rules of common sense have been breached by players in the field. These principles are applied in the draft directive on market abuse.
Let me make it quite clear that the proposal from the Commission is a sound document. It resolutely addresses the key problems. Europe is not currently able to penalise insider dealing and market manipulation effectively. Such operations have long been considered with a certain degree of forbearance. But the fact is that anyone who indulges in insider dealing or market manipulation is guilty of an offence. He or she is stealing from the other market operators. When insiders make a killing in the space of a few minutes, small shareholders and honest brokers are the ones who bear the brunt. The Commission proposal has been a welcome development in the light of the attacks of 11 September. Confronted by groups of terrorists who can use the anonymity of stock-exchange transactions to obtain funding for the vilest purposes, Europe is duty-bound to respond on the financial front too.
Allow me now, Mr President, to comment briefly on the main objectives of this directive. Our purpose in clarifying its provisions is to avoid writing a blank cheque for secondary legislation. We cannot confine ourselves to vague definitions, particularly as regards the definition of market manipulation. For this reason we have developed this and other definitions, although we have left some scope for them to be supplemented in response to imaginative innovations within the markets. We believe we have struck a fair balance between precision and flexibility. The financial products covered by the directive have been specified in the body of the text, but there is still scope for the inclusion of subsequent financial innovations.
Market operators have expressed what are ultimately legitimate concerns about the pursuit of acceptable practices in the financial markets. In this respect, Parliament puts its trust in what we call the Lamfalussy procedures as a means of obtaining universally acceptable secondary legislation. Taking a constructive approach, we wished to go further along the avenues explored by the Commission. Preventive measures must be paramount. The risk of fraudulent use of confidential information increases if information is not properly disseminated. This is why greater transparency is essential. In the first place, issuers will have to post on their websites all inside information that they are required to disclose. Secondly, persons discharging managerial responsibilities with an issuer of financial instruments must disclose their transactions. This disclosure must be made without delay so that the market can digest the relevant information.
In accordance with this pragmatic approach, we have amended some of the provisions proposed by the Commission. For example, the imposition of an obligation on financial intermediaries to reject suspect orders seemed to be rather unrealistic. How can an intermediary take such a decision in a matter of seconds when the regulators' enquiries into the activities of suspected offenders may take months?
By the same token, the principle of a single authority must not rule out a certain measure of flexibility. Similarly, the single authority should be able to delegate some of its powers to other authorities or to stock exchanges. The single authority would, however, retain ultimate responsibility.
We also turned our attention to the conditions for the implementation of the directive. The current procedures are glaringly inefficient. Only thirteen criminal penalties were imposed for market manipulation in the 17 countries of the European Economic Area between 1995 and 2000. The subsidiarity principle prevents us from harmonising criminal and administrative penalties throughout Europe. Our preference is for administrative penalties. We are asking for an indicative list of administrative measures and sanctions to be compiled by the Commission.
I also wished to draw attention to the financial resources to be put at the regulator's disposal. In Europe, regulators' budgets are often derisory. In the United States, a debate has been taking place in the wake of the Enron affair on the need to increase the resources allocated to the Securities and Exchange Commission. But are we aware that the SEC budget is already almost fifty times higher than that of the German regulator?
Lastly, I wanted to strengthen cross-border cooperation by providing for an arbitration body. Any regulator who has a request for information rejected should be able to ask his or her peers to arbitrate. While regulators must be vested with real powers, this does not mean that they should exercise these powers indiscriminately. The regulator should benefit from the expertise of market participants; to this end, we propose the creation of a consultative committee within each national regulatory authority.
In conclusion, may I remind the House that modernising financial markets implies not only greater efficiency but also a more level playing field. The financial markets on both sides of the Atlantic undoubtedly suffer from the same ills: constant conflicts of interest, calculation methods that defy scrutiny and weaknesses in the monitoring of off-balance-sheet operations and of derivative transactions. The modernisation of financial systems requires the involvement of all players. An active Parliament must engage in dialogue with all interested parties and listen to all the lobbies. But the latter do not always seek to serve the general interest.
I have the feeling, Mr President, that the proposed text serves the general interest, whilst respecting the legitimate interests of the financial world. I should like to reply to certain activists by quoting the words of Sir Howard Davies, head of the Financial Services Authority. 'Some well-paid lawyers', he said, 'are talking high-priced, high-octane nonsense'. This remark is equally applicable to certain lawyers in the Commission who seek to make themselves indispensable by creating a steady flow of new difficulties. Mr President, may I appeal to Commissioner Bolkestein to preserve the fragile political consensus between our institutions in this domain.
Mr President, this is an important milestone in the creation of the single market. Today we will be debating two draft directives, including the prospectus directive, on which I have the honour to be Parliament's rapporteur that incorporate the delegated powers proposed by Baron Lamfalussy's wise men. We all very much hope that this new way of dealing with financial regulations will prove to be a step change in creating a single market, the foundations of which have been put in place by the creation of the euro and its successful introduction.
The prospectus directive is designed to establish the ground rules under which an issuer of shares, bonds or other securities may access investors throughout the 15 Member States. At present, a company has to seek 15 regulatory approvals for 15 different sets of disclosure documents. This is a nonsense. It means separate markets in new issues, higher regulatory costs, higher costs of capital for business and less choice for investors. I have no doubt, therefore, that a single regime for prospectuses can create benefits for all, greater choice and higher returns for investors, lower costs of capital and funding opportunities for companies. The Single Market is a win-win game, not a zero-sum game.
In drawing up requirements for an EU prospectus, it is important to strike a balance between the objective of lowering the cost of capital for businesses and that of protecting investors. There ought to be enough potential gains to secure both, and that is the balance we have tried to strike on the committee, I am particularly grateful to my colleagues, Mrs Piia-Noora Kauppi and Mr Harald Ettl as the shadow rapporteurs, and to their respective groups, for their help and cooperation. We tried to make a break in this proposal with in-depth hearings to understand the issues and I hope that we have a substantial measures of consensus within Parliament on many of the key problems and how to solve them.
We all agreed we wanted, for example, to exempt the professional market for Eurobonds from the requirement for a prospectus, but of course, to insist on one if the issuer wanted to attract retail investors. The broad framework for that is agreed across this House. We have one issue to settle: should we have a minimum unit for each exempted Eurobond of EUR 50 000 or of EUR 100 000? I hope you will agree that EUR 50 000 is enough to exclude retail investors, as the larger amount will prove cumbersome even for professional investors who are used to dealing in units of EUR 10 000.
The second key set of amendments deals with whether companies must annually update their prospectuses or whether, if they do not issue more bonds or shares, they do not have to do so. Overall, the committee supported the view taken by the EU's regulators - FESCO and now CESR - and that it makes sense for such annual updating to be optional if the issuer of bonds or shares wants to issue again. In addition, this is not a directive concerned with general disclosure requirements by companies trading on the market. We shall deal with the consultation in that area in due course.
I have also been pleased to support an amendment from the Socialist Group to allow smaller companies to update their prospectus, if they so wish, with the filing of their annual report.
We have also generally sought to have the Commission, advised by the Securities Committee, take account of different securities and issuers including small business. Therefore, the disclosure requirements will be tailored to particular circumstances. This leads me to a further compromise amendment, which would allow a national authority, if it wanted, to exempt companies with a market capitalisation of less than EUR 350 million from the EU requirement, so long as they are not marketing outside that Member State. This seems likes a large amount, but I would merely point out that there are a number of quoted companies currently meeting the small and medium-sized enterprise definition that would actually be covered by this. For example, the British Technology Group employs just 182 people and has a turnover of EUR 22 million and a balance sheet of EUR 32 million. It is an SME, but has a market capitalisation currently of EUR 1.6 billion. Small companies can have vast values, and it only takes one or two Nobel scientists on board to ensure that that happens. It seems to me that, as an investor-protection measure, it is better to have these enterprises included within the scope.
Let me finally explain why I think issuer choice of regulatory authority is important. We want regulators to cooperate and they are increasingly doing so. We also want to give them an incentive to do so. By allowing issuers to choose between their regulatory authorities, largely as they do now, for example, on all securities except equities in a domestic market, we can ensure that that cooperation proceeds and that we gradually put in place the foundation for a single regulatory authority across the Union.
Mr President, I represent the Committee on Legal Affairs and the Internal Market as rapporteur for the Directive on market abuse. We of course primarily tried during our discussions to make sure that what emerges here goes as far as possible to ensure that the directive is legally correct. The main problem we faced was the issue of comitology. The original draft directive provided a very general definition of market abuse, beyond which the bulk of the detail, the actual definitions, are relegated to the Annex and made accessible to the comitology process. We are convinced that criminal law - and we are talking about criminal law here - can only be adopted by the actual legislature and not through the comitology process.
That is why in the first place we are very grateful that the rapporteur of the Committee on Economic and Monetary Affairs and also that committee as a whole adopted changes in order to move in the direction requested by the Committee on Legal Affairs and the Internal Market.
The second legal aspect which is vital here is that although we have some sympathy for the fact that the Commission attempted to adopt a result-oriented rather than a blame-oriented approach, it is a problem for us - and this is a general legal principle - that without blame, without guilt, no penal sanctions can be applied. If that approach were to be adopted, it would fly in the face of all the fundamental rights provisions that have become part of the traditional order in our Member States, and it would also be counter to the Charter of Fundamental Rights adopted in Nice. So without any guilt whatsoever it is impossible to apply such sanctions.
We also considered the degree of guilt. It is our opinion that market abuse is an offence very similar to other offences against property, such as fraud. However, there is no such thing as negligent fraud or negligent theft. Such offences can only be committed intentionally. For this reason it was one of the Committee on Legal Affairs and the Internal Market's wishes that intent should also be included as a matter of principle.
We are very grateful to the rapporteur for his willingness, in a spirit of compromise, to incorporate these points from the Committee on Legal Affairs and the Internal Market into his draft. It now only remains for us to make an appeal to the Council that when it makes its decision it should take account of fundamental rights. This appeal is, for very good reasons, particularly directed to the Finance Ministers, who are responsible for this.
Mr President, Commissioner, I would like to thank the rapporteur and in particular the Commission. In the von Wogau report on comitology we also introduced the area of market participants, and I believe that there was very good cooperation in the area in which I was shadow rapporteur for the financial conglomerates, between the Commission, the Council, market participants and Parliament, especially in the preparatory phase. This is in fact an appeal to the Commission to carry forward this good cooperation between market participants, Parliament and the Commission, and to eliminate sources of irritation and possible misinterpretations in advance. We have succeeded relatively well in doing this, and I think that we can work in this way for the future in accordance with market trends.
People keep saying that this is a technical report because it is so complicated. It certainly does have major implications. I will of course comply with the President's wish that I should be very brief, but I would like to touch on one or two points, especially the collapse of Enron, which has been repeatedly mentioned. I believe that we need to take Enron's collapse seriously, and we need to think about drawing the necessary conclusions from it. One conclusion, for example, could be about how we deal with firms of auditors and consultants in Europe in future. Ultimately, however, in this area as well we need to take account of the changing situation - the fact that ever more financial conglomerates are coming into existence which operate internationally, in relation to the joint forum and at the same time Basel II. It is our job as the European Parliament to make sure that the public is protected, but also that our companies remain competitive in this global competitive struggle. We have to take appropriate corrective measures here. I believe that we have considered these measures here in Parliament as part of a calm dialogue, and that we have been able to eliminate many problems, and I believe that could set a good precedent for how we deal with these topics.
Mr President, I would like to sincerely congratulate the three rapporteurs, and I believe that this cooperation between the Commission and the Council should set the pattern for future discussions. I believe it is very important for the Commission and the Council to work towards strengthening the way the European Parliament functions in this area, as provided for in the Lamfalussy report, so that we can also exercise our democratic rights in the monitoring committee while preserving complete neutrality.
The three directives that we are discussing today and voting on tomorrow aim to overcome the fragmentation of Europe's financial markets, to enhance their attractiveness and competitiveness, and at the same time also to strengthen financial stability and consumer protection. The elimination of obstacles to market access and bureaucratic regulations, the removal of antiquated and rigid supervisory structures and their replacement by flexible and market-oriented supervisory rules and instruments are indispensable requirements for the creation of an integrated financial market and for ensuring the competitiveness of Europe's financial service providers.
However, this should not be allowed to jeopardise financial stability or to lead to a deterioration in consumer rights as regards cross-border transactions. We should make total transparency and strict regulatory and supervisory mechanisms, including appropriate sanctions, the hallmark of the quality of Europe's financial markets. It is of course also important to regain the confidence of private investors in this sort of saving, not least in the interest of building up fully funded supplementary retirement pensions. We do not need statements of good conduct for this, but just clear and binding regulations underpinned by appropriate sanctions.
The same applies to the Directive on financial conglomerates, which will most certainly take integration an important step further forward. If they are to remain competitive in the face of the globalisation and internationalisation of the finance markets, Europe's financial companies need to reposition themselves in the market, and the growing number of takeovers and mergers in this context demonstrates that this process is in full swing. This structural shakedown in order to create internationally competitive companies is certainly to be welcomed. However, it should not lead to a situation in which financial groups and conglomerates of this kind are increasingly no longer subject to the supervision that up to now has been organised at national level and in most Member States, even at sectoral level.
Enron has generally highlighted the risks involved in multi-layered and inadequately supervised finance groups. The directive before us will create an important harmonised European legal basis for cooperation between supervisory authorities, and it will also prevent multiple gearing of own funds instruments within a group.
In order to avoid excessive administrative burdens, we believe that we are right in calling for responsibility for the supervision of financial conglomerates and groups to be transferred to a single supervisory authority, which will be established on the basis of legally defined criteria. It is also especially important here that we have fortunately managed to reach a compromise with regard to the scope of the directive and also as regards multiple gearing of prudential capital, a compromise that my group also fully supports.
Mr President, I want primarily to concern myself with the proposal concerning the supplementary supervision of the financial conglomerates with which I had a lot to do in my job as shadow rapporteur of the Group of the European Liberal, Democrat and Reform Party. First and foremost, I should like to thank the rapporteur, Mr Lipietz, for the huge amount of work he has done in connection with Parliament's debate of this proposal for a directive. Next, I should like to thank Mr Radwan and Mrs Villiers, with whom I have had very close contact during our work with a view to tomorrow's vote. Last but not least, I should also like to thank Commissioner Bolkestein for his work on bringing about a genuine internal market for financial services.
With the active participation of the Commission, we in the Committee on Economic and Monetary Affairs have, where far and away the majority of points are concerned, found common solutions to the problems raised in different quarters. The background to the practical proposal is that we wish to secure stable financial markets in Europe. We want to avoid scandals along the lines of Enron. At the same time, however, there must be no more regulation than is necessary. What is most important, therefore, is to secure effective supervision to prevent financial conglomerates from using the same capital to consolidate their positions in several different places. I should like to express my support for the oral amendments to be tabled by Mr Radwan to Amendments Nos 44, 46 and 48 in connection with tomorrow's vote. I appreciate the Commission's also being able to accept the amendments tabled. For me, adoption of the proposal tomorrow will be further proof that the European Parliament accepts co-responsibility when necessary. I am a great believer in our not dragging matters out if possible solutions emerge. We have found those solutions here in Parliament, and so it is merely up to the Council to deliver the rest.
Thank you very much, Mrs Riis-Jørgensen. I regret to inform the Members and Commissioner Bolkestein that this debate is suspended and will resume at 9.00 p.m.
Mr García-Margallo, you will also have to return after 9.00 p.m. I am sorry about this, but we must comply with the agenda.
The next item is Question Time (B5-0008/2002).
The following questions are addressed to the Council.
As is usually the case, the President-in-Office of the Council, Mr de Miguel, is present, and we thank him for coming.
Mr President, the situation in Chechnya is still very worrying for the European Union. Recent reports by the OSCE Assistance Group in Chechnya, by the Parliamentary Assembly of the Council of Europe and by two NGOs (Memorial and Médecins sans Frontières) demonstrate that the situation in this part of Russia is still dramatic.
On the basis of this and other reports, the European Union has raised the issue with the Russian authorities in all the political dialogue that has taken place recently and will continue to do so. This is no surprise, since the European Union has repeatedly spoken out clearly against any violation of human rights and on the situation of the refugees and internally displaced people in Chechnya.
Consequently, the Union has adopted a coherent position in principle which makes it very clear to Russia that, while the upheaval in Chechnya continues, the Union will continue to apply firm pressure for a change to come about, taking every possible opportunity and also turning to the relevant international organisations. However, I believe that it would be misleading to say that nothing has happened throughout the whole of last year. The question refers to Resolution 1270 of the Parliamentary Assembly of the Council of Europe which says that, while it has been frustratingly slow, some progress has been made thanks to positive changes of attitude now visible within the Russian Federation in relation to dealing with the conflict.
As an example of this change, we have heard statements from President Putin to the effect that members of the Russian armed forces who do not respect human rights will be tried and punished. The Union is pleased with this statement and hopes that the Russian authorities will fulfil their commitment and prevent any further violation of human rights.
It has always been understood that the fight against terrorism and extremism should take place within the framework of the Rule of Law and with full respect for human rights. The indiscriminate use of force will only serve to fan the flames of conflict for many years to come. At the same time, it is clearly necessary to maintain stability in the region.
The Council absolutely agrees that only a political solution can resolve the Chechen conflict. It understands that the Russian authorities have tried to reach an agreement with representatives of Maskhadov, but that unfortunately these efforts have not been successful.
The European Union will not miss any opportunity to insist on a political solution and, for its part, the OSCE is still playing a useful role through the presence of its Assistance Group.
The security and independence of journalists are issues of great concern to the European Union, which has recently reiterated its views on the situation of the media in Russia.
The Union has also been very active in terms of achieving the presence of international humanitarian organisations in Chechnya and, by means of ECHO (the European Community Humanitarian Office), it has directly participated in humanitarian aid as one of the principal donors since the start of the Chechen conflict.
The Union has periodically dealt with the problem of security with the Russian authorities and recently a Commission official travelled to Chechnya to assess the current situation on the ground and the Union's troika is planning another visit to the region on a Head of Mission level.
Finally, in relation to the prosecution of those people who have violated human rights, the European Union would point out that the Court of Human Rights in the Hague is now involved in several cases. The Court will set a date in the coming months to study the admissibility of some of these cases. Naturally, the European Union intends to follow these events closely.
Mr President, I am grateful to the President of the Council for his comprehensive answer, and I am pleased that he himself states that the situation in Chechnya is still tragic.
I have taken note of the Council's statement that it will continue to discuss the situation in Chechnya during all meetings with Russian authorities. I would also expressly like to thank the President of the Council for his condemnation of all human rights violations and for the fact that he calls for change, and continues to do so. In addition, I thank the President of the Council for confirming once again that a political solution alone can end the Chechen conflict. He also states that the European Union will seize every opportunity to achieve this political solution, and he rightly refers to the contacts between the Russian government and the government of the Chechen President, Mr Maskhadov. It is clear that these talks deserve a helping hand, but Mr President of the Council, I am a little disappointed with your very diplomatic use of language. It is evident that the contacts with the Russian government will be stepped up in the weeks to come. The Russian Prime Minister will be visiting Brussels during the EU Summit at the end of May; I should like to ask you what concrete initiatives you will take in order to translate the fine declaration of intent, which you gave today, into action? This is my specific, supplementary question. Thank you for your response.
Mr President, the Council and the Commission are working actively together in preparation for the summit between the European Union and Russia, which will take place in Moscow on 28 May, and within the framework of this bilateral dialogue we intend to raise all the issues relating to the situation in Chechnya.
Mr President-in-Office of the Council, it is now two years and six months since the second war in Chechnya began. Commissioner Poul Nielson has not yet been to Chechnya. My question is therefore this: in a matter of this kind - a humanitarian matter, an urgent matter - what time limit does the Council believe should be set for Commissioner Poul Nielsen to visit Chechnya? Should he go there within three years, four years or five years? And now for my second question: President Putin has appointed a negotiator, and President Maskhadov has appointed a negotiator. Would the Presidency of the Council be willing to receive the two negotiators, who are recognised by both parties and who are therefore fully legitimate negotiators? Could the Council meet with them?
Mr President, I am not in a position to answer this question.
Mr President, according to reports in the German press, Chechnya's position is becoming more critical. Major reports have appeared in our newspapers which indicate that Russian military death squads are operating in Chechnya and that one village turned to the United Nations for help as it had been visited a total of 33 times for "cleansing operations". I urge you to ensure that an EU delegation should inspect the position in Chechnya on the ground and check what is actually happening there, because journalists can still only visit if accompanied by officers. As long as there has been a Council of Europe presence in Chechnya, there has not so far been an EU presence. Which is why I am asking if you would consider sending an EU mission to Chechnya.
Mr President, the possibility of sending a delegation is a matter which would always have to be agreed with Russia, which is a sovereign country. The Union has no right to interfere in the internal affairs of a sovereign country such as the Russian Federation. If we were to reach an agreement with the Russians on the sending of a delegation, we would be very willing to cooperate there, but for the moment that is exclusively a task for multilateral bodies such as the Council of Europe and the OSCE.
Mr Dupuis, on a point of order. Mr Dupuis, the President-in-Office of the Council has the right to respond to you in that way. You are not satisfied with it, but let us not get into a debate. Tell us what your point or order is as quickly as possible.
I think that Mr De Miguel can say that he is going to refer to the Council on the matter and will give a more detailed answer later, as he is not in a position to do so at present. However, I do not think that he is playing by the rules by simply saying that he cannot give an answer. I think that he can put the questions that we have asked him to the Presidency and to the Council and say that he is not in a position to answer some of them at present. But I do think that, as a general rule, the Council should answer all questions.
Yes, Mr President, I can answer. I believe that by definition and out of the respect the Council has for the Members of this House, any question asked here, in Parliament and during Question Time, is a question to the Council, and not to the Presidency and that, therefore, the Presidency communicates it to the Council, on principle. I have therefore told you that I cannot reply to you because I have not yet consulted the Council, but that consultation of the Council va de soi, and I hope Mr Dupuis understands that phrase in his own language.
As they deal with the same subject, Question Nos 2 and 3 will be taken together. Question No 2 by Alexandros Alavanos (H-0063/02):
Subject: Spanish Presidency's measures against opponents of globalisation
The Spanish Government has reportedly formed special police rapid-response units to prevent anti-globalisation movements from demonstrating as planned in various Spanish cities during the Spanish Presidency. At the same time, personal data are being compiled on anyone who took part in similar demonstrations in other European cities. These data are being collected with the cooperation of several Member States' police forces, while the Spanish security forces have been monitoring the websites of anti-globalisation movements for months.
Can the Council confirm this information? Can it guarantee that personal data concerning Union citizens will be protected and that there will be no obstruction of the freedom to express political opinions in the European Union?  Question No 3 by Mihail Papayannakis (H-0108/02):
Subject: Position of the Spanish Presidency on demonstrations
A memorandum of 29.1.2002 from the Spanish Presidency to the Council's Working Party on Terrorism proposes drawing up, on the basis of a Council Decision, a standard form for the exchange of information concerning acts of terrorism committed during EU summits or other events convened by international or Community organisations. The perpetrators of such acts are organisations which, although being legal, in the estimation of the authors of the memorandum, commit acts outside the scope of their declared activities, thus indirectly aiding terrorist organisations to achieve their objectives. They also consider that such 'manipulation' poses a serious threat which may increase considerably in the immediate future. According to the memorandum, the Presidency's proposal is a very useful tool for preventing and, when deemed necessary, repressing outbreaks of violent 'youth radicalism' in major cities. Since such 'analyses' and proposals are questionable to say the least and totally contrary to the fundamental right of freedom of expression and the right to demonstrate, will the Council state its official position on this matter?
Mr President, the Council would like to draw your attention to the reply to Oral Question No 0967/01, which refers to Article 33 of the European Union Treaty which states: 'This Title (Title VI, Provisions on police and judicial cooperation on criminal matters) shall not affect the exercise of the responsibilities incumbent upon Member States with regard to the maintenance of law and order and the safeguarding of internal security?.
In relation to data protection, the 1981 Council of Europe Convention for the Protection of Individuals with regard to Automatic Processing of Personal Data has been ratified by all the Member States of the Union.
The conclusions adopted by the Council and the representatives of the governments of the Member States of 13 July 2001, relating to security at European Councils and similar events, indicated the European Union's objective, which was to maintain and develop the Union's status as an area of freedom, security and justice. In this field, the citizens must have the right to freely express their opinions and to meet in a peaceful way, as laid down in the European Convention on Human Rights, and to do so free from any threat to their security, to other citizens or to property.
The same conclusions stressed the importance of constructive dialogue between organisers of public demonstrations and the authorities of the country in question, as well as the importance of maintaining close international contacts, particularly between police and customs authorities, in order to ensure that legitimate demonstrations are not taken advantage of or abused in order to commit acts of collective or individual violence.
In relation to Mr Papayannakis, I will say that the preparatory bodies who are examining his question met in January and in February and worked as laid down in the Treaty, that is, respecting human rights and fundamental freedoms. It falls within the competence of the Spanish Presidency to offer the reply it considers appropriate.
Thank you for your reply. I should just like to say that Mr Papayannakis is not here because he is attending the conference of Presidents and Vice-Presidents. It seems to me that the President-in-Office of the Council endeavoured to give a very general reply with references to a few interesting principles, such as data protection agreements.
I should like to ask if the Spanish Presidency is making practical arrangements and, rather than following the Berlusconi line, which caused a great many problems and violated the fundamental rights of the citizens of the European Union by refusing to allow peace-loving Greek and other nationals to land in Italy, is making arrangements to follow the Porto Alegre approach in an effort to create a framework within which the protestors can express their views and their claims legally and peacefully. It is in this regard that I should like to ask what he has to say about agreements with organisers and so on.
Mr President, firstly, I reject any comparison by the Member who has just spoken between the government of Mr Berlusconi and the government of Mr Aznar.
Each government exercises its responsibility according to its competences, and I assure you that the Spanish Government is going to fulfil its responsibilities in the Presidency of the Council of the Union in a way that fully respects the area of security, freedom and justice and the obligations that come with that Presidency.
In any event, I can guarantee that we have no intention of denying one of the fundamental freedoms laid down in the Treaty (the freedom of movement of citizens), but I must warn you that the Spanish Government is prepared to take all the necessary measures to prevent people who intend to turn peaceful demonstrations into a field of battle, violence, destruction of property and aggression against people and objects, from achieving their aims in Barcelona.
Mr President, ladies and gentlemen, we all know that disruptions at meetings of this kind are above all the result of a failure to educate the public. Hence the European Parliament's initiative to endow the WTO with a parliamentary assembly, so that in future discussions can be held with non-governmental organisations and interest groups, thus strengthening communication with the public at parliamentary level. I would now like to put this question to you, Mr President-in-Office: what initiatives does the Spanish Presidency intend to take in order to implement this plan as quickly as possible?
I would like to say to the honourable Member that the problems raised are not due to a lack of dialogue.
The Council of the Union has expressed its willingness to hold dialogue on several occasions. The Spanish Government is currently holding talks with all the groups that want to peacefully express their ideas in Barcelona and anybody who demonstrates peacefully will have the right to be heard and to demonstrate, since that is an inalienable right of any European citizen.
But, naturally, I do not think that those people who demonstrate peacefully are the ones who need fora for dialogue, because the fora already exist. In any event, the honourable Member's initiative is always good. If there were a parliamentary assembly, if a new possibility for dialogue were offered, that may help to create more fora, but I do not think that multiplying fora can resolve the most serious problem of this type of public demonstration being organised and used by violent groups and factions who have no intention of dialogue, since all they want is to take the opportunity to spread confusion and violence.
Question No 4 by Camilo Nogueira Román (H-0066/02):
Subject: Supposed position of the Spanish Presidency on the creation of a Union senate based on the Committee of the Regions
The Spanish Minister of the Office of the President of the Government, Juan José Lucas, has said, in order to refute the positions upheld by nationalities and regions wishing to be represented in the Council of Ministers alongside their counterparts in Belgium, Germany, Austria and the United Kingdom, that they are properly represented within the Committee of the Regions. He proposed transforming this advisory body into an EU senate.
Can the Council Presidency elucidate on this proposal by the Minister of the Office of the President, Mr Lucas?
Mr President, the Council would like to remind the honourable Member that it is not within its competence to comment on the positions expressed by one of its members. Furthermore, it stresses that the issue raised is not within its competence, but that of the Intergovernmental Review Conference, which is currently preparing the Convention created by the Laeken European Council on 14 and 15 December 2001.
Finally, the Council wishes to refer the honourable Member to the reply it gave to Mrs Rosa Miguélez Ramos during Question Time last February, in plenary session, relating to the representation of the Member States in the Council.
Mr President, Mr President-in-Office of the Council, the President of the Government of the Spanish State refuses, in a way which is arbitrary and quite contrary to the winds of history, to allow the Union's constituent nationalities and regions to play a role in the Union, not least in the Council of Ministers, and is trying to ignore the practices already in place in Germany, Belgium, the United Kingdom and Austria. He is trying to base his approach on an absolutist concept of sovereignty, contrary to that of shared sovereignty which is, in fact, a fundamental principle of the European Union.
In its folly - as illustrated by the Minister of the Presidency Mr Lucas, a minister who is very close to the President of the Spanish Government - the Spanish Government is both trying to confine the internal constitutional bodies to a consultative role in the politically useless Committee of the Regions, and also, ignoring the reality of the Union, wants to turn this body into senate, even if this means going against proposals such as the one put forward by the German Chancellor, Gerhard Schroeder, who reserves this role of senate for the Council itself. They could not be making a worse decision. This is why I wish to ask the President-in-Office of the Council: why is the Government of the Spanish State insisting on maintaining such an anachronistic concept of sovereignty in the Union?
I consider that I have already answered the question, Mr President.
Secretary of State, you referred to the reply you gave in this House to Mrs Miguélez Ramos and I, who at that time also spoke in relation to this issue, have not received the same reply. I would like to ask you firstly whether you can send me a copy of the reply you gave to Mr Miguélez Ramos.
Secondly, I would like you to tell me whether or not it is true that the Treaty on European Union indicates that Ministers of the regional governments can participate in European Councils of Ministers.
Mr President, with regard to the reply I gave to Mrs Miguélez Ramos, I would refer the honourable Member to this Parliament's verbatim report, which is public, and therefore I imagine he will have more opportunity to consult it than I.
With regard to the second question, I can say that the Treaty gives Member States the power to decide who their representatives in the Council are to be. That is an internal issue; each country decides what it wants to do and who it wants to send.
Your are raising points of order. I must remind you that we are not going to enter into a dialogue on the basis of the issue and that you must raise a genuine point of order. In what order would you like to raise your points of order? I will begin with Mr Ortuondo, on a point of order.
Mr President, I only wanted to stress that on the occasion to which reference was made in relation to Mrs Ramos, I asked a question and I have not received a reply to that question, and I therefore do not have to consult the verbatim report, because I believe I have the right to receive a reply, since it was I who asked the question.
Mr President, my question is, can I ask for an answer from the Council, as happened with an earlier question, and can I do so under the same conditions as before and receive a proper answer?
As President for the sitting, I believe that the President-in-Office of the Council has recalled a reply he gave on a previous occasion, some weeks or maybe a month ago, to the same questions; and the President-in-Office of the Council is the author of his reply, and you can therefore judge it as you see fit.
Mr President, the honourable Member's question relates to two realities: the Action Plan and the World Fund.
Firstly, in relation to the Action Plan, the Council would remind the honourable Member that in the Resolution which it adopted on 14 May 2001 on the programme for action and the speeding up of the fight against HIV (AIDS), malaria and tuberculosis in the context of a reduction in poverty (document 8495/01), the Council explained the actions it considers essential in the fight against these three diseases.
The actions include, firstly, access to pharmaceutical products and, in particular, the flexible application of the ADPIC (Trips) agreement in relation to intellectual property, which allows us to confront public health problems, amongst other things, through the discretionary power to grant obligatory licences in certain exceptional circumstances, including those involving the protection of public health.
Secondly, it is a question of strengthening and increasing the financial contributions in the field of research and development. It is particularly important both to increase the capacity of the developing countries and to offer incentives for the development of specific universal public services, such as new treatments and vaccines.
Another action is the participation in world associations. The objective consists of strengthening the cooperation agreements amongst the Member States with the WHO, the UNO (AIDS), the World Bank and other international actors in both the private and the public sectors, for example, the Global Alliance for Vaccines and Immunisation (GAVI).
The Council wishes to stress that that Resolution was presented at the 26th Special Sitting of the General Assembly of the United Nations which took place in New York on 25 to 27 June 2001, during which the European Union actively participated in the drawing up of the final declaration.
Secondly, with regard to the World Fund for Fighting AIDS, Tuberculosis and Malaria, the Council would remind the honourable Member of the European Parliament and Council Decision adopted on 6 December 2001, on the European Community contribution to the World Fund for Fighting HIV (AIDS), Tuberculosis and Malaria. In accordance with that decision, the Commission will contribute EUR 600 million to that world fund for 2001, which will be paid within the framework of a funding agreement to be reached between the Commission and the World Bank. That Decision also stipulates that in 2002 the Commission must present the European Parliament and the Council with a first report on the management and working methods of the World Fund.
With regard to future contributions, the Council is waiting for the Commission to present it with proposals for modifications to the existing Regulations. In particular, the Regulation of 24 March 1997 on actions in the field of HIV (AIDS) in the developing countries, which also includes interventions in the field of genetic health, what is know as 'reproductive health', as well as that of 22 July 1997 on aid for demographic policies and programmes in the developing countries.
With regard to the activities so far carried out by the Fund, the Council wishes to tell the honourable Member that on 29 January 2002 the management board meeting in Geneva approved its first presentation of proposals for funding of associations in countries seriously affected by epidemics. The initial series of subsidies, which will be awarded in April, will be the first granted by the Fund. The second meeting of the Fund's board must take place in New York at the end of April.
The Council would urge the honourable Member to approach the Commission directly, since it is represented on the management board of the World Fund, in order to obtain more precise information on the Fund's activities.
Mr President, I would like to thank the President-in-Office of the Council for the exhaustive information he has provided me with this afternoon. In fact, the concern of this Parliament, and in particular the Committee on Development and Cooperation, is - given the current situation in Africa, essentially in its central regions (Uganda, Burundi, Rwanda, etc.), in terms of AIDS - how the Council, and of course the Commission, is going to control the fund of EUR 120 million which we approved in this House. Since you have told me that EUR 60 million has already been provided and that the first report is going to be carried out now, in April, from then on we will be very attentive to that control.
Question No 7 by Josu Ortuondo Larrea (H-0076/02):
Subject: Languages used by the Spanish Presidency
At the start of the current year, Spain took over the revolving presidency of the European Union. During the preceding six months it had been the turn of Belgium, and both on its Presidency website and in its appearances before, and dealings with, the European Parliament, the Belgian Government frequently used all of the languages which have official status in the country's various regions.
Would the Council Presidency therefore explain why it is that, although under the relevant Statutes of Autonomy which are derived from the Spanish Constitution, the Catalan, Galician and Basque languages are co-official with Spanish, none of those languages is to be used in the Presidency's appearances before, and dealings with, the European Parliament (where, admittedly, no interpreters are available), nor are they to appear on the Spanish Presidency's website?
Mr President, the Presidency of the Council wishes to remind the honourable Member that, according to the provisions of Article 290 of the EC Treaty, the linguistic system of the Community's institutions will be set by the Council, which will decide unanimously.
The Council's position on this particular issue is laid down in its Regulation (EC) No 1 of 1958, successively amended for the purposes of the accessions of new Member States, which lays down that there are currently eleven official working languages in the European Union.
With regard to the presence on the Spanish Presidency's website of the languages declared as official under the Spanish Constitution, this is not an issue which falls to the Council of the Union.
Mr Secretary of State, I believe that this is an issue of cultural characteristics and open democratic characteristics. In Europe, there are more than one hundred peoples and more than one hundred different languages. 2001 was declared International Year of Languages in the European Union.
And I say this is an issue of characteristics because, in the Spanish State, we tried to ensure that during 2001 there would be cultural events aimed at protecting and promoting the native languages existing within the Spanish State, which are not limited to Castilian, since there is bable (Asturian), Catalan, Galician, Basque... and many other languages which have a natural right to continue to exist.
The Government of the Spanish State did not allow any of these languages to be promoted or cared for. I would like to ask you what the reason is for this closed and anti-democratic attitude to something which goes hand in hand with the wealth of cultural diversity in both Europe and the Spanish State?
I am afraid that the honourable Member has mistaken this forum for another. I believe that your parliamentary group would do better to raise this question in the Spanish Parliament. I repeat that the Council of the Union is not involved in this issue in any way whatsoever. Therefore, since I am appearing here in the European Parliament as a representative of the Council of the Union, and not of the Spanish Government, I cannot answer your question.
We are going to move on to the next question. You are aware that some Members, including the President, would very much like to speak in these debates; but in the case of the President of the sitting, it is impossible, although there has been mention of bable, the Asturian dialect, which is a form of expression in the region I was born.
Mr President, the European Union has systematically given priority to the issue of human rights and the protection of minorities within its relations with the candidate countries.
This issue is a key element of the pre-accession strategy for each of these countries, in accordance with the political requirements for accession established by the Copenhagen European Council in 1993.
In the case of Romania, one of the specific areas included in the pre-accession strategy is childcare. In the Commission's periodic report for 2000 on Romania's progress towards accession, the Commission expressed its concern in relation to the adoption legislation and practices in the various countries, which allow different considerations of the greater interest of the child influence decisions on adoption. As a result of this, and other expressions of concern, the Romanian Government decided to suspend international adoptions. In the revised Association for the accession of Romania, adopted by the Council on 28 January 2002, amongst the intermediate priorities and objectives, it is stipulated that Romania must maintain the moratorium on international adoption until new legislation is adopted which is compatible with interests of the children and with Romania's international obligations, and the necessary administrative capacity to apply the new legislation is guaranteed. As well as maintaining the general moratorium, the Romanian Government adopted measures in December 2001 to allow for the completion of adoption procedures in those cases which were already before the courts at the time of the suspension of international adoptions. The Presidency of the Council believes that the adoptions of those children whose adoption procedures have already begun in the Member States, with all legal guarantees, should be completed within a reasonable time period.
Ladies and gentlemen, the European Union will closely monitor the situation in Romania in this regard, especially within the bodies created within the framework of European agreement, such as the Association Council and the Association Committee.
Mr President, I would like to thank the President-in-Office of the Council, not only for the accuracy of his answer, but also for what he has been doing, both during the Belgian Presidency and during the Spanish Presidency, with a view to resolving 'within a reasonable time period' - to use his own words - these two problems: that of resolving the Romanian adoption system, in order to make it compatible with international agreements and, secondly, that of resolving the problems of those families who, since the procedures were begun under the former Romanian legislation, have seen no progress.
I am going to ask a supplementary question: is the Council prepared to continue exerting its influence - I do not want to use stronger words - on the Romanian authorities so that they may make progress more quickly than we have seen up until now, despite all the promises in these two fields of applying the new legislation and of resolving these cases?
My answer is as follows: yes, the Association Council took place yesterday with Romania and the Spanish Foreign Affairs Minister and the President-in-Office of the Council dealt with this issue directly with the Romanian Minister for Foreign Affairs, Mr Geoana, and we received assurances that they would continue to do everything possible to conclude all these adoption procedures which, as you have mentioned, began under former legislation and have become paralysed.
It is a question of moving forward with what has already been started, of satisfying the expectations created within many families which had already started the process and then, naturally, begin a new system under the new legislation. The Romanian delegation was made aware of this yesterday and we received assurances that they would continue in their efforts to satisfy the European Union in this regard.
I must inform the Members and in particular Mr Ortuondo, who is asking for the floor, that, according to Annex II, 'Conduct of Question Time under Rule 43?, in point 4, which relates to supplementary questions, it is stipulated that 'Each Member may put a supplementary question to any question. He may put in all only one supplementary question to the Council and two supplementary questions to the Commission?. Since today is Questions to the Council, you have asked all the questions allowed you, Mr Ortuondo. Now, if this is a point of order, I have absolutely no intention of preventing you from speaking. If it is a point of order, you have the floor, but you cannot ask any more supplementary questions today.
Alright, then I will do so as a point of order, because, if I have not misunderstood you, you have just said that all Members can ask one supplementary question for each question.
No. You have misunderstood me or I did not express myself well, but I have read you the Rules of Procedure.
Then I must have misunderstood you and I will therefore not insist.
Thank you very much, Mr President.
During Questions to the Commission, Members can ask two supplementary questions, in addition to those which correspond to them, and during Questions to the Council they can ask one supplementary question. I realise that the Rules of Procedure are not read carefully and that does not shock me; but that is why I am reminding you of them.
Mr President, with all due respect to Mr Carnero and Mrs Cerdeira, the Council cannot answer their question for two reasons: firstly, because the Council is not in the habit of commenting on articles which have appeared in the press and, secondly, because this issue does not fall within the Council's competence.
Mr President, can I therefore deduce from Mr de Miguel's answer that the Council considers that to propose any initiative against acts of discrimination suffered by European citizens of both sexes because of their sexual orientation does not fall within its competence, and that therefore, it considers that the provisions of Article 13 of the Treaty of Amsterdam, Article 21 of the Charter of Fundamental Rights of the European Union, and the Council Decision of 27 November 2000, which establishes a Community action programme to fight against discrimination are also not within its competence?
I would remind him that, unfortunately, there are many European citizens of both sexes that call upon this Parliament every day describing the discrimination they have suffered purely because of their sexual orientation and this is something that I, as a Member of this Parliament, am naturally concerned about, and I was under the impression that this did fall within the Council's competence, quite apart from the specific circumstances of the case that has been mentioned here today.
Thank you, Mrs Cerdeira. What I am trying to tell you is that the specific case you are referring to has a religious dimension, which means that this matter falls within the competence of the Catholic Church and not the Council. The individual concerned is not suffering from any kind of discrimination other than the disciplinary procedures that the Catholic Church itself wants to follow with regard to a priest who has declared his sexual orientation.
Therefore, this is an issue that strictly falls within the competence of the Catholic religion, in which the Council does not wish to intervene.
Mr President-in-Office of the Council, in a democratic system such as the European Union, no religious or non-religious body is above the standards and fundamental values that guarantee the peaceful coexistence of citizens on a daily basis.
For this reason, I feel that it is indeed within the Council's competence to inform us of the exact measures it is going to take, and is taking, to prevent the discrimination against hundreds of thousands of European citizens of both sexes who, in carrying out their inalienable right to choose their sexual orientation, are discriminated against or badly treated. I think it is indeed within the Council's competence to state, through the appropriate channels, that every institution must abide by the rules that are, as my colleague Mrs Cerdeira has said, laid down in the Treaty and in the Charter of Fundamental Rights that has very recently been drawn up and proclaimed by the Council.
Mr President, all European institutions are naturally obliged to abide by the fundamental principles of respect for the person and to be against discrimination for whatever reason. However, I feel that the specific case you have mentioned falls within the competence of the Catholic Church's internal disciplinary procedure, in which, I repeat, the Council does not wish to intervene, as this does not fall within its competence.
Mr President, first of all, the Council seems to argue that it has no competence in the field of the individual rights. Is the Council therefore incompetent? I would like an answer.
Furthermore, will the Presidency accept that Member States have a duty to condemn such discrimination because they are signatories to the employment framework directive which prohibits discrimination including on the grounds of sexuality and which must be transposed by 2003?
Finally, will the Presidency act on a point of principle and condemn such discrimination generally - discrimination which blights the souls of those who practice it as well as those who condone it either by their silence or by their inaction?
Mr President, no. The Council does not intend to take any action in this regard.
Question No 11 by María Izquierdo Rojo (H-0084/02):
Subject: Spanish Presidency and relations with Morocco
What action will the Spanish Presidency take with regard to relations with Morocco?
Mr President, the Spanish Presidency is delighted with the positive state of relations between the European Union and Morocco and is determined to develop these on several levels: firstly, with the implementation of the Association Agreement that entered into force on 1 March, which sets the stage for close cooperation in a number of areas; the creation of a free trade area and the establishment of political dialogue, elements which all have a particular importance for the development of global relations with this country.
Progress has been made in numerous chapters of the Agreement and working groups have been set up in specific sectors.
The second meeting of the Association Council, taking place today, 13 March 2002, in Rabat, will provide an excellent opportunity to analyse the work being carried out to implement the Agreement and to lay down the foundations for future work. At this meeting, the Presidency will also refer to various issues of a political nature, such as the human rights situation in Morocco and the Western Sahara. It will also provide the opportunity to analyse the ways and means of strengthening relations between the European Union and Morocco with a view to preparing for the third meeting of the European Union-Morocco Association Council, which, in principle, will take place under the Danish Presidency during the second half of this year, given that the last meeting took place in October 2001.
On the other hand, the objective of the agricultural negotiations the Commission is holding with Morocco, which started in January, is to widely liberalise agricultural trade between the European Union and Morocco. In accordance with the Association Agreement, negotiations will resume in parallel with the Association Committee on 14 March and, in principle, will be concluded by the end of 2002 at the latest.
The Presidency, for its part, will continue to support Morocco's efforts in regional and subregional cooperation, such as the Arab Maghreb Union and the Agadir Process. The latter paves the way for the creation of a free trade area, initially between Morocco, Egypt, Jordan and Tunisia, and, if this proves successful, other countries in the region which have an Association Agreement with the European Union will also have access to this area.
Finally, the Presidency is pursuing dialogue and cooperation with Morocco on migration policy, including illegal immigration, with the aim, amongst others, of jointly implementing the action plan for Morocco adopted by the Council in October 1999. This plan paves the way for socio-economic development, the integration of Moroccan nationals legally residing in Member States, the management of migratory flows and respect for the right of asylum. Several projects are being implemented, having regard, for example, to joint development in the socio-economic area, living and working conditions of Moroccan communities in the European Union, the management of border controls and also support for the fight against illegal immigration.
A meeting of the working group on social affairs and migration was held yesterday in Rabat, and there will be consultations with regard to negotiations for a readmission agreement between the European Union and Morocco during this current six-month period.
With regard more specifically to fisheries, the Council recognises the ever-important relationship between the EU and the Kingdom of Morocco in this area. The Presidency will not spare any effort to ensure that this close relationship is maintained within the framework of a mutually beneficial arrangement between both parties.
Mr President, to tell the truth, this answer simply consists of reading out the agenda of meetings, which I think has no real political value and is very misleading, given that the question that was, in fact, asked, was what exactly will be the contribution of the Spanish Presidency to our relations with Morocco. Mr President, the President-in-Office had nothing of substance to say. This ready-made mould for meetings could be used for our relations with any other country.
Mr President-in-Office, please do not answer me with an agenda. Tell me the precise objectives and priorities of the Spanish Presidency with regard to Morocco. Something that we can understand as being an objective or a priority and not simply a agenda of meetings that, I fear, will be no different from the usual blah-blah we always hear.
I am sorry the honourable Member can only remember the dates of the meetings and not their content, so I shall repeat this for her benefit. Yesterday, 12 March, today 13 and tomorrow 14, there are three meetings scheduled by the Presidency that will deal with the three greatest priorities for Morocco with regard to her relations with the European Union.
Yesterday, the Committee for Migration met to talk about the most pressing issue, the situation of migration from Morocco to the European Union, the situation of Moroccan immigrants in Europe and aid to Morocco for this very serious emigration problem they are suffering.
Today, the Association Committee is meeting to deal with all the political issues relating to cooperation with Morocco, not only in the economic but also in the political fields, as well as all the projects existing within the association framework and the Partnership and Cooperation Agreement, which is the fundamental instrument in the relationship between the European Union and Morocco.
And, tomorrow, the Committee which is looking at all the agricultural exports from Morocco to the European Union will be meeting in Brussels, which is Morocco's top priority: to be able to export its agricultural produce to the European Union.
If this seems too little for Mrs Izquierdo Rojo, then, Mr President, then there really is nothing more I can say.
Question No 12 by Jonas Sjöstedt (H-0085/02):
Subject: EU export subsidies for agricultural produce
The EU spends nearly five billion euro each year on subsidies of exports of its own agricultural produce. These subsidies seriously damage the prospects of other countries, particularly developing ones, of maintaining a viable position on the market in agricultural produce. The Court of Auditors has also highlighted the fact that the expenditure is not checked in a satisfactory manner. The EU's subsidies have come in for strong criticism in the WTO and part of the conclusions of the WTO meeting in Qatar was an objective to review subsidies. What plans does the EU have for scaling down or phasing out these subsidies in the years to come?
Mr President, ladies and gentlemen, with regard to commercial dealings with developing countries, the Council would like to point out that the European Union is the second largest exporter and the main importer of agricultural products in the world and, in particular, that it is more or less the main importer of agricultural products from developing countries.
The European Union imports more agricultural products from developing countries than the United States, Canada, Japan, Australia and New Zealand put together. Between 1997 and 1999, the European Union imported more than EUR 35 000 million worth of agricultural products every year from developing countries, with no import duty in the majority of cases, or at a very low level in exceptional cases.
In fact, the European Union has a very active policy of supporting these countries, particularly through two main programmes aimed at encouraging exports from developing countries to the European Union. One is the Generalised System of Preferences and the other, the well-known EBA (everything but arms) initiative.
Furthermore, the Council would like to remind you that, within the framework of the World Trade Organisation - comprising 144 member countries, the majority of which are developing countries - an agreement on agriculture was made by virtue of the 1994 Marrakech Agreements with the aim, amongst other things, of reducing the subsidies that cause distortions to competition in world markets.
Recently, in November 2001, the development cycle initiated by the Doha Declaration set the objective of reducing these trade distortions further, helping, at the same time, developing countries to take fair advantage of world exchanges.
Within the framework of these new multilateral trade negotiations, the European Union has committed itself to contributing to the conclusion, before 1 January 2005, of a balanced multilateral agreement that will be advantageous to all parties. The Community position consists of setting up additional reductions to export subsidies, such as export credits, state trading enterprises or other kinds of export monopolies that use one market to subsidise another; or even specific practices regarding food, whose true objective is to eliminate surpluses and open markets or suppress competition in the markets.
The Council does not yet have proposals from the Commission, which, as this Parliament is aware, has exclusive control over common commercial policy, but as soon as these proposals are presented to the Council, it will study them within the framework of these guidelines which the Commission, naturally, shares. There is no risk therefore of there being any difficulty between the Council and the Commission in terms of achieving the objective of giving more advantages to developing countries so that they can export to Union markets.
I would thank the President-in-Office of the Council for that detailed answer. I believe that these major export subsidies are basically divisive and destroy the agricultural market in large parts of the Third World. It will only be possible to achieve a fair trade policy once the subsidies have been abolished.
I have two follow-up questions. The first concerns the extensive fraud involving export subsidies, as pointed out by, for example, the Court of Auditors. What measures are being taken to get to grips with this fraud?
My second question concerns whether, on the basis of the Presidency's report, I can assume that, once the Commission has presented its proposal, the Spanish Presidency will support substantial reductions in export subsidies.
With regard to the control of EU expenditure, I believe that the European Union - the Commission, OLAF (the European Anti-Fraud Office) and the European Parliament - have the necessary instruments to control fraud, and I naturally imagine that, in the future, it will be treated with the same degree of severity and rigour as it has in the past.
With regard to the elimination of export subsidies, I cannot give you an answer on behalf of the Presidency-in-Office, because this will be the response of the Council as a whole. I can tell you that Spain is opposed to import subsidies, but the Presidency-in-Office of the Council will, naturally, have to reflect upon the position of the Council as a whole, and I cannot say any more at this time, because we have still received no proposal from the Commission and the Member States have still not given their opinion on this issue.
Of course efforts are being made to change the system of subsidies paid in the past under the GATT agreements and, if it is changed, it will be at the expense of the agricultural produce and income of the poorer farmers. I have to say that, if you bear in mind that 80% of subsidies go to 20% of farms, according to the MacSharry report, the subsidies paid to farmers, especially in the south, should have been increased long ago in order to meet the demands of the European Union for produce in which it is not self-sufficient and of which 70% are imports, such as cotton, tobacco, oil, fruit etc. Secondly, this produce is high quality and is good for the consumers of the European Union.
My question to the Council, given that it has not given a clear answer and, we are told, has not yet formulated a position, is this: will it agree to abolish subsidies in all cases on the basis of the conclusions of the Qatar summit and, if it does, will it take account of the fact that farming will be abandoned in countries such as Greece and other countries in the south and all that that implies, with small and medium-sized farms being wiped out, increased unemployment and the adverse impact on the environment?
It is very difficult for the President-in-Office of the Council to provide any further details on the debate that is going to take place on no more and no less than the reform of the common agricultural policy - which is certainly going to be one of the hottest debates in the European Union over the next few months - because at the heart of this reform is the very issue of agricultural subsidies.
I would ask the honourable Member to be patient and wait until July when the Commission will make its proposal on the medium term revision of the common agricultural policy, in accordance with the financial perspective and what was agreed in Berlin in 2000. The Commission will therefore put forward its proposal at this time, the debate will begin in the Council and I do not have the slightest doubt that the European Parliament will very quickly take up all the issues raised and will be closely involved with this great movement for the reform of the common agricultural policy. In order to do this, this Presidency or the next one will have many opportunities to give their opinion on these issues.
I am sorry I cannot go into any further detail at the moment, because there is nothing on the table.
Ladies and gentlemen, I would like to remind you that Question Time is for specific questions and not for debates of a general nature. These can be held at other times, in a different manner and with much more time available. During Question Time there is just one minute to ask the question and one minute to give the answer. I am not referring to any Member in particular, so do not take this personally, this is simply a reminder for you all.
Mr President, I shall now answer. On 12 February 2002, the Ecofin Council studied the updated stability programmes put forward by Germany and Portugal. In this regard, the Council also studied, in a similar fashion, the Commission's recommendations aimed at forewarning, using the famous early warning method, these Member States so that they could prevent an excessive public deficit.
With regard to the concerns expressed in the Commission's recommendations on the worsening of this deficit, both the German and the Portuguese Governments committed themselves to ensuring that the reference value of 3% of GDP for public deficit would not rise again in 2002. They also committed themselves to the very strict control of budgetary development in 2002 and to avoid any measure that could worsen the budget deficit and, naturally, to taking all the steps necessary to return, by 2004 at the latest, to a budgetary position closer to a balance, in the case of Germany, or an actual balance, in the case of Portugal.
The Council and the Commission considered that such commitments from the German and Portuguese Governments responded to the basis of the concerns expressed in the Commission's recommendations for which they would be forewarned. Consequently, the Council rejected the Commission's recommendations and has opted to conclude the process. The Council's motives were given in two declarations on the budgetary situation of these two Member States, which were made public.
I thank the Spanish Presidency for its answer. I have a number of follow-up questions.
Does the Presidency believe it is a good thing that the Commission and the Council should have arrived at different conclusions regarding Portugal's and Germany's budget deficits? Is it laudable that different assessments have been made?
How does the Spanish Presidency view the warning issued a year or so ago to Ireland following Irish tax reductions designed to fulfil specific election pledges by the Irish government? Was it a legitimate warning, given the way in which Portugal and Germany are being treated?
How do you view the Stability Pact's credibility in the light of the euro's having become weaker as a world currency, especially against the dollar, in relation to which it has fallen from 1.30 to 0.90?
Finally, do you believe, Mr President-in-Office of the Council, that this decision is prejudicial?
Mr President, firstly, it goes without saying that the decision taken by the Council is not prejudicial. The Council would never take a decision that would cause harm either consciously or voluntarily. That is unthinkable. The Council only takes decisions when it believes they are in the best interests of the Union and its Member States.
Additionally, with regard to the supposed discrepancy between the Commission and the Council, I can only say that the Commission fully complied with its obligations laid down in the Treaties to monitor the Stability Pact and to propose to the Council the activation of the early warning mechanism, and that the Council carried out its corresponding obligation upon this warning from the Commission, and unanimously decided that, having obtained clear guarantees and commitments from the States involved, it should take the decision it took.
You ask me to compare the decision taken for Ireland with that taken for Germany and for Portugal. In the case of Ireland, the Council took the decision it deemed appropriate - I imagine it took specific considerations into account - and then, in the case of Portugal and Germany, it took another decision it also deemed appropriate. That is to say, the limits of the Council's discretion to make recommendations to countries that are in danger of not complying with the Stability Pact are absolutely sovereign and the Council decides on each case according to circumstances, and it goes without saying that the Irish case was not the same as the Portuguese case or the German case. In the Portuguese and German cases, guarantees were given that were unanimously approved by Council members and the Council therefore took it upon itself to take the decision, in line with its own competences and responsibilities.
I have to tell you that several Members have requested to ask supplementary questions, but I can only give the floor to two more Members in the order in which they asked to speak. I will now give the floor to Mr Tannock, then to Mr Fatuzzo.
The one-size-fits-all monetary policy and single currency will inevitably lead to foreign direct investment flowing to the Member State with the lowest income and corporation tax rates. How long will it be before there are demands for serious tax harmonisation in Euroland? And how long before the current EU budget - which is capped at 1.27% of the Member States' GDP - is deemed to be insufficient to stabilise a single currency zone, particularly after the imminent enlargement programme, which is presumably going to start by 2004, and particularly if there is an asymmetric shock to one of the Member States, which will need bailing out by some central EU fund?
You are all aware that you have to ask questions that are as specific and supplementary as possible. The questions you are asking are of course related, but it remains to the discretion of the President-in-Office of the Council whether to answer questions unprepared.
It is clear that tax harmonisation is one of the European Union's aspirations, not solely for the Eurozone, but for the whole of the EU - for this is an issue which is also pertinent to the honourable Member's home country. I know, however, ladies and gentlemen, that you are aware that this is an issue that must be decided upon unanimously, and that progress is being made very slowly, but progress is being made all the same, and therefore, the Council and Ecofin intend to continue working towards tax harmonisation within the European Union. I hope that this harmonisation is achieved for the benefit not only of the Eurozone but the whole of the EU.
Does the President-in-Office of the Council think there is any truth in the claims made by the Italian Prime Minister, Mr Berlusconi, and the Italian Finance Minister, Mr Tremonti, that when they came into power in 2001 after the previous centre-left governments they found a hole in the budget worth EUR 8 550 million, which had been covered up in the budget by the preceding governments and only came to light when the present government checked the figures? Is it true? Do you know anything about it?
Mr President, this issue does not fall within the competence of the President-in-Office of the Council and, therefore, I cannot answer.
We must now have the last question to the President-in-Office of the Council, because he must leave at 7 p.m. on the dot to catch his flight.
Question No 14 by Raimon Obiols i Germà (H-0090/02):
Subject: Prospects for the Barcelona Process
On 24 January, speaking before the Committee on Foreign Affairs, the Presidency-in-Office of the Council expressed concern about the economic and political progress being made in the Barcelona Process.
On 31 January at the EuroMeSCo Annual Conference the French Foreign Minister, Hubert Védrine, expressed the view that the Barcelona Process was facing enormous social and political obstacles and had perhaps been founded on a rather Utopian and overly global vision.
Does the Presidency believe that what should be done is to scale down the expectations for and the political commitment to the Barcelona Process or, on the contrary, to give the Euro-Mediterranean partnership top priority, particularly since the events of 11 September?
Can it give details of some of the practical proposals that it will be making at the forthcoming Euro-Mediterranean Conference in Valencia?
What institutional mechanisms does it believe need to be brought into being or strengthened in order to get a joint decision-making process under way between the Mediterranean partners?
What view does it take of the suggestion that the Euro-Mediterranean process should be taken forward by means of the adoption of 'enhanced cooperation' measures?
Mr President, the Presidency has supported efforts to develop the Barcelona Process from the start. In the new international climate following the events of 11 September, the Ghent European Council of 19 and 20 October 2001 considered it fundamentally important to encourage dialogue on equal terms between our communities and those from the Arab and Muslim world, particularly within the framework of the Barcelona Process. Special attention is therefore being devoted to this issue.
Taking this into account, the strengthening of activities within the Barcelona process is, in fact, one of the Spanish Presidency's priorities, with the intention that the Euro-Mediterranean Conference of Foreign Affairs Ministers in Valencia on 22 and 23 April should be a success. With the objective of preparing for this conference, from 18 to 22 February we led a mission to countries in the Maghreb and, as a result of this, all the necessary preparations have more or less been made to deal with issues in the three great political, economic and socio-cultural spheres, with the aim of reaching specific agreements at the Valencia Conference. I should also like to say that, up to now, we have received more or less the same response from all countries in the Barcelona process guaranteeing their presence at the Valencia Conference.
I believe that, in view of the difficult circumstances we are facing with regard to the Middle East peace process, the fact that all delegations have announced their willingness to participate in the Valencia Conference is already proof of a spirit of cooperation and a desire to use the framework of the Barcelona Council to overcome the difficulties faced by the Arab and Israeli parties in the Middle East peace process.
Mr President, I hope that my speech will not cause the President-in-Office of the Council to miss his flight. Therefore, in light of the response he has given me, I would like to reformulate my question and ask two that are very specific. The first refers to the proposal from the Presidency-in-Office for a Euro-Mediterranean Development Bank. Is the Presidency-in-Office able to guarantee the success of this proposal or will we have to be content with a simple line of facilities or with the promise of the optimisation of the MEDA programmes?
My second, also very specific, question refers to the presence in Valencia, not of third Mediterranean countries, but of Ministers for Foreign Affairs from EU Member States. Are you, Mr President-in-Office of the Council, able to guarantee that there will be no repeat of the scandal of the last Euro-Mediterranean Conference, where, out of fifteen Member States, only four Ministers for Foreign Affairs bothered to turn up?
Mr President, first of all, I would like to make my excuses. It is true that I have to catch a plane, and also that in accordance with the Rules of Procedure, Questions to the Council end at 7 p.m. on the dot. Therefore, while I would love to be able to stay here longer, unfortunately on this occasion I cannot. In any event, I should like to say that the Presidency is here, in accordance with the Rules of Procedure, until the last minute it is required.
However, having said this, I shall be delighted to answer Mr Obiols' questions because I believe them both to be very pertinent, especially, I am embarrassed to have to say, the second one.
With regard to the Euro-Mediterranean Conference, we continue to insist on the participation of Ministers from associated countries in the Mediterranean, Arab countries and Israel, and you have reminded us of last year's embarrassment when only four EU Ministers out of the fifteen expected came to this meeting.
Mr Obiols is aware of the extent of Spain's current concern about this issue, given that Spain was one of the countries that was represented at ministerial level at the Conference, and the extent of their concern as Presidency-in-Office, which is why we have taken all necessary steps with all Ministers concerned, and have repeated to them on various occasions that, with regard to this meeting, which will be important with regard to the revision of the Barcelona process, the physical presence of the Ministers responsible for Foreign Affairs in the European Union is absolutely crucial.
We have received guarantees from Ministers from all EU States that they will be in Valencia on these dates. I hope that when I myself or the Spanish Minister for Foreign Affairs, Mr Piqué, give an explanation of the results from this meeting at the session immediately following the meeting or at the next session, we will be able to say that there was full participation, for if this is not the case, we will have to take a serious look at our own consciences. This European Parliament should really draw the attention of the EU governments to this matter.
With regard to the Euro-Mediterranean Development Bank, I am not in a position to give you any definitive plans at this moment. What I can tell you is that the Presidency of the European Union is very actively engaged in this regard at this present time, particularly the President-in-Office of the European Council, José María Aznar, by completing the visits we have made to all the EU capitals at the highest level and trying to find a satisfactory solution.
This all seems to hint that in Barcelona we could adopt an agreement on a formula that, as has been said from the start, would consist of creating a subsidiary of the European Investment Bank (EIB), which would have autonomy and furthermore would follow a process of evolution. It would start with a structure and several competences which would be increased over time. It would evolve into a more ambitious body than perhaps we could possibly have approved from the outset. Frankly, I believe that it is very possible that we will find a solution to this issue in Barcelona, because we would very much like to be able to put this plan forward in the ministerial meeting that will take place in Valencia with regard to the Barcelona process.
The President-in-Office of the Council has always fulfilled his obligations, and today he warned me that he would have to end at 7 p.m. on the dot for reasons that could not be avoided. Several Members have given up their speaking time, but there is a point of order. Mr de Miguel, you may now go in peace. I will take charge of the point of order.
Mr MacCormick, on a point of order.
Very briefly, the question which I had on the Order Paper today has been dealt with by Mr de Miguel in an extremely courteous, helpful and kind letter to me, which I received this afternoon. I would like to thank him very much for that and say how much my constituent will appreciate the point.
Mr President, I received a written question from Mr MacCormick, which I intended to answer, but as I also had a letter from him, I rushed to send him a detailed reply in writing, which I hoped he would receive today. Naturally, the written reply is much more detailed than the one I would have given here. I would like to thank Mr MacCormick for his recognition and for his thanks.
I would like to congratulate the President-in-Office and Mr MacCormick on their excellent working relationship. I never imagined a point of order could be so constructive.
I hope you have a good trip, Mr de Miguel.
Mr Ripoll also wanted to speak on this matter, but I imagine he will give up his speaking time due to today's exceptional time restraints. Would you like to make a statement?
Mr President, I would just like to say that I am pleased Mr MacCormick received his answer, but I feel that, before asking a question of this nature, given the harm he is causing to one of Europe's major tourist destinations, the Balearic Islands, as a result of these inappropriate comments, we would have liked to have had the chance to ask a question, because I believe that the only thing the person Mr MacCormick is representing wanted was compensation and, given that the British company in charge of the trip did not pay up, they thought that the Spanish State should do so, causing damage to its image in the process, which I believe is inappropriate.
We cannot go any further on this issue, as you will understand, given today's exceptional time restraints. I am sure you will be able explain this to the Balearic public.
I regret we do not have more time, but we cannot run on any longer.
As the time allotted to Question Time has elapsed, Questions Nos 15 to 33 will be answered in writing
The next item is the continuation of the joint debate on three reports by the Committee on Economic and Monetary Affairs:
A5-0060/2002 by Mr Lipietz on the supplementary supervision of credit institution, insurance undertakings and investment firms in a financial conglomerate (COM(2001) 213 - C5-0159/2001 - 2001/0095(COD)).
A5-0069/2002 by Mr Goebbels on insider dealing and market manipulation (market abuse) (COM(2001) 281 - C5-0262/2001 - 2001/0118(COD)).
A5-0072/2002 by Mr Huhne on the proposal for a European Parliament and Council directive on the prospectus to be published when securities are offered to the public or admitted to trading (COM(2001) 280 - C5-0263/2001 - 2001/0117(COD)).
Madam President, Commissioner, ladies and gentlemen, the reports we are examining today show that the sacrosanct objective of ensuring transparency and a high level of disclosure in the financial markets may conflict with other equally important requirements, such as not overwhelming small enterprises with excessive administrative burdens.
I believe that the rapporteurs and the Committee on Economic and Monetary Affairs have done a good job in achieving a fine balance between the various requirements at issue, and I therefore think that Parliament should approve the proposals adopted in committee by a large majority.
Two points now: the first, which is urgent, concerns the creation of the so-called single passport, designed to speed up and cut the cost of raising capital within the European Union. I believe that Mr Huhne's framework, which the Committee has adopted, is something we can accept in its entirety. The second point concerns the chance given to the Member States to exempt companies with capitalisation below the EUR 350 million threshold from the obligations arising from the directive, as proposed by Mr Huhne. I believe this is a way of tempering the transparency of information with safeguards for the less small companies.
In conclusion, I am also convinced by the arguments in favour of allowing the competent authority to be chosen by the issuer, as proposed by Mr Huhne. It is a mechanism that may prompt useful comparisons between the practices of the authorities in the Member States. In these cases, as always, the scaremongers talk of a race to the bottom or, in other words, a decline in quality. I believe that we should instead have more confidence in the ability of the markets to select and reward best practices.
Madam President, with financial instruments becoming ever more complicated and data being transmitted over the Internet in a matter of seconds, it is no longer easy to distinguish between appropriate use of insider information and abuse. So in Germany, for example, only ten charges have been brought, because the definition was not clear enough to justify time-consuming and costly legal proceedings. The Committee on Economic and Monetary Affairs unanimously supports the comitology arrangements, reflecting the Lamfalussy report and its parliamentary counterpart, the von Wogau report.
We attached a great deal of importance to a new definition of insider information. This is information that is not generally accessible and which directly or indirectly concerns issuers of financial instruments. It is information which, if it became public knowledge via traditional or electronic media, could appreciably influence share values or prices. Manipulation is considered to exist in cases where false or misleading information on important facts is deliberately given and third parties stand to gain directly or indirectly. We managed to prevent special rules applying to journalists, who should not be treated any differently to anyone guilty of market manipulation. However, freedom of the press is guaranteed in each and every case.
We have adopted guidance for Member States on the enactment of sanctions and other measures. We have agreed on principles as proposals for the Commission, to enable it to exercise its implementation powers. We have drawn up a list of financial instruments to ensure that new products fall within the scope of the directive. And we have emphasised the importance of "Chinese Walls" as a preventive measure in combating market abuse, and have called for specific control of this in individual companies.
We agreed that a central authority should be set up or expanded in each EU Member State in order to exercise effective control. This is intended to bring together the various competences of national bodies so that they can closely cooperate with similarly structured authorities in other states. I regard the agreement between Parliament, Commission and Council on most of the proposals as a great success. Special thanks are also due to the rapporteur, Mr Goebbels; as shadow rapporteur for the Group of the European People's Party (Christian Democrats) and the European Democrats, I wish to congratulate him on his ability to work out good compromises which incorporated many of our amendments.
The work done on revising the directive, which is also geared to new developments, should lead to greater coherence on Europe's financial markets and above all to more trust on the part of investors: the outlook is therefore good for a particularly sensitive area of our globalised economy.
Madam President, Mr Huhne, although we in the Committee on Economic and Monetary Affairs voted for your report - I am speaking of the Huhne report - that certainly does not mean that we supported it wholeheartedly. There are limits to our willingness to cooperate. I would like to repeat once again my group's objectives, which are market-oriented and user-friendly. The Directive on prospectuses should make the market easy to understand and make products transparent. We are in absolute agreement on that. Likewise, investors need serious information. Cases like Enron or Maxwell must not be allowed to happen again.
What is clear is that this directive cannot of course prevent fraudulent descriptions of securities, but this directive and all the accompanying measures that we have already dealt with and are already available should help to make sure that in future we are dealing chiefly with serious products.
My main criticism of the report before us, Mr Huhne, is that you as rapporteur have addressed only, or chiefly, big investors. However, the market is flourishing in the private sector, for small investors, and there are various quite different additional issues when it comes to SMEs. For example, for SMEs we of course need an attractive capital market and cheap equity borrowing, and our prime objective must be more security and quality for investors buying securities. Furthermore, it is absolutely vital that the scope of the obligation to publish a prospectus in Europe should be extended so as to achieve greater market transparency, and that is not yet included in the first reading.
Unfortunately, for the time being we have only been able to agree on a market capitalisation of EUR 350 million. I hope that there will be some additional flexibility on this in the package. Otherwise, with such a high threshold SMEs will be largely if not almost totally excluded, thus severely limiting the scope of the directive.
Mr Huhne, my group wishes to continue to play a constructive part in developing this directive, and I mean that very seriously. However, that will require greater flexibility on your part. That is ultimately what will determine how we vote on this issue and I hope I can give it my approval.
Madam President, ladies and gentlemen, tomorrow we shall vote on the draft directive on prospectuses, which should make it possible for issuers to be granted a single passport for prospectuses in the European Union. The Commission's proposal is in many respects an invaluable step forward. However, closer examination and contact with the market participants have clearly revealed a number of problem areas in the original proposal that need amending. Within the limitations of my speaking time I can mention just the major necessary amendments we adopted in committee.
The issuers must be given free powers of decision-making regarding which Member State's stock exchanges or markets they wish to be listed on. There are many different types of securities for which there are no markets in some Member States. Certain market places have considerably more experience of these types of securities. It would therefore be better for EU issuers if in future they could, as is the case today, have their prospectus vetted by the competent authorities of the country where they are making the public offer or are admitted to trading, rather than in the Member State where they have their registered office.
Companies that wish to remain in their home country will obviously not benefit from this sort of single market and so will have no need for a securities prospectus of this kind. I therefore support the proposal that Member States could grant the right to make an exception in the case of those companies below a certain threshold seeking a listing in only one Member State. This would make the work of SMEs, in particular, easier, but would of course also offer them the opportunity, if they so wished, to acquire such a single market prospectus, thereby enjoying the advantages of the single market.
Translation costs have been a considerable problem and must be reduced to make it easier for companies to be listed abroad. Securities prospectuses are usually very long and contain a lot of detail. It is quite enough that the registration document should be drafted in the language that is customary in that sphere of finance and that just the Summary Note should be translated into the language of the host Member State. This is a clearer solution than the Commission's original proposal and will benefit both issuers and investors.
The Commission's proposed mandatory annual 'shelf registration' system is also problematic. The system would enable companies which repeatedly return to the markets in several countries to raise capital without having to update the entire prospectus. This is of course a positive move. The approach is not appropriate, however, in the very common cases where finance is being sought just on one occasion or at intervals greater than one year.
I would particularly like to thank the rapporteur, Mr Huhne, and my other colleagues on the Committee on Economic and Monetary Affairs for their excellent and constructive cooperation. We achieved broad and balanced consensus regarding the necessary amendments. I hope that we can remain in agreement in tomorrow's vote. Any deviation from the line of compromise achieved by the Committee would considerably hamper the creation of financial markets in the European Union.
Madam President, I would first like to congratulate the Commission on its proposal on the prospectus that it initially forwarded to us. I think we can improve the text but I am afraid that Parliament will ruin it if it supports the opinion of the Committee on Economic and Monetary Affairs, and I hope that the vote tomorrow will enable us to make the necessary adjustments.
We are all in favour of the unification of the financial markets. It is essential if we wish to fulfil the objectives that we set ourselves in Lisbon. However, let us not forget what happened across the Atlantic. How can we fail to mention an affair that is still being talked about even now, the Enron affair, and fail to see that the lack of transparency and the lack of credibility of financial information were also among the reasons for this situation?
Neither can we fail to mention the number of start-ups that collapse day after day, even though almost as many are launched every day? We need a financial market that is open, accessible to all, mature, transparent, safe and sound, with no distortion of competition and with protection for all, which means access to cheap financial services for companies but also protection of savers, which means all savers, including small-time savers.
In order to do that, I think that there are two fundamental principles that we need to restore in the text that we have received from the Committee on Economic and Monetary Affairs.
First of all, we need a simple rule regarding the authority responsible for monitoring the prospectus, which is the rule of the country where the issuer has its headquarters. That is the basic rule in the whole structure of the internal market. Let us maintain it, we need it. We need a competent authority with a clearly defined role, with no possibility for delegation. These are three key elements as far as the regulatory authority is concerned.
As far as the scope of application of the directive is concerned, there is the issue of SMEs. We need just as much information on SMEs as we do on large companies. It may be possible to make allowances by only requiring information from them on a yearly basis, but otherwise it is out of the question to exclude SMEs from the scope of the directive, as that would compromise the virtues of the European passport.
Madam President, regarding conglomerates I would like to support a number of the amendments adopted in committee. The Commission proposal needs significant revision. In particular, the provisions on material holdings are unduly harsh and would unduly restrict banks and insurance companies in investing in a range of equities. That is particularly important in the context of insurance companies investing their pension funds money. This House has made it very clear that it wishes that investors be given access to a wide range of different equities. These provisions, as drafted, would make it almost impossible for an insurance company or bank to invest pension funds money in other financial institutions because of the harshness of the deductions. I hope, therefore, that the compromises proposed in Amendments Nos 44, 46 and 48 will be adopted. I am not sure we have exactly the right answer yet, but it is clear that the material holdings provisions need to be altered.
As regards Article 14 I hope that the Council and Commission will progress the discussions. I know they are having to streamline the administrative process related to conglomerates with third-country parents.
As regards prospectuses Parliament should follow the example set by the committee. The Commission's proposal applies a "one size fits all" framework designed for large equity issues to the diverse range of European financial markets. Parliament should amend the proposal in order to reflect the diversity of those markets. Shelf registration should be optional and not compulsory. Just because they use it in the American regulatory system, that does not mean we should adopt it here. As recent events have shown only too clearly, the American regulatory system is not always a good one.
We should exempt smaller businesses from part of the proposals, as proposed by the committee, and it is especially important that we recognise that there are particular concerns related to smaller businesses, particularly those which are only raising capital and doing business in one part of the European Union. We should retain the current regulatory framework for the professional bond markets. Where there are very sophisticated markets - indeed one of the most successfully integrated markets in the European Union - it makes no sense to apply protections designed for retail investors in equities. We need issuer choice, otherwise we will have the same problems we have had with the existing prospectus directive. That is essential if we are truly going to integrate the market for capital raising.
On market abuse the Commission's proposal has severe problems. I congratulate Mr Goebbels for tackling a number of them. I still have a number of concerns about the directive. There are significant problems with a directive that penalises wholly unintentional conduct, and I hope the Commission and Council will accept the safe harbours put forward by Mr Goebbels in the compromises, which are based on a safe harbour for acceptable market practice. This is particularly important in the context of derivatives, where the scope of the definition of inside information would make it very difficult to hedge ordinary liabilities, relating for example to an interruption to supply or new research revealing details of potential new supplies. If such information is instantly disclosable as "inside information" it would make hedging impossible and the derivatives markets would grind to a halt. I would also urge the Commission, Council and Parliament to look seriously at the amendments we have proposed on that.
It is vital to recognise Chinese Walls where the proposal is being switched from a law which can be applied only to individuals to a law which can be applied to companies. It is very important that we encourage firms to take care to restrict the flow of inside information if at all possible, and I am very grateful to the rapporteur for responding to the concerns that I have expressed on this. Chinese Walls can be useful if they are enforced properly. We should encourage firms to use them and enforce them properly.
Finally, it is vital that we have proper protection for freedom of speech and for journalists. Hence there need to be some radical changes to the proposals where they relate to the reporting of financial information by journalists.
The lack of momentum at the Barcelona Summit has been very frustrating. In my view, we are proving in the European Parliament today that we have indeed made progress, and I believe the Commissioner will be pleased about that. I wish to focus on the report by Mr Lipietz. I would also like to congratulate him on his report on financial conglomerates. This is something in which we, in the Netherlands, have a great deal of experience.
But, I should like to make a few general observations in particular. We, in the Netherlands, have been struggling for some time with the issue of supervising dynamic developments within the market at both cross-border and cross-sector level. The problem is how to tailor this supervision to these dynamic developments. For the time being, the Financial Services Action Plan has settled for the approach of streamlining the rules of the different supervisory authorities in the Member States as much as possible, and working towards a level playing field within the markets on that basis. In this pragmatic approach, it is appropriate to leave it up to the Member States to decide on how they will organise their supervisory structure. I see this very much as an interim solution which also has some drawbacks. However, it is important in my view to focus on the future solution, future supervision, which will need to take place at European level. This structure will need to become more efficient, more transparent and less decentralised in order to be truly effective. It is impossible to regulate everything down to the last detail. In the Netherlands, we have a great deal of experience with an approach whereby the supervisory authority has a reasonable amount of discretionary power. However, this approach will cause problems if it has to be approved cross-border for other Member States, to cater for the large quantity of existing authorities. I therefore believe that we will have to hold a debate after all, about a strong, European supervisor, and we will also need to find out how we will distribute this task, and whether this will indeed be done at sector level. In my view, this comes too late, but we may ask whether we still nevertheless need to draw a functional distinction between supervision of conduct and prudential supervision. The role of the European Central Bank should also be considered in my view. I understand that in these circles, more thought is now also being given to a possible role in supervision. By way of conclusion, I should therefore like to propose that both the Commission and the European Parliament take initiatives for such a far-reaching discussion.
Madam President, the regulation of the stock market must be able to reconcile two objectives: firstly, to give European companies more opportunities to obtain money more cheaply, and secondly, to protect the investor. I believe that this reconciliation has been achieved in the report on market abuse and also thanks to several compromise amendments in the Directive regulating the audit or control of financial conglomerates.
Unfortunately, there are three attacks on the principle of legal protection in Mr Huhne's report: firstly, an attack on the definition of the public offer; secondly, an attack on the choice of the authority designated to approve prospectuses; and thirdly, an attack on the obligation to inform small and medium-sized companies.
I will deal with each issue in turn. With regard to the definition of the public offer, the rapporteur proposes that this information should be provided to the investor at the final stage, immediately before the contract is signed. In my opinion, this information must be available and made public from the moment that money is requested from the investor and it is clear that my formula, which is in line with that of the Commission, does not exclude this investigation from analysing investment possibilities with professional investors.
Secondly, with regard to the proposed free election of the supervisory authority, I, who in a former reincarnation was a tax inspector, do not feel it would be a good idea for contributors to elect their tax inspector, nor does it seem a good idea for the financial institutions to elect the ultimate supervisory body. I believe that the formula proposed by the Commission is more coherent and gives greater respect to the previous Directives, and shows a greater degree of common sense - that it is the national authority which has the best knowledge of the applicable national law, of which it should inform the investor - and that, above all, it presents the least risks, because the absolute freedom formula, in my opinion, opens up a competition, a race between the supervisory authorities to make things too easy and attract investors who would be a threat to legal certainty.
I cannot agree with the rapporteur on the last point with regard to the exclusion of small and medium-sized enterprises, even more so when we bear in mind that small and medium-sized enterprises have a capital of ESP 350 million, which would mean the exclusion of 80% of companies quoted on the stock exchange.
I am sorry that I am not able to finish; I will conclude this dialogue with Mr Huhne, now by letter and I hope, later on, orally.
Madam President, this is a joint debate on three subjects. I should like to start with the report prepared by Mr Lipietz. I begin by commending him on that excellent report. He has mastered a proposal which is both technically complex and economically important.
I can therefore accept the following amendments without reservation: Amendments Nos 2, 3, 7 to 10; Amendment No 9 as corrected by Amendment No 50; Nos 18 to 30, 35, 36, 40 and 42. These are welcome reinforcements and real clarifications of the proposal.
In the same way there are a number of amendments which I can accept in spirit. They go a long way in the right direction but need some refinement to avoid confusion or possible contradiction. Amendment No 6 could be improved by combining the elements in Amendment No 9 to give a good set of macro-economic criteria to determine which groups are covered by the directive. Amendment No 17 clarifies how to cover special group structures. That is also a welcome clarification but the wording could be tightened up. Amendment No 31 requires the Commission to consult industry. I agree. But the amendment seems to us to be too limited. It restricts consultation to a handful of Brussels federations. The Commission is in favour of as wide and as representative a consultation as possible. I think that Parliament would also consider that necessary.
Amendments Nos 32 to 34, 44, 46 and 48 seek to amend what should be deducted from capital to prevent the so-called double-gearing of capital and artificially inflate a company's capital base. I agree with the spirit of those amendments. The 20% threshold for insurance deductions appears to be a good compromise. The proposed wording just needs some improvement to ensure the overall coherence of the text. But Amendments Nos 43, 45 and 47, which completely contradict Amendments Nos 44, 46 and 48, are then not acceptable.
There are only a few amendments which I am unfortunately unable to accept. Firstly, amendments that significantly narrow the scope of the directive: namely Amendments Nos 4, 5, 11, 12 and 49. They will limit the measures to groups with a parent/subsidiary relationship only. That does not reflect reality. There are groups that are organised on a different basis which would then escape supervision, for example, horizontal cooperatives or mutual groups such as Rabo Bank in the Netherlands or the DG Bank in Germany. These amendments also exclude anyone with close links to a conglomerate. After the Spanish BANESTO case we all know how important it is to include such cases in our supervision, in particular for intra-group transactions.
A second group of amendments which I unfortunately cannot support concern the calculation of capital adequacy. They are Amendments Nos 15, 16, 37 and 39. I can accept moving the substance from the annex to the articles of the directive but I cannot support the additional substantive changes on the definition of capital. They would fundamentally undermine the capital standards for our industry. Firstly, the English text of Amendment No 16 changes one word in the original proposal and consequently opens the door to acceptance of all types of capital to cover risks, irrespective of the quality of that capital. I understand that this is a typing error - these things sometimes happen - but I should like confirmation that the French and German texts, which leave the original text unchanged, are the correct text. Secondly, I cannot accept including minority interests in group capital - that is, the last sentence of Amendment No 15 - if all the risks in the group are not also covered.
The third group of amendments which I cannot support are those that give our financial groups the freedom to choose the way in which they calculate their capital adequacy. This concerns Amendments Nos 1, 13, 14, 38 and 51. That is the role and responsibility of our public authorities. They cannot abdicate this to the industry through self-regulation, and I agree that the authorities should discuss and agree with each group how its capital adequacy should be calculated. I am sure that we can work out an acceptable compromise, but I ask for your understanding if I say that these amendments go too far.
In conclusion on this point, this is a most welcome and supportive report. I should like to underline that. With a few exceptions which I have mentioned, it really contributes to a rapid agreement and I am confident that it will be possible to work out acceptable compromises on the following amendments: Nos 1, 4, 5, 11 to 16, 37 to 39, 49 and 51. Progress is being made in the Council and agreement between the institutions appears quite close.
On the second issue, which is the report prepared by Mr Goebbels, may I begin by saying that very good progress has been made on this dossier. First of all I should like to thank the rapporteur, Mr Goebbels, very much indeed for all the efforts he has made while working under heavy pressure, as we all do, incidentally. It is a very complex and sensitive dossier and I should like to applaud the fact that the rapporteur has resolutely defended the aim of this directive, namely to enhance substantially the integrity of European financial markets. I should also like to thank the shadow rapporteur and the members of the Committee on Monetary Affairs for their readiness to proceed as quickly as possible.
I know we all agree that the European Union has no truck with greedy financial cheats. We want stable, transparent, integrated and efficient European markets for all consumers and investors. This directive must contribute to increasing investor protection and to making European financial markets surer and more attractive in future. It must dispel the international concerns expressed over the last few years about insider dealing and manipulation on European markets.
I am certain all Members are aware that recent events have shown how important those issues are. It is not only the attacks of 11 September that have proven the necessity of high market protection. Scandals such as the Enron business, which has been referred to at various times tonight, clearly show the need for rules making markets safer and ensuring that they remain free of abuse and fraud. The smooth functioning of financial markets and public confidence in them are the conditions for sustained economic growth and wealth. Market abuse increases the costs for financing companies, harms market integrity and dissuades investors. We must do everything to stamp it out. With this directive, we ensure high market integrity, and establish common standards against market abuse throughout Europe, making European financial markets more attractive in future.
The Commission can agree with all the amendments that Mr Goebbels has proposed in his report, except those additionally proposed by Mrs Echerer, Amendments Nos 75 and 76, by Mr Lehne, Amendments Nos 88 and 89, and by Mr Herzog, Amendment No 87.
But the Commission still has doubts about Amendment No 2 regarding comitology. Firstly, this amendment is not necessary, given that the Commission has already accepted Amendment No 1, which makes a clear reference to the declaration of President Prodi at the last part-session of this Parliament on 5 February and to my letter of 2 October 2001 to the chairperson of the Committee on Economic Affairs, Mrs Randzio-Plath. Furthermore, during the debate on the report by Lord Inglewood concerning international accounting standards last Monday, I once again underlined our full commitment to this important declaration regarding the implementation of financial services legislation.
Secondly, the amendment does not reflect all the elements that have been agreed between our institutions, and there are some differences between the wording of the declaration of President Prodi and the wording of Amendment No 2 which might result in misinterpretations. Furthermore - and this is an important point - I would say to Mr Goebbels that I am not certain whether the different wordings would be agreed by the Council. I cannot speak on behalf of the Council, but it may well entail difficulties which we would be well advised to avoid. The Commission would prefer, therefore, to stick to what has previously been agreed.
Let me state unequivocally that the Commission will fully respect - and to the letter - the commitments it has made in its declaration in plenary, as well as in my own letter to Mrs Randzio-Plath. Should plenary adopt the amendments adopted by the Committee on Economic and Monetary Affairs, together with some of the additional amendments proposed for today's sitting, I very much hope that the Council will be able to accept this text as well, so we would have only one reading. That would be a major achievement for the integration of European financial markets by the year 2005 to which we all aspire, as well as a sign of confidence for the Barcelona European Council. I hope that all Members present here and those voting tomorrow will agree and adopt that directive.
Lastly, we come to the report prepared by Mr Huhne concerning the directive on prospectuses. May I again begin by thanking Mr Huhne for his report. Many amendments have been proposed and they result in clarification of our proposal. Good work has been done to improve the wording on eurobonds, which we broadly support. We can accept 46 amendments: Amendments Nos 1, 3, 4, 7 to 9, 13, 18, 19, 22 to 26, 29, 30, 38, 39, 41, 43, 44 to 56, 58 to 61, 63, 64, 66 to 72 and 75, but we may have to redraft some of them to ensure the overall coherence of the text.
I am worried, however, by some points which Parliament may adopt. Firstly, I am concerned that, in the aftermath of Enron, Parliament may even weaken the fundamentals of current EU legislation, i.e. legislation which is now in force, namely, that companies wanting to raise capital among the public have to disclose information in a prospectus approved by the competent authority. That is what Amendment No 35 is about. Is this Parliament really prepared to support an amendment to the effect that more than 75% of all companies listed in Europe should be able to raise capital without publishing a prospectus? Mrs Berès made that same point a little while ago. That would mean that for some EU markets all but one or two companies would be exempted. How do we explain that to European investors?
For the Commission, the prospectus proposal has two aims: to facilitate fundraising for European issuers, and to ensure an adequate level of investor protection. Both these aims are equally important. Investor protection has been neglected too often in the discussion.
The second cause for worry is that some of the amendments proposed will result in more fragmentation, not less. We must agree what is good for the EU as a whole, and we do not want any tinkering with national systems. Let me be clear on this point, and let me be clear to this House, that my colleagues and I will spare no effort to reach an agreement with Parliament on this crucial text for a single capital market, but we must resolve those problems.
Let me now briefly address possible solutions to some of the most important political issues. On small and medium-sized enterprises the Commission is against their total exemption from the proposal, but it is willing to find a cost-effective solution that would ensure that SMEs should have access to capital markets at the right price and under the right levels of regulation with the necessary investor protection. We have always advocated adapting the disclosure rules to the specific nature of SMEs and we would be ready to contemplate an exemption for SMEs from the obligation annually to update the prospectus, as proposed by Amendment No 71.
As regards eurobonds we agree with the rapporteur's idea to exempt eurobonds with a high minimum denomination but we consider that the level proposed - EUR 50,000 - is too low. We therefore support Amendments Nos 66 and 67, as it seems to the Commission that good work has been done here.
As regards the annual updating of the prospectus, we might contemplate exempting SMEs but we shall certainly stay firm as regards big companies, not least because 300 of our largest companies listed in the United States already comply with this obligation. Our investors should have the same disclosure as United States investors. I am certain we all agree that our investors are not inferior to the American ones.
Lastly, regarding the competent authority, we want to retain our position of one administrative authority per Member State. We are ready to clarify that a delegation of powers is possible provided that the ultimate responsibility remains with the single administrative competent authority. We do not agree with the free choice of the regulator which might lead to the famous "race to the bottom", but we would be ready to consider some flexibility for issuers of debt securities and those working out of third countries.
To sum up, the Commission rejects 29 amendments. They are Amendments Nos 2, 5, 6, 10 to 12, 14 to 17, 20, 21, 27, 28, 31 to 37, 40, 42, 57, 62, 65, 73, 74 and 76. Regarding Amendment No 10, we accept the amendments on comitology because they reflect our agreement on that matter, but we consider that Amendment No 10 is redundant. The situation is the same as for Amendment No 2, on the report by Mr Goebbels, so I do not have to repeat the whole argument. We consider Amendment No 10 to be redundant given Amendment No 1, which refers to the resolution of Parliament and my letter to Mrs Randzio-Plath.
Thank you, Mr Bolkestein.
The debate is closed.
The vote will take place tomorrow at 12 p.m.
The next item is a joint debate on two reports by the Committee on Economic and Monetary Affairs:
A5-0061/2002 by Mr Pérez Royo on the effective taxation of savings income in the form of interest payments within the Community (COM(2001) 400 - C5-0402/2001 - 2001/0164(CNS)).
A5-0048/2002 by Mr Della Vedova on tax policy in the European Union - Priorities for the years ahead (COM(2001) 260 - C5-0597/2001 - 2001/2248(COS)).
Madam President, so that we can gauge the importance of this debate, I should like to start by reminding you of the remote origins of this proposal for a directive; the Directive on the liberalisation of capital movements of 24 June 1988. The authors of this directive were aware of the opportunities arising for the evasion of national capital gains tax as a result of this liberalisation, by investing in a country other than the investor's country of residence; to summarise this situation, we can say that the risk was, and continues to be, that each Member State, each member of the single market that was being set up at that time and is now up and running, would act as a tax haven for the other Member States.
This risk, as I said, was highlighted by the authors of the Directive on the liberalisation of capital movements, who called on the Commission and the Council to legislate on this matter, the fiscal aspect of the liberalisation of capital movements, within one year, that is to say, in 1989. The Commission, and the Commissioner responsible, Mrs Scrivener, presented its proposal on time, but this proposal, basically consisting of the introduction of a deduction at source - withholding tax - for payments to residents in other Member States, was not accepted by the Council and was rejected, and became a sort of abortive legislation. In 1997, the Commission made a new proposal, within the so-called Monti package, based on the coexistence model, on which Parliament was able to draw up a report, but at the end of the day this did not receive unanimous support from the Council either. The next step in this process is the Santa María de Feira Agreement, in which the European Council - that is to say the Heads of State and Government - taking a proposal from the Ecofin Council, reached a political agreement in principle on the basis of the points I will now explain.
Firstly, the Member States would be committed to setting up a system for information exchange with regard to the payment of interest to a resident of another Member State, that is to say, this would involve the lifting of banking secrecy.
Secondly, and as an exceptional and transitional system, it has been stated that certain States, Belgium, Austria and Luxembourg to be precise, should apply, in place of this information exchange - in other words, instead of the lifting of banking secrecy - a system for deduction at source.
Finally, the implementation of the whole of this legal framework was dependent and still is dependent on negotiations with third countries, such as Switzerland, the United States and Andorra, for the application of equivalent measures, and the application of the same measures by the Member States in territories dependent on those Member States, such as the Channel Islands.
Our opinion on the proposal for a Directive applying these Feira guidelines is entirely positive. We believe, in general terms, that this is in line with the approach taken by the OECD, which is, at this time, the most active forum for discussion in this field.
The main problem with this scheme, and I will conclude on this note, Madam President - and this cannot escape anyone's attention - are the negotiations with third countries. In other words, the problem is how to get Switzerland to lift its banking secrecy. However, at the risk of appearing to be a naive optimist, I should like to remind you that everything in life is subject to change and that not even Swiss banking secrecy is what it once was. I should specifically like to draw your attention to the following fact; the United States has been able, by means of an internal regulation, to implement a regulation, the so-called Qualified Intermediary Agreement, by virtue of which the Swiss banks and those from other countries are obliged to communicate to the Internal Revenue Service profits made by an American client - a US person - from assets which are also American, to lift banking secrecy with regard to these payments or even to apply a deduction at source of 30%. Nobody can escape the fact that this regulation can be avoided simply by investing in non-American assets. Recognising that the cases are not precisely the same, with regard to the fight against terrorism, in this case we also find ourselves up against the limitations of the unilateral approach in the fight against improper practices, in this case tax evasion at international level.
For this reason, I must emphasise the positive contribution a joint action by the European Union and the United States could make in this area. We believe that this should be the path to follow in negotiations with the United States and with other countries. We have faith - and on this note I shall end, Madam President - in the Commission's ability, and that they will know how to provide the impetus for these negotiations, which will provide a solution to this problem of the taxation of savings, which, to tell the truth, should have been resolved some time ago.
Madam President, Commissioner, ladies and gentlemen, I should like to begin by thanking my fellow members of the Committee on Economic and Monetary Affairs, who, especially during the debate and then with countless amendments, have helped to improve this report and, I believe, to finalise a text which I hope will please both the Committee and this House.
The report gives a generally favourable verdict on two Commission communications: one on fiscal policy strategies, and one on a strategy for a consolidated tax base for Europe-wide companies. The verdict is generally favourable as regards the identification of their general objectives and the instruments that can be used to achieve them.
The first part of the report stresses that the constant growth of the tax burden over the last twenty years - something that has only slowed down slightly and has not stopped completely in the last couple of years - may well be one of the reasons for the poor growth in the European Union.
By stressing that a certain level of tax competition might be inevitable and might help to reduce tax pressure, the Commission communications appropriately recognise that it has a useful role in the context of rules preventing improper conduct. The report takes up the principle of tax competition and emphasises it, pointing out that it is compatible - as the experience of recent years has shown - with constant coordination of fiscal regulations aimed at eliminating barriers to the internal market. Tax competition is compatible with the completion of the internal market, which does not imply the absolute levelling-out of competitive conditions, and tax competition is just one of the many variables that determine the competitive regime within each country and between different countries.
Tax competition, as has been pointed out by the Nobel prize-winner, Robert Mundell, one of the recognised fathers of the single currency, does not run counter even to the introduction of the euro. Moreover, in connection with tax competition, it should be reiterated that in reality there is no sign of any 'race to the bottom', that fall in tax revenue that many often dread, fearing that there might be a shortfall in the resources needed by the State. We have seen that, in a situation of tax competition, taxation has in fact continued to grow in the European Union over the last couple of decades.
We are concerned about the tax burden on work - and the report bears this out; but there is no proof and it is not rational to think that this might be a consequence of a reduction in the tax burden on capital: there is no sign of this in the data we have before us.
I shall now pass on to other points, Mr President, Commissioner. As regards VAT, the report stresses the need to set up a system that applies in full the country-of-origin principle - prioritising the definitive system - on which the Commission documents are, in our view, still evasive. This objective is specified but the timescales and procedures for introducing the country-of-origin regime are not given. The report welcomes certain suggestions for improving the current system, but the introduction of a definitive system is called for.
As regards excise duties, particularly on alcohol and tobacco, the report reiterates Parliament's position as already expressed in the Katiforis report. Then in relation to environmental protection, not only is the 'polluter pays' principle recognised, but also the fact that taxation is not the only way of implementing this principle. As regards energy taxation, I must stress that, in actual fact, the current competitive distortions and asymmetries in the energy market make it inappropriate now, at least, to propose tax harmonisation for energy products.
On the subject of direct taxes, Commissioner, the report hopes that progress towards full implementation of the measures contained in the tax package will be completed as soon as possible and, in particular, that any rules discriminating between residents and non-residents, which leave loopholes for fraud and are incompatible with the single market, will be removed.
With regard to the strategy for introducing a consolidated tax base for the Europe-wide activities of companies, the report welcomes the Commission's decision and proposes the adoption of the Home State Taxation principle, at least temporarily, pending the introduction of the consolidated base. It confirms that determining the rates and levels of taxation should be left to the individual countries.
In conclusion, as regards the legal instruments to use, I welcome the effort to introduce soft legislation and therefore self-regulation by the Member States. Lastly, I should like to highlight the principle of Parliamentary codecision in taxation matters and the change to qualified-majority voting for administrative aspects, but not for the definition of rates and the tax base. As the rapporteur, I support the two amendments.
Madam President, Commissioner, ladies and gentlemen, the report by Mr Pérez Royo is to be welcomed for the balanced approach and technical competence employed in its preparation. A subject like the taxation of savings certainly ought to be dealt with in such a manner because the field is so sensitive.
The Commission and the Council have considered at least three hypothetical paths to take in their time, often changing their minds and their strategies. They are: a withholding tax, the exchange of information, and both possibilities together. In the end, they opted for the exchange of information and, after a heated debate in the Committee for Economic and Monetary Affairs, this was limited to natural persons. As shadow rapporteur I fought for the exclusion of legal persons from the directive, because a business, whatever form of company status it may have, is obliged to draw up a balance sheet and have it approved. As soon as investments in savings products appear on it, the income they generate must consequently be indicated in the accounts. Therefore, extending the communication requirement to legal persons would be not only superfluous but certainly counterproductive, since it would overburden the communication in a manner that is surely avoidable.
The problem of third countries also needs to be addressed. Should any of them fail to accept the mechanism, it would undermine the whole directive because, if at the time of implementation the conditions in the Member States and third countries were not uniform, it would be highly feasible for substantial amounts of savings to be transferred in real time. The conclusions of the Feira European Council unequivocally state that sufficient reassurances must be obtained from third countries regarding these or equivalent measures so that the adoption and implementation of the directive may be decided upon no later than 31 December 2002, by unanimity.
Another important aspect concerns the Member States that are not subject to the communication requirement for a period of seven years: Belgium, Austria and Luxembourg. These States, however, as laid down in Amendment No 14 to Article 10 paragraph 1, will be required at the end of the transitional period to fully participate in the automatic exchange of information. In the way the directive has been drawn up, all attempts to maintain anonymity have been blocked. It will also be necessary to make it work smoothly and fluently, keeping a watchful eye open for any laundering of dirty money. Without this opportunity to launder money, national and international terrorism will find it hard to survive.
From this perspective, my Amendment No 6 to Article 3 paragraph 2 (b) also seeks to establish the full personal identity of all contractual relations made prior to the directive as soon as they show any kind of activity. In this regard, it would be desirable to have a European personal data centre to check all major movements of money that may have - or are just suspected of having - connections with international terrorism.
Madam President, I would like to thank the rapporteur, Mr Pérez Royo, very warmly for his report, which makes it very clear what progress still needs to be made in this field. I would also like to thank Mr Della Vedova very sincerely for his well-balanced proposal. We all know what a difficult area EU tax coordination is. Virtually no one is talking about tax harmonisation any more. At the same time, we also know that tax competition can have very harmful effects on Europe's economies and on the choice of locations for investment in the European Union.
I would specifically like to thank Mr Della Vedova for having highlighted the issue of codecision by the European Parliament again in his role as rapporteur, since I believe that in the context of treaty reform and the discussions on a European constitution we also need to consider where the boundaries of national sovereignty lie when it comes to taxation policy. So we also need to adopt new approaches in order to define where it is in the general interest to set cornerstones for tax policy. I therefore believe that the Convention would be well advised to tackle this subject as well and to call for treaty reforms providing for a move away from the unanimity rule and towards the majority rule in EU tax policy.
We are of course still a very long way from that, if we look at this really excellent paper and the very pragmatic but at the same time very accurate paper by the Commission. The Commission has quite rightly taken stock in a rather sobering way as regards coordination. The situation on value added tax is certainly disappointing, because we are still a long way from applying the country of origin principle. The pragmatic approach adopted by the Commission should therefore be supported, even if we should never lose sight of our ultimate goal.
However, it is hard to reconcile various other areas of tax coordination with a forward-looking approach. I believe that in the case of company taxation we are still a long way from achieving what the Monti Package was at one point attempting to do. In any case, we need to make sure that tax havens are finally abolished and that favourable tax treatment for non-resident legal or natural persons, which distort competition, is finally eliminated. That should be our objective, together with the minimum requirement for uniform definitions in tax law, ranging from the basis of assessment to definitions of profit. I would very much welcome it if we in the European Parliament could agree on a single set of definitions for these arrangements. That would certainly encourage national governments to take a more progressive line.
In my one minute's speaking time, I shall confine myself to the Pérez Royo report on the taxation of savings. I am pleased that the rapporteur has adopted the amendment I have tabled in the Committee on Legal Affairs and the Internal Market, which states that this directive shall be subject to agreement to be reached between the European Union and a number of third countries which have the same duty of notification. This is indeed the thrust of the conclusions which the European Council had reached in Feira. In fact, negotiations in this respect are already under way. It is good therefore that this condition is expressly included in the text of the directive which, so far, strangely enough, had not been the case. In my view, an agreement of this kind involving a number of third countries and so-called independent territories is of great importance in order to guarantee the equal treatment of savings both inside and outside the European Union, to rule out tax avoidance and to prevent considerable flight of capital. I do regret, however, that no amendments have been taken into consideration with regard to the application of the directive to legal entities. This would preclude the placing of significant savings of individuals into the accounts of companies, with the intention of evading this directive, an act which cannot be condoned.
Madam President, I am only going to discuss the Pérez Royo report, and I wish to say that I am far from happy with the compromise reached in Feira on the taxation of savings. The proposal for a directive that the Commission submitted to us is meant to be cast into a legislative text. The result is a compromise. The proposal is therefore no longer the result of the right of initiative that is reserved for the Commission. If the Commission is happy to act as the clerk that draws up the Council's legislation, it could at least have submitted a draft to us that complied better with the legal requirements that we have the right to expect from a legislative text.
I am therefore grateful to the Committee on Economic and Monetary affairs for having adopted the majority of my amendments, which I tabled with the aim of ensuring a minimum level of legal security. Our Socialist rapporteur had tried to radicalise this proposal for a directive by moving away from the Feira agreement. In particular he wanted to extend the scope to legal persons and to propose the taxation without distinction of all investment funds. Fortunately these ideas were not taken up. I obviously regret the fact that in Feira, the coexistence model was abandoned. I remain convinced that the automatic exchange of information between Member States on interest payments is a means and not an essential condition for ensuring effective taxation of cross-border interest payments. Withholding tax is, in my opinion, just as valid a solution. It would also be a model that could be adopted by the third countries that are our competitors and with which we need to have reached an agreement in order for them to introduce genuinely equivalent measures before the Directive is applied in the European Union. Clearly, if Switzerland, for example, rejects the exchange of information due to its legitimate commitment to banking secrecy, there can be no question of my country, for example, which clearly declared its support at Feira for the exchange of information, implementing it.
I am convinced that the exchange of information will not be the solution that is ultimately chosen. The most effective and least bureaucratic solution would be full withholding tax, which, with a reasonable rate, could even become an own resource of the European Union.
Madam President, unlike Mrs Lulling, I do believe this proposal to be a valid one. Surely it is the case that whoever wants to practise good governance should not only draft appropriate laws, but should also ensure that these are complied with. And if we notice that Member States are unable to do this, then we should help them where we can. Incidentally, in Belgium, we are all too familiar with this. We have had monetary union with Luxembourg for years, and it has effectively encouraged cross border payment transactions aimed at avoiding tax on moveable goods. The citizens are all too keen to forget that they have to declare the income derived from moveables from another country to the tax administration of their own country. It can therefore do no harm to give them a helping hand. Ultimately, this can help prevent tax erosion and allows for a more naturally functioning internal market.
It has always appeared judicious to me to set matters straight in this area, primarily within the internal market, and without necessarily making it subject to agreements with third countries. However, if I have understood the conclusions of Feira correctly, this is a stipulation which the Council does want to put in place. When I read the Commission proposal, it once again fails to state this in the text which normally should reflect the agreement of Feira. This is why I should like to ask the Commissioner once more what, in his opinion, are the advantages and disadvantages of including this stipulation, and I should also like to ask him if he could once again inform us of the current state of affairs in the negotiations involving third countries. Parliament would be interested to know whether these are promising, when they are likely to be concluded and how we should couple the timing of the implementation of this proposal with the results of these negotiations.
Madam President, I should also like to thank Mr Della Vedova for his report on the Commission's communications, on our general tax policy and on company taxation in the internal market. I should also like to thank Mr Pérez Royo for his report on the proposal for a directive on the taxation of savings.
I should like to begin with the report of Mr Della Vedova, which I very much welcome. It may help if I recall briefly the Commission's motivation for producing these two communications. Individual Member States retain, quite correctly, responsibility for many aspects of national tax policy. But there is an ongoing demand for an EU tax policy in many areas. A key question is: what degree of harmonisation is appropriate? A high degree of harmonisation is necessary, it seems to the Commission, in the field of indirect taxes. Such taxes can create an immediate obstacle to the free movement of goods and the free supply of services within the internal market. Indeed a certain degree of harmonisation in that area has already taken place. I am very conscious that this Parliament has had its differences with the Commission on the issue of rates of excise duty on tobacco and alcohol - an issue dear to the heart of Mrs Lulling.
It is clear, however, that the existing wide rate divergences between Member States constitute a strong incentive for both fraudulent transactions and legitimate cross-border shopping which lead both to distortion of competition and diversion of trade. I am therefore of the opinion that the permanent solution for these problems requires enhanced approximation of rates to a level at which the above effects no longer occur or are brought back to a sustainable level.
On the other hand, there is no need to harmonise personal income taxes unless they entail discrimination or double taxation. But there is an intermediate zone of direct taxation of mobile tax bases - in particular the taxation of companies and capital - where the situation is less clear-cut and which may have direct effects on the internal market. The so-called tax package, of which the directive on savings taxation is an important element, seeks to address the potential erosion of tax revenues and eliminate harmful tax competition. But to achieve a balance in European tax policy, attention should also be paid to the concerns of taxpayers, both individuals and companies. That means addressing obstacles that hinder the exercise of the fundamental freedoms guaranteed by the Treaty. This is where our communication devoted to company taxation comes in. In that communication we review the tax obstacles faced by companies who operate cross-border in the European Union. We have identified a significant number of those obstacles, which, we must all agree is astonishing, given the fact that it is nearly 10 years since the internal market was established. We have also identified potential solutions.
We have examined a number of possible solutions to this problem in the form of both targeted and comprehensive approaches. The latter would, in the longer term, provide companies with a consolidated, corporate tax base for their EU-wide activities. Naturally I am extremely grateful for the support given to this principle by Mr Della Vedova in his report.
In pursuing the various objectives I have just outlined in relation to taxation at EU level, the Commission will need to employ a variety of methods, including non-legislative mechanisms. Again, I am very grateful for the unqualified support for this policy in Mr Della Vedova's report.
I now turn to the proposal for a directive on the taxation of savings. Firstly, I am pleased to note that a substantial number of the proposed amendments correspond to changes agreed by of the ECOFIN Council in the draft directive approved on 13 December 2001, for the purpose of negotiations with third countries. The large measure of agreement between the Council and Parliament on the text of the proposal cannot but strengthen the Community's negotiating position in the discussion with third countries.
The Commission takes the view that the amendments agreed by the Council on 13 December improve and clarify the legal texts, but that they do not substantially change the proposal for a directive. The Commission therefore considers that these amendments do not justify presenting a revised proposal for a directive given the particular time constraints that we are operating under.
A number of the amendments proposed by the Committee on Economic and Monetary Affairs related to the negotiations with third countries and Member States' dependent and associated territories, and more particularly to Parliament's role in these discussions. Parliament may rest assured that I intend to keep Parliament fully informed of these negotiations and that I have no intention whatsoever of undermining Parliament's prerogatives. I fully share the view expressed by Mr Pérez Royo that this proposal has an important international dimension.
This is exactly why the Commission asked for and obtained authorisation from the Council to enter into negotiations with the six third countries mentioned in the Faro European Council conclusions. They are: the United States, Switzerland, Andorra, Liechtenstein, Monaco and San Marino. The aim of these negotiations is to secure the adoption of measures equivalent to the system applied within the Community.
At the same time, Member States are committed to promoting the adoption of the same measures by their own dependent and associated territories. The discussions with third countries and dependent territories should hopefully be finalised before the summer.
I must emphasise that the Faro Agreement provides that these negotiations with third countries and dependent and associated territories should precede the adoption of the directive. The Commission cannot therefore accept amendments that would make the application of the directive, once adopted, dependent on the outcome of such negotiations. There is a risk that such amendments might undermine our negotiating position vis-à-vis the third countries who quite rightly want to be sure that Member States will implement the directive if they agree to apply equivalent measures.
On the particular point raised by Mrs Thyssen, the discussions with third countries should precede adoption of the directive. Those agreements are a political condition for adoption of the directive. Therefore we have to live with that.
In closing, I once again thank Parliament for its support for the proposed directive on taxational savings. I assure Parliament that I shall keep it informed of developments to the best of my abilities.
Thank you, Mr Bolkestein.
Mrs Lulling has the floor on a point of order.
Madam President, I asked for the floor on a personal matter. I can only express my surprise at what Mrs Thyssen has said about me and about my country. Mrs Thyssen is not a member of the Committee on Economic and Monetary affairs and did not take part in the discussions in my group on the taxation of savings. I would therefore like it to be noted that what she has said on the subject is completely wrong.
I think that Mrs Lulling has misunderstood me. I only referred to the people of my own country. I certainly did not attack or ill use anyone in Luxembourg, or at least I hope not. And although I am, of course, no longer a member of the Committee on Economic and Monetary Affairs, I did fulfil this role for 10 years. Since I was shadow rapporteur for my group during a previous round - dealing with the second proposal by the Commission on this subject - I did follow this issue to some extent, Mrs Lulling. But I certainly had no intention of offending anyone in Luxembourg or anything of the sort. I do not think I did; but if I did, my apologies. I would advise Mrs Lulling to read my text carefully, and she will conclude that there is no problem whatsoever.
Thank you, Mrs Thyssen. I think it would be a good idea if the honourable Members were to talk to each other afterwards.
The debate is closed.
The vote will take place tomorrow at 12 p.m.
The next item is a report (A5-0409/2001) by Mr Carnero Gonzàles, on behalf of the Committee on Constitutional Affairs, on the legal personality of the European Union [2001/2021(INI)].
Madam President, at this late hour, anyone can make a mistake. If a market research institute were to ask people if they thought the European Union had its own personality, I think that the majority would say yes. They would most certainly be mistaken, but this error would demonstrate at least three things: firstly, the current lack of transparency in the European Union's institutional architecture; secondly, the lack of information for citizens from their governments in areas such as those we are dealing with and, without a doubt, the most important thing, that reality is way ahead of the decisions taken at Intergovernmental Conferences to date. The citizens believe that the European Union has its own personality, yet the governments in these Conferences have had no desire to provide it with one.
The European Union has existed since the Treaty of Maastricht, which is some time ago now, but neither at that time nor since has it wanted to expressly take on a legal personality; the latest example of this was the Treaty of Nice. The issue is on the table. Why have governments refused to act?
Under these conditions, the EU continues to act like a child living under the legal authority of its parents: the European Communities.
The question I would like to ask is the following: can we really uphold this contradictory and barely understandable situation for much longer? The answer to this question is becoming more and more clear - 'no? - because the current situation causes legal confusion, political confusion, international and internal confusion, institutional confusion and, above all, as I said at the beginning of my speech, confusion amongst the citizens.
I would now like to give you three examples of this in an international setting. We could go to a country such as Equatorial Guinea and see that the Commission delegation there is the Commission of the European Communities and not that of the European Union; we can listen to our representative in the United Nations and notice that he or she is from the European Communities and not the European Union, or, we see that a commitment made by a united Europe to very speedily endorse the Kyoto Protocol is not in fact endorsed by the European Union but the European Communities.
Furthermore, this report has been produced at the same time as the start of the Convention on the future of Europe, which this Parliament hopes will produce a constitution. This will therefore be our first contribution to the Convention after it has been set up. It is logical that this issue should also be dealt with.
We hope that the Convention and subsequently the Intergovernmental Conference, taking on board the issues that came to light at Laeken, will tackle the issue of giving the European Union a legal personality, which will have advantages that cannot be denied: firstly, legal clarity; secondly, the improvement of the Union's image and its capacity to take action on the international stage; thirdly, it will be a key element in establishing a system for the protection of fundamental rights at Union level; fourthly, to give Union policy a higher profile and make it easier for citizens to identify with the Union and, fifthly, to help remedy the dysfunctions caused by the pillar system.
We also think that a legal personality is needed to bring the process of political union to a conclusion and that the process of the constitutionalisation of the Union will also require it to have its own legal personality. In fact, this is a necessary prerequisite to achieving these objectives in a coherent way.
If this is not the final outcome, what will be the objective of the future constitutional text? Which body will take on the leading role in the European Constitution? The Union, the Communities, one of which is due to expire next Summer? For this reason we ask that legal personality be given to the European Union in the future European Constitution.
We ask for this in the report from the Committee on Constitutional Affairs, for which I am honoured to be the rapporteur, in agreement with the opinions of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy and the Committee on Legal Affairs and the Internal Market, which I think are very positive contributions.
I believe that this request for the Union to be given a legal personality was also apparent in the last Presidencies-in-Office of the Council, a desire expressed by both the Belgian and Spanish Presidencies.
This, Madam President, is not an issue for legal experts, but a point that can be easily understood by any citizen: to know that he or she is a citizen of a European Union with its own personality, which can and should govern democratically and transparently, and they demand it fulfils its responsibilities.
. (DE) Mr President, ladies and gentlemen, the rapporteur has explained the position as regards the three Communities and the European Union. This subject is particularly problematic when it comes to foreign policy. For example, in international organisations, in the FAO, we have full membership for one of the Communities, and a seat and a vote on United Nations bodies, but this does not apply across the entire foreign policy spectrum. Let us consider in particular the changes that have taken place on the international scene over the last three years, with Mr Solana taking office in 1999, which represented a political step change in European foreign policy, the introduction of the euro on 1 January 1999 and the objective of a common foreign and security policy by 2003. These are ambitious targets which, however, are no longer rooted in the legal basis provided by the treaties.
Today, Articles 24 and 38 provide a legal basis for concluding agreements, but they make one of the Communities or the Member States as such responsible. And this House also needs to be aware that agreements are entered into at present without Parliament having a chance to approve them beforehand. Budgetary commitments are made in international agreements which then have to be honoured by Parliament at a later stage because of our particular role. That is why I believe that this issue of the legal personality of the EU needs to be put on the agenda of the Convention again. We need this legal personality in order for the European Union to make a stronger contribution to the United Nations, for example, especially following the events of 11 September. This is in addition to the role of the Member States and is no substitute for individual Member States' membership of the United Nations, but it would give our foreign policy a higher profile, it would increase our scope for action and above all be more transparent to the public. That is the goal that we in the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy would like to see included in the discussions of the Convention.
Mr President, the resolution on the legal personality of the European Union is one of Parliament's contributions to the Convention charged with drawing up the European Constitution. The Carnero González report stresses that the attribution of its legal personality is an essential step towards the constitutionalisation of the Treaties and improves the coherence of the various European policies.
Opponents of the Union speak of a superstate, a Europe that has fallen into the hands of a stateless bureaucracy. In reality, Europe is not a threat to national identities, and national identities are not a threat to Europe. Political unity is the only way to prevent the individual countries from being overwhelmed by untamed globalisation or to prevent difficulties from making the ghosts of nationalism re-emerge. Anyway, we are not starting from scratch. In the past the Treaty has attributed legal personality to the European Communities, but with the birth of the Union there is a legal void to fill. The Council has addressed this several times, without, however, reaching clear conclusions.
Public opinion and all countries that have relations with Europe are convinced that their relations are with an autonomous and unitary system. Moreover, in the sphere of foreign policy, defence and security, the European Council can deliberate on procedures that represent the beginnings of a legal personality. One has to recognise the benefits for European citizens and for the Union's international image.
It is not true that we are trying to build our common house from the roof down. Construction by pillars reveals a problem, which Mr Carnero's proposal remedies by taking up a 1997 Parliamentary resolution on international law, Community law and the constitutions of the individual Member States. This resolution made express reference back then to the need to give the Union a legal personality.
We cannot, of course, pre-empt the Convention, but this resolution gives a great boost to a constitutional process to which, in our opinion, the future of a democratic Europe is bound.
Mr President, the Carnero González report raises a fundamental and timely issue, an important aspect of which is the problem of the Union's legal personality.
It is easy to say what the issue is: the European Union needs at last to be given a face, a clear profile. Look, quite recently we were told to be careful: the building of Europe has progressed under wraps, without revealing its features and its intentions, playing on calculated ambiguities to disarm resistance and dodge the stiffest opposition. Thus for decades there was a succession of partial achievements and de facto solidarity, to borrow an expression dear to Jean Monnet and enshrined in the Schuman Declaration of 9 May 1950. Things went forward like that, without too much definition of the political and institutional individual that was growing up, without too much pretence at coherence in the building of Europe.
Well, we reply, the time has come for clarity, the time has come to explicitly characterise the supranational body that has gradually been taking shape until now we have a single currency. The Convention must say who we are and what we want. The fact that the European Community may have been an original construction, without historical precedent or pre-established models, cannot mean that it should remain inexpressible or indefinable, and certainly not that it should remain incomplete.
We must respond to the citizens' legitimate questions and present ourselves as a union that has its own plan, that equips itself with clear institutional checks and balances, that recognises itself through a Constitution, that wants to play a strong international role, and therefore endows itself with a legal personality. Hence the coherent, convincing argument of Mr Carnero González's report, which the Committee on Constitutional Affairs has fully endorsed.
Mr President, most people would now say that they want the European Union to play a stronger role in world affairs, but they appear sometimes to be uncertain as to the ways and means. This evening, in the splendid Carnero González report, we have part of the answer. The acquisition of an international legal personality would be a powerful instrument for the Union. First, it will raise its international profile. Second, by giving the Union more respectability, it should encourage us to act more responsibly. It will open the door for a more proactive part for the Union inside the United Nations, the IMF and the World Bank. It will consolidate our role and the functions of the Commission in the field of trade and the environment.
But international legal personality cannot simply be asserted unilaterally. It must be earned if it is to win recognition under international law. What will assist us in winning this acceptance is for the Union itself to become a contracting party to the Council of Europe's Convention - a move that will complement the development of our own fundamental rights regime funded on the Charter.
This report prepares those of us in the Convention to take the lead. We are grateful to the rapporteur for his sterling work.
Mr President, giving the European Union legal personality as well as the European Communities, which already have it, would change very little, at least if we consider it in isolation. In order for it to radically change the institutions, it would need to be combined, as Mr Carnero González suggests several times in his report, with several other much more significant reforms: merging the pillars, the power to conclude treaties on its own behalf, generally incorporating decision-making into the Community sphere and adopting a supra-national constitution.
This is why the report is right, in a sense, in saying that this reform would not in itself imply transfers of powers to the Union. It is true that a simple association of States making unanimous decisions could have legal personality. However, it is wrong to say that this alone could bring about the characteristics of coherence, unity of representation and visibility that the report ascribes to it. In other words, this reform is nothing, or if it is to be something, it has to be accompanied by a merging of the pillars, an incorporation into the Community sphere and a constitutional process, which whatever we choose to call it, would be the distinctive signs of a superstate or of something that would strongly resemble one.
That is why I have drawn up a minority opinion, which is included with the report. And that is why I am proposing a deal to Mr Carnero González. I am happy to accept the legal personality of the Union if, in exchange, Mr Carnero González agrees to say that, if a European constitution came into being, it should first and foremost acknowledge the superiority of the national constitutions, the freedom of choice of the Member States on the world stage and unanimous decision-making or variable geometry in the third pillar.
If you agree to say all of that, Mr Carnero González, I would perhaps vote for your report, but you will not say this because your report is in fact hiding something other than what it claims.
Mr President, on this report the British Conservatives will abstain. Within the delegation there is deep disagreement. Some believe that what is proposed is a step in the direction of a European superstate. Some, after considerable reflection, really do not know; and some believe this is a proposal that will create an entrenched bulwark against a superstate, and so are in favour.
These views are individually deeply and honestly held, as indeed are my personal and private ones. In these circumstances, trying to compel one's colleagues to vote against their views on this kind of topic, in these kind of circumstances, is not only unlikely to work, it will not change their views either. All it does is cause trouble.
While the subject matter of many of the non-legislative resolutions of the Committee on Constitutional Affairs is very important, Parliament's resolutions themselves are, in the world of real politics, some of the less important items we vote on; it is therefore folly, it seems to me, and shows lack of judgement, to engage in civil war about things which do not matter all that much. Hence we are approaching this and other similar topics here within the framework of a broad church, which has the overriding advantage of being sensible, which I am not sure can be said about any other course of action open to us in the circumstances.
Mr President, Mr Carnero's report to this House is an important one, and if this call for the EU to be given a legal personality is acted upon, that would be a qualitative leap forward in the unity that Europe represents for the citizens of our countries and also for the EU's partners throughout the world. No one understands the difference between the European Community and the European Union. It is complicated and confusing and also has many drawbacks.
Mr Berthu is quite right in saying that this request forms part of the major overall reform that we want. Merging the three pillars and streamlining the decision-making structures are all things that we have already approved in the Leinen-Méndez de Vigo report and in various other reports. The question of legal personality is a cornerstone that is needed to bring the whole thing together. This cornerstone was missing and we are providing it now with Mr Carnero's report.
I very much support this. The Convention is an excellent opportunity to do this work. We need Europe to have a single voice in the world. Mr Laschet and others have already mentioned examples of this absurdity: in some cases the Community is represented, but not the Union. It really is very complicated. But it is also important for justice and home affairs policy. I just asked him to say that we have agreed to make EUR 5 million available for Europol. That is a good thing, because we want Europol to function, but the funding cannot be accepted, because Europol cannot accept money from the Community budget, but only from the Member States. This demonstrates the absurdity of this situation, and I hope that our representatives and others involved in the Convention will take a step forward as regards legal personality and that the rights of our citizens will finally become binding, so that they can take the Union to court. On that note, I wish this proposal every success and say thank you to Mr Carnero.
Mr President, with your permission, I feel I must point out that one person is still listening to the debate from the gallery. That deserves our full attention, given the hour.
The Commission fully supports the terms of the proposed resolution. It comes at the right time because the Convention to prepare the next IGC has just started its work. It is very important that those who will be taking a position in the Convention and during the next IGC should be aware of the importance of this question for the effectiveness and the credibility of the Union and of the need to find an appropriate solution.
We know the weaknesses of the current system and how difficult it is for outsiders to understand - just like the other solutions resisted by the Commission in the past, such as the addition of yet another legal personality to the current set-up. We have to convince people that it is essential to accord a single, full and complete personality to the Union. For this, it is obviously essential to have the active support of the European Parliament, together with the measure of agreement now seen in several parliamentary reports such as the Carnero González and Lamassoure reports, and in the opinions of the various parliamentary subcommittees consulted.
The European Parliament can count on the Commission to support the terms of this resolution in the forthcoming debate.
Commissioner, on behalf of our sole but very attentive spectator, I thank you very much.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the report (A5-0050/2002) by Mrs Carlotti, on behalf of the Committee on Development and Cooperation, on the work of the ACP-EU Joint Parliamentary Assembly in 2001 (2001/2012(INI)).
Mr President, every year the European Parliament presents a report on the activities of the ACP-EU Joint Assembly. Since 2000, however, the Cotonou Agreement has brought about a new context that profoundly changes the very nature of this report. The Cotonou Agreement made profound changes to the cooperation objectives, with the new goal being a renewed partnership that is more balanced and more effective. This means that there have to be changes in the JPA's modus operandi. More than just changes in the modus operandi, it requires a real cultural change.
Where are we in this process? The Joint Parliamentary Assembly is at a watershed. After 2000, which had raised great hopes of a new era in relations between the EU and ACP States, 2001 did not fulfil all its promise. The working group did undertake a massive adaptation of its working methods, but many delays and a great deal of resistance hindered progress.
Here are three examples of this: firstly, the European States' inertia in the ratification process. Only three countries have ratified the agreement: Denmark, Sweden, the United Kingdom, and us, the European Union. Although we are aware that the procedures are long in many European countries, this sends out a political message and a negative signal to the ACP countries. All European Member States must ratify the agreement before the end of 2002.
The second example is the untimely use of voting by separate college in the Assembly. This is detrimental to its parliamentary nature. I propose limited use, and in particular I propose a moratorium on its use among Europeans. The question of voting rights is fundamental, and the debate over Rule 2 of the Rules of Procedure has led to numerous controversies. The principle of representation by parliamentarians alone must be forcefully reaffirmed, and the compromise drawn up by the Working Group, which specifies limited cases of difficulty in which voting by non-parliamentarians is permitted, is the final position that we can accept here.
We need to get through this bad patch. This report proposes a few paths that we could take. I will only mention some of them, such as a specific instrument to contribute to democracy: the democratic bonus, financial or material aid to improve the functioning of democratically elected parliaments and a better representation of the opposition. For the ACP countries, the principle is one country, one vote. In fact, each country speaks with just one voice. It is impossible for opposition Members of Parliament in the ACP countries to make themselves heard. In order to remedy this, we need to have an open debate, without taboos, on the re-weighting of votes. For now, the proposal of three delegates per country, put forward by my fellow Member Mr Martinez last year, is heading in the right direction.
As a result there is the question of funding. Following a rigorous financial assessment by the Commission, a special fund would be reserved to cover the travel costs of ACP parliamentary representatives only and for the organisation of sessions. From a more general point of view, the JPA is the only assembly that has no budget. It should be given new powers to enable it to exercise financial and political control over the funding of cooperation.
Finally, my last point: the European Parliament should devote special attention to the work of the ACP countries in a comprehensive debate, at least once a year, here in the European Parliament, on the different aspects of cooperation.
Mr President, ladies and gentlemen, I would like to thank Mrs Carlotti for her excellent report. Mrs Carlotti, your report represents a kind of political road map indicating the route to a genuine parliamentary and democratic assembly. It contains many helpful proposals for modifications. So it is a good thing that it is to be adopted before the plenary session in Cape Town and can be taken on board in the discussions there.
Mrs Carlotti has already gone into many of the recommendations contained in the report just now. As shadow rapporteur, I would like to comment briefly on a few points. The Cotonou Agreement led to a fundamental reformulation of the goals of cooperation between the EU and the ACP States. Some of the key substantive and political improvements to that agreement are the result of proposals made by the European Parliament. Mr Corrie has done excellent work in this area in recent years as co-President. The result is an ambitious agreement that opens up new horizons for cooperation. But it now needs to have life breathed into it. The working methods and procedures of the JPA need to be streamlined and to correspond to a genuine parliamentary, joint, democratic assembly.
This process was initiated last year and needs to be continued. These new powers should make it possible for the Assembly to exercise tighter financial control over the expenditure of EU development aid. Stricter monitoring and budgetary control combined with regular contacts between the Members of the Assembly and Members of Parliament from the recipient countries could help to ensure proper use of EU funds in line with the actual needs of the ACP countries.
The report calls for enhanced cooperation with civil society and non-governmental organisations. In view of the political dimension of the Cotonou Agreement, it seems desirable to establish a dialogue between the public and politicians in the ACP and EU States.
The obstacles in the way of making the JPA a genuine joint parliamentary assembly need to be eliminated as soon as possible. It is very regrettable that ratification of the agreement in the EU Member States is moving forward at such a sluggish pace. The risk that this will send the wrong signal to the newly industrialised countries with which the EU has strong historical, political and cultural links should not be underestimated.
Mr President, Mrs Carlotti's excellent report is both an optimistic declaration of confidence in the potential of the Cotonou Agreement and a call on the responsibility of each and every one of us to make sure that this potential does not end up as yet one more lost opportunity, but rather that the most ambitious plans of the agreement come to fruition.
The report underlines that Cotonou is a major step forward in the process set out some decades ago for cooperation between the European Union and a growing number of African, Caribbean and Pacific States, with the aim of aiding their development.
It reminds us that we are facing a process that has matured and that has also adapted to the current situation. Europeans have not granted this new agreement to our partners, but have fully and rigorously negotiated it with them. This is, therefore, an association agreement between partners that are equals in their mutual respect, recognition and rights.
It is an agreement which, in addition to its economic and commercial component, introduces an innovative political dimension that should allow the ACP-EU Community, united in its proclaimed democratic values with a great capacity for influence in its pursuit of a just, balanced, free, lawful, peaceful world where prosperity is reasonably divided and shared, to burst onto the world stage. However, all the confidence expressed in the report is naturally conditional upon our responsibility to take advantage of the provisions of the agreement.
Hence the appeals of the rapporteur, first of all, to those Member States who do not consider the ratification of the Cotonou agreement a priority. She also calls on the European Parliament to give the implementation of the Cotonou agreement the attention it deserves. She calls upon those MEPs who act as Parliament's representatives in the ACP-EU Joint Assembly to act responsibly. She also calls upon us to make sure this Assembly is truly parliamentary and well balanced, and to commit ourselves to acting in a way that shows solidarity, and is fully democratic within this Assembly.
The report also highlights our ACP partners' responsibilities to achieve what is set out in the agreement so that the Joint Assembly can be set up once and for all. They will then need to adjust themselves to democratic standards, the respect for human rights and the Rule of Law, as guarantees for their own progress and to effectively contribute to a world of stability and peace which is the objective of the Cotonou agreement.
Mr President, I too should like to begin by congratulating Mrs Carlotti on her report. This is a fine piece of work, and it is also excellent that the work has been completed before the next meeting of the ACP-EU Joint Assembly takes place, which is as early as next week of course. It is an important report, and Mrs Carlotti has also put forward a number of theoretical observations. I shall examine a couple of them more closely but, before I do so, I should just like to emphasise that it does not of course help a great deal to stand here and talk about the Cotonou Agreement if we cannot get it ratified, and we must once again call upon the Member States to make such ratification possible. I believe that, in the course of the last few months, only one additional country has come on board. And even if there are many countries that have planned to ratify the agreement, we have still to see the final signatures. The situation is a little better where the ACP countries are concerned, but the overall number of signatories is, of course, still by no means large enough.
The second thing that can be said is that such an agreement is not really, of course, worth very much if we do not arrange for proper aid. Here, too, there are, no doubt, difficulties, and I hope that the Commissioner - or whoever he now has to help him - will succeed in getting a process under way before tomorrow's formal meeting of foreign ministers. The target I should like to have seen, namely one of 0.7%, will certainly not be adopted, but I have to acknowledge that this target is impossible to achieve at the present time. Simply getting a binding process under way will, however, be of absolutely crucial importance.
I should like now to address two points in Mrs Carlotti's report. The first is the issue of our own working methods. On that issue, I definitely do not think that we have made enough progress. I think we have too many resolutions and too little debate. The second point is the composition of the ACP-EU delegation, which is not of course particularly appropriate. The fact that the delegation includes only one person from the ACP countries introduces a distortion, democratically speaking, and I therefore also think that we should look again at the composition. Should we, for example, have twice as many delegates from both sides and then only meet once a year in order to obtain greater representation? Or can we come up with some other solution?
Mr President, I should like to warmly welcome this report by Mrs Carlotti and congratulate her on her very thorough and far-reaching work. I am struck, in particular, by how strongly the theme of genuine partnership shines through; how the EU/ACP Joint Parliamentary Assembly is a unique relationship in modern political life and - imperfect as it is - it can stand as a model for new and innovative relations between North and South, which are perhaps today needed more urgently than ever before to build a more peaceful and sustainable world. That does not mean that there is not room to improve the workings of that relationship. I commend Mrs Carlotti for the proposal she makes in that regard. I would like to expand on a couple of them.
First, if a partnership is a genuine one, then it must also be a consistent and coherent one; one that manifests itself not only in the EU's development policy but also in the EU's trade and economic policy; not only a partnership within the confines of the Joint Parliamentary Assembly, but a partnership that extends into other international institutions like the WTO, the World Bank and the UN.
At the WTO in particular, there is enormous scope for the EU and ACP working more closely together. On trade there are some huge political challenges ahead, not least the negotiation of the regional economic partnership agreements. These have the potential to have damaging effects on some of the poorest ACP countries who are simply not ready to open their markets to the EU and who do not have the negotiating capacity to engage not only in this process and the WTO process but also in the process of their own regional cooperation agreements. It is therefore essential that the JPA plays an active role in shaping and monitoring this process. Greater involvement of civil society will also be key. I appreciate the proposals in the report which would enable the views of NGOs to be heard far more systematically in the JPA's proceedings.
Finally, a partnership must be a partnership of equals. We urgently need to find the means and the resources to fund it, to address the basic imbalance between the representation of the EU side, reflecting Parliament's political make-up and spectrum of political views, and a system of representation of the ACP states based on one country, one vote, which prevents different political views being expressed.
The JPA is a unique instrument of cooperation and solidarity, North and South. We need to value it, improve it, and build on it as a model for North-South cooperation.
Mr President, ladies and gentlemen, Mrs Carlotti's report, a very important document on ACP-EU cooperation, has taken on a new dimension because it also presents the new possibilities open to us following the Cotonou Agreement. ACP-EU cooperation has gained a new democratic aspect, and that means that we also need to provide a new democratic dimension in shaping this cooperation. That is why the emphasis on the parliamentary nature of the Assembly presented in this report is so important. Flesh needs to be put on the bones of this idea. And that is also why it was so important for this report to be approved by this House before the session in Cape Town, so as to give us moral support for the reform of this cooperation process.
We need a following wind if we are to strengthen the parliamentary dimension and to achieve what we have pledged to do. We have been told that the work on the new Rules of Procedure has not been totally without conflict - that is why it will be very important for us to have the support this report so that the negotiations in Cape Town can be brought to a satisfactory conclusion. I am sure that we will be able to agree on a structure for the standing committees, which will accordingly change the nature of cooperation in this parliamentary assembly. The standing parliamentary committees make it possible to work continuously on problem areas, whereas up to now it has only been possible for us to work in ad hoc working groups. I hope that this form of cooperation will facilitate far more intensive work on various themes and closer cooperation with our colleagues on the ACP side.
The regional meetings will also lend new weight to our work. They will also give a voice to other people involved in ACP cooperation who have not so far had an opportunity to have their views heard.
Mr President, the dominant theme of 2001 for the ACP countries was the entry into force of the Cotonou agreement. Its ratification by the European Parliament in January will encourage the Member States to follow that example, thus enabling the financial part to be implemented.
The Joint Parliamentary Assembly has adapted its work according to the new role that it has been given, in particular to promote democratic processes. As a forum for the expression of the will of the people and of democratic values, it has a central role to play. But its powers are limited. It remains just a platform for political expression, without any decision-making or executive powers. It should therefore be given new powers, both political as well as financial and operational, and the logistical resources to go with them. A working group responsible for evaluating the involvement of civil society in the partnership should therefore be created. In the same way, parliamentarians should be involved in the forthcoming negotiations on the future ACP-EU trade regime. We will therefore vote with conviction in favour of Mrs Carlotti's report, which makes excellent proposals on the other points, as she set out a while ago, while pointing out that the way that the ACP countries will become democratic is by making the associated institutions and development cooperation more democratic in general.
Mr President, I would firstly like to congratulate Mrs Carlotti on her report, which is a reflection of her unflagging dedication to relations between the EU and ACP countries.
Our current partnerships with 77 countries in Africa, the Caribbean and the Pacific should set an example for relations between the European Union and the United States, and also EU candidate countries, which we have been very enthusiastically debating in the recent past.
If EU Member States do not show much interest in these partnerships, which is borne out by the aforementioned fact that only four Member States have ratified the Cotonou Agreement, Parliament should do so, particularly because relations with these countries are based, according to the new agreement, on political dialogue, of which the Parliamentary Assembly is a fundamental pillar.
On behalf of the Group of the Party of European Socialists, I would like to ask the Member States, particularly my own, Spain, which holds the Presidency of the Council, to speed up formalities so that the agreement can be ratified.
The Joint Assembly, like this Parliament, is deeply involved in a process where its Rules of Procedure are being reformed, having, as its aim, the true democratisation of ACP-EU relations. Our efforts are directed, first and foremost, towards improving the functioning of the Assembly, converting it into an assembly which is effectively balanced and parliamentary. At the moment it is not balanced because, whilst on the European side the range of ideologies and political sensitivities that make up the European Parliament are represented, the ACP countries have only one vote per country; a vote which obviously represents the authorities' opinions; it is not balanced in terms of equality between the sexes either. Nor is it parliamentary, because the representatives from ACP countries are not, on the whole, Members of Parliament.
The credibility of our cooperation with ACP countries, which is far from negligible, is in doubt if it is not accompanied by reforms and the strengthening of the institution that is the most representative of the association, that is to say, the Joint Assembly.
Last week, in a seminar, we said that 'without democracy there can be no development' and this is a priority objective of the international community and the European Union. I would ask the Commission and the Council to make resources available to ACP countries to improve their institutional capacity, especially with regard to representative institutions, and to promote the organisation of civil society and their participation in cooperation programming.
I think this is a good report whose content should be applied.
Mr, President, let me first add my thanks to the rapporteur, Mrs Carlotti, for the good work she has put into preparing this report and also thank those who have contributed to the discussion tonight.
I note that in her report, Mrs Carlotti emphasises the importance of the parliamentary nature of the Joint Parliamentary Assembly and the role it should play in achieving the objectives set out in the Cotonou Agreement. I fully endorse this, and can only encourage the Assembly to reinforce its own legitimacy and democratic nature, for example by ensuring that it is composed purely of parliamentarians.
I have noted what has been said by a number of people about the need to broaden participation to allow for a more representative reflection of views. This may prompt something of a discussion, in fact, since such matters are defined in the Cotonou Agreement, but I sympathise with the attempt to make room for opposition parties to express their views within the work of the parliamentary assembly.
Another important point concerns a revision of the rules on financing to ensure the full participation of ACP parliamentarians in the Assembly's sessions and other meetings. The Commission is, of course, concerned that ACP parliamentarians should play their full role, on an equal footing with their European counterparts, to ensure parity between ACP and European members. We are prepared to look into a possible revision of the agreement governing our contribution to the fund for the participation of ACP members. I hope that we will soon receive the financial forecasts we need from the ACP Secretariat to allow us to do this.
Mrs Carlotti suggests that a special fund should be set up to finance the Assembly. If I understand correctly, such a fund already exists, and is mentioned in the Declaration on the Joint Institutions annexed to the Cotonou Agreement and is, in fact, specified to be in the region of EUR 4 000 000. This fund covers financing of the Joint Council and Joint Parliamentary Assembly, and is managed by the ACP Secretariat. The Community's contribution to this fund cannot be increased, but with a little planning there should be no problem as to the amount of money available to cover ACP participation. We will have to look at this in a practical way. Basically, given the relatively large strategic effort to strengthen civil society and to fund directly civil society NGOs in our ACP partner countries, it would appear unfair to leave the work of parliaments somewhat weakened while strengthening the political work of non-elected bodies in our partner countries. Hence my sympathy and understanding with regard to the need to ensure that this can actually operate smoothly.
Mrs Carlotti also suggests that the Assembly be more actively involved in scrutiny of the management of EDF funds. I agree with the spirit of her argument, and everything should be done to ensure that the Assembly fulfils the consultative role given to it by the Cotonou Agreement. However, I am sure you will understand that this should not lead to the establishment of new complicated procedures and reporting requirements that will add to the problems we already have in making the whole system function. I can promise that we will provide information on the implementation and functioning of the EDF, and of course discussion of this theme in the Joint Assembly is to be welcomed. All the more so since in launching the Cotonou Agreement and the preparatory work for the country strategy papers for the 9th European Development Fund activities we have reached out and included parliaments and public in our ACP partner countries in a way that intentionally raises expectations. For that reason, it is even more relevant and natural to engage the parliamentarians closely in specific discussions about the overall functioning of cooperation.
Finally, Mr President, it is true - several Members have pointed out - that we are lagging behind in the ratification process. Four or five Member States have completed ratification. They are Denmark, Finland, Sweden and the UK - and I think France has also completed its ratification process now. Technically speaking, this has not raised any real problems until now, but it will do so if we have not completed the process before the summer recess. I would not like to see a situation emerging where we have a slowdown in the real disbursement and real level of planning activity because of a failure of one or more Member States to ratify. That would simply be too embarrassing. I very much appreciate what has been said tonight and urge Members of the European Parliament to encourage completion of this process in their own countries.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the report (A5-0049/2002) by Mrs Carrilho, on behalf of the Committee on Development and Cooperation, on the proposal for a European Parliament and Council regulation extending and amending Council Regulation (EC) 1659/98 on decentralised cooperation (COM(2001) 576 - C5-0509/2001 - 2001/0243(COD)).
Mr President, I think it has become increasingly clear that issues of cooperation and of development today lie at the heart of international policy. It is crucial that we achieve more effective cooperation and are more successful in the objective of the sustainable development of various parts of the world as the essential condition for a more secure and more peaceful future. It is within this strategy that the Union European must put its strengths to advantage in the field of external policy, not least because it is the only area in which the European Union can come out on top without necessarily causing victims. Decentralised cooperation could be considered to be one of those ideas, which appears discreetly, as part of a line of thought and of action that comes together in the approach I have just mentioned. It is a concept that needs greater clarification. It is, therefore, appropriate that this should be included in the Commission communication on civil society and development, which Commissioner Nielson promised us for the autumn.
The European Parliament, for its part, has always seen decentralised cooperation to be a development approach that deserves all our support. Nevertheless, the Cotonou agreement also emphasises the importance of the contribution of civil society to development and suggests that 'it can be enhanced by strengthening community organisations and non-profit non-governmental organisations in all spheres of cooperation'. The initiatives and actions covered by the line of support to which this regulation refers are designed precisely to promote a more participatory form of development, the strengthening and greater diversification of civil society, as well as of various structures at grassroots level with a view to building democracy. These are, in fact, some of the main requirements for achieving an effective reduction in poverty.
The aim is now, in the words of the Commission's explanatory memorandum, 'to move on from an experimental phase to one of consolidation of the concept on a larger scale in the context of official cooperation'. We fully agree with this objective. It is true that the issue deserves a debate with greater participation from us, not least because it deals with the codecision procedure, but the Commission submitted its proposal at a time when the regulation's period in force was almost at an end, and if it is not adopted at first reading, a legal vacuum would be created that would damage precisely those that we are trying to support. Bearing this concern in mind, intense work was undertaken, in a spirit of mutual cooperation, that involved speakers from the NGOs and representatives of the Commission, the Council and the Spanish Presidency. Our contribution as the European Parliament focused on providing the regulation with greater coherence and cohesion. Some amendments were tabled, and in the explanatory statement I provide an account of our efforts to find an identity, if I can put it like that, for decentralised cooperation.
Consequently, if the proposals before us are adopted, we will have a regulation on decentralised cooperation that guarantees us the following: firstly, an instrument that is extended to 2003 with a financial framework of EUR 24 million; secondly, the commitment to consolidate decentralised cooperation as a guide for cooperation policy, which gives a more significant role to local players, thereby giving them an incentive to take greater responsibility in the process of developing the very societies in which they live and in their relationship with their Europeans partners; thirdly and lastly, the commitment to the future existence of decentralised cooperation as a method for strengthening the objectives stated by the Commission itself for the 'appropriation by the partner countries of their own development strategies and of the widest possible participation by all sectors of society?.
First of all, I should like to congratulate the rapporteur, and thank her for the efforts she has made in this field. I know that the negotiations with the Commission and the Council have not been easy and that, above all, the time available was very short, which brings me to my first point. I have the impression that the Commission and the Council, certainly since the European Parliament was granted codecision powers in Amsterdam in the field of development cooperation, have a tendency to try to rush proposals of this kind through Parliament. And due to lack of time, there is, in fact, little opportunity for us to discuss these matters in any great detail. And if you ask who will ultimately be responsible for how the money is spent, it is not the Council, nor the Commission, but we, the people's representatives. It is thus regrettable that there is so little time available.
I should now like to turn to the report on decentralised cooperation. As you know, to us, Christian Democrats, civil society is not just a hollow phrase. And we are pleased that other groups are also gradually beginning to recognise its importance. Needless to say, the involvement of NGOs and social organisations in granting aid to developing countries is of key significance. It is an important step on the road to greater independence and a higher level of self-sufficiency for the people in the affected areas. What we should bear in mind - and various NGOs with whom I have been in contact concerning the report remind me - is the importance of a well-defined framework for decentralised aid in order to prevent this aid from becoming fragmented. This brings me to the amendments I have tabled on behalf of our group. In order to provide targeted, decentralised aid, it is important for the Commission to give us the expected notification about civil society promptly. Mrs Carrilho made reference to this as well. The organisations on the ground, those who are actively involved in the countries themselves, would like to know where they stand. And the promise was that the Commission would have this notification ready under the Belgian Presidency.
The Agreement of Cotonou underlines the role of civil society. However, it is important for non-ACP countries too for a preliminary debate to be held about this, so that decentralised cooperation can be placed in a more strategic framework and so that we gain more clarity concerning the future of this Regulation; in other words, on what is set to happen after 2003. This is why I wanted the Commission to be explicitly reminded of this promise in the report.
We are all watching the events in Zimbabwe unfolding with sadness. We notice how a country which, to a large extent, relies on aid from the EU, treats all appeals from the same EU for fair and democratic elections with contempt, and even forces us to withdraw our observation mission. Is this not the ultimate proof that the traditional model of development cooperation does not work? Personally, I am convinced that development from the bottom up, which directly involves small groups of citizens, has a far more positive effect with an eye to the fair, democratic and self-sufficient society which we hope to build.
Mr President, the European Parliament was behind the creation of a budget heading for decentralised cooperation in the 1990s. The Lomé Convention Section 4a also incorporated this idea, thus departing from the principle of cooperation between States. Now, according to the Commission, the concept has gained ground and proved that it is valid and effective.
The Commission is therefore proposing that its application should be extended by two years. We can only approve that proposal, although we have reservations regarding its form. As well as the fact that it is transitory, the Regulation remains vague. It contains a little of everything: decentralised cooperation, civil society and NGOs. Could it be that there is a lack of Commission strategy in this area? In the same way, the Cotonou Agreement dedicates the participation of civil society in the ACP countries to the partnership, at the expense of decentralised cooperation, which seems to have disappeared.
The communication on civil society in developing countries promised by the Commission several months ago should have clarified these notions and set out a coordinated approach for the European Union in this area, but we are still awaiting it.
The two areas of 'aid for decentralised cooperation' and 'aid for civil society' go hand in hand. In both cases, the goal is to support local dynamics, avoiding the cumbersome nature and sometimes the lack of transparency of implementing national programmes.
The Commission appears to have realised this, as it plans to merge these two budget headings, but the limited adjustments that are being made, without consulting the European Parliament, are not sufficient. The transfers of funds from one budgetary heading to another demonstrate a lack of an overall perspective and show little consideration for the budgetary authority.
We are, of course, in favour of direct aid to projects on the ground. But we are somewhat irritated with last minute action. This reform of the budget can only be done as part of a thorough review of the concept of decentralised cooperation and of relations with the NGOs of the North and the South. These two extra years should therefore be used for in-depth discussion on the European Union's cooperation with local players in developing countries and their contribution to sustainable development.
We should look at the definitions: what is decentralised cooperation, cooperation between sub-national entities in the North and South or aid to local and regional authorities in developing countries? What is civil society? This question is becoming increasingly urgent with the implementation of the Cotonou Agreement. The real question is in fact the more general one of governance and democracy. In order for the countries of the South to develop they will have to become democratic, which means that citizens need to become involved in directing the country.
They can take part in several ways: by voting for local, regional or national governments. In this respect, support for elections and increasing institutional capacity at the different levels of decision-making and administration are essential. They can also take an economic and social role in companies or associations. Direct aid to NGOs and SMEs is therefore equally important.
These two aspects are not contradictory but do in fact complement each other. The Commission must continue the debate and continue to push it forward as it is high time that we provided the local populations with the resources for development.
Mr President, I wish to start by sincerely thanking the rapporteur, Mrs Carrilho for her work on this proposal and especially for the efforts she has made to conclude the legislative process at the first reading.
The objective of our proposal was simply to extend the legal basis for the decentralised cooperation budget line for an additional period of two years. This will ensure the continuity of the budget line and give time for a thorough discussion with all the partners concerned on the role the budget line should play in the strengthening of local actors in the South. In his speech, Mr Rod suggested that we have not been engaging in proper consultation, but the fact is that by doing what we are doing, we are, in fact, ensuring that consultation takes place. The outcome of this discussion should then provide the basis for a revision of the strategic guidelines for the decentralised cooperation instrument.
I understand Parliament's concern that the various instruments to strengthen local actors should be integrated into a coherent strategy on the involvement of civil society in the South in development cooperation. I agree that there is a need to have a debate on this. A communication on a strategy to support civil society in developing countries is planned for the second half of this year. As has been mentioned, we had promised this communication earlier, but we started out on too narrow a basis, which did not offer a global perspective. And has been said here, we have systems which vary quite a lot among the ACP countries and the rest of our partner countries. We expect the debate on civil society involvement to feed into the discussion on the continued promotion of decentralised cooperation and the future of a specific budget line in this area. I would like to make one more comment on this: the support we can give to NGOs and non-governmental actors in the future in ACP countries is something that goes far beyond the power and potential of this budget line. For countries outside the ACP, the situation is different and much more dependent on the individual strategy that we agree with each country. This does not rule out the possibility of similar action if it is agreed with the partner country.
Furthermore, there is broad agreement on the benefit of urging European NGOs to work in partnership in the South. This was, in fact, the main idea behind this special cofinancing budget line. In a sense, this budget line could be deemed a phenomenal success because we have brought it into the ACP philosophy and we are now also urging NGOs in general to engage directly with partners in the South. This is the background against which we think it useful to have a broader and more open discussion about the virtues of a specific budget line for this item, but my own decision is that we need a broad, open discussion and should give ourselves enough time to allow everybody to participate in the discussion. This is exactly what is being made possible by the report we are discussing at present.
The proposed amendments are mainly intended to ensure compliance with the latest comitology procedures and coherence with other recently adopted regulations in the area of development cooperation. They also clarify the eligibility of some civil society actors.
The Commission is happy to agree with all these amendments. They reflect well the fruitful discussions between the rapporteur, the Council working group and the Commission services.
I hope that the Council will also agree to all Parliament's amendments and that the regulation can thus be adopted as soon as possible in terms reflecting this first reading.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is oral question (B5-0009/2002) to the Commission, by Mrs Berès and others, on behalf of the Parliamentary Group of the Party of European Socialists and the Group of the European People's Party (Christian Democrats) and European Democrats, on parental responsibility.
Mr President, Commissioner, ladies and gentlemen, in view of the lateness of the hour, I would particularly like to mention the ladies and gentlemen in the interpreters' booths. Our thanks are due to them. They are always there and help us in Europe to understand each other better, and to get on better with each other.
We now have before us the question on parental responsibility that we have tabled. We as a legislature should not lecture people about how to run their lives, but we do need to help them find the right path through life. We need to make that right path possible. That is why the European Union has pledged itself to honour fundamental rights, both in the treaties and in the Charter.
The Member States have now been co-existing very well for over 50 years. Peace has reigned between very different societies, but within families there is often conflict when love is shattered. Generally, it is the children who suffer. In such cases we then read in the newspapers about children being kidnapped by their own parents or being unable to develop properly because of the pressure they are under. We should not pretend that these things are not happening, and we have to recognise that what are apparently merely family arguments between a few individuals indicate problems with a European dimension. Ultimately, it is the rubbing points in cross-border judicial arrangements that grind down families and children. That is what we need to put a stop to. That is why our question to the Commission includes points that we have identified in conversation with the people affected.
Our question includes proposals for solving the legal problems and facilitating judicial cooperation for the benefit of children. I do not want to read out the details again here, Commissioner. You have had a chance to read them and I would be pleased if you could agree with each of them. You would be doing a great many people a service if you were to do that and if you were to make it clear to even more of our citizens that Europe is more than a legally defined area of freedom, security and justice.
Please take this opportunity to make it clear, together with the European Parliament, that Europe is an area in which people can feel secure outside their own borders, even if there has been conflict between partners. That is why - and our question relates to these three things - we need clear and comprehensive legislation, properly motivated lawyers who jointly implement legislation with a common understanding for people, and, last but not least, good common fundamental concepts. I hope that you can also satisfactorily answer this question for us.
Mr President, I will, of course, do my best. The Tampere European Council identified visiting rights as a priority in the creation of a single judicial area where decisions can circulate freely from one Member State to another. This priority responds to the social reality of people increasingly relocating from one Member State to another with families breaking up and reforming.
As the honourable Member has said, the Commission is now working on a new proposal that brings together the Commission proposal on parental responsibility of September 2001, the French initiative on rights of access of July 2000 and the Brussels II Regulation. We expect to be able to present this proposal in April 2002.
As was the case with the Commission proposal and the French initiative, the aim is to fashion solutions that build on the mutual trust inherent in a common judicial area to best protect the child. This means going beyond the balance struck in the Hague Conventions while, at the same time, recognising their value in addressing international situations. To this end, in November 2001, the Commission presented a proposal on the signature of the 1996 Hague Convention.
The Commission fully shares your concern about making progress fast. This now appears possible, especially in the light of the recognition during the informal meeting of Justice and Home Affairs Ministers in Santiago de Compostela in February 2002 of the need for a Community-specific solution giving the final say in cases of child abduction to the Member State of the child's habitual residence with the Member State to which the child has been abducted being able to take provisional measures only. We trust that this work will continue to benefit from the support of the European Parliament.
Honourable Members are perfectly correct in pointing out the importance of mutual trust between national judges for the execution of decisions issued in another Member State. For several years the Commission has, through the Grotius and Grotius-civil programmes, continuously supported projects aimed at bringing together judges from different countries to improve mutual understanding of legal systems between Member States. A significant number of these projects have focused on family law.
Support for such projects will continue to be available through the new framework programme for judicial cooperation in civil matters, to be adopted by the end of March. The new programme, which will apply from 2002-2006, will be endowed with higher budgetary means than the previous programmes. You may wish to know that, as concerns the implementation of the new programme in 2002, the Commission is considering giving priority to training for legal practitioners on Community instruments in the area of judicial cooperation in civil matters, including, for example, the Brussels II Regulation.
Moreover, the new programme will also allow for direct actions taken by the Commission to ensure the sound application and implementation of Community law. Such actions will, needless to say, also cover instruments in the family law area.
Mention should be made of the European Judicial Network in civil matters, which will be operational towards the end of the year. The network will also facilitate mutual understanding of the legal systems of the Member States, as well as providing a means of identifying and solving problems related to judicial cooperation in civil matters.
Consequently, the Commission considers that the necessary instruments - as concerns judicial cooperation in civil matters, including the family law area - are already in place to reach the objectives the Members refer to.
Building on the UN Convention on the Rights of the Child, the Charter of Fundamental Rights of the European Union provides that the best interests of the child must be a primary consideration in all actions relating to him or her. As has been pointed out, the 'best interests of the child' is a fluid concept that is open to different interpretations and ultimately rests on the appreciation by the judge of all the elements of the case at hand. A multidisciplinary project that sheds light on the state of play as regards the different conceptions of the 'best interests of the child' would usefully complement our work by promoting mutual understanding of legal systems and thus reinforcing the requisite mutual trust for the free circulation of decisions. Such a project would be eligible for financing under the above-mentioned new framework programme for judicial cooperation in civil matters.
Mr President, Commissioner, you have listed a lot of very worthy projects. As rapporteur I hope very much that I will receive the tidied-up proposal which is due in April. It has been mentioned in the question as well. The problem is that there are quite a number of serious practical problems that we have to deal with. For example, Mrs Gebhardt and Mrs Berès sit on a particular committee in France dealing with these issues. I understand that there are, at this very moment, about 50 outstanding cases. The biggest problem - from the case-load I have - seems to be where parents are denied visiting rights by the custodial parent.
I should like to list, for the record of the House, the active cases I am working on at the moment. Mr Eric Comet, whose children are in Finland, was granted custody by the courts in Finland. This custody he could never exercise. His children no longer wish to see him. In Sweden we have two cases of fathers seeking visiting rights to their children: Philippe Paquay and Kevin Willoughby. In Germany, believed by most people who work in this area to be the country where most of these difficulties exist, we have Mr Guy Foster and Mr Chris McMullen; and probably one of the best-known cases of all, Lady Catherine Meyer, the wife of the British Ambassador in Washington, who has seen her two sons for precisely 24 hours in the past six years.
In the Netherlands we have Mr Morales-Gouvenne and in Austria we have Noël Dumont. The problem is that particularly in Germany, social workers seem to be able, under German law, to make decisions about access and custody which, in some cases, take no note of decisions made in courts in other countries. In very many cases, the judges involved have perhaps only one case of this sort throughout their working life and are therefore unfamiliar with what the Hague Convention and hopefully now this new regulation will entail.
We still see - and unfortunately this is at the heart of most of these cases - parents using their unfortunate children as weapons in the war between the sexes.
Commissioner, you mentioned the Hague Convention of 1996 which, thankfully, was recognised last November. However, it has not been signed by any Member State, nor by the Community. This is causing serious problems because at the heart of that legislation is the recognition of the right of every child to know and have access to both its parents.
Mr President, I hope that you will be able to tell Commissioner Vitorino to what extent the MEPs here are rallying on this issue, that they want to make it a political challenge, because children are not capable of making as much noise as bombs, but that they too need exequatur procedures to be abolished. They need policies to be implemented. If the Commission indeed wants to make the mobility of European citizens one of its priorities in order to harmonise and promote the European labour market, it should face facts: we will also need European family law within the European judicial area.
Experts have been working for years on drawing up these texts and are despairing of ever being able to mobilise policies. We need to take this task in both hands, and I think that this oral question can contribute to that.
What European law should we draw up? There are the mechanisms of the Hague. There is certainly a particular place for Community law, for law of the members of the European Union. From that point of view, I would like to draw your attention to a few difficulties. The first is that through European law we should not call into question the principle of the authority of the judge of the resident country. This is an inviolable right if we wish to face up to the reality and resolve conflicts in a harmonious manner. There is the possibility of developing networks of trust. This is essential, otherwise automatic return, which is what should be standard law in the European Union, will never come. You mentioned some programmes for developing those trust measures. Use them. We need them in order to promote exchange, so that when a French judge rules on a child custody case, on return after abduction, he will not be tempted by the nationalist reflex. Neither the French judge, nor the English, Irish, German or Finnish judge. There is also the hope that came from the Informal Council meeting in Santiago de Compostela, which was a positive sign. But as it is the details that cause the problem, it is essential that the conditions for the return of children be respected. Whether it is after an abduction or after exercising rights of access or rights to have a child to stay for a limited period, the return should take place according to the law of the country of residence.
Finally, I would just like to ask you for clarification on the third part of our question: what do you think of the idea that the Commission could launch a working group in order to have a discussion between Europeans of the tricky notion, which pollutes many of the judgments, that of the interests of the child, which we have included in the Charter of Fundamental Rights?
Mr President, I should like to thank the Commissioner for his attendance at such a late hour.
We have heard a reference to abduction, but of course abduction takes many forms and can be subtle. Mrs Banotti has raised the issue of a constituent of mine, Mr Guy Foster; and allow me to summarise the case because it concerns real human lives.
Mr Foster has been denied access to his child ever since his German wife returned to Germany with the child following their divorce. The agreement was for the mother to have the right of abode over the son and for Mr Foster to have full visiting rights. However, once in Germany, the mother neglected the child and spent time in psychiatric care, and the child was subsequently placed in the care of its maternal grandmother.
Despite Mr Foster's persistent attempts to contact his son, he has been cut off from him ever since, unable to speak with or visit him because the mother and maternal grandparents have withheld information. A court made a decision on this case, but he was given information about the court appearance after the date. Documents were served in a foreign language. The handing over of care to the grandmother was thus allowed to proceed without Mr Foster being able to represent his views. I believe he has been denied and is still being denied the fundamental right to see this child and has been denied access to justice. This is surely wrong in the eyes of those of us who believe that we should always serve the best long-term interests of the child.
Mrs Gebhardt referred to two key words: help and enable. We are fifteen different Member States with different languages and different cultures, but we must never use language as a means of excluding people from the debate or denying them their rights. Therefore, I urge the Commission to take action, to be imaginative at Community level and at Member State level to ensure mutual recognition and judicial cooperation, and to put an end to these tragic human cases, which have consequences beyond our own time.
Mr President, Mrs Gebhardt began by saying that Europe is an area in which people feel secure. Indeed, security was the raison d'être for what has become the European Union today. The pioneers sought to make a peaceful Europe and they, of course, succeeded. Nowadays, we are at peace and people expect to be safe, but too often the European Union is accused of meddling in things that are not important and too much of what the European Parliament appears to do is irrelevant to ordinary peoples' lives. Sometimes we discover a real area that needs legislation and yet we are powerless to act. As Mrs Banotti and Mr Cashman have pointed out, this is an area that needs legislation and where, I believe, European action would be positively welcomed.
The cases of access we have heard about; in which parents are denied access to their children, are desperately distressing. They make the misery of separation even worse. Being separated by time and space, by hundreds of kilometres and expensive flights, is painful and distressing for parents and children.
President, Commissioner, over the years Parliament, the Council and the Commission have all worked to secure a common market for goods and capital, fair trade and free trade for those with money. Now we need to make certain that we have, a fair market and a free trade for people so that families and children can work and move around with rules that are fair, rules that work and European institutions that enforce them.
Mr Cashman said that the European Union is fifteen countries. He is right, but with the addition of ten or twelve more countries in the pipeline, I shudder to think of the possibilities in this area if we do not act and do not succeed in getting legislation that works - legislation that will make the European Union safe and secure for all its citizens, children and parents alike.
Mr President, I only need to make a few comments. Mrs Banotti asked if the proposal the Commission has announced for April will be available. It will be. Any other course would definitely not be in the interests of the Commission, so we look forward to presenting it and discussing it. This is how we shall proceed.
Mrs Berès asked whether I had forgotten the third part of the question concerning the child's interests. I repeat the final phrases of my first contribution, namely: A multidisciplinary project that sheds light on the state of play of different conceptions of the best interests of the child would usefully complement our work by promoting mutual understanding of legal systems and thus reinforcing the requisite mutual trust for the free circulation of decisions. Such a project would be eligible for financing under the new framework programme for judicial cooperation in civil matters. We see this as a way of moving the issue forward. I have noted with great care and interest the different contributions in this discussion and we have moved it another step forward this evening.
Thank you, Commissioner, on behalf of all the Members present, for your answer.
(The sitting was closed at 12. 05 a.m.)
My vote and the votes of my fellow Members on the Rapkay-Turmes report can be explained as follows:
1. I am extremely sceptical about Commissioner de Palacio's point of view regarding the concept of liberalisation seen as a 'deregulated deregulation'. It expresses no interest or vigilance any more than the social regard that we have for the liberalisation of the gas and electricity sectors.
2. This report, contrary to what one might think, concerns more than just technical issues. It concerns the daily lives of millions of citizens who, in future, will not be able to count on having a uninterrupted gas and electricity supply, which are some of the public services that each State, and now Europe, made a commitment to provide.
3. We have a duty to guarantee the security of the network, to ensure that the service and the prices paid by domestic consumers is protected and that private producers or distributors make investments under their contractual obligations.
4. What image will we give of a Europe where we boast about the opening of the market and reduced prices for consumers when a large part of the population may be unable to gain access to these?
5. The Commission's resistance to the single tariff regardless of place of residence and the meaning of this vote express a fear of the harmful effects of liberalisation.
6. This also means that we are and will remain vigilant so that the right to energy for all and the protection of citizens' public services are guaranteed.